Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT dated as of March 31, 2020 (this
“Amendment”) by and among ATLAS TC HOLDINGS LLC, a Delaware limited liability
company (“Holdings”), ATLAS INTERMEDIATE HOLDINGS LLC, a Delaware limited
liability company (the “Borrower”), certain Subsidiaries of the Borrower, as
Subsidiary Loan Parties, the Lenders and Issuing Banks party hereto, and
Macquarie Capital Funding LLC, as Administrative Agent and Collateral Agent.

 

The parties hereto desire to amend that certain Credit Agreement dated as of
February 14, 2020 (as amended, restated, supplemented and/or otherwise modified
prior to the date hereof, the “Credit Agreement”) by and among Holdings, ATLAS
TC BUYER LLC, as the Initial Borrower, the Borrower, the Lenders and Issuing
Banks party thereto from time to time, and Macquarie Capital Funding LLC, as
Administrative Agent and Collateral Agent as set forth therein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after the Second Amendment Effective
Date (as defined below), refer to the Credit Agreement as amended by this
Amendment (the “Amended Credit Agreement”). This Amendment is a Loan Document.

 

SECTION 2. Effects of this Amendment. Each of the parties hereto agrees that,
effective on the Second Amendment Effective Date, the Credit Agreement shall be
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

 

SECTION 3. Ratification and Reaffirmation. Each Loan Party party hereto hereby
ratifies and reaffirms (a) the Loan Document Obligations under the Amended
Credit Agreement and each of the other Loan Documents to which it is a party and
all of the covenants, duties, indebtedness and liabilities under the Amended
Credit Agreement and the other Loan Documents to which it is a party and (b) the
Liens and security interests created in favor of the Collateral Agent and the
Lenders pursuant to each Security Document; which Liens and security interests
shall continue in full force and effect during the term of the Amended Credit
Agreement, and shall continue to secure the Loan Document Obligations, in each
case, on and subject to the terms and conditions set forth in the Amended Credit
Agreement and the other Loan Documents.

 

SECTION 4. Representations and Warranties. Each Loan Party party hereto hereby
represents and warrants to the Administrative Agent, the Issuing Banks and the
Lenders that:

 

(a) Each Loan Party party hereto has the requisite corporate (or equivalent)
power and authority to enter into this Amendment. The execution, delivery and
performance of this Amendment have been duly authorized by all necessary action
on the part of each Loan Party party hereto. This Amendment has been duly
executed and delivered on behalf of each Loan Party party hereto. This Amendment
constitutes a legally valid and binding obligation of each Loan Party party
hereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by Debtor Relief Laws, by the principle
of good faith and fair dealing, or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

 



 

 

 

(b) The execution, delivery and performance of this Amendment by each Loan Party
party hereto do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority, except (a) such as have been obtained and are in full force and
effect, (b) for filings and recordings with respect to the Collateral to be made
or otherwise that have been delivered to the Collateral Agent for filing and/or
recordation and (c) those approvals, consents, registrations or other actions or
notices, the failure of which to obtain or make could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(c) The execution, delivery and performance of this Amendment by each Loan Party
party hereto (i) will not violate any provision of any Requirements of Law
applicable to or otherwise binding on Holdings, the Borrower, or any of the
Restricted Subsidiaries, except to the extent such violation could not be
reasonably expected to have a Material Adverse Effect, (ii) will not result in
or require the creation or imposition of any Lien upon any of the properties or
assets of Holdings, the Borrower or any of the Restricted Subsidiaries (other
than any Liens created under any of the Loan Documents in favor of the
Collateral Agent, on behalf of the Secured Parties, or Liens created after the
date hereof under any secured Junior Financing) or (iii) will not violate any of
the Organizational Documents of such Loan Party or otherwise require any
approval of any stockholder, member or partner of such Loan Party, except for
such approvals or consents which have been or will be obtained on or before the
Second Amendment Effective Date.

 

SECTION 5. Fees and Expenses. The Borrower shall pay to the Administrative Agent
and the Lenders on the Second Amendment Effective Date all fees and expenses due
and payable on or prior to the Second Amendment Effective Date under the Fee
Letter, the Credit Agreement and any other Loan Document, including (i) the 2%
upfront fee on the aggregate principal amount of outstanding Term Loans on the
Second Amendment Effective Date pursuant to paragraph 1 of the Flex Provisions
(as defined in the Fee Letter) and (ii) to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid on or
prior to the Second Amendment Effective Date by the Borrower under the Credit
Agreement or any other Loan Document.

 

SECTION 6. Governing Law. (a) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AMENDMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY, BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
AND, BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH OF
THE PARTIES HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
COURTS LACK PERSONAL JURISDICTION OVER SUCH PERSON, AND AGREES NOT TO PLEAD OR
CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AMENDMENT BROUGHT IN
ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION
OVER SUCH PERSON.

 



2

 

 

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE
AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

(c) EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 7. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Amendment by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Amendment.

 

SECTION 8. Effectiveness. This Amendment shall become effective on the date on
which the Administrative Agent shall have received (i) from the Borrower,
Holdings, each Subsidiary Loan Party, the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders sufficient to constitute, collectively,
the Required Lenders, a duly executed counterpart of this Amendment signed on
behalf of such party and (ii) from the Borrower all amounts owing pursuant to
Section 5 hereof (the “Second Amendment Effective Date”).

 

[SIGNATURE PAGES FOLLOW]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



  ATLAS TC HOLDINGS LLC, as Holdings         By: /s/ L. Joe Boyer   Name:  L.
Joe Boyer   Title: Chief Executive Officer and Director

 



  ATLAS INTERMEDIATE HOLDINGS LLC, as   Borrower         By: /s/ L. Joe Boyer  
Name:  L. Joe Boyer   Title: Chief Executive Officer 

 

  ATLAS TECHNICAL CONSULTANTS SOLE MEMBER LLC,   ATC SOLE MEMBER LLC, ATLAS ATC
ENGINEERING INC.,   ATLAS TECHNICAL CONSULTANTS LLC,   Sage ATC Environmental
Holdings LLC, DEXTER ATC FIELD SERVICES LLC,   as Subsidiary Loan Parties

 

  By: /s/ L. Joe Boyer   Name:  L. Joe Boyer   Title: Chief Executive Officer 



 

  PAVETEX ENGINEERING, LLC,   PIEDMONT GEOTECHNICAL CONSULTANTS, LLC,   SCST,
LLC,   as Subsidiary Loan Parties

 

  By: Atlas Technical Consultants LLC   Its: Sole Member

 



  By: /s/ L. Joe Boyer   Name:  L. Joe Boyer   Title: Chief Executive Officer 





 



[Signature page to Atlas Second Amendment to Credit Agreement]

 

 

 

  

 

SAGE ATC ENVIRONMENTAL HOLDINGS LLC,

SAGE ATC ENVIRONMENTAL CONSULTING LLC,

  ATC GROUP SERVICES LLC,   as Subsidiary Loan Parties

 



  By: /s/ L. Joe Boyer   Name:  L. Joe Boyer   Title: Chief Executive Officer
and President



 

 

ATC GROUP HOLDINGS LLC,

ATC GROUP PARTNERS LLC,

ATC GROUP SERVICES (MA) INC.,

ATC GROUP SERVICES (MI) LLC,

ATC GROUP SERVICES (CT) INC.,

  ATC GROUP SERVICES (CA) INC.,   as Subsidiary Loan Parties

 



  By: /s/ L. Joe Boyer   Name:  L. Joe Boyer   Title: President



 



  SOUTHWEST GEOPHYSICS, LLC, as a Subsidiary Loan Party         By: SCST, LLC  
Its: Sole Member

 



  By: /s/ L. Joe Boyer   Name:  L. Joe Boyer   Title: President

 

[Signature page to Atlas Second Amendment to Credit Agreement]

 

 

 

  

  ARROW ENVIRONMENTAL HOLDINGS GP LLC, as a Subsidiary Loan Party

 



  By: /s/ Jeff Jenkins   Name:  Jeff Jenkins   Title: President

  

  ARROW ENVIRONMENT HOLDINGS LP,
as a Subsidiary Loan Party       By: Arrow Environmental Holdings GP, LLC, its
general partner

 



  By: /s/ Jeff Jenkins   Name:  Jeff Jenkins   Title: President

 

  ARROW ATC HOLDINGS LLC, as a Subsidiary Loan Party       By: Arrow
Environmental Holdings LP, its sole member       By: Arrow Environmental
Holdings GP LLC, its general partner

 



  By: /s/ Jeff Jenkins   Name:  Jeff Jenkins   Title: President

 

[Signature page to Atlas Second Amendment to Credit Agreement]

 



 

 

  

  QUALITY ASSURANCE ENGINEERING, INC.,   GEOSPHERE CONSULTANTS, INC.,  
ENGINEERING & TESTING SERVICES, LLC,   QUALITY ASSURANCE ENGINEERING, INC.,  
UNITED TESTING, LLC,   HES TESTING LLC,   CAITCON, LLC,   MATERIALS TESTING &
INSPECTION, LLC,   ETS-ESC HOLDINGS LLC,   as Subsidiary Loan Parties

 



  By: /s/ Gary Cappa   Name:  Gary Cappa   Title: President

 

  CEL CONSULTING, LLC,   ENGINEERING SERVICES, LLC   as a Subsidiary Loan
Parties

 



  By: /s/ Gary Cappa   Name:  Gary Cappa   Title: Chief Executive Officer

 

[Signature page to Atlas Second Amendment to Credit Agreement]

 



 

 

 

  LONG ENGINEERING, LLC,   as a Subsidiary Loan Party

 



  By: /s/ Walter Powell   Name:  Walter Powell   Title: Chief Financial Officer

 

[Signature page to Atlas Second Amendment to Credit Agreement]

 

 

 



 



  MACQUARIE CAPITAL FUNDING LLC, as the Administrative Agent, the Collateral
Agent, Issuing Bank and a Lender

 



  By: /s/ Michael Barrish   Name:  Michael Barrish   Title: Authorized Signatory

 



  By: /s/ Jeff Abt   Name:  Jeff Abt   Title: Authorized Signatory

 

[Signature page to Atlas Second Amendment to Credit Agreement]

 



 

 

 



  NATIXIS, NEW YORK BRANCH, as Issuing Bank and a Lender

 



  By: /s/ Chris Dorsett   Name:  Chris Dorsett   Title: Managing Director

 



  By: /s/ Robin Gruner   Name:  Robin Gruner   Title: Vice President

  

[Signature page to Atlas Second Amendment to Credit Agreement]

 



 

 

 

Exhibit A

 

[Amendments to Credit Agreement attached]

 

 

 

 

EXECUTION VERSION

  

EXHIBIT A

 



 

 

CREDIT AGREEMENT

 

dated as of

 

February 14, 2020

 
among

 
ATLAS TC HOLDINGS LLC,
as Holdings,



ATLAS TC BUYER LLC,
as Initial Borrower

 

ATLAS INTERMEDIATE HOLDINGS LLC,

as New Borrower,


The Lenders and Issuing Banks From Time to Time Party Hereto

and

 

MACQUARIE CAPITAL FUNDING LLC,
as Administrative Agent and as Collateral Agent


  

 



 

MACQUARIE CAPITAL (usa) INC.

and

NATIXIS, NEW YORK BRANCH,

as Joint Lead Arrangers and Joint Bookrunners

 



 

 

 



Table of Contents





 



  Page ARTICLE I Definitions 1     SECTION 1.01   Defined Terms 1     SECTION
1.02   Classification of Loans and Borrowings 70     SECTION 1.03   Terms
Generally 70     SECTION 1.04   Accounting Terms; GAAP 71     SECTION
1.05   Effectuation of Transactions 71     SECTION 1.06   Limited Conditionality
Transactions 71     ARTICLE II The Credits 73     SECTION 2.01   Commitments 73
    SECTION 2.02   Loans and Borrowings 73     SECTION 2.03   Requests for
Borrowings 74     SECTION 2.04   Swing Line Facility 75     SECTION
2.05   Letters of Credit 77     SECTION 2.06   Funding of Borrowings 83    
SECTION 2.07   Interest Elections 84     SECTION 2.08   Termination and
Reduction of Commitments 85     SECTION 2.09   Repayment of Loans; Evidence of
Debt 86     SECTION 2.10   Amortization of Term Loans 87     SECTION
2.11   Prepayment of Loans 88     SECTION 2.12   Fees 98     SECTION
2.13   Interest 99     SECTION 2.14   Alternate Rate of Interest 100     SECTION
2.15   Increased Costs 101     SECTION 2.16   Break Funding Payments 102    
SECTION 2.17   Taxes 103     SECTION 2.18   Payments Generally; Pro Rata
Treatment; Sharing of Setoffs 106     SECTION 2.19   Mitigation Obligations;
Replacement of Lenders 108     SECTION 2.20   Incremental Credit Extensions 109
    SECTION 2.21   Refinancing Amendments 111     SECTION 2.22   Defaulting
Lenders 112     SECTION 2.23   Illegality 113

  



-i-

 

 

Table of Contents

(continued)

 

  Page SECTION 2.24   Loan Modification Offers 114     ARTICLE III
Representations and Warranties 115     SECTION 3.01   Organization; Powers 115  
  SECTION 3.02   Authorization; Enforceability 115     SECTION
3.03   Governmental and Other Third Party Approvals; No Conflicts 116    
SECTION 3.04   Financial Condition; No Material Adverse Effect 116     SECTION
3.05   Properties 117     SECTION 3.06   Litigation and Environmental Matters
117     SECTION 3.07   Compliance with Laws and Agreements 117     SECTION
3.08   Investment Company Status 117     SECTION 3.09   Taxes 118     SECTION
3.10   ERISA 118     SECTION 3.11   Disclosure 119     SECTION
3.12   Subsidiaries 119     SECTION 3.13   Intellectual Property; Licenses, Etc.
119     SECTION 3.14   Solvency 119     SECTION 3.15   Senior Indebtedness 120  
  SECTION 3.16   Federal Reserve Regulations 120     SECTION 3.17   Use of
Proceeds 120     SECTION 3.18   Sanctions and Anti-Terrorism Laws 121    
SECTION 3.19   Anti-Corruption Laws 121     SECTION 3.20   Security Interests
121     SECTION 3.21   Beneficial Ownership Regulation 121     SECTION
3.22   Employment 122     ARTICLE IV Conditions 122     SECTION 4.01   Closing
Date 122     SECTION 4.02   Each Credit Event 124     ARTICLE V Affirmative
Covenants 125     SECTION 5.01   Financial Statements and Other Information 125
    SECTION 5.02   Notices of Material Events 129     SECTION 5.03   Information
Regarding Collateral 130

 



-ii-

 

 

Table of Contents

(continued)

 

  Page SECTION 5.04   Existence; Conduct of Business 130     SECTION
5.05   Payment of Taxes, etc. 130     SECTION 5.06   Maintenance of Properties
130     SECTION 5.07   Insurance 131     SECTION 5.08   Books and Records;
Inspection and Audit Rights 131     SECTION 5.09   Compliance with Laws and
Organizational Documents 132     SECTION 5.10   Use of Proceeds and Letters of
Credit 132     SECTION 5.11   Additional Subsidiaries 132     SECTION
5.12   Further Assurances; After-Acquired Property 133     SECTION
5.13   Designation of Subsidiaries 133     SECTION 5.14   Certain Post-Closing
Obligations 134     SECTION 5.15   Sanctions; Anti-Corruption Laws and
Anti-Money Laundering Laws 134     SECTION 5.16   Maintenance of Ratings 135    
SECTION 5.17   Lender Conference Calls 135     SECTION 5.18   Merger 135    
ARTICLE VI Negative Covenants 135     SECTION 6.01   Indebtedness; Certain
Equity Securities 135     SECTION 6.02   Liens 143     SECTION
6.03   Fundamental Changes; Line of Business; Holdings Covenant 146     SECTION
6.04   Investments, Loans, Advances, Guarantees and Acquisitions 148     SECTION
6.05   Asset Sales 151     SECTION 6.06   Sale and Leaseback Transactions 153  
  SECTION 6.07   Restricted Payments; Certain Payments of Indebtedness 154    
SECTION 6.08   Transactions with Affiliates 158     SECTION 6.09   Restrictive
Agreements 159     SECTION 6.10   Amendment of Junior Financing 161     SECTION
6.11   Financial Performance Covenant 161     SECTION 6.12   Changes in Fiscal
Periods 161     SECTION 6.13   Amendments of Organizational Documents 161    
SECTION 6.14   Prohibition on Division/Series Transactions 162



 



-iii-

 

 

Table of Contents

(continued)

 



  Page ARTICLE VII Events of Default 162     SECTION 7.01   Events of Default
162     SECTION 7.02   Right to Cure 165     SECTION 7.03   Application of
Proceeds 166     ARTICLE VIII Administrative Agent 167     SECTION
8.01   Appointment and Authority 167     SECTION 8.02   Rights as a Lender 167  
  SECTION 8.03   Exculpatory Provisions 168     SECTION 8.04   Reliance by
Administrative Agent 169     SECTION 8.05   Delegation of Duties 169     SECTION
8.06   Resignation of Administrative Agent 169     SECTION 8.07   Non-Reliance
on Administrative Agent and Other Lenders 171     SECTION 8.08   No Other
Duties, Etc. 172     SECTION 8.09   Administrative Agent May File Proofs of
Claim 172     SECTION 8.10   No Waiver; Cumulative Remedies; Enforcement 173    
SECTION 8.11   Withholding Taxes 174     SECTION 8.12   Certain ERISA Matters
174     ARTICLE IX Miscellaneous 175     SECTION 9.01   Notices 175     SECTION
9.02   Waivers; Amendments 177     SECTION 9.03   Expenses; Indemnity; Damage
Waiver 180     SECTION 9.04   Successors and Assigns 182     SECTION
9.05   Survival 188     SECTION 9.06   Counterparts; Integration; Effectiveness
188     SECTION 9.07   Severability 188     SECTION 9.08   Right of Setoff 189  
  SECTION 9.09   Governing Law; Jurisdiction; Consent to Service of Process 189
    SECTION 9.10   WAIVER OF JURY TRIAL 190     SECTION 9.11   Headings 190    
SECTION 9.12   Confidentiality 191     SECTION 9.13   USA PATRIOT Act 192

  



-iv-

 

 

Table of Contents

(continued)

 

  Page SECTION 9.14   Release of Liens and Guarantees 192     SECTION 9.15   No
Advisory or Fiduciary Responsibility 193     SECTION 9.16   Interest Rate
Limitation 194     SECTION 9.17   Intercreditor Agreements 194     SECTION
9.18   Acknowledgement and Consent to Bail-In of EEA Financial Institutions 194
    SECTION 9.19   Acknowledgment and Assumption of the New Borrower 195    
SECTION 9.20   Acknowledgement Regarding Any Supported QFC 196

 



-v-

 

 



      Page SCHEDULES:               Schedule 1.01 — Indebtedness to be
Refinanced   Schedule 2.01 — Commitments and Loans   Schedule 3.12 —
Subsidiaries   Schedule 5.14 — Certain Post-Closing Obligations   Schedule 6.01
— Existing Indebtedness   Schedule 6.02 — Existing Liens   Schedule 6.04(e) —
Existing Investments   Schedule 6.08 — Existing Affiliate Transactions  
Schedule 6.09(a) — Existing Restrictions (Liens)   Schedule 6.09(b) — Existing
Restrictions (Distributions and Transfers)   Schedule 9.01 — Notices          
EXHIBITS:               Exhibit A — Form of Assignment and Assumption   Exhibit
B — Form of Guarantee Agreement   Exhibit C — Form of Perfection Certificate  
Exhibit D — Form of Collateral Agreement   Exhibit E — Form of Letter of Credit
Request   Exhibit F — Form of Prepayment Notice     Exhibit G — Form of Interest
Election Request   Exhibit H — Form of Closing Certificate   Exhibit I — Form of
Intercompany Note   Exhibit J — Form of Specified Discount Prepayment Notice  
Exhibit K — Form of Specified Discount Prepayment Response   Exhibit L — Form of
Discount Range Prepayment Notice   Exhibit M — Form of Discount Range Prepayment
Offer   Exhibit N — Form of Solicited Discounted Prepayment Notice   Exhibit O —
Form of Solicited Discounted Prepayment Offer   Exhibit P — Form of Acceptance
and Prepayment Notice   Exhibit Q-1 — Form of United States Tax Compliance
Certificate 1   Exhibit Q-2 — Form of United States Tax Compliance Certificate 2
  Exhibit Q-3 — Form of United States Tax Compliance Certificate 3   Exhibit Q-4
— Form of United States Tax Compliance Certificate 4   Exhibit R — Form of Note
  Exhibit S — Form of Borrowing Request   Exhibit T — Form of Compliance
Certificate  



 

-vi-

 

 

CREDIT AGREEMENT, dated as of February 14, 2020 (this “Agreement”), among ATLAS
TC HOLDINGS LLC, a Delaware limited liability company (“Holdings”), Atlas TC
BUYER LLC, a Delaware limited liability company (the “Initial Borrower”),
immediately following consummation of, and after giving effect to, the Merger
(as defined below), ATLAS INTERMEDIATE HOLDINGS LLC, a Delaware limited
liability company (the “Company” and as successor to the Initial Borrower by
operation of law and as further provided in Section 9.19, the “New Borrower”),
the LENDERS and ISSUING BANKS from time to time party hereto and MACQUARIE
CAPITAL FUNDING LLC as administrative agent (the “Administrative Agent”) and
Swing Line Lender (as hereinafter defined).

 

PRELIMINARY STATEMENTS

 

(i) Pursuant to the Amended and Restated Unit Purchase Agreement, dated as of
August 12, 2019, as amended on January 23, 2020, among the Initial Borrower, the
SPAC, the Company and Atlas Technical Consultants Holdings, LP, a Delaware
limited partnership (together with all exhibits, schedules and disclosure
letters thereto, the “Acquisition Agreement”), the Initial Borrower will acquire
all of the outstanding Equity Interests of the Company (the “Acquisition”) on
the terms and subject to the conditions set forth in the Acquisition Agreement,
and (ii) immediately following the consummation of the Acquisition on the
Closing Date, the Initial Borrower will merge with and into the Company, with
the Company being the surviving Person of such merger (the “Merger”).

 

The Initial Borrower has requested that the applicable Lenders extend credit to
the Borrower in the form of (i) the Initial Term Loans in an initial aggregate
principal amount of $281,000,000, (ii) the Revolving Loans in an aggregate
principal amount of $40,000,000, (iii) Letters of Credit in an aggregate amount
of $5,000,000 and (iv) Swing Loans in an aggregate principal amount of
$5,000,000.

 

The proceeds of the Initial Term Loans, together with the proceeds of the SPAC
Equity Contribution and the proceeds of the Revolving Loans not to exceed
$10,000,000 utilized on the Closing Date, will be used to (i) fund the
Transactions (including to pay the Transaction Costs) and (ii) fund the Long
Engineering Acquisition in the aggregate amount of $10,500,000.

 

After the Closing Date, the proceeds of the Revolving Loans, Swing Loans and
Letters of Credit will be used for working capital and general corporate
requirements of the Borrower and its Restricted Subsidiaries, including the
funding of Permitted Acquisitions, other permitted Investments and/or any other
transaction not prohibited by the terms of this Agreement.

 

The parties hereto agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01 Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

-1-

 

 

“Acceptable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(2).

 

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

 

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.11(a)(ii)(D) substantially in the form of Exhibit P.

 

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D)(2).

 

“Accepting Lenders” has the meaning specified in Section 2.24(a).

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period, as the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined as if references to the Borrower and its Restricted
Subsidiaries in the definition of “Consolidated EBITDA” were references to such
Pro Forma Entity and its subsidiaries that will become Restricted Subsidiaries),
all as determined on a consolidated basis for such Pro Forma Entity.

 

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

 

“Acquisition” has the meaning given to such term in the preliminary statements
hereto.

 

“Acquisition Agreement” has the meaning given to such term in the preliminary
statements hereto.

 

“Acquisition Agreement Representations” means the representations and warranties
made by the Company and the seller or sellers of the Company with respect to the
Company and its Subsidiaries and their respective businesses (including the
ownership of the Equity Interests of the Company by the seller or sellers
thereof) in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that the Initial Borrower has (or the Initial
Borrower’s applicable Affiliates have) the right to terminate the Initial
Borrower’s (or such Affiliate’s) obligations under the Acquisition Agreement, or
to decline to consummate the Acquisition, as a result of a breach of such
representations and warranties.

 

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

 



-2-

 

 

“Additional Revolving Lender” means, at any time, any bank, financial
institution or other institutional lender or investor that agrees to provide any
portion of any (a) Incremental Revolving Commitment Increase pursuant to an
Incremental Facility Amendment in accordance with Section 2.20 or (b) Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with Section 2.21; provided that each Additional Revolving Lender
shall be subject to the approval of the Administrative Agent (and, if such
Additional Revolving Lender will provide an Incremental Revolving Commitment
Increase, the Swing Line Lender and each Issuing Bank), in each case only if
such consent would be required under Section 9.04(b) for an assignment of
Revolving Loans or Revolving Commitments, as applicable, to such bank, financial
institution or other institutional lender or investor (such approval in each
case not to be unreasonably withheld, conditioned or delayed) and the Borrower.

 

“Additional Term Lender” means, at any time, any bank, financial institution or
other institutional lender or investor that agrees to provide any portion of any
(a) Incremental Term Loans pursuant to an Incremental Facility Amendment in
accordance with Section 2.20 or (b) Credit Agreement Refinancing Indebtedness
pursuant to a Refinancing Amendment in accordance with Section 2.21; provided
that each Additional Term Lender shall be subject to the approval of the
Administrative Agent if such consent would be required under Section 9.04(b) for
an assignment of Term Loans or Term Commitments, as applicable, to such bank,
financial institution or other institutional lender or investor (such approval
not to be unreasonably withheld, conditioned or delayed) and the Borrower.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, a rate per annum equal to the product of (i) the LIBO Rate as
in effect at such time for such Interest Period and (ii) the Statutory Reserve
Rate; provided that, in any event, the Adjusted LIBO Rate shall not be less than
1.0% per annum.

 

“Administrative Agent” means Macquarie Capital Funding LLC, in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Class” has the meaning specified in Section 2.24(a).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Agent” means the Administrative Agent, the Collateral Agent, each Joint Lead
Arranger, each Joint Bookrunner, and any successors and assigns in such
capacity, and “Agents” means two or more of them.

 

“Agent Parties” has the meaning given to such term in Section 9.01(c).

 

“Agreement” has the meaning given to such term in the preliminary statements
hereto.

 



-3-

 

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1.00% and (c) the Adjusted LIBO Rate for
the applicable Loan on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in dollars with a maturity of
one month plus 1.00%; provided that, solely for purposes of the foregoing, the
Adjusted LIBO Rate for any day shall be calculated using the LIBO Rate based on
the rate per annum determined by the Administrative Agent by reference to the
ICE Benchmark Administration Interest Settlement Rates (as set forth by any
service selected by the Administrative Agent that has been nominated by the ICE
Benchmark Administration Limited (or any Person which takes over the
administration of that rate) as an authorized information vendor for the purpose
of displaying such rates) (the “ICE LIBOR”) as published by Bloomberg (or such
other commercially available source providing quotations of ICE LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. (London time) two (2) Business Days prior to such date for deposits in
dollars for a period equal to one month. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate or the Adjusted LIBO
Rate for any reason, including the inability or failure of the Administrative
Agent to obtain sufficient quotations in accordance with the terms of the
definition of Federal Funds Effective Rate or by virtue of the provisions of
Section 2.14 or 2.23, the Alternate Base Rate shall be determined without regard
to clause (b) or (c), as applicable, of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all applicable laws, rules and regulations from
time to time concerning or relating to bribery, corruption, or improper
payments, including the FCPA.

 

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

 

“Applicable Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(2).

 

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank at any time, the sum of (a) the aggregate amount of all Letters of
Credit issued by such Person in its capacity as an Issuing Bank that remains
available for drawing at such time and (b) the aggregate amount of all LC
Disbursements made by such Person in its capacity as an Issuing Bank that have
not yet been reimbursed by or on behalf of the Borrower at such time.

 

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time; provided that, at any time any
Revolving Lender shall be a Defaulting Lender, “Applicable Percentage” shall
mean the percentage of the total Revolving Commitments (disregarding any such
Defaulting Lender’s Revolving Commitment) represented by such Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments pursuant to this
Agreement and to any Lender’s status as a Defaulting Lender at the time of
determination.





 



“Applicable Rate” means, for any day, (a) prior to the Second Amendment
Effective Date, (i) 3.75% per annum, in the case of an ABR Loan or (ii) 4.75%
per annum, in the case of a Eurodollar Loan. and (b) on and after the Second
Amendment Effective Date, (i)(x) 5.25% per annum, in the case of a Term Loan
that is an ABR Loan or (y) 6.25% per annum, in the case of a Term Loan that is a
Eurodollar Loan and (ii)(x) 4.00% per annum, in the case of a Revolving Loan and
Swing Loan that is an ABR Loan or (y) 5.00% per annum, in the case of a
Revolving Loan that is a Eurodollar Loan.

 



-4-

 

 

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

 

“Approved Foreign Bank” has the meaning assigned to such term in the definition
of “Permitted Investments.”

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered, advised or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages a Lender.

 

“Asset Sale Percentage” means, with respect to any prepayment required by
Section 2.11(c), if the Secured Net Leverage Ratio (prior to giving effect to
the applicable prepayment pursuant to Section 2.11(c), but after giving effect
to any voluntary prepayments made pursuant to Section 2.11(a) prior to the date
of such prepayment) as of the date of such proposed prepayment is (a) greater
than 3.40 to 1.00, 100%, (b) greater than 2.90 to 1.00 but less than or equal to
3.40 to 1.00, 50% and (c) less than or equal to 2.90 to 1.00, 0%.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii)(A); provided
that the Borrower shall not designate the Administrative Agent as the Auction
Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent).

 

“Audited Financial Statements” means (i) the audited consolidated balance sheet
and related statements of income, stockholders’ equity and cash flows of the
SPAC for its fiscal year ended December 31, 2018 and (ii) the audited
consolidated balance sheet and related statements of income, stockholder’s
equity and cash flows of the Company for the fiscal years ended December 31,
2016, December 31, 2017 and December 31, 2018.

 

“Available Amount” means, as of any date of determination, a cumulative amount
equal to (without duplication):

 

(a) the greater of (A) $10,000,000 and (B) 12.5% of Consolidated EBITDA for the
most recently completed Test Period (the “Starter Basket”); plus

 

(b) the remainder of (A) the sum of an amount (which amount shall not be less
than zero) equal to the sum of Excess Cash Flow (but not less than zero in any
period) for the fiscal year of the Borrower ending on December 31, 2020 (but, in
the case of such fiscal year, only for the period from the Closing Date through
and including December 31 2020) and Excess Cash Flow for each succeeding
completed fiscal year of the Borrower as of such date, in each case, that was
not required to prepay Term Borrowings pursuant to Section 2.11(d) or other
secured pari passu term Indebtedness as permitted by such Section 2.11(d) minus
(B) the aggregate amount by which the required payment of Term Borrowings
pursuant to Section 2.11(d) for any fiscal year of the Borrower has been reduced
by operation of the first proviso to such Section 2.11(d); plus

 



-5-

 

 

(c) the aggregate amount of returns, profits, distributions and similar amounts
(whether by means of a sale or other disposition, a repayment of a loan or
advance, a dividend or otherwise) received in cash or Permitted Investments by
the Borrower and its Restricted Subsidiaries on Investments made using the
Available Amount (not to exceed the original amount of such Investments); plus

 

(d) the aggregate amount of Investments of the Borrower or any of its Restricted
Subsidiaries in any Unrestricted Subsidiary made using the Available Amount that
has been re-designated as a Restricted Subsidiary or that has been merged or
consolidated with or into the Borrower or any of its Restricted Subsidiaries (up
to the lesser of (i) the fair market value (as reasonably determined in good
faith by the Borrower) of the Investments of the Borrower and its Restricted
Subsidiaries in such Unrestricted Subsidiary at the time of such re-designation
or merger or consolidation and (ii) the fair market value (as reasonably
determined in good faith by the Borrower) of the original Investment by the
Borrower and its Restricted Subsidiaries in such Unrestricted Subsidiary); plus

 

(e) the aggregate amount of Net Proceeds of a sale or other Disposition of any
Unrestricted Subsidiary (including the issuance of stock of an Unrestricted
Subsidiary) received in cash or Permitted Investments by the Borrower or any of
its Restricted Subsidiaries to the extent the original Investment or Investments
therein were made in reliance on the Available Amount (not to exceed the
original amount of such Investment or Investments); plus

 

(f) to the extent not included in Consolidated Net Income or otherwise
refreshing another basket under Section 6.04, dividends or other distributions
or returns on capital received by the Borrower or any of its Restricted
Subsidiaries in cash from an Unrestricted Subsidiary (unless otherwise excluded
pursuant to Section 6.07(a)(vi)(A)) to the extent the original Investment or
Investments therein were made in reliance on the Available Amount; plus

 

(g) the aggregate amount of any Retained Declined Proceeds since the Closing
Date; plus

 

(h) the aggregate amount of Net Proceeds of new public or private issuances of
Qualified Equity Interests of Holdings or any parent of Holdings which are
received in cash and are contributed to the Borrower, in each case, after the
Closing Date; plus

 

(i) the aggregate amount of capital contributions received in cash or Permitted
Investments by Holdings and contributed to the Borrower, in each case, after the
Closing Date (other than in respect of any Disqualified Equity Interest); plus

 

(j) the aggregate amount of Net Proceeds received in cash by the Borrower or any
of its Restricted Subsidiaries from Indebtedness and Disqualified Equity
Interest issuances issued after the Closing Date and which have been exchanged
or converted into Qualified Equity Interests of Holdings or any parent of
Holdings;

 



-6-

 

 

provided that, in no event, shall the Available Amount include (i) any Cure
Amounts or (ii) any other equity proceeds as provided in Sections 6.04(b),
6.07(a)(v), 6.07(a)(viii) and 6.07(a)(xi).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero), that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, the definition of “Interest
Period”, timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 



-7-

 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

 

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (x) the date of the public statement or publication of
information referenced therein and (y) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or

 

(b) in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

 

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the Federal Reserve System,
an insolvency official with jurisdiction over the administrator for the LIBO
Rate, a resolution authority with jurisdiction over the administrator for the
LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or

 

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to the Borrower, the Administrative Agent (in the case of such notice by
the Required Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with clauses (b)
through (e) of Section 2.14 and (y) ending at the time that a Benchmark
Replacement has replaced the LIBO Rate for all purposes hereunder pursuant to
clauses (b) through (e) of Section 2.14.

 



-8-

 

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” has the meaning assigned to such term in
Section 4.01(l).

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing or
any committee thereof duly authorized to act on behalf of such board, manager or
managing member, (c) in the case of any partnership, the board of directors or
board of managers of the general partner of such Person and (d) in any other
case, the functional equivalent of the foregoing.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” means (a) prior to the consummation of the Merger, the Initial
Borrower and (b) from and after the consummation of the Merger, the New Borrower
or (if applicable) a Successor Borrower.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.11(a)(ii)(B).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.11(a)(ii)(C).

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Minimum” means (a) in the case of a Eurodollar Borrowing, $1,000,000,
(b) in the case of an ABR Borrowing (other than a Swing Loan), $500,000 and (c)
in the case of a Swing Loan, $250,000.

 



-9-

 

 

“Borrowing Multiple” means (a) in the case of a Eurodollar Borrowing,
$1,000,000, (b) in the case of an ABR Borrowing (other than a Swing Loan),
$500,000 and (c) in the case of a Swing Loan, $50,000.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit S or any
other form reasonably approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by
Requirements of Law to remain closed; provided that, when used in connection
with a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, that all obligations of any Person that are or would be characterized
as an operating lease as determined in accordance with GAAP as in effect on
December 31, 2018 (whether or not such operating lease was in effect on such
date) shall continue to be accounted for as an operating lease (and not as a
Capitalized Lease or Capital Lease Obligation) for purposes of this Agreement
regardless of any change in GAAP following December 31, 2018 that would
otherwise require such obligation to be recharacterized as a Capital Lease
Obligation. For purposes of Section 6.02, a Capital Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

 

“Capitalized Leases” means all leases that have been, in accordance with GAAP as
in effect on December 31, 2018, recorded as capitalized leases; provided that
for all purposes hereunder the amount of obligations under any Capitalized Lease
shall be the amount thereof accounted for as a liability in accordance with
GAAP.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries.

 

“Cash Management Obligations” means (a) obligations of Holdings, the Borrower or
any of its Restricted Subsidiaries in respect of any overdraft and related
liabilities arising from treasury, depository, cash pooling arrangements and
cash management services or any automated clearing house transfers of funds and
(b) other obligations in respect of netting services, employee credit or
purchase card programs and similar arrangements.

 

“Cash Management Services” has the meaning assigned to such term in the
definition of “Secured Cash Management Obligations.”

 



-10-

 

 

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon).

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code that is owned directly or indirectly by a Loan Party.

 

“Change of Control” means (a) the failure of Holdings to directly own all of the
Equity Interests of the Borrower, (b) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group, other than the
Permitted Holders (directly or indirectly, including through one or more holding
companies), of Equity Interests representing 35% or more of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
in Holdings, (c) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group, other than the Permitted
Holders (directly or indirectly, including through one or more holding
companies), of Equity Interests representing 35% or more of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
in the SPAC, or (d) the occurrence of a “Change of Control” (or similar event,
however denominated), as defined in the documentation governing (x) any First
Lien Indebtedness, any other Indebtedness that is secured by the Collateral on a
junior basis to the Obligations or any unsecured Indebtedness incurred pursuant
to Section 6.01(ix), (xv) or (xx), in each case, that is Material Indebtedness
or (y) the New Holdings Preferred Equity. For purposes of this definition, (i)
“beneficial ownership” shall be as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act and (ii) the phrase “Person or group” is within the meaning of
Section 13(d) or 14(d) of the Exchange Act, but excluding any employee benefit
plan of such Person or “group” and its subsidiaries and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan.

 

“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or (c)
the making or issuance of any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, implemented, promulgated or issued.

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Other
Revolving Loans, Swing Loans, Initial Term Loans, Incremental Term Loans or
Other Term Loans, (b) any Commitment, refers to whether such Commitment is a
Revolving Commitment, Other Revolving Commitment, Term Commitment or Other Term
Commitment and (c) any Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class of Loans or Commitments. Other
Term Commitments, Other Term Loans, Other Revolving Commitments (and the Other
Revolving Loans made pursuant thereto) and Incremental Term Loans that have
different terms and conditions shall be construed to be in different Classes.

 

“Closing Date” means February 14, 2020, the first date on which all conditions
precedent in ‎Section 4.01 are satisfied or waived in accordance with ‎Section
4.01.

 



-11-

 

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to any of the
Security Documents as security for the Secured Obligations.

 

“Collateral Agent” has the meaning given to such term in Section 8.01(b) and its
successors in such capacity as provided in Article VIII.

 

“Collateral Agreement” means the Collateral Agreement among the Borrower, each
other Loan Party and the Collateral Agent, substantially in the form of
Exhibit D.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a) the Administrative Agent shall have received from (i) Holdings, the Borrower
and each of its Restricted Subsidiaries (other than any Excluded Subsidiary,
including any Restricted Subsidiary that becomes an Excluded Subsidiary and is
otherwise permitted to be released from any obligations hereunder or under the
other Loan Documents pursuant to Section 9.14) either (x) a counterpart of the
Guarantee Agreement duly executed and delivered on behalf of such Person or
(y) in the case of any Person that becomes or is required to become a Loan Party
after the Closing Date (including by ceasing to be an Excluded Subsidiary), a
supplement to the Guarantee Agreement, in substantially the form specified
therein, duly executed and delivered on behalf of such Person, (ii) Holdings,
the Borrower and each Subsidiary Loan Party either (x) a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such Person or
(y) in the case of any Person that becomes or is required to become a Subsidiary
Loan Party after the Closing Date (including by ceasing to be an Excluded
Subsidiary), a supplement to the Collateral Agreement, in substantially the form
specified therein, duly executed and delivered on behalf of such Person, in each
case under this clause (a) together with, in the case of any such Loan Documents
executed and delivered after the Closing Date, to the extent reasonably
requested by the Administrative Agent, opinions and documents of the type
referred to in Sections 4.01(b), 4.01(c), 4.01(d), 4.01(f), 4.01(l), 4.01(p) and
4.01(q) and (iii) Holdings, the Borrower and each Subsidiary Loan Party either
(x) a counterpart of each Intercreditor Agreement (to the extent then in effect)
or (y) in the case of any Person that becomes or is required to become a
Subsidiary Loan Party after the Closing Date (including by ceasing to be an
Excluded Subsidiary), a joinder to each such Intercreditor Agreement, in
substantially the form specified therein;

 

(b) all outstanding Equity Interests of the Borrower and each of its Restricted
Subsidiaries (other than any Equity Interests constituting Excluded Assets)
owned by or on behalf of any Loan Party shall have been pledged pursuant to the
Collateral Agreement, and the Collateral Agent shall have received certificates,
if any, or other instruments, if any, representing all such Equity Interests
(other than such Equity Interests constituting Excluded Assets), together with
undated stock powers or other instruments of transfer with respect thereto
endorsed in blank;

 



-12-

 

 

(c) if any Indebtedness for borrowed money of Holdings, the Borrower or any
Subsidiary in a principal amount of $5,000,000 or more is owing by such obligor
to any Loan Party (or, when aggregated with all other such Indebtedness owed to
any Loan Party by any such obligors, exceed a principal amount of $10,000,000 in
the aggregate) and such Indebtedness shall be evidenced by a promissory note,
such promissory note shall be pledged pursuant to the Collateral Agreement, and
the Collateral Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;
provided, however, that the foregoing delivery requirement with respect to any
intercompany indebtedness may be satisfied by delivery of the Intercompany Note
executed by all Loan Parties as payees and all such obligors as payors;

 

(d) all certificates, agreements, documents and instruments, including Uniform
Commercial Code financing statements and Intellectual Property Security
Agreements required by this Agreement, the Security Documents or any
Requirements of Law and reasonably requested by the Administrative Agent to be
filed, delivered, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect such Liens to the extent required
by, and with the priority required by, this Agreement, the Security Documents
and the other provisions of the term “Collateral and Guarantee Requirement,”
shall have been filed, registered or recorded or delivered to the Administrative
Agent in proper form for filing, registration or recording; and

 

(e) the Administrative Agent shall have received with respect to each Material
Real Property, (i) counterparts of a Mortgage with respect to such Material Real
Property duly executed and delivered by the record owner of such Mortgaged
Property (it being understood that if a mortgage tax will be owed on the entire
amount of the Indebtedness evidenced hereby, the Administrative Agent will
cooperate with the Borrower or the other applicable Loan Party in order to
minimize the amount of mortgage tax payable in connection with such Mortgage as
permitted by, and in accordance with, applicable law including, to the extent
permitted by applicable law, limiting the amount secured by such Mortgage to the
fair market value of the respective Mortgaged Property (as reasonably determined
in good faith by the Borrower) at the time such Mortgage is entered into if such
limitation results in such mortgage tax being calculated based upon such fair
market value), (ii) a policy or policies of title insurance (or marked
unconditional commitment to issue such policy or policies) issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a first priority Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 6.02, together
with such customary lender’s endorsements (other than a creditor’s rights
endorsement) as the Administrative Agent may reasonably request to the extent
available in the applicable jurisdiction at commercially reasonable rates (it
being agreed that the Administrative Agent shall accept zoning reports from a
nationally recognized zoning company in lieu of zoning endorsements in
jurisdictions in which zoning endorsements are either not available or not
available at commercially reasonable rates), in an amount equal to the fair
market value of such Mortgaged Property or as otherwise reasonably agreed by the
Borrower and the Administrative Agent; provided that in no event will the
Borrower be required to obtain independent appraisals of such Mortgaged
Properties, unless required by FIRREA, (iii) a completed “Life-of-Loan” Federal
Emergency Management Agency standard flood hazard determination with respect to
each Mortgaged Property, and if any improved Mortgaged Property is located in an
area determined by the Federal Emergency Management Agency (or any successor
agency) to be located in special flood hazard area, a duly executed notice about
special flood hazard area status and flood disaster assistance and evidence of
such flood insurance as provided in Section 5.07(b), (iv) opinions, addressed to
the Administrative Agent, the Collateral Agent and the other Secured Parties,
from counsel qualified to opine in the jurisdiction in which the applicable Loan
Party is organized and in each jurisdiction where a Mortgaged Property is
located regarding such customary matters as may be in form and substance
reasonably satisfactory to the Administrative Agent, (v) a new survey in form
and substance reasonably acceptable to the Administrative Agent or existing
survey together with a no change affidavit of such Mortgaged Property,
sufficient for the title insurance company to remove the standard survey
exceptions and issue the survey related endorsements and otherwise reasonably
satisfactory to the Administrative Agent, and (vi) evidence of payment of title
insurance premiums and expenses and all recording, mortgage, transfer and stamp
taxes and fees payable in connection with recording the Mortgage, any amendments
thereto and any fixture filings in appropriate county land office(s).

 



-13-

 

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, the foregoing provisions
of this definition shall not require the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance, legal opinions or
other deliverables with respect to, particular assets of the Loan Parties that
constitute Excluded Assets or in the assets of any Subsidiary that is an
Excluded Subsidiary. In addition, notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Borrower and the other Loan
Parties shall not be required, nor shall the Administrative Agent be authorized,
(i) to perfect the above-described pledges, security interests and mortgages or
any other pledge, security interest or mortgage granted in connection with the
Loan Documents by any means other than by (A) the filing of Uniform Commercial
Code financing statements in the applicable filing offices, (B) the filing of
any Mortgage with respect to real property that constitutes Collateral, (C)
filings in the United State Patent and Trademark Office or the United State
Copyright Office for Intellectual Property that constitutes Collateral, and (D)
taking possession of any stock certificates or intercompany or other notes or
instruments that constitute Collateral, (ii) to enter into any deposit account
control agreement, securities account control agreement or other control
agreement with respect to any deposit account, securities account or other asset
(other than in respect of Equity Interests of the Borrower or any of its
Subsidiaries that constitute an “uncertificated security” within the meaning of
Article 8 of the UCC) requiring perfection through control agreements or (iii)
to take any action in any non-U.S. jurisdiction or required by the laws of any
non-U.S. jurisdiction to create any security interests in assets located or
titled outside of the United States or to perfect or make enforceable any
security interests in any such assets (it being understood that there shall be
no security agreements or pledge agreements governed under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia). The Administrative Agent may grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Subsidiary (including extensions
beyond the Closing Date or in connection with assets acquired, or Subsidiaries
formed or acquired, after the Closing Date) where it determines that such action
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required to be accomplished by this Agreement or the
Security Documents.

 

“Commitment” means with respect to any Lender, its Revolving Commitment, Other
Revolving Commitment of any Class, Term Commitment, Other Term Commitment of any
Class or any combination thereof (as the context requires).

 

“Commitment Letter” means that certain Commitment Letter by and among the
Borrower, the Joint Lead Arrangers and the Administrative Agent dated August 12,
2019, as may be amended, restated, supplemented or otherwise modified from time
to time.

 

“Commitment Fee Percentage” means (a) from the Closing Date until the first
delivery of financial statements pursuant to Section 5.01(a) or (b) and the
related Compliance Certificate pursuant to Section 5.01(d), 0.50%; and

 



-14-

 

 

(b) thereafter, the following percentages per annum, based upon the First Lien
Net Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 5.01(d):

 

 

Pricing Level

  First Lien Net Leverage Ratio  Commitment Fee Rate  1  Greater than 3.40 to
1.00   0.50% 2  Greater than 2.90 to 1.00 but less than or equal to 3.40 to
1.00   0.375% 3  Less than or equal to 2.90 to 1.00   0.25%

 

Any increase or decrease in the Commitment Fee Percentage resulting from a
change in the First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date the respective financial
statements are delivered to the Administrative Agent pursuant to Section 5.01(a)
or (b), as applicable, and the related Compliance Certificate is delivered to
the Administrative Agent pursuant to Section 5.01(d); provided that the highest
pricing level (as set forth in the table above) shall apply as of the first
Business Day after the date on which the respective financial statements were
required to be delivered to the Administrative Agent but were not delivered
pursuant to Section 5.01(a) or (b), as applicable, or the related Compliance
Certificate was required to be delivered but was not delivered pursuant to
Section 5.01(d) and shall continue to so apply to and including the date on
which such financial statements and related Compliance Certificate are so
delivered (and thereafter the pricing level otherwise determined in accordance
with this definition shall apply).

 

In the event that the financial information in any Compliance Certificate
previously delivered was incorrect or inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Commitment Fee Percentage for any applicable period than the Commitment Fee
Percentage applied for such applicable period, then (a) the Borrower shall
promptly (but, in any event, within three (3) Business Days) deliver to the
Administrative Agent the correct Compliance Certificate for such applicable
period, (b) the Commitment Fee Percentage shall be determined as if the pricing
level for such higher Commitment Fee Percentage were applicable for such
applicable period, and (c) the Borrower shall within three (3) Business Days
thereafter pay to the Administrative Agent the accrued additional fees owing as
a result of such increased Commitment Fee Percentage for such applicable period,
which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement. For the avoidance of doubt, any additional fees
referred to above shall not be due and payable until the date that is three (3)
Business Days after the date on which such corrected Compliance Certificate was
required to have been delivered as provided above in this definition and
accordingly, any nonpayment of such fees as a result of any such inaccuracy
shall not constitute a Default (whether retroactively or otherwise) and none of
such additional amounts shall be deemed overdue or accrue interest at a default
rate, in each case at any time prior to the date that is three (3) Business Days
following the date such additional fees were required to have been so paid.

 



-15-

 

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning given to such term in the preliminary statements
hereto.

 

“Compliance Certificate” means the certificate required to be delivered pursuant
to Section 5.01(d), substantially in the form of Exhibit T.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

 

(a) without duplication and to the extent already deducted (and not added back
or excluded) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:

 

(i) total interest expense and, to the extent not reflected in such total
interest expense, the sum of (A) premium payments, debt discount, fees, charges
and related expenses incurred in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets plus (B) the portion of rent expense with respect to such period under
Capitalized Leases that is treated as interest expense in accordance with GAAP
plus (C) the implied interest component of synthetic leases with respect to such
period plus (D) any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments plus (E) bank and letter of credit fees and costs of surety bonds in
connection with financing activities, plus (F) amortization or write-off of
deferred financing fees, debt issuance costs, debt discount or premium,
terminated hedging obligations and other commissions, financing fees and
expenses and, adjusted, to the extent included, to exclude any refunds or
similar credits received in connection with the purchasing or procurement of
goods or services under any purchasing card or similar program;

 

(ii) provision for taxes based on income, profits or capital, including federal,
provincial, territorial, foreign, state, local, franchise, excise, and similar
taxes and foreign withholding paid or accrued during such period (including in
respect of repatriated funds) including penalties and interest related to such
taxes or arising from any tax examinations (including, without limitation, any
additions to such taxes, and any penalties and interest with respect thereto);

 

(iii) Non-Cash Charges;

 

(iv) extraordinary expenses, losses or charges (as defined in GAAP prior to the
effectiveness of FASB ASU 2015-01);

 

(v) unusual or non-recurring expenses, losses or charges (including any unusual
or non-recurring operating expenses, losses or charges directly attributable to
the implementation of cost savings initiatives), severance, relocation costs,
integration and facilities’ opening costs and other business optimization
expenses and operating improvements (including related to new product
introductions), systems development and establishment costs, recruiting fees,
signing costs, retention or completion bonuses, transition costs, costs related
to closure/consolidation of facilities, internal costs in respect of strategic
initiatives and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities),
contract terminations and professional and consulting fees incurred in
connection with any of the foregoing;

 



-16-

 

 

(vi) restructuring charges, accruals or reserves (including restructuring and
integration costs related to acquisitions and adjustments to existing reserves),
whether or not classified as restructuring expense on the consolidated financial
statements;

 

(vii) the amount of any non-controlling interest consisting of income
attributable to non-controlling interests of third parties in any Non-Wholly
Owned Subsidiary;

 

(viii) (A) the amount of non-management board of directors fees, indemnities and
related expenses paid or accrued in such period to (or on behalf of) Holdings
(or any direct or indirect parent thereof) and (B) the amount of expenses
relating to payments made to option holders of Holdings or any of its direct or
indirect parent companies in connection with, or as a result of, any
distribution being made to shareholders of such Person or its direct or indirect
parent companies, which payments are being made to compensate such option
holders as though they were shareholders at the time of, and entitled to share
in, such distribution, in each case to the extent permitted in the Loan
Documents;

 

(ix) losses, expenses or charges (including all fees and expenses or charges
relating thereto) (A) from abandoned, closed, disposed or discontinued
operations and any losses on disposal of abandoned, closed or discontinued
operations (but if such operations are classified as discontinued due to the
fact that they are subject to an agreement to dispose of such operations, only
when and to the extent such operations are actually disposed of) and (B)
attributable to business dispositions or asset dispositions (other than in the
ordinary course of business), as reasonably determined in good faith by a
Financial Officer;

 

(x) any non-cash loss attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such loss has not been realized);

 

(xi) any loss relating to amounts paid in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income for such period;

 

(xii) any costs or expenses incurred by the Borrower or any of its Restricted
Subsidiaries pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, any severance agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are non-cash or otherwise funded with cash proceeds
contributed to the capital of Holdings or Net Proceeds of an issuance of Equity
Interests of Holdings (other than Disqualified Equity Interests), in each case,
which have been contributed to the Borrower;

 

(xiii) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature;

 



-17-

 

 

(xiv) charges, losses, lost profits, expenses (including litigation expenses,
fee and charges) or write-offs to the extent indemnified or insured by a third
party, including expenses or losses covered by indemnification provisions or by
any insurance provider in connection with the Transactions, a Permitted
Acquisition or any other acquisition or Investment, Disposition or any Casualty
Event, in each case, to the extent that coverage has not been denied and so long
as such amounts are actually reimbursed in cash within one (1) year after the
related amount is first added to Consolidated EBITDA pursuant to this clause
(a)(xiv) (and if not so reimbursed within one (1) year, such amount shall be
deducted from Consolidated EBITDA during the next measurement period);

 

(xv) expenses incurred during such period in connection with earn-out and other
deferred payments in connection with any acquisitions constituting an Investment
permitted under this Agreement, to the extent included in the calculation of
Consolidated Net Income as an accounting adjustment to the extent that the
actual amount payable or paid in respect of such earn-out or other deferred
payments exceeds the liability booked by the applicable Person therefor; and

 

(xvi) to the extent that any of the expenses referred to in clause (ii) of the
last sentence of the definition of Consolidated Net Income would have been added
back to Consolidated EBITDA pursuant to any of the foregoing clauses of this
definition had such expenses been incurred directly by the Borrower, the amount
of such expenses; plus

 

(b) without duplication, the amount of “run rate” cost savings, operating
expense reductions and synergies related to the Transactions or any Specified
Transaction, any restructuring, cost saving initiative or other initiative
projected by the Borrower in good faith to be realized as a result of actions
either taken or with respect to which substantial steps have been taken or that
are expected to be taken, in each case on or prior to the date that is
twenty-four (24) months after the Closing Date (in the case of the Transactions)
or such Specified Transaction or the implementation of such restructuring, cost
saving or other initiative, as the case may be (which cost savings, operating
expense reductions and synergies shall be added to Consolidated EBITDA until
fully realized and calculated on a pro forma basis as though such cost savings,
operating expense reductions and synergies had been realized on the first day of
the relevant period), net of the amount of actual benefits realized from such
actions; provided that (A) such cost savings, operating expense reductions and
synergies are reasonably identifiable and factually supportable and (B) no cost
savings, operating expense reductions or synergies shall be added pursuant to
this clause (b) to the extent duplicative of any expenses or charges relating to
such cost savings, operating expense reductions, other operating improvements or
synergies that are included in clauses (a)(v) and (a)(vi) above or in the
definitions of Pro Forma Adjustment and Pro Forma Basis (it being understood and
agreed that “run rate” shall mean the full recurring benefit that is associated
with any action taken); provided, however, the aggregate amounts increasing
Consolidated EBITDA pursuant to this clause (b) and the similar adjustments
pursuant to the definition of Pro Forma Adjustment and the proviso to the
definition of Pro Forma Basis shall not exceed 20% of Consolidated EBITDA for
the relevant period (calculated prior to giving effect to any such increase);
plus

 

(c) without duplication, any other adjustments and add-backs reflected in the
calculation of Consolidated EBITDA in the Model to the extent such adjustments
continue to be applicable during the period in which Consolidated EBITDA is
being calculated, in each case applied in good faith by the Borrower; less

 



-18-

 

 

(d) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

 

(i) extraordinary gains (as defined in GAAP prior to the effectiveness of FASB
ASU 2015-01) and unusual or non-recurring gains;

 

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period) and other
items of non-cash income;

 

(iii) gains or other income (A) from abandoned, closed, disposed or discontinued
operations and any gains or other income on disposal of abandoned, closed or
discontinued operations (but if such operations are classified as discontinued
due to the fact that they are subject to an agreement to dispose of such
operations, only when and to the extent such operations are actually disposed
of) and (B) attributable to business dispositions or asset dispositions (other
than in the ordinary course of business), as reasonably determined in good faith
by a Financial Officer;

 

(iv) any non-cash gain attributable to the mark to market movement in the
valuation of any Equity Interests, and hedging obligations or other derivative
instruments (in each case, including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such gain has not been realized);

 

(v) any gain relating to amounts received in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income in such period;

 

(vi) gains during period in connection with earn-outs and other deferred
payments in connection with any acquisitions constituting an Investment
permitted under this Agreement, to the extent included in the calculation of
Consolidated Net Income as an accounting adjustment to the extent that the
actual amount payable or paid in respect of such earn-outs or other deferred
payments is less than the liability booked by the applicable Person therefor;
and

 

(vii) the amount of any non-controlling interest consisting of loss attributable
to non-controlling interests of third parties in any Non-Wholly Owned
Subsidiary; plus

 

(e) without duplication, any cash income from investments recorded using the
equity method of accounting or the cost method of accounting, to the extent not
included in arriving at Consolidated Net Income, except to the extent such
income was attributable to income that would be deducted pursuant to clause (d)
above if it were income of the Borrower or its Restricted Subsidiaries; minus

 

(f) without duplication, any losses from investments recorded using the equity
method of accounting or the cost method of accounting, to the extent not
deducted in arriving at Consolidated Net Income, except to the extent such loss
was attributable to losses that would be added back pursuant to clauses (a) and
(b) above if it were a loss of the Borrower or a Restricted Subsidiary; plus

 

(g) without duplication, an amount, with respect to investments recorded using
the equity method of accounting or the cost method of accounting, equal to the
amount attributable to each such investment that would be added to Consolidated
EBITDA pursuant to clauses (a) and (b) above if instead attributable to the
Borrower or a Restricted Subsidiary of the Borrower, pro-rated according to the
Borrower’s or its applicable Restricted Subsidiary’s percentage ownership in
such investment; minus

 



-19-

 

 

(h) without duplication, an amount, with respect to investments recorded using
the equity method of accounting or the cost method of accounting, equal to the
amount attributable to each such investment that would be deducted from
Consolidated EBITDA pursuant to clause (c) above if instead attributable to the
Borrower or a Restricted Subsidiary of the Borrower, pro-rated according to the
Borrower’s or its applicable Restricted Subsidiary’s percentage ownership in
such investment, in each case, as determined on a consolidated basis for the
Borrower and its Restricted Subsidiaries in accordance with GAAP; plus

 

(i) without duplication, the aggregate amount of credits received as a result of
treatment of cash rent payments pursuant to GAAP;

 

in each case, as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP; provided that:

 

(I) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency translation gains and losses related
to currency remeasurements of assets or liabilities (including the net loss or
gain resulting from hedging agreements for currency exchange risk and
revaluations of intercompany balances),

 

(II) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of Financial Accounting Standards Codification No.
815—Derivatives and Hedging,

 

(III) there shall be included in determining Consolidated EBITDA for any period,
without duplication, to the extent not included in Consolidated Net Income, the
Acquired EBITDA of any Person, property, business or asset or attributable to
any Person, property, business or asset acquired by the Borrower or any
Restricted Subsidiary during such period (other than any Unrestricted
Subsidiary) to the extent not subsequently sold, transferred or otherwise
disposed of (but not including the Acquired EBITDA of any related Person,
property, business or assets to the extent not so acquired) (each such Person,
property, business or asset acquired, including pursuant to the Transactions or
pursuant to a transaction consummated prior to the Closing Date, and not
subsequently so disposed of, an “Acquired Entity or Business”), and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), in
each case based on the Acquired EBITDA of such Pro Forma Entity for such period
(including the portion thereof occurring prior to such acquisition or
conversion) determined on a historical Pro Forma Basis;

 

(IV) there shall be, to the extent included in Consolidated Net Income, excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset (other than any Unrestricted Subsidiary)
sold, transferred or otherwise disposed of, closed or classified as discontinued
operations in accordance with GAAP (other than (x) if so classified on the basis
that it is being held for sale unless such sale has actually occurred during
such period and (y) for periods prior to the applicable sale, transfer or other
disposition) by the Borrower or any Restricted Subsidiary during such period
(each such Person, property, business or asset so sold, transferred or otherwise
disposed of, closed or classified, a “Sold Entity or Business”), and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”), in each case based on the Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer, disposition, closure,
classification or conversion) determined on a historical Pro Forma Basis; and

 



-20-

 

 

(V) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA any expense (or income) as a result of
adjustments recorded to contingent consideration liabilities relating to the
Transactions or any Permitted Acquisition (or other similar Investment permitted
hereunder).

 

Notwithstanding the foregoing, Consolidated EBITDA shall be deemed to equal (a)
$12,984,000 for the fiscal quarter ended March 31, 2019, (b) $19,506,000 for the
fiscal quarter ended June 30, 2019, (c) $22,134,000 for the fiscal quarter ended
September 30, 2019 and (d) $18,282,000 for the fiscal quarter ended December 31,
2019 (it being understood that such amounts are subject to adjustments, as and
to the extent otherwise contemplated in this Agreement, in connection with any
Pro Forma Adjustment or any calculation on a Pro Forma Basis (other than as a
result of the Long Engineering Acquisition if consummated within ten (10)
Business Days after the Closing Date)); provided that (x) such amounts of
Consolidated EBITDA for any such fiscal quarter shall be adjusted to include,
without duplication, any cost savings that would otherwise be included pursuant
to clause (b) of this definition (other than as a result of the Transactions or
the Long Engineering Acquisition if consummated within ten (10) Business Days
after the Closing Date) and (y) in the event that the Long Engineering
Acquisition has not been consummated within ten (10) Business Days after the
Closing Date, the above referenced amounts in preceding clauses (a), (b), (c)
and (d) shall be $12,141,000, $18,538,000, $20,924,000 and $17,703,000,
respectively.).

 

“Consolidated First Lien Indebtedness” means, as of any date of determination,
the aggregate amount of Consolidated Total Indebtedness that constitutes First
Lien Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on
such date, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, total cash interest
expense and, to the extent not reflected in such total cash interest expense,
the sum of (A) cash premium payments, debt discount, fees, charges and related
expenses incurred in connection with borrowed money plus (B) the cash portion of
rent expense with respect to such period under Capitalized Leases that is
treated as interest expense in accordance with GAAP plus (C) cash payments in
respect of bank and letter of credit fees and costs of surety bonds in
connection with financing activities plus (D) the product of (x) the amount of
all cash dividend payments on the New Holdings Preferred Equity to the extent
paid pursuant to Section 6.07(a)(xiii) times (y) a fraction, the numerator of
which is one and the denominator of which is one minus the then current
effective consolidated federal, state and local income tax rate of the Borrower
(assuming that the Borrower is a corporation and not a pass thru entity for
federal income tax purposes), expressed as a decimal.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding (to the extent otherwise
included therein), without duplication,

 

(a) the cumulative effect of a change in accounting principles during such
period,

 



-21-

 

 

(b) any Transaction Costs incurred during such period,

 

(c) any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, non-recurring costs to acquire
equipment to the extent not capitalized in accordance with GAAP, Investment,
recapitalization, asset disposition, non-competition agreement, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of or waiver or consent relating to any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction, in each case whether or not successful (including, for the
avoidance of doubt, the effects of expensing all transaction-related expenses in
accordance with FASB Accounting Standards Codification 805 and gains or losses
associated with FASB Accounting Standards Codification 460),

 

(d) any income (loss) (and all fees and expenses or charges relating thereto)
for such period attributable to the early extinguishment of Indebtedness,
hedging agreements or other derivative instruments,

 

(e) accruals and reserves that are established or adjusted as a result of the
Transactions or any Permitted Acquisition or other similar Investment not
prohibited under this Agreement in accordance with GAAP (including any
adjustment of estimated payouts on earn-outs) or changes as a result of the
adoption or modification of accounting policies during such period,

 

(f) stock-based award compensation expenses,

 

(g) any income (loss) attributable to deferred compensation plans or trusts,

 

(h) any income (loss) from Investments recorded using the equity method,

 

(i) the amount of any expense required to be recorded as compensation expense
related to contingent transaction consideration,

 

(j) any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects, determined in accordance with GAAP,
and

 

(k) the net income of any Person that is not a Subsidiary of the Borrower or is
an Unrestricted Subsidiary or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions paid in cash (or to the extent converted into cash) to the
Borrower or a Restricted Subsidiary thereof in respect of such period.

 

There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period. There shall be excluded from Consolidated Net Income for
any period the effects from applying acquisition method accounting, including
applying acquisition method accounting to inventory, property and equipment,
loans and leases, software and other intangible assets and deferred revenue
(including deferred costs related thereto and deferred rent) required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and its Restricted
Subsidiaries), as a result of the Transactions, any acquisition or Investment
consummated prior to the Closing Date and any Permitted Acquisitions (or other
Investment not prohibited hereunder) or the amortization or write-off of any
amounts thereof.

 



-22-

 

 

In addition, (i) to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received in cash
from business interruption insurance and (ii) Consolidated Net Income shall be
reduced (to the extent not already reduced hereby) by the amount of payments to
or on behalf of Holdings or any direct or indirect parent thereof pursuant to
Section 6.07(a)(vi) (other than sub-clauses (D) and (G) thereof) or Section
6.04(l) in lieu thereof, in each case, to the extent that such amounts otherwise
would have reduced Consolidated Net Income if such amounts were a direct expense
of the Borrower.

 

“Consolidated Secured Indebtedness” means, as of any date of determination, the
aggregate amount of Consolidated Total Indebtedness of the Borrower and its
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP that is secured by a Lien on any assets of the
Borrower or any of its Restricted Subsidiaries.

 

“Consolidated Total Indebtedness” means, as of any date of determination, (a)
the aggregate amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of the acquisition method accounting
in connection with the Transactions or any Permitted Acquisition (or other
similar Investment not prohibited hereunder)) consisting only of Indebtedness
for borrowed money, drawn but unreimbursed obligations under letters of credit
or similar instruments, obligations in respect of Capitalized Leases, purchase
money Indebtedness, debt obligations evidenced by bonds, promissory notes,
debentures, indentures, credit agreements or similar instruments and any
guarantees of the foregoing minus (b) the aggregate amount of cash and Permitted
Investments (in each case, free and clear of all Liens, other than Liens
permitted pursuant to Section 6.02), excluding cash and Permitted Investments
(x) that are listed as “restricted” on the consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of such date unless “restricted”
solely in favor of the facilities hereunder and in respect of secured
Indebtedness subject to the terms of an Intercreditor Agreement or (y)
representing $10,500,000 of proceeds of Initial Terms Loans that are deposited
and maintained in the segregated restricted account of the Borrower referred to
in Section 5.10.

 

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries at such date, excluding the current portion of current
and deferred income taxes over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and obligations under
Letters of Credit to the extent otherwise included therein, (iii) the current
portion of interest and (iv) the current portion of current and deferred income
taxes; provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in working capital (A) arising from acquisitions or dispositions by
the Borrower and its Restricted Subsidiaries outside the ordinary course of
business shall be ignored and (B) shall exclude (I) the impact of non-cash
adjustments contemplated in the Excess Cash Flow calculation, (II) the impact of
adjusting items in the definition of Consolidated Net Income and (III) any
changes in current assets or current liabilities as a result of (x) the effect
of fluctuations in the amount of accrued or contingent obligations, assets or
liabilities under hedging agreements or other derivative obligations, (y) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (z) the effects of acquisition
method accounting.

 



-23-

 

 

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
other than the Loan Document Obligations.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment (including Other Term Loans and Other Revolving Loans), in
each case, issued, incurred or otherwise obtained by the Borrower (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace or refinance, in whole or part, existing Term Loans or
Revolving Loans (or unused Revolving Commitments) (“Refinanced Debt”); provided
that such exchanging, extending, renewing, replacing or refinancing Indebtedness
(a) is in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt (plus any premium, commission,
underwriting discount, accrued and unpaid interest and fees and expenses
incurred in connection with such exchange, extension, renewal, replacement or
refinancing), (b) does not mature earlier than, have a Weighted Average Life to
Maturity shorter than, or have mandatory commitment reductions prior to maturity
of, the Refinanced Debt (except in the case of customary bridge loans which,
subject to customary conditions (including no payment or bankruptcy event of
default), would either automatically be converted into or required to be
exchanged for permanent refinancing which otherwise complies with such maturity
requirement), provided that, if such Indebtedness is unsecured or secured by the
Collateral on a junior lien basis to the Secured Obligations, (1) does not
mature, have scheduled amortization or payments of principal, or have mandatory
commitment reductions, prior to the date that is ninety-one (91) days after the
Latest Maturity Date then in effect (except in the case of customary bridge
loans which, subject to customary conditions (including no payment or bankruptcy
event of default), would either automatically be converted into or required to
be exchanged for permanent refinancing which otherwise complies with such
maturity requirement) and (2) does not have any mandatory prepayment, redemption
or offer to purchase events more onerous to Holdings, the Borrower and its
Restricted Subsidiaries (as reasonably determined in good faith by the Borrower)
than those set forth in this Agreement (and shall otherwise be subject to the
terms of this Agreement), (c) shall not be guaranteed by any entity that is not
a Loan Party, (d) in the case of any secured Indebtedness, (i) is not secured by
any assets not securing the Secured Obligations and (ii) if not comprising Other
Term Loans or Other Revolving Loans hereunder, is subject to the relevant
Intercreditor Agreements, (e) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged, and all accrued and unpaid interest, fees, premium,
commission and underwriting discount (if any) in connection therewith shall be
repaid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or otherwise obtained, (f) if the Refinanced Debt was (i) contractually
subordinated to the Loan Document Obligations in right of payment, shall be
contractually subordinated to the Loan Document Obligations on at least the same
basis, (ii) contractually subordinated to the Loan Document Obligations in right
of security, shall be contractually subordinated in right of security to the
Loan Document Obligations on at least the same basis or be unsecured or (iii)
unsecured, shall be unsecured and (g) has terms and conditions (excluding
pricing and optional prepayment or redemption terms or covenants or other
provisions applicable only to periods after the Latest Maturity Date then in
effect) that reflect terms and conditions at the time of incurrence or issuance
not materially more favorable to the lenders thereof (as reasonably determined
by the Borrower in good faith) than the terms and conditions of the applicable
Refinanced Debt, except for (x) terms, conditions and other provisions
applicable only to periods after the Latest Maturity Date then in effect or (y)
such terms, conditions or other provisions as are reasonably acceptable to the
Administrative Agent or added in the facilities under this Agreement for the
benefit of the Lenders pursuant to an amendment hereto (with no consent of the
Lenders being required for such amendment), it being acknowledged that with
respect to any “springing” financial covenant or other covenant or provision
only applicable to, or for the benefit of, a revolving credit facility, such
covenant or provision shall also be added solely for the benefit of each
revolving credit facility hereunder (and not for the benefit of any term loan
facility hereunder).

 



-24-

 

 

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

 

“Cure Right” has the meaning assigned to such term in Section 7.02(a).

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Loans,
within two (2) Business Days of the date required to be funded by it hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower, the Administrative Agent,
any Issuing Bank, the Swing Line Lender or any Lender that it does not intend to
comply with its funding obligations or has made a public statement or provided
any written notification to any Person to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after request by the Administrative Agent
(whether acting on its own behalf or at the reasonable request of the Borrower
(it being understood that the Administrative Agent shall comply with any such
reasonable request)), the Swing Line Lender or any Issuing Bank, to confirm in a
manner satisfactory to the Administrative Agent, the Swing Line Lender, such
Issuing Bank and the Borrower that it will comply with its funding obligations
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), (d) otherwise failed to pay over to the Administrative
Agent, any Issuing Bank or any Lender any other amount required to be paid by it
hereunder within two (2) Business Days of the date when due, unless the subject
of a good faith dispute or subsequently cured, or (e) has, or has a direct or
indirect parent company that has, other than in connection with an Undisclosed
Administration, (i) become or is insolvent, (ii) become the subject of a
proceeding under any Debtor Relief Law or Bail-In Action, (iii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iv) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (e) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.22(b)) upon delivery of written notice
of such determination to the Borrower, the Issuing Banks, the Swing Line Lender
and each Lender.

 



-25-

 

 

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to any Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the obligations with respect to the Letters of Credit
issued by such Issuing Bank other than obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Loans made by the Swing Line Lender other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary of the
Borrower in connection with a Disposition pursuant to Section 6.05(l) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer of the Borrower, setting forth the basis of such valuation
(which amount will be reduced by the fair market value of the portion of the
non-cash consideration converted to cash within one hundred eighty (180) days
following the consummation of the applicable Disposition).

 

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(2).

 

“Discount Range” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

 

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.11(a)(ii)(C) substantially in the form of Exhibit L.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit M, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 



-26-

 

 

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C)(1).

 

“Discount Range Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(3).

 

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D)(3).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offer, five (5) Business Days following the receipt by each relevant
Term Lender of notice from the Auction Agent in accordance with Section
2.11(a)(ii)(B), Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable,
unless a shorter period is agreed to between the Borrower and the Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

 

“Dispose” and “Disposition” each have the meaning assigned to such term in
Section 6.05.

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period through (but not after) the
date of such disposition or designation, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and its Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Sold
Entity or Business and its subsidiaries or to such Converted Unrestricted
Subsidiary and its subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business or Converted Unrestricted Subsidiary.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

 

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

 

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

 



-27-

 

 

in each case, on or prior to the date ninety-one (91) days after the Latest
Maturity Date then in effect; provided, however, that (i) an Equity Interest in
any Person that would not constitute a Disqualified Equity Interest but for
terms thereof giving holders thereof the right to require such Person to redeem
or purchase such Equity Interest upon the occurrence of an “asset sale” or a
“change of control” or similar event shall not constitute a Disqualified Equity
Interest if any such requirement becomes operative only after repayment in full
of all the Loans and all other Loan Document Obligations that are accrued and
payable, the cancellation or expiration of all Letters of Credit and the
termination of all Commitments, (ii) the New Holdings Preferred Equity as
constituted on the Closing Date shall not constitute Disqualified Equity
Interests and (iii) if an Equity Interest in any Person is issued pursuant to
any plan for the benefit of employees of Holdings (or any direct or indirect
parent thereof) or any of its subsidiaries or by any such plan to such
employees, such Equity Interest shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by Holdings (or any
direct or indirect parent company thereof) or any of its subsidiaries in order
to satisfy applicable statutory or regulatory obligations of such Person.

 

“Disqualified Lenders” means (i) those Persons identified by the Borrower to the
Joint Lead Arrangers and the Administrative Agent in writing prior to August 12,
2019 as being “Disqualified Lenders,” (ii) those Persons who are competitors of
Holdings, the Borrower and its Restricted Subsidiaries identified by the
Borrower to the Administrative Agent from time to time in writing (including by
email) as being “Disqualified Lenders”, which designation shall become effective
three (3) Business Days after delivery of each such written designation to the
Administrative Agent, but which shall not apply retroactively to disqualify any
Persons that have previously acquired an assignment or participation interest in
the Loans or Commitments and (iii) in the case of each Person identified
pursuant to clauses (i) and (ii) above, any of their Affiliates that are either
(x) identified in writing by the Borrower to the Administrative Agent from time
to time, which designation shall become effective three (3) Business Days after
delivery of each such written designation to the Administrative Agent, but which
shall not apply retroactively to disqualify any Persons that have previously
acquired an assignment or participation in the Loans or Commitments or (y)
clearly identifiable as Affiliates at such time solely on the basis of such
Affiliate’s name (other than, in either case, Affiliates that are bona fide debt
funds, fixed income investors, regulated bank entities or unregulated lending
entities generally engaged in making, purchasing, holding or otherwise investing
in commercial loans, debt securities or similar extensions of credit in the
ordinary course of business); provided that the term “Disqualified Lender” shall
exclude any Person that the Borrower shall have designated as no longer being a
“Disqualified Lender” by written notice delivered to the Administrative Agent
from time to time. Such list of Disqualified Lenders shall be available for
inspection upon request by any Lender.

 

“Division/Series Transaction” means, with respect to any Loan Party and/or any
of its Restricted Subsidiaries that is a limited liability company organized
under the laws of its jurisdiction of organization, that any such Person (a)
divides into two or more Persons (whether or not the original Loan Party or
Restricted Subsidiary thereof survives such division) or (b) creates, or
reorganizes into, one or more series, in each case, as contemplated under the
laws of its jurisdiction of organization.

 

“dollars” or “$” refers to lawful money of the United States of America.

 



-28-

 

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

 

“Early Opt-in Election” means the occurrence of:

 

(a) (i) a determination by the Administrative Agent that, or (ii) a notification
by the Required Lenders to the Administrative Agent (with a copy to the
Borrower) that the Required Lenders have determined that, U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in clauses (b) through (e) of
Section 2.14, are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and

 

(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 



“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(d) with respect to any fiscal year of the Borrower, if the Total
Net Leverage Ratio (prior to giving effect to the applicable prepayment pursuant
to Section 2.11(d), but after giving effect to any voluntary prepayments made
pursuant to Section 2.11(a) prior to the date of such prepayment) as of the end
of such fiscal year is (a) greater than 3.40 to 1.00, 5075% of Excess Cash Flow
for such fiscal year, (b) greater than 2.90 to 1.00 but less than or equal to
3.40 to 1.00, 50% of Excess Cash Flow for such fiscal year, (c) greater than
2.40 to 1.00 but less than or equal to 2.90 to 1.00, 25% of Excess Cash Flow for
such fiscal year and (cd) less than or equal to 2.9040 to 1.00, 0% of Excess
Cash Flow for such fiscal year.



 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 



-29-

 

 

“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the good faith determination of the Administrative Agent and
consistent with generally accepted financial practices, taking into account the
applicable interest rate margins, any interest rate floors (the effect of which
floors shall be determined in a manner set forth in the proviso below), any
amendment to the relevant interest rate margins and interest rate floors prior
to the applicable date of determination, or similar devices and all fees,
including upfront or similar fees or original issue discount (amortized over the
shorter of (a) the remaining Weighted Average Life to Maturity of such
Indebtedness and (b) the four years following the date of incurrence thereof)
payable generally to lenders or other institutions providing such Indebtedness,
but excluding any arrangement, syndication, commitment, structuring, ticking or
other similar fees payable in connection therewith that are not generally shared
with the relevant Lenders or other holders of such Indebtedness; provided that
with respect to any Indebtedness that includes a “LIBOR floor” or “Base Rate
floor,” (i) to the extent that the LIBO Rate or Alternate Base Rate (without
giving effect to any floors in such definitions), as applicable, on the date
that the Effective Yield is being calculated is less than such floor, the amount
of such difference shall be deemed added to the interest rate margin for such
Indebtedness for the purpose of calculating the Effective Yield and (ii) to the
extent that the LIBO Rate or Alternate Base Rate (without giving effect to any
floors in such definitions), as applicable, on the date that the Effective Yield
is being calculated is greater than such floor, then the floor shall be
disregarded in calculating the Effective Yield.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than Holdings, the Borrower or any
of their respective Subsidiaries or other Affiliates), other than, in each case,
(i) a natural person, (ii) a Defaulting Lender or (iii) a Disqualified Lender;
provided, however, the aggregate amount of Loans and Commitments permitted to be
held by all GSO Entities at any time shall be subject to the limitations set
forth in Section 9.04(h).

 

“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, decrees and other applicable Requirements of Law,
and all applicable injunctions or binding agreements issued, promulgated or
entered into by or with any Governmental Authority, in each instance relating to
the protection of the environment, to preservation or reclamation of natural
resources, to Release or threatened Release of any Hazardous Material or to the
extent relating to exposure to Hazardous Materials, to health or safety matters.

 

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental investigation, remediation
or restoration, administrative oversight costs, consultants’ fees, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) any actual or alleged violation of any Environmental Law or permit, license
or approval issued thereunder, (b) the generation, use, handling, recycling,
transportation, storage, or treatment of any Hazardous Material, (c) exposure to
any Hazardous Material, (d) the Release or threatened Release of any Hazardous
Material or (e) any contract, agreement or other consensual arrangement pursuant
to which liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means (a) any entity, whether or not incorporated, that is
under common control with any Loan Party within the meaning of Section
4001(a)(14) of ERISA; (b) any corporation that is a member of a controlled group
of corporations within the meaning of Section 414(b) of the Code of which any
Loan Party is a member; (c) any trade or business (whether or not incorporated)
that is a member of a group of trades or businesses under common control within
the meaning of Section 414(c) of the Code of which any Loan Party is a member;
or (d) with respect to any Loan Party, any member of an affiliated service group
within the meaning of Section 414(m) or (o) of the Code of which that Loan
Party, any corporation described in clause (b) above or any trade or business
described in clause (c) above is a member.

 



-30-

 

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA, of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) a determination that any Plan is, or is expected
to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code); (e) the incurrence by a Loan Party or any ERISA
Affiliate of any liability under Title IV of ERISA (other than premiums due and
not delinquent under Section 4007 of ERISA) with respect to the termination of
any Plan or by application of Section 4069 of ERISA with respect to any
terminated plan; (f) the receipt by a Loan Party or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan, or to an
intention to terminate or to appoint a trustee to administer any plan or plans
in respect of which such Loan Party or ERISA Affiliate would be deemed to be an
employer under Section 4069 of ERISA; (g) the incurrence by a Loan Party or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (h) the receipt by a Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability, or the failure of a Loan Party or any ERISA Affiliate to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to any Withdrawal Liability; (i) the withdrawal
of a Loan Party or any ERISA Affiliate from a Plan subject to Section 4063 of
ERISA during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; or (j) the failure
to make a required contribution to any Plan that would result in the imposition
of a lien or other encumbrance under Section 430 of the Code or Section 303 of
ERISA, or the arising of such a lien or encumbrance

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a) the sum, without duplication, of:

 

(i) Consolidated Net Income for such period;

 

(ii) an amount equal to the amount of all Non-Cash Charges to the extent
deducted in arriving at such Consolidated Net Income;

 



-31-

 

 

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period;

 

(iv) an amount equal to the aggregate net non-cash loss on dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, and

 

(v) any cash gains or other cash items of income that were excluded from the
calculation of Consolidated Net Income for such period; less:

 

(b) the sum, without duplication, of:

 

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (including any amounts included in Consolidated
Net Income of proceeds received or due from business interruption insurance or
reimbursement of expenses and charges that are covered by indemnification and
other reimbursement provisions in connection with any acquisition or other
Investment or any disposition of any asset permitted under this Agreement to the
extent such amounts are due but not received during such period) and cash
charges included in clauses (a) through (i) of the definition of “Consolidated
Net Income” (other than cash charges in respect of Transaction Costs paid on or
about the Closing Date to the extent financed with the proceeds of Indebtedness
incurred on the Closing Date or an equity investment on the Closing Date) that
were excluded in the calculation of Consolidated Net Income;

 

(ii) without duplication of amounts deducted pursuant to clause (xii) below in
prior fiscal years, the amount of capital expenditures made in cash or accrued
during such period to the extent that such capital expenditures were financed
with internally generated cash flow of the Borrower or its Restricted
Subsidiaries (including, for this purpose, with the proceeds of Revolving Loans
or Swing Loans);

 

(iii) the aggregate amount of all principal payments of Indebtedness (including
(1) the principal component of payments in respect of Capitalized Leases, (2)
the aggregate amount of scheduled amortization repayments on Indebtedness for
borrowed money (including the Term Loans) and (3) the amount of any mandatory
prepayment of Term Loans to the extent required due to a Disposition that
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase, but excluding all other prepayments of Term Loans, all
prepayments of other Indebtedness using the Available Amount, all prepayments of
other secured term Indebtedness to the extent made pursuant to the further
proviso in Section 2.05(c) or the proviso to Section 2.05(d) and all prepayments
of revolving loans (including Revolving Loans)) made during such period, other
than (A) in respect of any revolving credit facility (other than the Revolving
Commitments) except to the extent there is an equivalent permanent reduction in
commitments thereunder and (B) to the extent financed with the proceeds of other
long-term Indebtedness of the Borrower or its Restricted Subsidiaries;

 



-32-

 

 

(iv) an amount equal to the aggregate net non-cash gain on dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income;

 

(v) increases in Consolidated Working Capital and long-term account receivables
for such period;

 

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than in respect of Indebtedness;

 

(vii) without duplication of amounts deducted pursuant to clause (xii) below in
prior fiscal years, the amount of Investments (other than (i) Investments in
Permitted Investments and (ii) intercompany Investments among or between the
Borrower and its Restricted Subsidiaries) and Permitted Acquisitions not
prohibited by this Agreement to the extent that such Investments and Permitted
Acquisitions were financed with internally generated cash flow of the Borrower
and its Restricted Subsidiaries (other than in reliance on the Available Amount
(other than the Starter Basket);

 

(viii) the amount of dividends and other Restricted Payments (including the
amount of Tax Distributions made by the Borrower during such period to the
extent not deducted in arriving at Consolidated Net Income) paid in cash by the
Borrower during such period, to the extent such dividends and other Restricted
Payments were financed with internally generated cash flow of the Borrower and
its Restricted Subsidiaries (other than in reliance on the Available Amount
(other than the Starter Basket) and did not otherwise reduce Consolidated Net
Income for such period;

 

(ix) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period;

 

(x) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of Non-Cash Charges that were added back to Excess Cash Flow
pursuant to clause (a)(ii) above in any prior period;

 

(xi) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness to the extent financed with internally generated cash flow of the
Borrower and its Restricted Subsidiaries and which were not otherwise deducted
in arriving at Consolidated Net Income for such period;

 



-33-

 

 

(xii) at the option of the Borrower, and without duplication of amounts deducted
from Excess Cash Flow in prior periods, the aggregate consideration required to
be paid in cash by the Borrower or any of its Restricted Subsidiaries pursuant
to binding contracts, commitments or purchase orders (the “Contract
Consideration”), in each case, entered into prior to or during such period
relating to Permitted Acquisitions, other similar Investments or capital
expenditures (including Capitalized Software Expenditures or other purchases of
Intellectual Property) to be consummated or made during a subsequent period;
provided, to the extent that the aggregate amount of internally generated cash
actually utilized to finance such Permitted Acquisitions, other similar
Investments or capital expenditures during such subsequent period is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such subsequent period;

 

(xiii) the amount of cash rent payments made in such period to the extent they
exceed the amount of rent payments deducted in determining Consolidated Net
Income for such period;

 

(xiv) the amount of taxes (including penalties and interest) paid in cash and/or
tax reserves set aside or payable (without duplication) in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period; and

 

(xv) any cash losses that were excluded from the calculation of Consolidated Net
Income for such period.

 

“Excess Cash Flow Prepayment Amount” has the meaning assigned to such term in
Section 2.11(d).

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 



-34-

 

 

“Excluded Assets” means (a) any fee-owned real property that is not Material
Real Property and all leasehold (including ground lease) interests in real
property (including requirements to deliver landlord lien waivers, estoppels and
collateral access letters), (b) motor vehicles and other assets subject to
certificates of title or ownership to the extent a Lien thereon cannot be
perfected by the filing of a UCC financing statement, (c) letter of credit
rights (except to the extent constituting supporting obligations (as defined
under the UCC) in which a security interest can be perfected with the filing of
a UCC-1 financing statement), (d) commercial tort claims with a value of less
than $10,000,000 in the aggregate and commercial tort claims for which no
complaint or counterclaim has been filed in a court of competent jurisdiction,
(e) Equity Interests in any Person (other than the Borrower or any of its Wholly
Owned Restricted Subsidiaries) to the extent (but only for so long as) the
pledge thereof to the Administrative Agent is not permitted by the terms of such
Person’s organizational or joint venture documents or would require the consent
of one or more third parties (other than a Loan Party or a Subsidiary thereof)
that has not been obtained (after giving effect to the applicable
anti-assignment provisions of the UCC or other Requirements of Law), (f) voting
Equity Interests constituting an amount greater than 65% of the total voting
Equity Interests of any Subsidiary that is a CFC or a FSHCO and that is owned
directly by a Borrower or Loan Guarantor, (g) any assets to the extent the
creation or perfection of pledges thereof, or security interests therein, would
reasonably be expected to result in material adverse tax consequences to
Holdings, the Borrower or its Restricted Subsidiaries, as reasonably determined
by the Borrower and the Administrative Agent, (h) any lease, license or other
agreement or any property subject thereto, governmental approval or franchise
with any Person if, to the extent and for so long as, the grant of a Lien
thereon to secure the Secured Obligations constitutes a breach of or a default
under, or creates a right of termination in favor of any party (other than any
Loan Party or a Subsidiary thereof) to, such lease, license or other agreement,
governmental approval or franchise (but only to the extent any of the foregoing
is not rendered ineffective by, or is otherwise unenforceable under, the Uniform
Commercial Code or any other Requirements of Law), (i) any asset subject to a
Lien of the type permitted by Section 6.02(iv) (whether or not incurred pursuant
to such Section) or a Lien permitted by Section 6.02(xi), in each case if, to
the extent and for so long as the grant of a Lien thereon to secure the Secured
Obligations constitutes a breach of or a default under, or creates a right of
termination in favor of any party (other than any Loan Party or a Subsidiary
thereof) to, any agreement pursuant to which such Lien has been created (but
only to the extent any of the foregoing is not rendered ineffective by, or is
otherwise unenforceable under, the Uniform Commercial Code or any other
Requirements of Law), (j) any intent-to-use trademark applications filed in the
United States Patent and Trademark Office, pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. Section 1051, prior to the accepted filing of a “Statement
of Use” and issuance of a “Certificate of Registration” pursuant to Section 1(d)
of the Lanham Act or an accepted filing of an “Amendment to Allege Use” whereby
such intent-to-use trademark application is converted to a “use in commerce”
application pursuant to Section 1(c) of the Lanham Act, (k) any asset if, to the
extent and for so long as the grant of a Lien thereon to secure the Secured
Obligations is prohibited by any Requirements of Law, rule or regulation, or
agreements with any Governmental Authority (other than to the extent that any
such prohibition would be rendered ineffective pursuant to the Uniform
Commercial Code or any other applicable Requirements of Law) or which would
require consent, approval, license or authorization from any Governmental
Authority or regulatory authority, unless such consent, approval, license or
authorization has been received, (l) margin stock (within the meaning of
Regulation U of the Board of Governors, as in effect from time to time), (m)
Equity Interests of any Unrestricted Subsidiary and any Restricted Subsidiary
that is a captive insurance company or a not-for-profit entity and (n) any
assets with respect to which, in the reasonable judgment of the Administrative
Agent and the Borrower (as agreed to in writing), the cost or other consequences
of pledging such assets shall be excessive in view of the benefits to be
obtained by the Lenders therefrom.

 

“Excluded Information” has the meaning assigned to such term in Section
2.11(a)(ii)(A).

 



-35-

 

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of Holdings, (b) any Subsidiary that is prohibited by applicable law,
rule or regulation or contractual obligation existing on the Closing Date or, if
later, the date such Subsidiary first becomes a Restricted Subsidiary (so long
as such prohibition was not created in contemplation of the Transactions or such
Person becoming a Restricted Subsidiary), from guaranteeing the Secured
Obligations or which would require any governmental or regulatory consent,
approval, license or authorization to do so, unless such consent, approval,
license or authorization has been obtained, (c) any Foreign Subsidiary that is a
CFC, (d) any Domestic Subsidiary (x) that is a Subsidiary of a Foreign
Subsidiary that is a CFC, (y) that is a FSHCO or (z) substantially all of whose
assets consist of capital stock of one or more Foreign Subsidiaries that are
CFCs or FSHCOs, (e) any Immaterial Subsidiary, (f) any other Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent and the
Borrower (as agreed in writing), the burden or cost or other consequences
(including any adverse tax consequences) of providing the Guarantee under the
Guarantee Agreement shall be excessive in view of the benefits to be obtained by
the Lenders therefrom, (g) any other Subsidiary excused from becoming a Loan
Party pursuant to the last paragraph of the definition of the term “Collateral
and Guarantee Requirement”, (h) any not-for profit Subsidiaries or captive
insurance companies, (i) any special purpose securitization vehicle (or similar
entity) to the extent that the related obligation is otherwise permitted
hereunder and (j) each Unrestricted Subsidiary; provided, that any Immaterial
Subsidiary that is a signatory to the Collateral Agreement and the Guarantee
Agreement shall be deemed not to be an Excluded Subsidiary for purposes of this
Agreement and the other Loan Documents; provided  further that the Borrower may
at any time and in its sole discretion, upon written notice to the
Administrative Agent (and, in the case of a Foreign Subsidiary, with the prior
written consent of the Administrative Agent), deem that any Restricted
Subsidiary shall not be an Excluded Subsidiary for purposes of this Agreement
and the other Loan Documents. Any Subsidiary that fails to meet the foregoing
requirements shall continue to be deemed an “Excluded Subsidiary” hereunder
until the date that is thirty (30) days following the date on which any
Authorized Officer of Holdings or the Borrower obtains knowledge of such failure
(or such later date as the Administrative Agent shall reasonably agree).

 

“Excluded Swap Obligation” means, with respect to any Loan Guarantor at any
time, any Secured Swap Obligation under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act, if, and to the extent that, all or a portion of the guarantee of
such Loan Guarantor of, or the grant by such Loan Guarantor of a security
interest to secure, such Secured Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Guarantor’s
failure for any reason to constitute an “eligible contract participant,” as
defined in the Commodity Exchange Act (determined after giving effect to any
“Keepwell”, support or other agreement for the benefit of such Loan Guarantor,
at the time such guarantee or grant of a security interest becomes effective
with respect to such related Secured Swap Obligation. If a Secured Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Secured Swap Obligation that
is attributable to swaps that are or would be rendered illegal due to such
guarantee or security interest.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) such recipient’s net income
(however denominated) and franchise Taxes imposed on it (in lieu of net income
Taxes) by a jurisdiction (i) as a result of such recipient being organized or
having its principal office or, in the case of any Lender, its applicable
lending office in such jurisdiction, or (ii) as a result of any other present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than a connection arising solely from such recipient (x) having executed,
delivered, become a party to, performed its obligations or received payments
under, received or perfected a security interest under or enforced any Loan
Documents or engaged in any other transaction pursuant to this Agreement or (y)
with respect to any Taxes imposed as a result of any Loan Party’s connection
with the taxing jurisdiction, having sold or assigned an interest in any Loan or
Loan Documents), (b) any branch profits tax imposed under Section 884(a) of the
Code, or any similar Tax, imposed by any jurisdiction described in clause (a)
above, (c) any withholding Tax imposed pursuant to FATCA, (d) any withholding
Tax that is attributable to a Lender’s failure to comply with Section 2.17(e)
and (e) except in the case of an assignee pursuant to a request by the Borrower
under Section 2.19, any U.S. federal withholding Taxes imposed on amounts
payable to a Lender pursuant to a Requirement of Law in effect at the time such
Lender becomes a party hereto (or designates a new lending office), except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding Tax under Section 2.17(a).

 

“fair market value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset or group of assets at such date of determination assuming a sale by a
willing seller to a willing purchaser dealing at arm’s length and arranged in an
orderly manner over a reasonable period of time taking into account the nature
and characteristics of such assets, as reasonably determined by the Borrower in
good faith (which determination shall be conclusive absent manifest error).

 



-36-

 

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
thereto and not materially more onerous to comply with), any current or future
Treasury regulations thereunder or other official administrative interpretations
thereof, any agreements entered into pursuant to current Section 1471(b)(1) of
the Code as of the date of this Agreement (or any amended or successor version
described above) and any law, regulation, rule, promulgation, guidance notes,
practices or official agreement implementing intergovernmental agreements
implementing the foregoing.

 

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it. If
the Federal Funds Effective Rate cannot reasonably be determined in accordance
with the foregoing clauses, then the Administrative Agent may in its reasonable
discretion, and acting in consultation with the Required Lenders and the
Borrower, select an alternative method for determining the Federal Funds
Effective Rate.

 

“Fee Letter” means that certain Fee Letter by and among the Borrower, the Joint
Lead Arrangers and the Administrative Agent, dated August 12, 2019, as may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or corporate controller of the Borrower.

 

“Financial Performance Covenant” means the covenant set forth in Section 6.11.

 

“Financing Transactions” means (a) the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is to be a party, (b) the
borrowing of Loans hereunder and the use of the proceeds thereof and (c) the
issuance, amendment or extension of Letters of Credit hereunder and the use of
proceeds thereof.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“First Lien Agent” means Macquarie Capital Funding LLC, as administrative agent
and collateral agent under this Agreement or any permitted successor thereto.

 

“First Lien Indebtedness” means any Indebtedness of the Borrower and its
Restricted Subsidiaries that is secured by a Lien on any asset of the Borrower
or any of the Restricted Subsidiaries (other than a Lien that is junior to the
Lien of the Collateral Agent pursuant to the Second Lien Intercreditor Agreement
or another intercreditor or other subordination agreement that is reasonably
satisfactory to the Administrative Agent).

 



-37-

 

 

“First Lien Intercreditor Agreement” means a customary first lien intercreditor
agreement among the Administrative Agent and one or more Senior Representatives
for holders of Indebtedness permitted by this Agreement to be secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Loan Document Obligations, in form and substance reasonably acceptable
to the Administrative Agent and the Borrower, which form shall be posted to the
Lenders not less than five (5) Business Days before execution thereof and, if
the Required Lenders shall not have objected to such form within three (3)
Business Days after posting, then the Required Lenders shall be deemed to have
agreed to the Administrative Agent’s entry into such First Lien Intercreditor
Agreement and to have consented to the terms thereof.

 

“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio, on a Pro Forma Basis, of (a) Consolidated First Lien Indebtedness as of
such date to (b) Consolidated EBITDA for the most recently completed Test
Period.

 

“Fixed Amounts” has the meaning assigned to such term in Section 1.07(b).

 

“Fixed Incremental Amount” means an amount equal to the greater of (x)
$7355,000,000 (or, if the Long Engineering Acquisition has not been consummated
within ten (10) Business Days after the Closing Date, $69,400,000) and (ii)
10075% of Consolidated EBITDA for the most recently completed Test Period.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

“Foreign Lender” means a Lender that is not a United States person (as defined
in Section 7701(a)(30) of the Code).

 

“Foreign Prepayment Event” has the meaning assigned to such term in Section
2.11(g).

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, any state thereof or the District of
Columbia.

 

“FSHCO” means any direct or indirect Domestic Subsidiary of the Borrower if
substantially all of its assets (directly or through one or more disregarded
entities) consists of Equity Interests (or any debt or other instrument treated
as equity for U.S. federal income tax purposes) of one or more CFCs.

 

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 



-38-

 

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided, further, that if such an
amendment is requested by the Borrower or the Required Lenders, then the
Borrower and the Administrative Agent shall negotiate in good faith to enter
into an amendment of the relevant affected provisions (without the payment of
any amendment or similar fee to the Lenders) to preserve the original intent
thereof in light of such change in GAAP or the application thereof.
Notwithstanding any other provision contained herein, (a) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB Accounting Standards Codification
825-Financial Instruments, or any successor thereto (including pursuant to the
FASB Accounting Standards Codification), to value any Indebtedness at “fair
value,” as defined therein and (b) the amount of any Indebtedness under GAAP
with respect to Capital Lease Obligations shall be determined in accordance with
the definition of Capital Lease Obligations.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state,
provincial, territorial, local or otherwise, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra national bodies
such as the European Union or the European Central Bank).

 

“GSO Entity” means GSO Capital Partners LP and each of its Affiliates and funds
and accounts managed or advised by GSO Capital Partners LP or any such
Affiliates.

 

“GSO Entity Cap” has the meaning assigned to such term in Section 9.04(h).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligations of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligations or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligations of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligations; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into after the Closing Date in connection with any acquisition or
disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined in good faith by a Financial Officer.
The term “Guarantee” as a verb has a corresponding meaning.

 



-39-

 

 

“Guarantee Agreement” means the guarantee agreement among the Loan Parties and
the Administrative Agent, substantially in the form of Exhibit B.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
materials, wastes, chemicals, pollutants, contaminants or harmful or deleterious
substances of any nature and in any form regulated pursuant to any Environmental
Law.

 

“Holdings” has the meaning given to such term in the preliminary statements
hereto.

 

“Holdings LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Atlas TC Holdings LLC, dated as of February 14, 2020.

 

“ICE LIBOR” has the meaning assigned to such term in the definition of
“Alternate Base Rate.”

 

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(3).

 

“Identified Qualifying Lenders” has the meaning specified in
Section 2.11(a)(ii)(D)(3).

 

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

 

“Impacted Loans” has the meaning assigned to such term in Section 2.14(a)(ii).

 

“Incremental Cap” means, as of any date of determination, the sum of (I) (a) the
greater of (x) $7355,000,000 (or, if the Long Engineering Acquisition has not
been consummated within ten (10) Business Days after the Closing Date,
$69,400,000) and (y) 10075% of Consolidated EBITDA for the most recently
completed Test Period plus (b) (i) the aggregate principal amount of all Term
Loans voluntarily prepaid pursuant to Section 2.11(a)(i), (ii) the aggregate
amount of all Term Loans repurchased and prepaid pursuant to Section 2.11(a)(ii)
or Section 9.04(f) and (iii) all reductions of Revolving Commitments pursuant to
Section 2.08(b), in each case prior to such date (other than, in each case,
prepayments, repurchases and commitment reductions (x) effected with the
proceeds of the incurrence of long-term Indebtedness or the proceeds of any Cure
Amounts and (y) in respect of Incremental Facilities that are incurred pursuant
to clause (II) below), minus (c) the aggregate amount of all Incremental
Facilities that was incurred in reliance on the foregoing clauses (I)(a) and/or
(I)(b) plus (II) the maximum aggregate principal amount that can be incurred
without causing the First Lien Net Leverage Ratio, after giving effect to the
incurrence of such Incremental Facility (which shall assume that the full amount
of any Incremental Revolving Commitment Increase being established at such time
is fully drawn and with all proceeds from any Incremental Facility not being
netted from Indebtedness in calculating the numerator of such First Lien Net
Leverage Ratio) and the use of proceeds thereof, on a Pro Forma Basis, to exceed
(x) 3.9065 to 1.00 for the most recent Test Period ended (subject to Section
1.06 to the extent applicable) or (y) if incurred in connection with a Permitted
Acquisition or other similar permitted Investment, the First Lien Net Leverage
Ratio immediately prior to giving effect to such incurrence and any transactions
occurring in connection therewith.). In calculating the Incremental Cap, the
Borrower may elect to use the amounts permitted under clause (II) of the
preceding sentence before using clause (I) of the preceding sentence, and if
both amounts are available and the Borrower does not make an election, the
Borrower will be deemed to have utilized amounts permitted under clause (II)
(and any amounts concurrently incurred under clause (I) shall not be included in
the calculation of any amounts permitted to be incurred under clause (II)). The
Borrower may, from time to time, reclassify any portion of any Incremental
Facility incurred in reliance on clause (I) above as being incurred under clause
(II) above if, at such time of reclassification, the Borrower would meet the
applicable First Lien Net Leverage Ratio on a Pro Forma Basis in such clause
(II) above (for purposes of clarity, with any such reclassification having the
effect of increasing the Borrower’s ability to incur Indebtedness under clause
(I) above on and after the date of such reclassification by the amount of
Indebtedness so reclassified).

 



-40-

 

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(e).

 

“Incremental Facility” has the meaning assigned to such term in Section 2.20(a).

 

“Incremental Revolving Commitment Increase” has the meaning assigned to such
term in Section 2.20(a).

 

“Incremental Term Loan” has the meaning assigned to such term in Section
2.20(a).

 

“Incurrence Based Amounts” has the meaning assigned to such term in Section
1.07(b).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (x) trade
accounts payable in the ordinary course of business, (y) any earn-out obligation
until such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and if not paid after being due and payable and
(z) expenses accrued in the ordinary course of business), (e) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty (or similar instruments) and (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances; provided that the term “Indebtedness” shall not include
(i) deferred or prepaid revenue, (ii) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty, indemnity or
other unperformed obligations of the seller, (iii) any obligations attributable
to the exercise of appraisal rights and the settlement of any claims or actions
(whether actual, contingent or potential) with respect thereto, (iv)
Indebtedness of any Person that is a direct or indirect parent of Holdings
appearing on the balance sheet of Holdings or the Borrower, or solely by reason
of push down accounting under GAAP, in each case, so long as none of Holdings,
the Borrower or any Restricted Subsidiary thereof shall have any liability in
respect of any such Indebtedness, (v) any non-compete or consulting obligations
incurred in connection with a Permitted Acquisition or any similar Investment
permitted hereunder, (vi) any reimbursement obligations under pre-paid contracts
entered into with clients in the ordinary course of business and (vii) for the
avoidance of doubt, any Qualified Equity Interests issued by Holdings or the
Borrower. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The amount of Indebtedness of any Person for purposes of clause (e)
above shall (unless such Indebtedness has been assumed by such Person) be deemed
to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith. The amount of any Indebtedness that is
issued at a discount to its initial principal amount shall be calculated based
on the initial stated principal amount thereof without giving effect to such
discount.

 



-41-

 

 

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in preceding clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12(a).

 

“Initial Borrower” has the meaning given to such term in the preliminary
statements hereto.

 

“Initial Term Loans” means the Loans made pursuant to Section 2.01(a).

 

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

 

“Intellectual Property Security Agreement” means a short-form security
agreement, suitable for filing with the United States Patent and Trademark
Office or the United States Copyright Office (as applicable), with respect to
any Intellectual Property that is registered, issued or applied for in the
United States and that constitute Collateral.

 

“Intercompany Note” means a promissory note substantially in the form of Exhibit
I.

 

“Intercreditor Agreement” means the First Lien Intercreditor Agreement or the
Second Lien Intercreditor Agreement, as the context may require, and
“Intercreditor Agreements” means both of them.

 

“Interest Coverage Ratio” means, for any period, the ratio of (x) Consolidated
EBITDA for such period to (y) Consolidated Interest Expense for such period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07, substantially in the form of Exhibit G or any other form
reasonably approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 



-42-

 

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing and ending on the date that is one (1), two (2), three
(3) or six (6) months thereafter as selected by the Borrower in its Borrowing
Request (or, if agreed to by each Lender participating therein, twelve (12)
months or such other period less than one (1) month); provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month at the end of such Interest Period and (c) no Interest
Period shall extend beyond (i) in the case of Term Loans, the Term Maturity Date
and (ii) in the case of Revolving Loans, the Revolving Maturity Date. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness or other obligations of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. The amount, as of any date of determination, of (a) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by such
investor representing principal or interest in respect of such Investment (to
the extent any such payment to be deducted does not exceed the remaining
principal amount of such Investment and without duplication of amounts
increasing the Available Amount), but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof, as reasonably determined in good faith
by a Financial Officer, (c) any Investment in the form of a transfer of Equity
Interests or other non-cash property by the investor to the investee, including
any such transfer in the form of a capital contribution, shall be the fair
market value (as determined in good faith by a Financial Officer) of such Equity
Interests or other property as of the time of the transfer, minus any payments
actually received by such investor representing a return of capital of, or
dividends or other distributions in respect of, such Investment (to the extent
such payments do not exceed, in the aggregate, the original amount of such
Investment and without duplication of amounts increasing the Available Amount),
but without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment, and (d) any Investment (other than any Investment
referred to in clause (a), (b) or (c) above) by the specified Person in the form
of a purchase or other acquisition for value of any Equity Interests, evidences
of Indebtedness or other securities of any other Person shall be the original
cost of such Investment (including any Indebtedness assumed in connection
therewith), plus (i) the cost of all additions to the extent such additions
represent an Investment thereto and minus (ii) the amount of any portion of such
Investment that has been repaid to the investor in cash as a repayment of
principal or a return of capital, and of any cash payments actually received by
such investor representing interest, dividends or other distributions in respect
of such Investment (to the extent the amounts referred to in clause (ii) do not,
in the aggregate, exceed the original cost of such Investment plus the costs of
additions thereto and without duplication of amounts increasing the Available
Amount), but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the date of such Investment. For purposes of Section 6.04, if an
Investment involves the acquisition of more than one Person, the amount of such
Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer.

 



-43-

 

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be reasonably acceptable to
the applicable Issuing Bank and in effect at the time of issuance of such Letter
of Credit).

 

“Issuing Bank” means (a) each of (i) Macquarie Capital Funding LLC or its
Affiliates or designees and (ii) Natixis, New York Branch or its Affiliates or
designees and (b) each Revolving Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.05(k) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.05(l)), each in its
capacity as an issuer of Letters of Credit hereunder; provided that neither
Macquarie Capital Funding LLC, Natixis, New York Branch nor any of their
respective Affiliates or designees shall be required to issue commercial or
trade Letters of Credit. Each Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates or designees of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate or designee with respect to Letters of Credit issued by such Affiliate
or designee. In the event that there is more than one Issuing Bank at any time,
references herein and in the other Loan Documents to the Issuing Bank shall be
deemed to refer to the Issuing Bank in respect of the applicable Letter of
Credit or to all Issuing Banks, as the context requires.

 

“Issuing Bank Cap” has the meaning assigned to such term in the definition of
Letter of Credit Sublimit.

 

“Joint Bookrunners” means Macquarie Capital (USA) Inc. and Natixis, New York
Branch in their respective capacities as joint bookrunners for the credit
facilities hereunder as of the Closing Date.

 

“Joint Lead Arrangers” means Macquarie Capital (USA) Inc., Natixis, New York
Branch in their capacities as joint lead arrangers for the credit facilities
hereunder as of the Closing Date.

 

“Junior Financing” means (a) any Indebtedness that is expressly subordinated in
right of payment to the Loan Document Obligations, (b) any Indebtedness that is
secured on a junior basis to the Liens securing the Secured Obligations, (c) any
unsecured Indebtedness that is incurred pursuant to Section 6.01(ix), (xv) or
(xx) and (d) any Permitted Refinancing in respect of the foregoing.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Facility,
any Other Term Loan, any Other Term Commitment, any Other Revolving Loan or any
Other Revolving Commitment, in each case as extended in accordance with this
Agreement from time to time.

 



-44-

 

 

“LC Disbursement” means an honoring of a drawing by an Issuing Bank pursuant to
a Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.13 or 3.14 of the ISP or for any
Letter of Credit issued with the exclusion of Article 36 of the UCP, such Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn. Unless otherwise specified herein, the amount of a Letter
of Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 

“LCT Election” has the meaning assigned to such term in Section 1.06.

 

“LCT Test Date” has the meaning assigned to such term in Section 1.06.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment, a Loan Modification Agreement or a Refinancing
Amendment, in each case, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, “Lenders” includes the Swing Line Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.

 

“Letter of Credit Request” has the meaning assigned to such term in Section
2.05(b).

 

“Letter of Credit Sublimit” means an amount equal to $5,000,000, (x) up to
$3,000,000 of which Macquarie Capital Funding LLC, in its capacity as an Issuing
Bank, has agreed to provide as of the Closing Date, subject to any adjustment or
reduction pursuant to the terms and conditions hereof, (y) up to $2,000,000 of
which Natixis, New York Branch, in its capacity as an Issuing Bank, has agreed
to provide as of the Closing Date, subject to any adjustment or reduction
pursuant to the terms and conditions hereof, and (z) in respect of any Revolving
Lender that shall have become an Issuing Bank hereunder after the Closing Date
pursuant to Section 2.05(k), that amount of the Letter of Credit Sublimit at
such time that such Issuing Bank has agreed to provide, subject to any
adjustment or reduction pursuant to the terms and conditions hereof (each of the
amounts in preceding clauses (x), (y) and (z) as to any Issuing Bank is referred
to herein as such Issuing Bank’s “Issuing Bank Cap”. The Letter of Credit
Sublimit is part of and not in addition to the aggregate Revolving Commitments.

 



-45-

 

 

“LIBO Rate” means for any Interest Period with respect to a Eurodollar
Borrowing, the rate per annum equal to the ICE Benchmark Administration LIBOR or
the successor thereto if the ICE Benchmark Administration is no longer making a
LIBO rate available, as published by Bloomberg (or such other commercially
available source providing quotations of ICE LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the commencement of such Interest Period,
for dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period. If for any reason the Administrative
Agent cannot determine such offered rate by the ICE Benchmark Administration (or
any successor administrator of LIBOR rates), the Administrative Agent may, in
its discretion, select a replacement index based on the arithmetic mean of the
quotations, if any, of the interbank offered rate by first class banks in London
or New York for deposits in comparable amounts and maturities. Each calculation
by the Administrative Agent of the LIBO Rate shall be conclusive and binding for
all purposes, absent manifest error. The provisions of this definition are
subject to clauses (b) through (e) of Section 2.14.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Limited Condition Transaction” means any Permitted Acquisition or any similar
Investment permitted hereunder by the Borrower or one or more of its Restricted
Subsidiaries, in each case, whose consummation is not conditioned on the
availability of, or on obtaining, third-party financing.

 

“Loan Document Obligations” means (a) the due and punctual payment in cash by
the Borrower of (i) the principal of, premium, if any, and interest at the
applicable rate or rates provided in this Agreement (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (iii) all other monetary obligations of the
Borrower under or pursuant to this Agreement and each of the other Loan
Documents, including obligations to pay fees, expenses, reimbursement
obligations and indemnification obligations and obligations to provide cash
collateral, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual payment in
cash and performance of all other obligations of the Borrower under or pursuant
to each of the Loan Documents and (c) the due and punctual payment and
performance of all the obligations of each other Loan Party under or pursuant to
this Agreement and each of the other Loan Documents (including interest and
other monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).

 



-46-

 

 

“Loan Documents” means this Agreement, any Refinancing Amendment, any Loan
Modification Agreement, any Incremental Facility Amendment, the Guarantee
Agreement, the Collateral Agreement, the other Security Documents, the First
Lien Intercreditor Agreement (if applicable), the Second Lien Intercreditor
Agreement (if applicable), and, except for purposes of Section 9.02, the Fee
Letter and any Note delivered pursuant to Section 2.09(e).

 

“Loan Guarantors” means Holdings and the Subsidiary Loan Parties.

 

“Loan Modification Agreement” means a loan modification agreement, in form
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Accepting Lenders, effecting one or more
Permitted Amendments and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.24.

 

“Loan Modification Offer” has the meaning specified in Section 2.24(a).

 

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Long Engineering Acquisition” means the acquisition by the Borrower or a
Subsidiary Guarantor of all of the outstanding Equity Interests of Long
Engineering, Inc. pursuant to the terms and conditions of the Equity Purchase
Agreement, dated as of November 20, 2019, by and among Atlas Technical
Consultants, LLC, Long Engineering, Inc., Long Engineering Holdings, Inc. and
the other parties thereto.

 

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the unused aggregate Revolving
Commitments at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time; provided that (i) the
total outstanding Term Loans held by the Borrower or any Affiliate thereof and
(ii) whenever there are one or more Defaulting Lenders, the total outstanding
Term Loans and Revolving Exposures of, and the unused Revolving Commitments of,
each Defaulting Lender, in each case, shall be excluded for purposes of making a
determination of the Majority in Interest.

 

“Management Investors” means the members of the Board of Directors, officers and
employees of Holdings, the Borrower and/or its Subsidiaries who are (directly or
indirectly through one or more investment vehicles) investors in Holdings (or
any direct or indirect parent thereof).

 

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

 

“Material Adverse Effect” means (i) on the Closing Date, a “Material Adverse
Effect” (as defined in the Acquisition Agreement (as in effect on August 12,
2019)) and (ii) at any time thereafter, a material adverse effect on (a) the
business, financial condition or results of operations, in each case, of
Holdings, the Borrower and its Restricted Subsidiaries (taken as a whole), (b)
the ability of the Borrower and the Loan Guarantors (taken as a whole) to
perform their payment obligations under the Loan Documents or (c) the material
rights and material remedies of the Administrative Agent, the Collateral Agent
and the Lenders (taken as a whole) under the applicable Loan Documents.

 



-47-

 

 

“Material Indebtedness” means Indebtedness for borrowed money (other than the
Loan Document Obligations), Capital Lease Obligations, unreimbursed obligations
for letter of credit drawings, financial guarantees and similar instruments
(other than ordinary course of business contingent reimbursement obligations) or
obligations in respect of one or more Swap Agreements, of any one or more of
Holdings, the Borrower and its Restricted Subsidiaries in an aggregate principal
amount of $10,000,000 or more. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Holdings, the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

 

“Material Non-Public Information” means (a) if Holdings or the Borrower is a
public reporting company, material non-public information with respect to
Holdings, the Borrower or its Subsidiaries, or the respective securities of any
of the foregoing for purposes of United States Federal and state securities
laws, and (b) if Holdings or the Borrower is not a public reporting company,
information that is (i) of the type that would not be publicly available if
Holdings or the Borrower were a public reporting company and (ii) material with
respect to Holdings, the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States Federal and state securities
laws.

 

“Material Real Property” means real property (including fixtures) located in the
United States and fee owned by any Loan Party with a fair market value, as
reasonably determined by the Borrower in good faith, greater than or equal to
$2,500,000.

 

“Material Subsidiary” means (i) each Wholly Owned Restricted Subsidiary that, as
of the last day of the fiscal quarter of the Borrower most recently ended, had
revenues or total assets for such fiscal quarter in excess of 2.5 % of the
consolidated revenues or total assets, as applicable, of the Borrower and its
Restricted Subsidiaries for such quarter; provided, in the event that the
Immaterial Subsidiaries, taken together, had as of the last day of the fiscal
quarter of the Borrower most recently ended revenues or total assets in excess
of 5.0 % of the consolidated revenues or total assets, as applicable, of the
Borrower and its Restricted Subsidiaries for such fiscal quarter, the Borrower
shall designate at its sole discretion one or more Immaterial Subsidiaries to be
a Material Subsidiary as may be necessary such that the foregoing 5.0% limit
shall not be exceeded, and any such Subsidiary shall thereafter be deemed to be
an Material Subsidiary hereunder.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

 

“Merger” has the meaning given to such term in the preliminary statements
hereto.

 

“Model” means the model delivered to the Administrative Agent and the Lenders on
February 10, 2020 (together with any updates or modifications thereto reasonably
agreed between the Borrower and the Administrative Agent and/or necessary to
reflect any exercise of “market flex” as permitted under the Fee Letter).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 



-48-

 

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property in favor of
the Collateral Agent for the benefit of the Secured Parties to secure the
Secured Obligations, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time. Each Mortgage shall be in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower.

 

“Mortgaged Property” means each parcel of Material Real Property with respect to
which a Mortgage is granted pursuant to the Collateral and Guarantee
Requirement, Section 5.11, Section 5.12 or Section 5.14 (if any).

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, which is contributed to by (or to which there is or may be an
obligation to contribute of) a Loan Party or an ERISA Affiliate, and each such
plan for the five-year period immediately following the latest date on which a
Loan Party or an ERISA Affiliate contributed to or had an obligation to
contribute to such plan .

 

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds that are actually received, and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments that are actually received, minus (b) the sum of (i) all fees and
out-of-pocket expenses paid by Holdings, the Borrower and its Restricted
Subsidiaries in connection with such event (including attorney’s fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
underwriting discounts and commissions, other customary expenses and brokerage,
consultant, accountant and other customary fees), (ii) in the case of a sale,
transfer or other disposition of an asset (including pursuant to a sale and
leaseback transaction or a casualty or a condemnation or similar proceeding),
(x) the amount of all payments that are permitted hereunder and are made by
Holdings, the Borrower and its Restricted Subsidiaries as a result of such event
to repay Indebtedness permitted to be incurred hereunder (other than the Loans
and any other secured Indebtedness that is subject to an Intercreditor
Agreement) secured by such asset and otherwise subject to mandatory prepayment
as a result of such event, (y) the pro rata portion of net cash proceeds thereof
(calculated without regard to this clause (y)) attributable to minority
interests and not available for distribution to or for the account of Holdings,
the Borrower or its Restricted Subsidiaries as a result thereof and (z) the
amount of any liabilities directly associated with such asset and retained by
the Borrower or any Restricted Subsidiary and (iii) the amount of all taxes paid
(or reasonably estimated to be payable), the amount of Tax Distributions,
dividends and other restricted payments that Holdings, the Borrower and/or the
Restricted Subsidiaries may make pursuant to Section 6.07(a)(vi)(A) or (B) as a
result of such event, and the amount of any reserves established by Holdings,
the Borrower and its Restricted Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, that are directly attributable to such
event, provided that any reduction at any time in the amount of any such
reserves (other than as a result of payments made in respect thereof) shall be
deemed to constitute the receipt by the Borrower at such time of Net Proceeds in
the amount of such reduction.

 

“New Borrower” has the meaning given to such term in the preliminary statements
hereto.

 



-49-

 

 

“New Holdings Preferred Equity” means the single class of Series A senior
preferred units of Holdings as constituted on the Closing Date as set forth in
the Holdings LLC Agreement (as in effect on the Closing Date).

 

“Non-Accepting Lender” has the meaning assigned to such term in Section 2.24(c).

 

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down, including impairment charges or asset write-offs or write-downs
related to intangible assets (including goodwill), long-lived assets and
Investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
pursuant to GAAP (which, without limiting the foregoing, shall include any
impairment charges resulting from the application of FASB Statements No. 142 and
144 and the amortization of intangibles arising pursuant to No. 141), (b) all
losses from Investments recorded using the equity method, (c) all Non-Cash
Compensation Expenses, (d) the non-cash impact of acquisition method accounting,
(e) depreciation and amortization (including, without limitation, as they relate
to acquisition accounting, amortization of deferred financing fees or costs,
Capitalized Software Expenditures and amortization of unrecognized prior service
costs and actuarial gains and losses related to pension and other
post-employment benefits) and (f) other non-cash charges (including non-cash
charges related to deferred rent) (provided, in each case, that if any non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA in such future period, and excluding
amortization of a prepaid cash item that was paid in a prior period).

 

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

 

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.

 

“Not Otherwise Applied” means, with reference to the Available Amount or
pursuant to Section 6.01(xix), as applicable, that such amount was not
previously applied pursuant to Sections 6.01(xix), 6.04(m)(B), 6.07(a)(vii)(B)
and/or 6.07(b)(iv)(B).

 

“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit R, payable to a Lender or its registered assigns (or, if requested by a
Lender, to the order of such Lender) in any facility hereunder in a principal
amount equal to the principal amount of the Revolving Commitment, Term Loans or
Swing Line Sublimit, as applicable, of such Lender.

 

“Notice of Swing Loan Refunding” has the meaning provided in Section 2.04(b).

 

“Offered Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(1).

 

“Offered Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(1).

 



-50-

 

 

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

 

“Other Revolving Commitments” means one or more Classes of Revolving Commitments
hereunder or extended Revolving Commitments that result from a Refinancing
Amendment or a Loan Modification Agreement.

 

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment or a Loan Modification Agreement.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that are described in (a)(ii) of the definition of Excluded Taxes imposed
with respect to an assignment (other than an assignment made pursuant to Section
2.19(b)).

 

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment or a Loan Modification
Agreement.

 

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment or a Loan Modification Agreement.

 

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

 

“Participating Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(2).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Permitted Acquisition” means (i) the Long Engineering Acquisition, to the
extent consummated within ten (10) Business Days after the Closing Date, and
(ii) the purchase or other acquisition, by merger, consolidation or otherwise,
by the Borrower or any of its Restricted Subsidiaries of at least a majority of
the Equity Interests in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person; provided that, in each case, (a) in
the case of any purchase or other acquisition of Equity Interests in a Person,
(i) such Person, upon the consummation of such purchase or acquisition, will be
a Restricted Subsidiary (including as a result of a merger or consolidation
between any Restricted Subsidiary and such Person), or (ii) such Person is
merged into or consolidated with the Borrower or a Restricted Subsidiary and the
Borrower (in the case of any merger or consolidation involving it) or such
Restricted Subsidiary (in all other cases) is the surviving entity of such
merger or consolidation, (b) the business of such Person, or such assets, as the
case may be, constitute a business permitted by Section 6.03(b), (c) with
respect to each such purchase or other acquisition, all actions required to be
taken with respect to such newly created or acquired Restricted Subsidiary
(including each subsidiary thereof) or assets in order to satisfy the
requirements set forth in clauses (a), (b), (c) and (d) of the definition of the
term “Collateral and Guarantee Requirement” to the extent applicable shall have
been taken (or arrangements for the taking of such actions after the
consummation of the Permitted Acquisition shall have been made that are
reasonably satisfactory to the Administrative Agent) (unless such newly created
or acquired Subsidiary is designated as an Unrestricted Subsidiary pursuant to
Section 5.13 or is otherwise an Excluded Subsidiary), (d) (i) subject to Section
1.06, no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (ii) to the extent that Section 1.06 is applicable,
immediately before and immediately after the consummation of any such purchase
or acquisition, no Event of Default under Section 7.01(a), (b), (h) or (i) shall
have occurred and be continuing and (e) subject to Section 1.06, the Borrower
and its Restricted Subsidiaries shall be in compliance with the Financial
Performance Covenant on a Pro Forma Basis for the most recently ended Test
Period (although this clause (e) shall not apply to the Long Engineering
Acquisition to the extent consummated within ten (10) Business Days after the
Closing Date.).

 



-51-

 

 

“Permitted Amendment” means an amendment to this Agreement and, if applicable
the other Loan Documents, effected in connection with a Loan Modification Offer
pursuant to Section 2.24, providing for an extension of a maturity date
applicable to the Loans and/or Commitments of the Accepting Lenders and, in
connection therewith, (a) a change in the Applicable Rate with respect to the
Loans and/or Commitments of the Accepting Lenders and/or (b) a change in the
fees payable to, or the inclusion of new fees to be payable to, the Accepting
Lenders and/or (c) a change in terms and conditions (excluding pricing and
optional prepayment or redemption terms or covenants or other provisions
applicable only to periods after the Latest Maturity Date then in effect) that
reflect terms and conditions at the time of such amendment not materially more
favorable to the Lenders thereof after giving effect to such amendment (as
reasonably determined in good faith by the Borrower) than those applicable prior
to giving effect to such amendment (except for (x) covenants and other
provisions applicable only to periods after the Latest Maturity Date then in
effect of any facility under this Agreement remaining outstanding after giving
effect to such amendment and (y) such terms are reasonably acceptable to the
Administrative Agent or added in the facilities under this Agreement for the
benefit of the Lenders pursuant to an amendment hereto (with no consent of the
Lenders being required for such amendment).

 

“Permitted Encumbrances” means:

 

(a) Liens for Taxes, assessments or governmental charges that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(b) Liens with respect to outstanding motor vehicle fines and Liens imposed by
law, such as carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or construction contractors’ Liens and other similar Liens arising in the
ordinary course of business that secure amounts not overdue for a period of more
than thirty (30) days or, if more than thirty (30) days overdue, are unfiled and
no other action has been taken to enforce such Lien or that are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP, in each case so long as such Liens do not,
either individually or in the aggregate, have a Material Adverse Effect;

 



-52-

 

 

 



(c) Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation or (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees or similar instrument for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Restricted Subsidiaries or otherwise supporting the payment of items
set forth in the foregoing clause (i);

 

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts (other than for the payment of Indebtedness for borrowed money),
governmental contracts and leases (other than Capital Lease Obligations),
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, bankers acceptance facilities and other obligations of a like nature
(including those to secure health, safety and environmental obligations) and
obligations in respect of letters of credit, bank guarantees or similar
instruments that have been posted to support the same, in each case incurred in
the ordinary course of business or consistent with past practices;

 

(e) easements, rights-of-way, restrictions, encroachments, protrusions, zoning
restrictions and other similar encumbrances and minor title defects and minor
survey exceptions affecting real property that, in the aggregate, do not
materially interfere with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries taken as a whole;

 

(f) Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j);

 

(g) Liens on (i) goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of its Restricted
Subsidiaries or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments;
provided that such Lien secures only the obligations of the Borrower or such
Restricted Subsidiaries in respect of such letter of credit to the extent such
obligations are permitted by Section 6.01 and (ii) specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods;

 

(h) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of its Restricted Subsidiaries;

 

(i) rights of recapture of unused real property (other than any Mortgaged
Property) in favor of the seller of such property set forth in customary
purchase agreements and related arrangements with any Governmental Authority;

 

(j) Liens in favor of deposit banks or securities intermediaries securing
customary fees, expenses or charges in connection with the establishment,
operation or maintenance of deposit accounts or securities accounts;

 

(k) Liens in favor of obligations in respect of performance, bid, appeal and
surety bonds and performance and completion guarantees and similar obligations
provided by the Borrower or any of its Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;

 

-53-

 

  

(l) Liens arising from grants of non-exclusive licenses or sublicenses of
Intellectual Property made in the ordinary course of business;

 

(m) rights of setoff, banker’s lien, netting agreements and other Liens arising
by operation of law or by of the terms of documents of banks or other financial
institutions in relation to the maintenance of administration of deposit
accounts, securities accounts, cash management arrangements or in connection
with the issuance of letters of credit, bank guarantees or other similar
instruments;

 

(n) Liens arising from the right of distress enjoyed by landlords or Liens
otherwise granted to landlords, in either case, to secure the payment of arrears
of rent or performance of other obligations in respect of leased properties, so
long as such Liens are not exercised or except where the exercise of such Liens,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect;

 

(o) Liens or security given to public utilities or to any municipality or
Governmental Authority when required by the utility, municipality or
Governmental Authority in connection with the supply of services or utilities to
the Borrower and any of its Restricted Subsidiaries;

 

(p) servicing agreements, development agreements, site plan agreements,
subdivision agreements, facilities sharing agreements, cost sharing agreements
and other agreements pertaining to the use or development of any of the assets
of the Person, provided the same, either individually or in the aggregate, do
not result in (i) a substantial and prolonged interruption or disruption of the
business activities of the Borrower and its Restricted Subsidiaries, taken as a
whole, or (ii) a Material Adverse Effect;

 

(q) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement; and

 

(r) Liens securing Priority Obligations;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money other than Liens referred to in clauses
(d) and (k) above securing obligations under letters of credit or bank
guarantees or similar instruments related thereto and in clause (g) above, in
each case to the extent any such Lien would constitute a Lien securing
Indebtedness for borrowed money.

 

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or senior secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Secured Obligations and is not secured by any other assets or
properties, (ii) such Indebtedness complies with the applicable requirements set
forth in the definition of Credit Agreement Refinancing Indebtedness, (iii) such
Indebtedness, if guaranteed, is not guaranteed by any Person other than another
Loan Party, (iv) such Indebtedness shall not have the benefit of mandatory
prepayment provisions that are more favorable to the applicable lenders or
creditors than those of the Initial Term Loans (it being understood that any
Indebtedness that is secured on a pari passu basis with the liens securing the
Secured Obligations may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any mandatory repayments or
prepayments in respect of any Initial Term Loans, and (v) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the relevant Intercreditor Agreement(s); provided that if such
Indebtedness is the initial Permitted First Priority Refinancing Debt incurred
by the Borrower, then the Borrower, Holdings, the Subsidiary Loan Parties, the
Administrative Agent and the Senior Representative for such Indebtedness shall
have executed and delivered the relevant Intercreditor Agreement(s). Permitted
First Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

 

-54-

 

 

“Permitted Holders” means (a) the SPAC, (b) the Management Investors and (c)
Bernhard Capital Partners Management LLP and its controlled investment
Affiliates (other than any portfolio companies); provided that, for purposes of
the definition of Change of Control, any voting Equity Interests held by the
Management Investors in Holdings or any direct or direct parent company thereof
in excess of 20% of the aggregate voting Equity Interests in Holdings or any
direct or indirect parent company thereof shall be disregarded for purposes of
determining the respective thresholds in the definition of Change of Control.

 

“Permitted Investments” means any of the following, to the extent owned by the
Borrower or any of its Restricted Subsidiaries:

 

(a) dollars or Canadian Dollars;

 

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States,
having average maturities of not more than twelve (12) months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

 

(c) time deposits with, or certificates of deposit or bankers’ acceptances of,
any commercial bank that (i) is a Lender or (ii) has combined capital and
surplus of at least $250,000,000 in the case of U.S. banks and $100,000,000 (or
the U.S. dollar equivalent as of the date of determination) in the case of
foreign banks (any such bank in the foregoing clauses (i) or (ii) being an
“Approved Bank”), in each case with average maturities of not more than twelve
(12) months from the date of acquisition thereof;

 

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than twelve (12) months from the date of
acquisition thereof;

 

(e) repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer covering securities described in clauses (b) and (c) above;

 

(f) marketable short-term money market and similar highly liquid funds
substantially all of the assets of which are comprised of securities of the
types described in clauses (b) through (e) above;

 

(g) securities with average maturities of twelve (12) months or less from the
date of acquisition issued or fully guaranteed by any state of the United States
or by any political subdivision or taxing authority of any such state having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

 

-55-

 



 

(h) investments with average maturities of twelve (12) months or less from the
date of acquisition in mutual funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

 

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Restricted Subsidiary organized in such jurisdiction;

 

(j) investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Restricted Subsidiaries, in money market investment
programs that are registered under the Investment Company Act of 1940 or that
are administered by financial institutions having capital of at least
$250,000,000 or its equivalent, and, in either case, the portfolios of which are
limited such that substantially all of such investments are of the character,
quality and maturity described in clauses (a) through (i) of this definition;

 

(k) with respect to any Restricted Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America, any State thereof or
the District of Columbia: (i) obligations of the national government of the
country in which such Restricted Subsidiary maintains its chief executive office
and principal place of business; provided such country is a member of the
Organization for Economic Cooperation and Development, in each case maturing
within one year after the date of investment therein, (ii) certificates of
deposit of, bankers acceptances of, or time deposits with, any commercial bank
which is organized and existing under the laws of the country in which such
Restricted Subsidiary maintains its chief executive office and principal place
of business; provided such country is a member of the Organization for Economic
Cooperation and Development, and whose short-term commercial paper rating from
S&P is at least “A-2” or the equivalent thereof or from Moody’s is at least
“P-2” or the equivalent thereof (any such bank being an “Approved Foreign
Bank”), and in each case with maturities of not more than twelve (12) months
from the date of acquisition and (iii) the equivalent of demand deposit accounts
which are maintained with an Approved Foreign Bank; and

 

(l) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (k) above.

 

“Permitted Ratio Debt” means any Indebtedness permitted to be incurred pursuant
Sections 6.01(a)(vii), (a)(viii), (a)(ix), (a)(xiv), (a)(xv) or (a)(xvi).

 

-56-

 

  

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments then available and unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.01(a)(v), Indebtedness resulting
from such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended (except in the case of customary bridge loans which, subject
to customary conditions (including no payment or bankruptcy event of default),
would either automatically be converted into or required to be exchanged for
permanent refinancing which otherwise complies with such maturity requirement),
(c) if the Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Loan Document Obligations,
Indebtedness resulting from such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Loan Document
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed or extended (as determined by the Borrower in good faith), (d)
if the Indebtedness being modified, refinanced, refunded, renewed or extended is
permitted pursuant to Section 6.01(a)(ii), (i) the other terms and conditions of
any such Permitted Refinancing shall be as agreed between the Borrower and the
lenders providing any such Permitted Refinancing and (ii) the primary obligor in
respect of, and/or the Persons (if any) that Guarantee, the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
are the primary obligor in respect of, and/or Persons (if any) that guaranteed
the Indebtedness being modified, refinanced, refunded, renewed or extended and
(e) if the Indebtedness being modified, refinanced, refunded, renewed or
extended is permitted pursuant to Section 6.01(a)(vii), (a)(viii), (a)(ix),
(a)(xiv), (a)(xv) or (a)(xvi), the Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension is (x) unsecured if
the Indebtedness being modified, refinanced, refunded, renewed or extended is
unsecured or (y) not secured on a more favorable basis than the Indebtedness
being modified, refinanced, refunded, renewed or extended if such Indebtedness
being modified, refinanced, refunded, renewed or extended is secured (as
determined in good faith by the Borrower). For the avoidance of doubt, it is
understood that a Permitted Refinancing may constitute a portion of an issuance
of Indebtedness in excess of the amount of such Permitted Refinancing; provided
that such excess amount is otherwise permitted to be incurred under Section
6.01(a) and , if applicable, secured under Section 6.02. For the avoidance of
doubt, it is understood and agreed that a Permitted Refinancing includes
successive Permitted Refinancings of the same Indebtedness.

 

“Permitted Second Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of second lien (or
other junior lien) secured notes or second lien (or other junior lien) secured
loans; provided that (i) such Indebtedness is secured by the Collateral on a
second (or lesser) priority basis (but without regard to the control of
remedies) with the Secured Obligations and is not secured by any other assets or
properties, (ii) such Indebtedness complies with the applicable requirements set
forth in the definition of Credit Agreement Refinancing Indebtedness, (iii) such
Indebtedness, if guaranteed, is not guaranteed by any Person other than another
Loan Party, (iv) such Indebtedness does not have mandatory redemption features
(other than customary asset sale, insurance and condemnation proceeds events,
change of control offers or events of default) that could result in redemptions
of such Indebtedness prior to the maturity thereof (except in the case of
customary bridge loans which, subject to customary conditions (including no
payment or bankruptcy event of default), would either automatically be converted
into or required to be exchanged for permanent refinancing which otherwise
complies with such maturity requirement) and (v) a Senior Representative acting
on behalf of the holders of such Indebtedness shall have become party to the
relevant Intercreditor Agreement(s); provided that if such Indebtedness is the
initial Permitted Second Priority Refinancing Debt incurred by the Borrower,
then the Borrower, Holdings, the Subsidiary Loan Parties, the Administrative
Agent and the Senior Representative for such Indebtedness shall have executed
and delivered the relevant Intercreditor Agreement(s). Permitted Second Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

-57-

 

  

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by the Borrower in the form of one or more series of unsecured notes or
unsecured loans; provided that (i) such Indebtedness complies with the
applicable requirements set forth in the definition of Credit Agreement
Refinancing Indebtedness, (ii) such Indebtedness does not have mandatory
redemption features (other than customary asset sale, insurance and condemnation
proceeds events, change of control offers or events of default) that could
result in redemptions of such Indebtedness prior to the maturity thereof (except
in the case of customary bridge loans which, subject to customary conditions
(including no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for permanent
refinancing which otherwise complies with such maturity requirement), (iii) such
Indebtedness, if guaranteed, is not guaranteed by any Person other than another
Loan Party, and (iv) such Indebtedness is not secured by any Lien on any
property or assets of Holdings, the Borrower or any Restricted Subsidiary.
Permitted Unsecured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity, whether existing as of the date hereof or subsequently created
or coming to exist.

 

“Plan” means any employee pension benefit plan as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which a Loan Party or any ERISA Affiliate is an
“employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 5.01.

 

“Prepayment Event” means:

 

(a) any sale, transfer or other disposition of any property or asset of
Holdings, the Borrower or any of its Restricted Subsidiaries permitted by
Sections 6.05(f), (k), (l), (n) and (o), other than (i) dispositions
constituting a sale-leaseback to the extent consummated substantially
contemporaneously with the acquisition by the Borrower or such Restricted
Subsidiary of the property subject to such sale-leaseback transaction and (ii)
dispositions resulting in aggregate Net Proceeds not exceeding (A) $2,500,000 in
the case of any single transaction or series of related transactions and (B)
$5,000,000 for all such transactions during any fiscal year of the Borrower; or

 

(b) the incurrence by Holdings, the Borrower or any of its Restricted
Subsidiaries of any Indebtedness, other than Indebtedness permitted under
Section 6.01 (other than Permitted Unsecured Refinancing Debt, Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt, Other
Term Loans, Other Revolving Loans and Other Revolving Commitments which shall
constitute a Prepayment Event to the extent required by the definition of
“Credit Agreement Refinancing Indebtedness”).

 

“Prime Rate” means the prime rate as published by The Wall Street Journal for
such day, provided that if The Wall Street Journal ceases to publish for any
reason such rate of interest, “Prime Rate” shall mean the prime lending rate as
set forth on the Bloomberg page PRIMBB Index (or successor page) for such day
(or such other service as determined by the Administrative Agent from time to
time for purposes of providing quotations of prime lending interest rates). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective. The prime rate is not
necessarily the lowest rate charged by any financial institution to its
customers.

 

-58-

 

  

“Priority Obligation” means any obligation that is secured by a Lien on any
Collateral in favor of a Governmental Authority, which Lien ranks prior to or
pari passu with the Liens created thereon by the applicable Security Documents
by operation of law, including any such Lien securing amounts owing for wages,
vacation pay, severance pay, employee deductions, sales tax, excise tax, other
Taxes, workers compensation, governmental royalties and stumpage or pension fund
obligations.

 

“Pro Forma Adjustment” means, for any Test Period, any adjustment to
Consolidated EBITDA made in accordance with clauses (III) and (IV) to the
proviso of the definition of Consolidated EBITDA.

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a Pro Forma Basis, that
(a) to the extent applicable, the Pro Forma Adjustment shall have been made and
(b) all Specified Transactions and the following transactions in connection
therewith that have been made during the applicable period of measurement or
subsequent to such period and prior to or simultaneously with the event for
which the calculation is made shall be deemed to have occurred as of the first
day of the applicable period of measurement in such test, financial ratio or
covenant: (i) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (A) in the case
of a Disposition of all or substantially all Equity Interests in any Restricted
Subsidiary of the Borrower or any division, product line, or facility used for
operations of the Borrower or any of its Restricted Subsidiaries, shall be
excluded and (B) in the case of a Permitted Acquisition or Investment described
in the definition of “Specified Transaction,” shall be included, (ii) any
retirement of Indebtedness, and (iii) any Indebtedness incurred or assumed by
the Borrower or any of its Restricted Subsidiaries in connection therewith and
if such Indebtedness has a floating or formula rate, shall have an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination and interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period; provided that, without limiting the application of
the Pro Forma Adjustment pursuant to clause (a) above, the foregoing pro forma
adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are consistent with (and subject to any limitations set
forth in) the definition of Consolidated EBITDA (including, without limitation,
the provisos in clause (b) of the definition thereof) and give effect to
operating expense reductions that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on Holdings, the Borrower
or any of its Restricted Subsidiaries and (z) factually supportable or (ii)
otherwise consistent with the definition of Pro Forma Adjustment, provided
further that all pro forma adjustments made pursuant to this definition
(including the Pro Forma Adjustment) with respect to the Transactions shall be
consistent in character and amount with the adjustments reflected in the Pro
Forma Financial Statements.

 

“Pro Forma Entity” has the meaning given to such term in the definition of
“Acquired EBITDA.”

 

-59-

 

  

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(c).

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Qualified Equity Interests” means Equity Interests of Holdings, the Borrower or
a Restricted Subsidiary other than Disqualified Equity Interests.

 

“Qualifying Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

 

“Refinancing” means the repayment of all the existing third party Indebtedness
for borrowed money (and, if applicable, the termination of all commitments
thereunder) of Holdings, the Initial Borrower, the Company and their respective
Subsidiaries as of the Closing Date listed on Schedule 1.01 and the discharge
(or the making of arrangements for discharge) of all guarantees and Liens
related thereto.

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and Holdings, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.21.

 

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Reimbursement Date” has the meaning assigned to such term in Section 2.05(f).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns of each of
the foregoing.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching, escaping, emptying,
pumping, seepage or migration into or through the environment (including ambient
air, surface water, groundwater, land surface or subsurface strata) and
including the environment within any building, or any structure, facility or
fixture.

 

-60-

 

  

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Removal Effective Date” has the meaning assigned to such term in Section 8.06.

 

“Repricing Transaction” means (a) the incurrence by any Loan Party or any
Subsidiary of a Loan Party of any Indebtedness in the form of, or any conversion
of any Initial Term Loans into, a new or replacement tranche of term loans (i)
with an Effective Yield for the respective Type of such Indebtedness less than
the Effective Yield for the Initial Term Loans, but excluding Indebtedness
incurred in connection with (A) a Change of Control or (B) a Transformative
Acquisition, and (ii) the proceeds of which are used to prepay (or, in the case
of a conversion, deemed to prepay, repay or replace), in whole or in part,
outstanding principal of Initial Term Loans or (b) any effective reduction in
the Effective Yield for the Initial Term Loans (e.g., by way of amendment,
waiver or otherwise), except for a reduction in connection with (A) a Change of
Control or (B) a Transformative Acquisition. Any determination by the
Administrative Agent with respect to whether a Repricing Transaction shall have
occurred shall be conclusive and binding on all Lenders holding the Initial Term
Loans.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Revolving Commitments representing more than 50.0% of the
aggregate Revolving Exposures, outstanding Term Loans and unused Revolving
Commitments at such time; provided that, to the extent set forth in Section 9.02
or Section 9.04 whenever there are one or more Defaulting Lenders, the total
outstanding Term Loans and Revolving Exposures of, and the unused Revolving
Commitments of, each Defaulting Lender shall be excluded for purposes of making
a determination of Required Lenders.

 

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Exposures and unused Revolving Commitments representing more than
50.0% of the aggregate Revolving Exposures and unused Revolving Commitments at
such time; provided that to the extent set forth in Section 9.02 or Section 9.04
whenever there are one or more Defaulting Lenders, the total outstanding
Revolving Exposures of, and the unused Revolving Commitments of, each Defaulting
Lender, shall be excluded for purposes of making a determination of Required
Revolving Lenders.

 

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Resignation Effective Date” has the meaning assigned to such term in Section
8.06.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, manager or a member of the Board of Directors of a Loan Party
and with respect to certain limited liability companies or partnerships that do
not have officers, any manager, sole member, managing member or general partner
thereof, and as to any document delivered on the Closing Date or thereafter
pursuant to paragraph (a)(i) of the definition of the term “Collateral and
Guarantee Requirement,” any secretary or assistant secretary of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

-61-

 

  

“Restricted Payment” means (x)(i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings, the Borrower or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in Holdings, the Borrower or
any Restricted Subsidiary or any option, warrant or other right to acquire any
such Equity Interests in Holdings, the Borrower or any Restricted Subsidiary and
(ii) any payment of any fee, expense or similar amount to any holder of Equity
Interests of Holdings, the Borrower or any Restricted Subsidiary in its capacity
as such in connection with any amendment, modification, waiver, consent,
enforcement or similar action on, or with respect to, any such Equity Interests
or any documentation governing the same and (y) any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal, interest or other amounts on any intercompany indebtedness, advances
or loans made by Holdings to the Borrower or any Restricted Subsidiary, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
intercompany indebtedness, advances or loans made by Holdings to the Borrower or
any Restricted Subsidiary, or any other payment that has a substantially similar
effect to any of the foregoing in this clause (y).

 

“Restricted Subsidiary” means, unless otherwise specified herein, any Subsidiary
of the Borrower other than an Unrestricted Subsidiary.

 

“Retained Declined Proceeds” has the meaning assigned to such term in Section
2.11(e).

 

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swing Loans hereunder, expressed as an amount representing
the maximum possible aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Lender pursuant to an Assignment and Assumption,
(ii) a Refinancing Amendment, (iii) an Incremental Revolving Commitment Increase
or (iv) a Loan Modification Agreement. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption, Loan Modification Agreement or Refinancing Amendment pursuant to
which such Lender shall have assumed its Revolving Commitment, as the case may
be. The aggregate amount of the Lenders’ Revolving Commitments on the Closing
Date is $40,000,000.

 

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans at such time, its LC Exposure at such time and its Swing Exposure at such
time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

-62-

 

  

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

“Revolving Maturity Date” means (i) February 14, 2025 (or if such day is not a
Business Day, the immediately preceding Business Day) or (ii) with respect to
any Revolving Lender that has extended its Revolving Commitment pursuant to a
Permitted Amendment and with respect to any Issuing Bank that has consented to
such extension, the extended maturity date set forth in any such Loan
Modification Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

 

“Sanctions” means any international economic sanctions administered or enforced
by the United States government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Second Amendment” means Amendment No. 2 to Credit Agreement, dated as of March
31, 2020, among Holdings, the Borrower, the other Loan Parties thereto, the
Lenders party thereto, the Issuing Banks party thereto, the Administrative Agent
and the Collateral Agent.

 

“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.

 

“Second Lien Intercreditor Agreement” means a customary second lien
intercreditor agreement among the Administrative Agent and one or more Senior
Representatives for holders of Indebtedness permitted by this Agreement to be
secured by the Collateral on a junior basis with the Loan Document Obligations,
in form and substance reasonably acceptable to the Administrative Agent and the
Borrower, which form shall be posted to the Lenders not less than five (5)
Business Days before execution thereof and, if the Required Lenders shall not
have objected to such form within three (3) Business Days after posting, then
the Required Lenders shall be deemed to have agreed to the Administrative
Agent’s entry into such Second Lien Intercreditor Agreement and to have
consented to the terms thereof.

 

“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Holdings, the Borrower and its Restricted
Subsidiaries in respect of any overdraft and related liabilities arising from
treasury, depository, cash pooling arrangements and cash management services,
corporate credit and purchasing cards and related programs or any automated
clearing house transfers of funds (collectively, “Cash Management Services”)
provided to Holdings, the Borrower or any Restricted Subsidiary (whether
absolute or contingent and howsoever and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)) that are (a) owed to the Administrative Agent or any of
its Affiliates, (b) owed on the Closing Date to a Person that is a Lender or an
Affiliate of a Lender as of the Closing Date or (c) owed to a Person that is an
Agent, a Lender or an Affiliate of an Agent or Lender at the time such
obligations are incurred.

 

-63-

 

  

“Secured Net Leverage Ratio” means, as of any date of determination, the ratio,
on a Pro Forma Basis, of (a) Consolidated Secured Indebtedness as of such date
to (b) Consolidated EBITDA for the most recently completed Test Period.

 

“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations and (c) the Secured Swap Obligations (excluding with
respect to any Loan Guarantor, Excluded Swap Obligations of such Loan
Guarantor).

 

“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.

 

“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of Holdings, the Borrower and its Restricted Subsidiaries under
each Swap Agreement that (a) is with a counterparty that is the Administrative
Agent or any of its Affiliates, (b) is in effect on the Closing Date with a
counterparty that is a Lender, an Agent or an Affiliate of a Lender or an Agent
as of the Closing Date or (c) is entered into after the Closing Date with any
counterparty that is a Lender, an Agent or an Affiliate of a Lender or an Agent
at the time such Swap Agreement is entered into.

 

“Security Documents” means the Intercreditor Agreements, the Collateral
Agreement, the Mortgages and each other security agreement or pledge agreement
executed and delivered pursuant to the Collateral and Guarantee Requirement,
Sections 5.11, 5.12 or 5.14 to secure any of the Secured Obligations.

 

“Senior Representative” means, with respect to any series of Indebtedness
permitted by this Agreement to be secured by the Collateral on a pari passu
basis or junior or “silent” subordinated basis, the trustee, administrative
agent, collateral agent, security agent or similar agent under the indenture or
other agreement pursuant to which such Indebtedness is issued, incurred or
otherwise obtained, as the case may be, and each of their successors in such
capacities.

 

“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

 

“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

 

“Settlement Indebtedness” means any payment or reimbursement obligation in
respect of a Settlement Payment.

 

“Settlement Lien” means any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).

 

“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.

 

-64-

 

  

“Settlement Receivable” means any general intangible, payment intangible, or
instrument representing or reflecting an obligation to make payments to or for
the benefit of a Person in consideration for a Settlement made or arranged, or
to be made or arranged, by such Person.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

 

“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(D)(3).

 

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D)(1).

 

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to Section
2.11(a)(ii)(D) substantially in the form of Exhibit N.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit O, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D)(1).

 

“SPAC” means Boxwood Merger Corp., a Delaware corporation.

 

“Specified Default” means any Default under Section 7.01(a), (b), (h) or (i).

 

“Specified Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(1).

 

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(1).

 

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower of Discounted Term Loan Prepayment made pursuant to Section
2.11(a)(ii)(B) substantially in the form of Exhibit J.

 

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B)(1).

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit K, to a Specified
Discount Prepayment Notice.

 

“Specified Discount Proration” has the meaning assigned to such term in
Section 2.11(a)(ii)(B)(3).

 

-65-

 

  

“Specified Indebtedness” means any Credit Agreement Refinancing Indebtedness and
any Permitted Ratio Debt.

 

“Specified Representations” means those representations and warranties made by
the Borrower and the Loan Guarantors (after giving effect to the Acquisition) in
Sections ‎3.01, 3.02, 3.03(b)(i), 3.08, 3.14, 3.16, 3.18, 3.19, 3.20 and 3.21.

 

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation or other event that by
the terms of the Loan Documents requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis.

 

“Starter Basket” has the meaning assigned to such term in the definition of
“Available Amount.”

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset or similar
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States. Such reserve, liquid asset or similar percentages shall
include those imposed pursuant to Regulation D of the Board of Governors.
Eurodollar Loans shall be deemed to be subject to such reserve, liquid asset or
similar requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under Regulation D
of the Board of Governors or any other applicable law, rule or regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Submitted Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

 

“Submitted Discount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(1).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held (unless parent does not Control such entity).

 

“Subsidiary” means any subsidiary of the Borrower (unless otherwise specified).

 

“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
the Guarantee Agreement.

 

“Successor Borrower” has the meaning assigned to such term in Section
6.03(a)(iv).

 

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

-66-

 

  

“Swing Exposure” means, at any time, the aggregate principal amount of all Swing
Loans outstanding at such time. The Swing Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the aggregate Swing Exposure at
such time.

 

“Swing Line Facility” means the credit facility established under Section 2.04
pursuant to which the Swing Line Lender may make Swing Loans.

 

“Swing Line Lender” means Macquarie Capital Funding LLC (or its successors or
assigns in such capacity).

 

“Swing Line Sublimit” means $5,000,000.

 

“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.04.

 

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(i) seven (7) Business Days after the making of such Swing Loan and (ii) the
Revolving Maturity Date.

 

“Swing Loan Participation” has the meaning provided in Section 2.04(c).

 

“Swing Loan Participation Amount” has the meaning provided in Section 2.04(c).

 

“Syndication Amendment” has the meaning assigned to such term in Section 5.19.

 

“Syndication Date” has the meaning assigned to such term in Section 5.19.

 

“Tax Distributions” has the meaning assigned to such term in Section
6.07(a)(vi)(A).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Closing Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and
Assumption, (ii) a Refinancing Amendment, (iii) an Incremental Facility
Amendment in respect of any Term Loans or (iv) a Loan Modification Agreement.
The amount of each Lender’s Term Commitment as of the Closing Date is set forth
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Term Commitment, Loan Modification Agreement or
Refinancing Amendment, as the case may be. The aggregate Term Commitments on the
Closing Date is $281,000,000.

 

-67-

 

  

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

 

“Term Loans” means, individually or collectively as the context requires,
Initial Term Loans, Other Term Loans and Incremental Term Loans.

 

“Term Maturity Date” means (i) February 14, 20276 (or if such day is not a
Business Day, the immediately preceding Business Day) or (ii) with respect to
any Term Loans pursuant to a Permitted Amendment, the extended maturity date set
forth in any such Loan Modification Agreement.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Test Period” means, at any date of determination, the period of four (4)
consecutive fiscal quarters of the Borrower then last ended as of such time for
which financial statements have been delivered (or were required to have been
delivered) pursuant to Section 5.01(a) or Section 5.01(b); provided that for any
date of determination before the delivery of the first financial statements
pursuant to Section 5.01(a) or Section 5.01(b), the Test Period shall be the
period of four (4) consecutive fiscal quarters of the Borrower ended as of
December 31, 2019.

 

“Total Net Leverage Ratio” means, as of any date of determination, the ratio, on
a Pro Forma Basis, of (a) Consolidated Total Indebtedness as of such date to (b)
Consolidated EBITDA for the most recently completed Test Period.

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
Holdings, the Borrower or any Subsidiary in connection with the Transactions.

 

“Transactions” means (a) the Acquisition, (b) the Merger, (c) the Financing
Transactions, (d) the equity financing transactions set forth in Section
4.01(i), (e) the Refinancing and (f) the payment of the Transaction Costs.

 

“Transformative Acquisition” shall mean any acquisition by the Borrower or any
Restricted Subsidiary of the Borrower that is either (a) not permitted by the
terms of the Loan Documents immediately prior to the consummation of such
acquisition or (b) if permitted by the terms of the Loan Documents immediately
prior to the consummation of such acquisition, would not provide the Borrower
and its Restricted Subsidiaries with adequate flexibility under the Loan
Documents for the continuation and/or expansion of their combined operations
following such consummation, as reasonably determined by the Borrower acting in
good faith.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Collateral Agent’s security interest in any item
or portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a U.S. jurisdiction other than the State of New York, the term “UCC”
and “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect, at such time, in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority and for purposes of definitions
relating to such provisions.

 

-68-

 

  

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce, in its Publication No. 600 (or such later
version thereof as may be reasonably acceptable to the applicable Issuing Bank
and in effect at the time of issuance of such Letter of Credit).

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Unaudited Financial Statements” means (i) the unaudited consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows of
the Company for its fiscal quarters ended March 31, 2019, June 30, 2019 and
September 30, 2019 and (ii) the unaudited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows of the SPAC for its
fiscal quarters ended March 31, 2019, June 30, 2019 and September 30, 2019.

 

“Undisclosed Administration” means, in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.

 

“United States Tax Compliance Certificate” has the meaning assigned to such term
in Section 2.17(e)(ii)(C).

 

“Unrestricted Available Amount” means the portion of the Available Amount set
forth in clauses (d), (h), (i) and (j) of the definition thereof.

 

“Unrestricted Subsidiary” means (i) any Subsidiary (other than the Borrower)
designated by the Borrower as an Unrestricted Subsidiary pursuant to Section
5.13 subsequent to the Closing Date and (ii) any Subsidiary of an Unrestricted
Subsidiary so designated.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

-69-

 

  

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

 

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02 Classification of Loans and Borrowings.

 

For purposes of this Agreement, Loans and Borrowings may be classified and
referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar
Loan” or “ABR Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing” or “Term Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03 Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(a) unless otherwise provided herein, any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or other modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. Any reference herein
or in any other Loan Document to a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation) (including a Division/Series
Transaction), as if it were a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute a Person or entity).

 

-70-

 

  

SECTION 1.04 Accounting Terms; GAAP.

 

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the latest Audited Financial Statements
of the Company delivered to the Administrative Agent on or prior to the Closing
Date, except as otherwise specifically prescribed herein.

 

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement, the Total Net Leverage
Ratio, the Secured Net Leverage Ratio, the First Lien Net Leverage Ratio, the
Interest Coverage Ratio and any other financial ratio or test (other than Excess
Cash Flow) shall be calculated on a Pro Forma Basis to give effect to all
Specified Transactions that have been made during the applicable period of
measurement or subsequent to such period and prior to or simultaneously with the
event for which the calculation is made (it being understood, for the avoidance
of doubt, that solely for purposes of calculating quarterly compliance with
Section 6.10, if applicable, the date of the required calculation shall be the
last day of the Test Period, and no Specified Transaction occurring thereafter
shall be taken into account).

 

SECTION 1.05 Effectuation of Transactions.

 

All references herein to Holdings, the Borrower and the other Subsidiaries shall
be deemed to be references to such Persons, and all the representations and
warranties of Holdings, the Borrower and the other Loan Parties contained in
this Agreement and the other Loan Documents shall be deemed made, in each case,
after giving effect to the Transactions to occur on the Closing Date, unless the
context otherwise requires.

 

SECTION 1.06 Limited Conditionality Transactions.

 

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary (except as otherwise expressly provided in clause (d)(ii) of the
definition of “Permitted Acquisition” and in clauses (i) and (ii) of the proviso
to the first sentence of Section 2.20(a)), when (a) calculating any applicable
ratio, the amount or availability of the Available Amount or any other basket
based on Consolidated Net Income or Consolidated EBITDA or total assets or
determining other compliance with this Agreement (other than (x) determining
actual (versus pro forma) compliance with the Financial Performance Covenant or
(y) determining the ability to make a Restricted Payment or a prepayment,
repayment, acquisition, redemption or similar payment on any Junior Financing),
in connection with incurrence of Indebtedness, the creation of Liens, the making
of any asset sale, the making of an Investment or the designation of a
Subsidiary as restricted or unrestricted, (b) determining compliance with any
provision of this Agreement which requires that no Default or Event of Default
has occurred, is continuing or would result therefrom, (c) determining
compliance with any provision of this Agreement which requires compliance with
any representations and warranties set forth herein or (d) the satisfaction of
all other conditions precedent to the incurrence of Indebtedness, the creation
of Liens, the making of any disposition, the making of an Investment or the
designation of a Subsidiary as restricted, in each case in connection with a
Limited Condition Transaction, the date of determination of such ratio or other
provisions, determination of whether any Default or Event of Default has
occurred, is continuing or would result therefrom, determination of compliance
with any representations or warranties or the satisfaction of any other
conditions shall, at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”). If on a
pro forma basis after giving effect to such Limited Condition Transaction and
the other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof, but excluding any
Restricted Payment or prepayment, repayment, acquisition, redemption or similar
payment on any Junior Financing) such ratios and other provisions are calculated
as if such Limited Condition Transaction or other transactions had occurred at
the beginning of the most recent Test Period ending on or prior to the LCT Test
Date for which financial statements of the Borrower have been (or were required
to have been) delivered pursuant to Section 5.01(a) or Section 5.01(b), as
applicable, the Borrower could have taken such action on the relevant LCT Test
Date in compliance with the applicable ratios or other provisions, such
provisions shall be deemed to have been complied with. For the avoidance of
doubt, (i) if any of such ratios or other provisions are exceeded or breached as
a result of fluctuations in such ratio (including due to fluctuations in
Consolidated EBITDA or other components of such ratio) or other provisions at or
prior to the consummation of the relevant Limited Condition Transaction, such
ratios and other provisions will not be deemed to have been exceeded as a result
of such fluctuations solely for purposes of determining whether the Limited
Condition Transaction is permitted hereunder and (ii) such ratios and compliance
with such conditions shall not be tested at the time of consummation of such
Limited Condition Transaction. If the Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket availability with respect to any other
Specified Transaction (other than with respect to any Restricted Payment or any
prepayment, repayment, acquisition, redemption or similar payment on any Junior
Financing) on or following the relevant LCT Test Date and prior to the earlier
of the date on which such Limited Condition Transaction is consummated or the
date that the definitive agreement for such Limited Condition Transaction is
terminated or expires without consummation of such Limited Condition
Transaction, any such ratio or basket shall be calculated on a pro forma basis
assuming such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) had been consummated on the LCT Test Date.

 

-71-

 

  

SECTION 1.07 Certain Determinations. 

 

(a) For purposes of determining compliance with any of the covenants set forth
in Article VI (including in connection with any Incremental Facility) at any
time (whether at the time of incurrence or thereafter),thereof, any Lien,
Investment, Indebtedness, Disposition, Restricted Payment or payment of Junior
Financing meets the criteria of one, or more than one, of the clauses permitted
pursuant to the relevant section of Article VI (including in connection with any
Incremental Facility), the Borrower (i) shall in its sole discretion determine
under which clause such Lien (other than Liens with respect to the Initial Term
Loans and the Revolving Commitments, which shall only be designated under
Section 6.02(i) and may not be redesignated pursuant to succeeding clause (ii)),
Investment, Indebtedness (other than Indebtedness consisting of the Initial Term
Loans and the Revolving Commitments, which shall only be designated under
Section 6.01(i) and may not be redesignated pursuant to succeeding clause (ii)),
Disposition, Restricted Payment or payment of Junior Financing (or, in each
case, any portion there) is permitted and (ii) shall be permitted, in its sole
discretion, to make any redetermination and/or to divide, classify or reclassify
under which clause or clauses such Lien, Investment, Indebtedness, Disposition,
Restricted Payment or payment of Junior Financing is permitted from time to time
thereafter under the relevant Section as it may determine and without notice to
the Administrative Agent or any Lender so long as the Borrower would meet the
applicable conditions under such clause or clauses of such Section at such
time.. For the avoidance of doubt, if the applicable date for meeting any
requirement hereunder or under any other Loan Document falls on a day that is
not a Business Day, compliance with such requirement shall not be required until
noon on the first Business Day following such applicable date.

 

(a) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement (other than the incurrence of Indebtedness under the
Revolving Commitments, except to the extent provided in the definition of
Incremental Cap) that does not require compliance with a financial ratio or test
(including, without limitation, any Total Net Leverage Ratio) (any such amounts,
the “Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with any such financial ratio or test (any
such amounts, the “Incurrence Based Amounts”), it is understood and agreed that
the Fixed Amounts (and any cash proceeds thereof) shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence Based
Amounts in connection with such substantially concurrent incurrence, except that
incurrences of Indebtedness and Liens constituting Fixed Amounts shall be taken
into account for purposes of Incurrence Based Amounts other than Incurrence
Based Amounts contained in Section 6.01 or Section 6.02.

 

(a) Notwithstanding anything to the contrary contained herein, in the event that
the Long Engineering Acquisition has not been consummated within ten (10)
Business Days after the Closing Date, then each of the dollar amounts in Article
VI that also have a corresponding grower component based on Consolidated EBITDA
(other than the Starter Basket and Section 6.07(a)(vii)) shall be reduced by the
product of $3,600,000 multiplied by the respective percentage of Consolidated
EBITDA set forth in the respective clause of each Section of Article VI.

 

-72-

 

  

SECTION 1.08 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

SECTION 1.09 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

SECTION 1.10 Cashless Roll. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

 

ARTICLE II

The Credits

 

SECTION 2.01 Commitments.

 

Subject to the terms and conditions set forth herein, (a) each Term Lender
severally agrees to make Initial Term Loans to the Borrower on the Closing Date
denominated in dollars in a principal amount not exceeding such Term Lender’s
Term Commitment and (b) each Revolving Lender severally agrees to make Revolving
Loans to the Borrower denominated in dollars from time to time during the
Revolving Availability Period in an aggregate principal amount which will not
result in either (x) such Revolving Lender’s Revolving Exposure exceeding such
Revolving Lender’s Revolving Commitment or (y) the aggregate Revolving Exposures
exceeding the aggregate Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans. Amounts repaid or prepaid in respect of
Term Loans may not be reborrowed.

 

SECTION 2.02 Loans and Borrowings.

 

(a) Each Loan (other than a Swing Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and other than as expressly provided
herein with respect to a Defaulting Lender, no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereby.

 

(b) Subject to Section 2.14, each Revolving Borrowing and Term Borrowing shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith; provided that all Borrowings made on the Closing
Date must be made as ABR Borrowings unless the Borrower shall have given the
notice required for a Eurodollar Borrowing under Section 2.03 (or such lesser
notice as the Administrative Agent may agree) and provided an indemnity letter
extending the benefits of Section 2.16 to Lenders in respect of such Borrowings.
Each Swing Loan shall be an ABR Loan. Each Lender at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

-73-

 

  

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurodollar Borrowing that results from a continuation of an outstanding
Eurodollar Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of eight (8) Eurodollar Borrowings
outstanding (or such greater number that may be acceptable to the Administrative
Agent). Notwithstanding anything to the contrary herein, an ABR Revolving
Borrowing may be in an aggregate amount equal to the entire unused balance of
the aggregate Revolving Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(f).

 

SECTION 2.03 Requests for Borrowings.

 

To request a Revolving Borrowing or Term Borrowing, the Borrower shall notify
the Administrative Agent of such request in writing (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three (3)
Business Days before the date of the proposed Borrowing (or, in the case of any
Eurodollar Borrowing to be made on the Closing Date, one (1) Business Day) or
(b) in the case of an ABR Borrowing, not later than 10:00 a.m., New York City
time, one (1) Business Day before the date of the proposed Borrowing. Each
Borrowing Request shall be irrevocable and shall be signed by the Borrower
substantially in the form of Exhibit S. Each such written Borrowing Request
shall specify the following information:

 

(i) whether the requested Borrowing is to be a Revolving Borrowing, a Term
Borrowing or a Borrowing of any other Class (specifying the Class thereof);

 

(ii) the aggregate principal amount of such Borrowing;

 

(iii) the date of such Borrowing, which shall be a Business Day;

 

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06, or, in the
case of any ABR Revolving Borrowing requested to finance the reimbursement of an
LC Disbursement as provided in Section 2.05(f), the identity of the Issuing Bank
that made such LC Disbursement; and

 

-74-

 

  

(vii) that as of the date of such Borrowing, the conditions set forth in
Sections 4.02(a) and 4.02(b) are satisfied.

 

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be a Eurodollar Borrowing with an Interest
Period of one (1) month if the respective notice is received by the
Administrative Agent by 11:00 a.m., New York City time, three (3) Business Days
before the date of the proposed Borrowing, after which it shall be incurred as
an ABR Borrowing. If no Interest Period is specified with respect to any
requested Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

SECTION 2.04 Swing Line Facility.

 

(a) Swing Loans. During the Revolving Availability Period, the Swing Line Lender
agrees, subject to the terms and conditions set forth in this Agreement, to make
a Swing Loan or Swing Loans to the Borrower from time to time, which Swing
Loans: (i) shall be payable on the Swing Loan Maturity Date applicable to each
such Swing Loan; (ii) shall be made only in dollars; (iii) shall be made and
maintained as ABR Loans; (iv) may be repaid or prepaid and reborrowed in
accordance with the provisions hereof; (v) may only be made if after giving
effect thereto (A) the aggregate principal amount of Swing Loans outstanding
does not exceed the Swing Line Sublimit, and (B) the aggregate Revolving
Exposures would not exceed the total Revolving Commitments; (vi) shall not be
made if, after giving effect thereto, the Borrower would be required to prepay
Loans or cash collateralize Letters of Credit pursuant to Section 2.05(j); and
(vi) shall not be made if the proceeds thereof would be used to repay, in whole
or in part, any outstanding Swing Loan. To request a Swing Loan, the Borrower
shall notify the Administrative Agent and the Swing Line Lender of such request
by written notice, not later than 10:00 a.m., New York City time, on the day of
such proposed Swing Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and the aggregate
principal amount of the requested Swing Loan.

 

(b) Swing Loan Refunding. The Swing Line Lender may at any time, in its sole and
absolute discretion, direct that the Swing Loans owing to it be refunded by
delivering a notice to such effect to the Administrative Agent, specifying the
aggregate principal amount thereof (a “Notice of Swing Loan Refunding”).
Promptly upon receipt of a Notice of Swing Loan Refunding, the Administrative
Agent shall give notice of the contents thereof to the Revolving Lenders and,
unless an Event of Default specified in Section 7.01(h) or (i) in respect of the
Borrower has occurred, the Borrower. Each such Notice of Swing Loan Refunding
shall be deemed to constitute delivery by the Borrower of a Borrowing Request
requesting Revolving Loans consisting of ABR Loans in the amount of the Swing
Loans to which it relates notwithstanding (i) that the Notice of Swing Loan
Refunding may not comply with the requirements specified in Section 2.03, (ii)
whether any conditions specified in Section 4.02 are then satisfied, (iii)
whether a Default or an Event of Default has occurred and is continuing, (iv)
the date of such Notice of Swing Loan Refunding or (v) any reduction in the
total Revolving Commitments after any such Swing Loans were made. Each Revolving
Lender (including the Swing Line Lender in the event that it has a Revolving
Commitment) hereby unconditionally agrees (notwithstanding that any of the
conditions specified in Section 4.02 or elsewhere in this Agreement shall not
have been satisfied, but subject to the provisions of paragraph (d) below) to
make a Revolving Loan to the Borrower in the amount of its Applicable Percentage
of the aggregate amount of the Swing Loans to which such Notice of Swing Loan
Refunding relates. Each such Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent in immediately available
funds at the Applicable Account not later than 1:00 p.m. (New York City time),
if such notice is received by such Lender prior to 11:00 a.m. (New York City
time), or not later than 1:00 p.m. (New York City time) on the next Business
Day, if such notice is received by such Lender after such time. The proceeds of
such Revolving Loans shall be made immediately available directly to the Swing
Line Lender and applied by it to repay the principal amount of the Swing Loans
to which such Notice of Swing Loan Refunding relates.

 

-75-

 

  

(c) Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 7.01(h) or (i) shall have
occurred in respect of the Borrower or one or more of the Revolving Lenders
shall determine that it is legally prohibited from making a Revolving Loan under
such circumstances, each Revolving Lender (other than the Swing Line Lender), or
each Revolving Lender (other than such Swing Line Lender) so prohibited, as the
case may be, shall, on the date such Revolving Loan would have been made by it
(the “Purchase Date”), subject to the provisions of Section 2.04(d), purchase an
undivided participating interest (a “Swing Loan Participation”) in the
outstanding Swing Loans to which such Notice of Swing Loan Refunding relates, in
an amount (the “Swing Loan Participation Amount”) equal to such Revolving
Lender’s Applicable Percentage of such outstanding Swing Loans. On the Purchase
Date, each such Revolving Lender or each such Revolving Lender so prohibited, as
the case may be, shall pay to the Swing Line Lender, in immediately available
funds, such Revolving Lender’s Swing Loan Participation Amount, and promptly
upon receipt thereof the Swing Line Lender shall, if requested by such other
Revolving Lender, deliver to such Revolving Lender a participation certificate,
dated the date of the Swing Line Lender’s receipt of the funds from, and
evidencing such Revolving Lender’s Swing Loan Participation in, such Swing Loans
and its Swing Loan Participation Amount in respect thereof. If any amount
required to be paid by a Revolving Lender to the Swing Line Lender pursuant to
the above provisions in respect of any Swing Loan Participation is not paid on
the date such payment is due, such Revolving Lender shall pay to the Swing Line
Lender on demand interest on the amount not so paid at the overnight Federal
Funds Effective Rate from the due date until such amount is paid in full.
Whenever, at any time after the Swing Line Lender has received from any other
Revolving Lender such Lender’s Swing Loan Participation Amount, the Swing Line
Lender receives any payment from or on behalf of the Borrower on account of the
related Swing Loans, the Swing Line Lender will promptly distribute to such
Revolving Lender its ratable share of such amount based on its Applicable
Percentage of such amount on such date on account of its Swing Loan
Participation (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s participating
interest was out-standing and funded); provided, however, that if such payment
received by the Swing Line Lender is required to be returned, such Revolving
Lender will return to the Swing Line Lender any portion thereof previously
distributed to it by the Swing Line Lender.

 

(d) Obligations Unconditional. Each Revolving Lender’s obligation to make
Revolving Loans pursuant to Section 2.04(b) and/or to purchase Swing Loan
Participations in connection with a Notice of Swing Loan Refunding shall be
subject to the conditions that such Revolving Lender shall have received a
Notice of Swing Loan Refunding complying with the provisions hereof but
otherwise shall be absolute and unconditional, shall be solely for the benefit
of the Swing Line Lender, and shall not be affected by any circumstance,
including, without limitation, (A) any set-off, counterclaim, recoupment,
defense or other right that such Revolving Lender may have against any other
Lender, any Loan Party, or any other Person, or any Loan Party may have against
any Lender or other Person, as the case may be, for any reason whatsoever; (B)
the occurrence or continuance of a Default or Event of Default; (C) any event or
circumstance involving a Material Adverse Effect; (D) any breach of any Loan
Document by any party thereto; or (E) any other circumstance, happening or
event, whether or not similar to any of the foregoing.

 

-76-

 

  

(e) Resignation of Swing Line Lender. Subject to the appointment and acceptance
of a successor Swing Line Lender reasonably acceptable to the Borrower (which
appointment and acceptance of a successor Swing Line Lender, however, shall not
be required in connection with the resignation of the Administrative Agent
pursuant to Section 8.06), the Swing Line Lender may resign at any time by
giving thirty (30) days’ written notice to the Administrative Agent, the Lenders
and the Borrower. The Borrower may terminate the appointment of the Swing Line
Lender hereunder by providing a written notice thereof to the Swing Line Lender,
with a copy to the Administrative Agent. Any such termination shall become
effective upon the earlier of (i) the Swing Line Lender’s acknowledging receipt
of such notice and (ii) the fifth (5th) Business Day following the date of the
delivery thereof; provided that no such termination shall become effective until
and unless the principal amount of all Swing Loans shall have been reduced to
zero. At the time any such resignation or termination shall become effective,
the Borrower shall pay all unpaid interest and fees accrued for the account of
the resigning or terminated Swing Line Lender. Notwithstanding the effectiveness
of any such resignation or termination, the resigning or terminated Swing Line
Lender shall remain a party hereto and shall continue to have all the rights of
a Swing Line Lender under this Agreement and the other Loan Documents with
respect to Swing Loans made by it prior to such resignation or termination,
including the right to require the Lenders to make Loans or fund risk
participations in outstanding Swing Loans, but shall not make any additional
Swing Loans.

 

(f) Provisions Related to Extended Revolving Commitments. If the maturity date
shall have occurred in respect of any Class of Revolving Commitments at a time
when another Class or Classes of Revolving Commitments is or are in effect with
a longer maturity date, then on the earliest occurring maturity date all then
outstanding Swing Loans shall be repaid in full on such date (and there shall be
no adjustment to the participations in such Swing Loans as a result of the
occurrence of such maturity date); provided, however, that if on the occurrence
of such earliest maturity date (after giving effect to any repayments of
Revolving Loans and any reallocation of Letter of Credit participations as
contemplated in Section 2.05(o)), there shall exist sufficient unutilized
extended Revolving Commitments so that the respective outstanding Swing Loans
could be incurred pursuant the extended Revolving Commitments which will remain
in effect after the occurrence of such maturity date, then if consented to by
the Swing Line Lender, there shall be an automatic adjustment on such date of
the participations in such Swing Loans and same shall be deemed to have been
incurred solely pursuant to the relevant extended Revolving Commitments, and
such Swing Loans shall not be so required to be repaid in full on such earliest
maturity date. For the avoidance of doubt, the commitment of the Swing Line
Lender to act in its capacity as such cannot be extended beyond the Revolving
Maturity Date or increased without its prior written consent

 

SECTION 2.05 Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein (including
Section 2.22), each Issuing Bank agrees, in reliance upon the agreements of the
Revolving Lenders and the Borrower set forth in this Section 2.05 and elsewhere
in the Loan Documents, to issue Letters of Credit in dollars for the Borrower’s
own account (or for the account of any Wholly Owned Restricted Subsidiary of the
Borrower so long as the Borrower and such Wholly Owned Restricted Subsidiary are
co-obligors (on a joint and several basis) in respect of all Loan Document
Obligations arising under or in respect of such Letter of Credit and are jointly
and severally liable for all Loan Document Obligations in respect thereof), in a
form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, which shall reflect the standard operating procedures of such
Issuing Bank, at any time and from time to time during the period from the
Closing Date until the date that is the fifth (5th) Business Day prior to the
Revolving Maturity Date. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

 

-77-

 

  

(b) Issuance, Amendment, Renewal or Extension; Certain Conditions. To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall deliver in writing by hand
delivery or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Administrative Agent at least five (5) Business Days before the
requested date of issuance, amendment, renewal or extension (or, in the case of
any such request to be made on the Closing Date, three (3) Business Days) or
such shorter period as the applicable Issuing Bank and the Administrative Agent
may agree, a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension, as the case
may be (which shall be a Business Day), the date on which such Letter of Credit
is to expire (which shall comply with paragraph (d) of this Section 2.05), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend, as the case may be, such Letter of Credit. Each such notice shall be in
the form of Exhibit E, appropriately completed (each, a “Letter of Credit
Request”). If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of any Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the Applicable Fronting Exposure of each Issuing Bank
shall not exceed its Issuing Bank Cap (unless otherwise agreed to in writing by
such Issuing Bank), (ii) the aggregate Revolving Exposures shall not exceed the
aggregate Revolving Commitments and (iii) the aggregate LC Exposure shall not
exceed the Letter of Credit Sublimit. No Issuing Bank shall be under any
obligation to issue any Letter of Credit if (i) any order, judgment or decree of
any Governmental Authority or arbitrator shall enjoin or restrain such Issuing
Bank from issuing the Letter of Credit, or any Requirements of Law applicable to
such Issuing Bank or any directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuing Bank shall
prohibit the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve, liquidity or capital requirement (for which
such Issuing Bank is not otherwise fully compensated hereunder) not in effect on
the Closing Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such
Issuing Bank in good faith deems material to it, (ii) the issuance of such
Letter of Credit would violate one or more policies of such Issuing Bank now or
hereafter in effect and applicable to letters of credit generally, (iii) except
as otherwise agreed in writing by the Administrative Agent and the applicable
Issuing Bank, such Letter of Credit is to be denominated in a currency other
than dollars, (iv) except as otherwise agreed by the Administrative Agent and
such Issuing Bank, the Letter of Credit is in an initial stated amount less than
$100,000, in the case of a commercial Letter of Credit, or $500,000, in the case
of a standby Letter of Credit, or (v) any Revolving Lender is at that time a
Defaulting Lender, if after giving effect to Section 2.22(a)(iv), any Defaulting
Lender Fronting Exposure remains outstanding, unless such Issuing Bank has
entered into arrangements, including the delivery of cash collateral, reasonably
satisfactory to such Issuing Bank with the Borrower or such Revolving Lender to
eliminate such Issuing Bank’s Defaulting Lender Fronting Exposure arising from
either the Letter of Credit then proposed to be issued or such Letter of Credit
and all other LC Exposure as to which such Issuing Bank has Defaulting Lender
Fronting Exposure. No Issuing Bank shall be under any obligation (i) to amend,
renew or extend any Letter of Credit if (x) such Issuing Bank would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof or (y) the beneficiary of such Letter of Credit does not accept
the proposed amendment to such Letter of Credit or (ii) to issue any Letter of
Credit if such Letter of Credit contains any provisions for automatic
reinstatement of all or any portion of the stated amount thereof after any
drawing thereunder or after the expiry date of such Letter of Credit.

 

-78-

 

  

(c) Notice. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof required under
paragraph (m) of this Section 2.05, together with a copy of the Letter of Credit
so issued by it (as well as a copy of any amendment, renewal or extension
thereof).

 

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, the date to which it has been renewed or extended (not in
excess of one year from the last applicable expiry date)) and (ii) the date that
is five (5) Business Days prior to the Revolving Maturity Date; provided that if
such expiry date is not a Business Day, such Letter of Credit shall expire at or
prior to the close of business on the next succeeding Business Day; provided
further, that any Letter of Credit may, upon the request of the Borrower,
include a provision whereby such Letter of Credit shall be renewed or extended
automatically for additional consecutive periods of one year or less (but not
beyond the date that is five (5) Business Days prior to the Revolving Maturity
Date) unless the applicable Issuing Bank notifies the beneficiary thereof within
the time period specified in such Letter of Credit or, if no such time period is
specified, at least thirty (30) days prior to the then applicable expiration
date, that such Letter of Credit will not be renewed or extended; provided
further, that such Letter of Credit shall not be required to expire on such
fifth (5th) Business Day prior to the Revolving Maturity Date if such Letter of
Credit is cash collateralized or backstopped in an amount, by an institution and
otherwise pursuant to arrangements, in each case reasonably acceptable to the
applicable Issuing Bank.

 

(e) Participations. Immediately upon the issuance of each Letter of Credit (or
an amendment to a Letter of Credit increasing the amount thereof) and without
any further action on the part of the Issuing Bank that is the issuer thereof or
the Lenders, each Revolving Lender shall be deemed to have purchased and the
applicable Issuing Bank shall be deemed to have sold a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent in
dollars, for the account of such Issuing Bank, such Revolving Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (f) of this
Section 2.05, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
acquisition of participations pursuant to this paragraph in respect of Letters
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or an Event of
Default or any reduction or termination of the Revolving Commitments, and that
each payment required to be made by it under the preceding sentence shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

-79-

 

  

(f) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount (in same day funds) equal to such
LC Disbursement in dollars not later than 2:00 p.m., New York City time, on the
Business Day immediately following the day that the Borrower receives notice of
such LC Disbursement (the “Reimbursement Date”), together with accrued interest
thereon in accordance with paragraph (i) of this Section 2.05. Anything
contained herein to the contrary notwithstanding, (i) unless the Borrower shall
have notified the Administrative Agent and the applicable Issuing Bank prior to
2:00 p.m., New York City time, on the date such LC Disbursement is made that the
Borrower intends to reimburse the applicable Issuing Bank for the amount of the
LC Disbursement (including any accrued interest thereon) with funds other than
the proceeds of Revolving Loans, the Borrower shall be deemed to have given a
timely Borrowing Request to the Administrative Agent requesting Revolving
Lenders to make Revolving Loans that are ABR Revolving Loans on the
Reimbursement Date in an amount equal to such LC Disbursement (together with any
accrued interest thereon), and (ii) subject to satisfaction or waiver of the
conditions specified in Section 4.02, the Revolving Lenders shall, on the
Reimbursement Date, make Revolving Loans that are ABR Revolving Loans in an
aggregate principal amount equal to their respective Applicable Percentages of
such LC Disbursement (together with any accrued interest thereon), the proceeds
of which shall be applied directly by the Administrative Agent to reimburse the
applicable Issuing Bank for the amount of such LC Disbursement (together with
any accrued interest thereon); provided that if for any reason proceeds of
Revolving Loans are not received by the applicable Issuing Bank on the
Reimbursement Date in an amount equal to such LC Disbursement (together with any
accrued interest thereon), the Borrower shall reimburse the applicable Issuing
Bank, on demand, in an amount in same day funds equal to the excess of such LC
Disbursement (together with any accrued interest thereon) over the aggregate
amount of such Revolving Loans, if any, which are so received. The Revolving
Loans made pursuant to this paragraph (f) shall be made without regard to the
Borrowing Minimum.

 

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section 2.05 is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, this Agreement or any other Loan Document, or any term or provision
herein or therein, (ii) any exchange, change, waiver or release of any
Collateral for, or any other Person's guarantee of or other liability for, any
of the Secured Obligations, (iii) the existence of any claim, set-off, defense
or other right which Holdings, the Borrower, any Subsidiary or any Lender may
have at any time against a beneficiary or any transferee of any Letter of Credit
(or any Persons for whom any such transferee may be acting), any Issuing Bank,
any Lender or any other Person or, in the case of a Lender, against the Borrower
or any other Loan Party, whether in connection herewith, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between the Borrower or one or more of its Subsidiaries and the
beneficiary for which any Letter of Credit was procured), (iv) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (v) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit (provided that the Borrower
shall not be obligated to reimburse such LC Disbursements unless payment is made
against presentation of a draft or other document that at least substantially
complies with the terms of such Letter of Credit), (vi) any adverse change in
the business, operations, properties, assets, condition (financial or otherwise)
or prospects of Holdings or any of its Subsidiaries, (vii) any breach hereof or
any other Loan Document by any party hereto or thereto, (viii) the fact that a
Default or an Event of Default shall have occurred and be continuing, or
(ix) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.05,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. As between the Borrower and each
Issuing Bank, the Borrower assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit issued by an Issuing Bank and the proceeds
thereof, by the respective beneficiaries of such Letters of Credit or any
assignees or transferees thereof. In furtherance and not in limitation of the
foregoing, none of the Administrative Agent, the Lenders, the Issuing Banks or
any of their Related Parties shall have any liability or responsibility for:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
other than to confirm such documents comply with the terms of such Letter of
Credit; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any such Letter of Credit to comply fully with any conditions
required in order to draw upon such Letter of Credit; (iv) its honor of any
presentation under a Letter of Credit that appears on its face to substantially
comply with the terms and conditions of such Letter of Credit; (v) any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder); (vi) errors in
interpretation of technical terms; (vii) any loss or delay in the transmission
of any document required in order to make a drawing under any such Letter of
Credit; (viii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (ix) any
consequences arising from causes beyond the control of an Issuing Bank,
including any act by a Governmental Authority and fluctuation in currency
exchange rates. None of the above shall affect or impair, or prevent the vesting
of, any of an Issuing Bank’s rights or powers hereunder or place an Issuing Bank
under any liability to the Borrower or any other Person. Notwithstanding the
foregoing, none of the above shall be construed to excuse any Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential, incidental, exemplary or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by Requirements of Law) suffered by the Borrower that are caused by
such Issuing Bank’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final, nonappealable judgment) when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if (notwithstanding the appearance of substantial compliance) such
documents are not in strict compliance with the terms of such Letter of Credit,
and any such acceptance or refusal shall be deemed not to constitute gross
negligence or willful misconduct.

 

-80-

 

  

(h) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower in writing of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement in accordance with
paragraph (f) of this Section 2.05.

 

(i) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section 2.05, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (f)
of this Section 2.05 to reimburse such Issuing Bank shall be for the account of
such Lender to the extent of such payment and shall be payable on demand or, if
no demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.

 

(j) Cash Collateralization. If (i) effective immediately, without demand or
other notice of any kind, as of any expiration date of a Letter of Credit, such
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, (ii) effective immediately, without demand or other notice of any kind,
as of the occurrence and continuation of any Event of Default under paragraph
(h) or (i) of Section 7.01, or (iii) any other Event of Default shall occur and
be continuing or if the maturity of the Loans has been accelerated, then on the
Business Day on which the Borrower receives notice from the Administrative
Agent, the applicable Issuing Bank or the Required Lenders (or, if the maturity
of the Loans has been accelerated, Revolving Lenders with LC Exposure
representing more than 50% of the aggregate LC Exposure of all Revolving
Lenders) demanding the deposit of cash collateral pursuant to this paragraph
(although no such notice shall be required as set forth in clause (ii) above),
the Borrower shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Secured Parties, an
amount of cash in dollars equal to 105% of the LC Exposure attributable to
Letters of Credit, as of such date plus any accrued and unpaid interest thereon.
The Borrower also shall deposit cash collateral pursuant to this paragraph as
and to the extent required by Section 2.11(b). Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement and the other Loan Documents.
At any time that there shall exist a Defaulting Lender, if any Defaulting Lender
Fronting Exposure remains outstanding (after giving effect to
Section 2.22(a)(iv)), then promptly upon the request of the Administrative Agent
or an Issuing Bank, the Borrower shall deliver to the Administrative Agent cash
collateral in an amount sufficient to cover such Defaulting Lender Fronting
Exposure (after giving effect to any cash collateral provided by the Defaulting
Lender). The Administrative Agent (for the benefit of the Secured Parties) shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent in Permitted Investments and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account.
Notwithstanding anything to the contrary set forth in this Agreement, moneys in
such account shall be applied by the Administrative Agent first to reimburse the
Issuing Banks for LC Disbursements for which they have not been reimbursed and,
to the extent not so applied, the balance shall be held for the satisfaction of
the reimbursement obligations of the Borrower for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing more than 50% of the
aggregate LC Exposure of all the Revolving Lenders), such balance shall be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default or the existence of a Defaulting
Lender, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all Events of Default have
been cured or waived or after the termination of Defaulting Lender status, as
applicable. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.11(b) and no Event of Default shall have occurred and be continuing.

 

-81-

 

  

(k) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, designate as additional Issuing Banks one or more Revolving
Lenders that agree in writing to serve in such capacity as provided below. The
acceptance by a Revolving Lender of an appointment as an Issuing Bank hereunder
shall be evidenced by an agreement, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, executed
by the Borrower, the Administrative Agent and such designated Revolving Lender
and, from and after the effective date of such agreement, (i) such Revolving
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement, (ii) such Revolving Lender’s Issuing Bank Cap shall be as set forth
in such agreement and (iii) references herein to the term “Issuing Bank” shall
be deemed to include such Revolving Lender in its capacity as an issuer of
Letters of Credit hereunder.

 

(l) Resignation or Termination of an Issuing Bank. Subject to the appointment
and acceptance of a successor Issuing Bank reasonably acceptable to the Borrower
(to the extent that there is only one Issuing Bank hereunder at such time) or as
otherwise provided in Section 8.06, any Issuing Bank may resign at any time by
giving thirty (30) days’ written notice to the Administrative Agent, the Lenders
and the Borrower. The Borrower may terminate the appointment of any Issuing Bank
as an “Issuing Bank” hereunder by providing a written notice thereof to such
Issuing Bank, with a copy to the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Issuing Bank’s acknowledging
receipt of such notice and (ii) the fifth (5th) Business Day following the date
of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to all Letters of Credit
issued by such Issuing Bank (or its Affiliates or designees) shall have been
reduced to zero. At the time any such resignation or termination shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
resigning or terminated Issuing Bank pursuant to Section 2.12(b).
Notwithstanding the effectiveness of any such resignation or termination, the
resigning or terminated Issuing Bank shall remain a party hereto and shall
continue to have all the rights of an Issuing Bank under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation or termination, but shall not (a) be required (and shall be
discharged from its obligations) to issue any additional Letters of Credit or
renew, extend or increase the amount of Letters of Credit then outstanding,
without affecting its rights and obligations with respect to Letters of Credit
previously issued by it, or (b) be deemed an Issuing Bank for any other purpose.

 

(m) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section 2.05, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) within five (5) Business Days following
the time that such Issuing Bank issues, amends, renews or extends any Letter of
Credit, the date of such issuance, amendment, renewal or extension, and face
amount of the Letters of Credit issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amounts thereof shall have changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date and
amount of such LC Disbursement, (iv) on any Business Day on which the Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure and amount of such LC Disbursement
and (v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank; provided that no Issuing Bank shall have any liability hereunder
to any Person for any failure to deliver the reports contemplated by this
paragraph (m).

 

-82-

 

  

(n) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued or
when it is amended with the consent of the beneficiary thereof, (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
UCP shall apply to each commercial Letter of Credit. Notwithstanding the
foregoing, the applicable Issuing Bank shall not be responsible to the Borrower
for, and the applicable Issuing Bank’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the applicable Issuing Bank
required or permitted under any law, order or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
applicable law or any order of any Governmental Authority in a jurisdiction
where the applicable Issuing Bank or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade (BAFT), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

(o) Provisions Related to Extended Revolving Commitments. If the maturity date
in respect of any Class of Revolving Commitments occurs prior to the expiration
of any Letter of Credit, then (i) if consented to by the Issuing Bank which
issued such Letter of Credit, if one or more other Classes of Revolving
Commitments in respect of which the maturity date shall not have occurred are
then in effect, such Letters of Credit shall automatically be deemed to have
been issued (including for purposes of the obligations of the Revolving Lenders
to purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to this Section 2.05) under (and ratably participated
in by Revolving Lenders pursuant to) the Revolving Commitments in respect of
such non-terminating Classes up to an aggregate amount not to exceed the
aggregate principal amount of the unutilized Revolving Commitments thereunder at
such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrower shall cash collateralize any such
Letter of Credit in accordance with the terms hereof. If, for any reason, such
cash collateral is not provided or the reallocation does not occur, the
Revolving Lenders under the maturing Class shall continue to be responsible for
their participating interests in the Letters of Credit. Except to the extent of
reallocations of participations pursuant to clause (i) of the second preceding
sentence, the occurrence of a maturity date with respect to a given Class of
Revolving Commitments shall have no effect upon (and shall not diminish) the
percentage participations of the Revolving Lenders in any Letter of Credit
issued before such maturity date. Commencing with the maturity date of any Class
of Revolving Commitments, the sub-limit for Letters of Credit shall be agreed
with the Revolving Lenders under the extended Classes. For the avoidance of
doubt, notwithstanding anything contained herein, the commitment of any Issuing
Bank to act in its capacity as such cannot be extended beyond the Revolving
Maturity Date or increased without its prior written consent.

 

SECTION 2.06 Funding of Borrowings.

 

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds in dollars by 12:00
noon, New York City time, to the Applicable Account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swing Loans shall be made as provided in Section 2.04 and Section
2.06(b). The Administrative Agent will make all such requested Loans available
to the Borrower by promptly wiring the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent directly to the applicable Issuing Bank.

 

-83-

 

  

(b) The Swing Line Lender shall make each Swing Loan in dollars to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 4:00 p.m., New York City time, to an account of the Borrower designated
by the Borrower in the applicable Borrowing Request.

 

(c) Unless the Administrative Agent shall have received written notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
2.06 and may, in reliance on such assumption and in its sole discretion, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent an amount equal to such share on demand of the
Administrative Agent. If such Lender does not pay such corresponding amount
forthwith upon demand of the Administrative Agent therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower agrees to pay such
corresponding amount to the Administrative Agent forthwith on demand. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower interest on such corresponding amount, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of the Borrower, the interest rate applicable
to such Borrowing in accordance with Section 2.13. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

(d) The obligations of the Lenders hereunder to make Term Loans and Revolving
Loans, to fund participations in Letters of Credit, to fund Swing Loan
Participations and to make payments pursuant to Section 9.03(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.03(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 9.03(c).

 

SECTION 2.07 Interest Elections.

 

(a) Each Revolving Borrowing and Term Borrowing initially shall be of the Type
specified in the applicable Borrowing Request or designated by Section 2.03 and,
in the case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request or designated by Section 2.03. Thereafter,
the Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.07. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swing Loans, which shall be made and maintained as ABR Loans and
may not be converted to Eurodollar Loans.

 

-84-

 

  

(b) To make an election pursuant to this Section 2.07, the Borrower shall notify
the Administrative Agent of such election in writing by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such Interest Election Request shall
be irrevocable and shall be signed by the Borrower.

 

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.03:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section 2.07, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to 11:00 a.m., New York City time, on
the third Business Day prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to a Eurodollar Borrowing
with an Interest Period of one (1) month’s duration. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and, except for an Event of Default under Section 7.01(h) or (i), the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.08 Termination and Reduction of Commitments.

 

(a) Unless previously terminated, (i) the Term Commitments shall terminate at
the earlier of (x) upon the making of the Term Loans hereunder on the Closing
Date and (y) 5:00 p.m., New York City time, on the Closing Date and (ii) the
Revolving Commitments shall terminate on the Revolving Maturity Date.

 

-85-

 

  

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class, provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 unless such amount represents all of the remaining
Commitments of such Class and (ii) the Borrower shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans or Swing Loans in accordance with Section 2.11, the
aggregate Revolving Exposures would exceed the aggregate Revolving Commitments.

 

(c) The Borrower shall notify the Administrative Agent in writing of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section 2.08 at least one (1) Business Day prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.08 shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or the occurrence of some other identifiable event or condition, in
which case such notice may be revoked by the Borrower (by written notice to the
Administrative Agent on or prior to the specified effective date of termination)
if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

 

SECTION 2.09 Repayment of Loans; Evidence of Debt.

 

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10.
and (iii) to the Administrative Agent for the account of the Swing Line Lender
the then unpaid principal amount of each Swing Loan made by the Swing Line
Lender on the Swing Loan Maturity Date for such Swing Loan; provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all Swing
Loans that were outstanding on the date such Revolving Borrowing was requested.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period and, in the case of a Swing Loan, the Swing Loan Maturity Date
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

 

-86-

 

  

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section 2.09 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to pay any amounts due
hereunder in accordance with the terms of this Agreement. In the event of any
inconsistency between the entries made pursuant to paragraphs (b) and (c) of
this Section 2.09, the accounts maintained by the Administrative Agent pursuant
to paragraph (c) of this Section 2.09 shall control.

 

(e) Any Lender may request to the Borrower that Loans of any Class made by it be
evidenced by a Note. In such event, the Borrower shall execute and deliver (at
the Borrower’s expense) to such Lender a Note payable to such Lender or its
registered assigns (or, if requested by such Lender, to the order of such Lender
and its registered assigns).

 

SECTION 2.10 Amortization of Term Loans.

 

(a) Subject to adjustment pursuant to paragraph (c) of this Section 2.10, the
Borrower shall repay Borrowings of Initial Term Loans on the last day of each
September, December, March and June (commencing on June 30, 2020) in the
aggregate principal amount of Initial Term Loans as follows; provided that if
any such date is not a Business Day, such payment shall be due on the next
preceding Business Day:

 

Term Loan Payment Date Amortization Payment June 30, 2020 $7023,512,500
September 30, 2020 $7023,512,500 December 31, 2020 $7023,512,500 March 31, 2021
$7023,512,500 June 30, 2021 $7023,512,500 September 30, 2021 $7023,512,500
December 31, 2021 $7023,512,500 March 31, 2022 $7023,512,500 June 30, 2022
$7023,512,500 September 30, 2022 $7023,512,500 December 31, 2022 $7023,512,500
March 31, 2023 $7023,512,500 June 30, 2023 $7023,512,500 September 30, 2023
$7023,512,500 December 31, 2023 $7023,512,500 March 31, 2024 $7023,512,500 June
30, 2024 $7023,512,500 September 30, 2024 $7023,512,500 December 31, 2024
$7023,512,500 March 31, 2025 $7023,512,500 June 30, 2025 $7023,512,500 September
30, 2025 $7023,512,500 December 31, 2025 $7023,512,500 March 31, 2026
$7023,512,500 June 30, 2026 $7023,512,500 September 30, 2026 $7023,512,500
December 31, 2026 $7023,512,500 Term Maturity Date Remaining aggregate principal
amount of all outstanding Initial Term Loans

 

-87-

 

  

(b) To the extent not previously paid, all outstanding Initial Term Loans shall
be due and payable on the Term Maturity Date.

 

(c) Any prepayment of a Term Borrowing of any Class (i) pursuant to
Section 2.11(a)(i) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Borrowings of such Class to be made pursuant
to this Section 2.10 as directed by the Borrower (and, in the absence of any
such direction, in direct order of maturity), (ii) pursuant to Section
2.11(a)(ii), shall be applied to reduce the subsequent scheduled and outstanding
repayments of the Term Borrowings of such Class to be made pursuant to this
Section 2.10 in inverse order of maturity and (iii) pursuant to Section 2.11(c)
or 2.11(d) shall be applied to reduce the subsequent scheduled and outstanding
repayments of the Term Borrowings of such Class to be made pursuant to this
Section 2.10, or, except as otherwise provided in any Refinancing Amendment or
Loan Modification Agreement, pursuant to the corresponding section of such
Refinancing Amendment or Loan Modification Agreement, as applicable, in direct
order of maturity.

 

(d) Prior to any repayment of any Term Borrowings of any Class hereunder, the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Administrative Agent by written notice of (by hand
delivery, facsimile or other electronic transmissions) of such election not
later than 2:00 p.m., New York City time, three (3) Business Days before the
scheduled date of such repayment. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall
make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.16. Each repayment
of a Borrowing shall be applied ratably to the Loans included in the repaid
Borrowing. Repayments of Term Borrowings shall be accompanied by accrued
interest on the amount repaid.

 

SECTION 2.11 Prepayment of Loans.

 

(a) (i) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty; provided,
in the event that, on or prior to the date that is the six (6twelve (12) month
anniversary of the Closing Date, the Borrower (x) makes any prepayment or
repayment (or conversion) of Initial Term Loans (with replacement of a
Non-Accepting Lender pursuant to Section 2.24 or any of the mandatory
prepayments described in Section 2.11(c) with respect to the incurrence of
Indebtedness, in each case being deemed, for this purpose, to constitute a
prepayment for purposes of this Section 2.11(a)) in connection with any
Repricing Transaction or (y) effects any amendment of this Agreement resulting
in a Repricing Transaction, the Borrower shall pay to the Administrative Agent,
for the ratable account of each of the applicable Term Lenders, (I) a prepayment
premium of 1.00% of the principal amount of the Initial Term Loans being prepaid
or repaid (or converted) in connection with such Repricing Transaction and (II)
in the case of preceding clause (y), an amount equal to 1.00% of the aggregate
principal amount of the applicable Initial Term Loans outstanding immediately
prior to such amendment that are subject to an effective pricing reduction
pursuant to such Repricing Transaction (including the principal amount of any
Initial Term Loans of any Non-Accepting Lender which are required to be assigned
in accordance with Section 2.24 as a result of such Non-Accepting Lender’s
failure to consent to such amendment).

 

-88-

 

  

(ii) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, Holdings, the
Borrower or any of their respective Subsidiaries may offer to prepay all or a
portion of the outstanding Term Loans of any Class on the following basis:

 

(A) Holdings, the Borrower or any of their respective Subsidiaries shall have
the right to make a voluntary prepayment of Term Loans of any Class at a
discount to par (such prepayment, the “Discounted Term Loan Prepayment”)
pursuant to a Borrower Offer of Specified Discount Prepayment, Borrower
Solicitation of Discount Range Prepayment Offers or Borrower Solicitation of
Discounted Prepayment Offers, in each case made in accordance with this Section
2.11(a)(ii); provided that (x) Holdings, the Borrower or any of their respective
Subsidiaries shall not make any Borrowing of Revolving Loans or Swing Loans to
fund any Discounted Term Loan Prepayment and (y) Holdings, the Borrower or any
of their respective Subsidiaries shall not initiate any action under this
Section 2.11(a)(ii) in order to make a Discounted Term Loan Prepayment unless
(I) at least ten (10) Business Days shall have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by Holdings, the Borrower or any of their respective Subsidiaries on the
applicable Discounted Prepayment Effective Date; or (II) at least three (3)
Business Days shall have passed since the date Holdings, the Borrower or any of
their respective Subsidiaries were notified that no Term Lender was willing to
accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of Holdings’,
the Borrower’s or any of their respective Subsidiaries’ election not to accept
any Solicited Discounted Prepayment Offers and (z) each Term Lender
participating in any Discounted Term Loan Prepayment acknowledges and agrees
that in connection with such Discounted Term Loan Prepayment, (1) the Borrower
then may have, and later may come into possession of, information regarding the
Term Loans or the Loan Parties hereunder that is not known to such Lender and
that may be material to a decision by such Term Lender to participate in such
Discounted Term Loan Prepayment (“Excluded Information”), (2) such Term Lender
has independently and, without reliance on Holdings, any of its Subsidiaries,
the Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to participate in such Discounted Term Loan
Prepayment notwithstanding such Term Lender’s lack of knowledge of the Excluded
Information and (3) none of Holdings, its Subsidiaries, the Administrative
Agent, or any of their respective Affiliates shall have any liability to such
Term Lender, and such Term Lender hereby waives and releases, to the extent
permitted by Requirements of Law, any claims such Term Lender may have against
Holdings, its Subsidiaries, the Administrative Agent, and their respective
Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information; provided further that any Term Loan
that is prepaid will be automatically and irrevocably cancelled.

 

(B) (1) Subject to the proviso to subsection (A) above, Holdings, the Borrower
or any of their respective Subsidiaries may from time to time offer to make a
Discounted Term Loan Prepayment by providing the Auction Agent with three (3)
Business Days’ notice in the form of a Specified Discount Prepayment Notice;
provided that (I) any such offer shall be made available, at the sole discretion
of Holdings, the Borrower or any of their respective Subsidiaries, to each Term
Lender and/or each Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable Class, the Class or Classes of Term
Loans subject to such offer and the specific percentage discount to par (the
“Specified Discount”) of such Term Loans to be prepaid (it being understood that
different Specified Discounts and/or Specified Discount Prepayment Amounts may
be offered with respect to different Classes of Term Loans and, in such an
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each relevant Term Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York City time, on the third Business
Day after the date of delivery of such notice to the relevant Term Lenders (the
“Specified Discount Prepayment Response Date”).

 

-89-

 

  

(2) Each relevant Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the Classes of
such Term Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

 

(3) If there is at least one Discount Prepayment Accepting Lender, Holdings, the
Borrower or any of their respective Subsidiaries will make prepayment of
outstanding Term Loans of the applicable Class pursuant to this paragraph (B) to
each Discount Prepayment Accepting Lender in accordance with the respective
outstanding amount and Classes of Term Loans specified in such Lender’s
Specified Discount Prepayment Response given pursuant to subsection (2);
provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with Holdings, the
Borrower or any of their respective Subsidiaries and subject to rounding
requirements of the Auction Agent made in its reasonable discretion) will
calculate such proration (the “Specified Discount Proration”). The Auction Agent
shall promptly, and in any case within three (3) Business Days, following the
Specified Discount Prepayment Response Date, notify (I) the Administrative Agent
(if not the Auction Agent), Holdings, the Borrower or any of their respective
Subsidiaries of the respective Term Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Term Loan Prepayment and the Classes to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, and the aggregate principal
amount and the Classes of Term Loans to be prepaid at the Specified Discount on
such date and (III) each Discount Prepayment Accepting Lender of the Specified
Discount Proration, if any, and confirmation of the principal amount, Class and
Type of Term Loans of such Term Lender to be prepaid at the Specified Discount
on such date. Each determination by the Auction Agent of the amounts stated in
the foregoing notices to Holdings, the Borrower or any of their respective
Subsidiaries and Term Lenders shall be conclusive and binding for all purposes
absent manifest error. The payment amount specified in such notice to Holdings,
the Borrower or any of their respective Subsidiaries shall be due and payable by
Holdings, the Borrower or any of their respective Subsidiaries on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

 

-90-

 

  

(C) (1) Subject to the proviso to subsection (A) above, Holdings, the Borrower
or any of their respective Subsidiaries may from time to time solicit Discount
Range Prepayment Offers by providing the Auction Agent with three (3) Business
Days’ notice in the form of a Discount Range Prepayment Notice; provided that
(I) any such solicitation shall be extended, at the sole discretion of Holdings,
the Borrower or any of their respective Subsidiaries, to each Term Lender with
respect to any Class of Term Loans on an individual Class basis, (II) any such
notice shall specify the maximum aggregate principal amount of the relevant Term
Loans (the “Discount Range Prepayment Amount”), the Class or Classes of Term
Loans subject to such offer and the maximum and minimum percentage discounts to
par (the “Discount Range”) of the principal amount of such Term Loans with
respect to each relevant Class of Term Loans willing to be prepaid by Holdings,
the Borrower or any of their respective Subsidiaries (it being understood that
different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different Classes of Term Loans and, in such an event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such solicitation by Holdings, the Borrower or any
of their respective Subsidiaries shall remain outstanding through the Discount
Range Prepayment Response Date. The Auction Agent will promptly provide each
relevant Term Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding
relevant Term Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York City time, on the third Business Day after the date of
delivery of such notice to the relevant Term Lenders (the “Discount Range
Prepayment Response Date”). Each relevant Term Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “ Submitted Discount”) at which such Term Lender is
willing to allow prepayment of any or all of its then outstanding Term Loans of
the applicable Class or Classes and the maximum aggregate principal amount and
Classes of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender is
willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

 

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with Holdings, the Borrower or any of their
respective Subsidiaries and subject to rounding requirements of the Auction
Agent made in its sole reasonable discretion) the Applicable Discount and Term
Loans to be prepaid at such Applicable Discount in accordance with this
subsection (C). Holdings, the Borrower or any of their respective Subsidiaries
agree to accept on the Discount Range Prepayment Response Date all Discount
Range Prepayment Offers received by the Auction Agent by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range (such Submitted Discount that is the smallest
discount to par within the Discount Range being referred to as the “Applicable
Discount”) which yields a Discounted Term Loan Prepayment in an aggregate
principal amount equal to the lower of (I) the Discount Range Prepayment Amount
and (II) the sum of all Submitted Amounts. Each Lender that has submitted a
Discount Range Prepayment Offer to accept prepayment at a discount to par that
is larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following subsection (3)) at
the Applicable Discount (each such Term Lender, a “Participating Lender”).

 

-91-

 

  

(3) If there is at least one Participating Lender, Holdings, the Borrower or any
of their respective Subsidiaries will prepay the respective outstanding Term
Loans of each Participating Lender in the aggregate principal amount and of the
Classes specified in such Term Lender’s Discount Range Prepayment Offer at the
Applicable Discount; provided that if the Submitted Amount by all Participating
Lenders offered at a discount to par greater than the Applicable Discount
exceeds the Discount Range Prepayment Amount, prepayment of the principal amount
of the relevant Term Loans for those Participating Lenders whose Submitted
Discount is a discount to par greater than or equal to the Applicable Discount
(the “Identified Participating Lenders”) shall be made pro rata among the
Identified Participating Lenders in accordance with the Submitted Amount of each
such Identified Participating Lender and the Auction Agent (in consultation with
Holdings, the Borrower or any of their respective Subsidiaries and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) will calculate such proration (the “Discount Range Proration”). The
Auction Agent shall promptly, and in any case within five (5) Business Days,
following the Discount Range Prepayment Response Date, notify (I) the
Administrative Agent (if not the Auction Agent), Holdings, the Borrower or any
of their respective Subsidiaries of the respective Term Lenders’ responses to
such solicitation, the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount of the Discounted Term Loan
Prepayment and the Classes to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount and Classes of Term Loans to be prepaid at the Applicable
Discount on such date, (III) each Participating Lender of the aggregate
principal amount and Classes of such Term Lender to be prepaid at the Applicable
Discount on such date, and (z) if applicable, each Identified Participating
Lender of the Discount Range Proration. Each determination by the Auction Agent
of the amounts stated in the foregoing notices to Holdings, the Borrower or any
of their respective Subsidiaries and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to Holdings, the Borrower or any of their respective Subsidiaries
shall be due and payable by such Borrower on the Discounted Prepayment Effective
Date in accordance with subsection (F) below (subject to subsection (J) below).

 

(D) (1) Subject to the proviso to subsection (A) above, Holdings, the Borrower
or any of their respective Subsidiaries may from time to time solicit Solicited
Discounted Prepayment Offers by providing the Auction Agent with three (3)
Business Days’ notice in the form of a Solicited Discounted Prepayment Notice;
provided that (I) any such solicitation shall be extended, at the sole
discretion of Holdings, the Borrower or any of their respective Subsidiaries, to
each Term Lender with respect to any Class of Term Loans on an individual Class
basis, (II) any such notice shall specify the maximum aggregate dollar amount of
the Term Loans (the “Solicited Discounted Prepayment Amount”) and the Class or
Classes of Term Loans Holdings, the Borrower or any of their respective
Subsidiaries is willing to prepay at a discount (it being understood that
different Solicited Discounted Prepayment Amounts may be offered with respect to
different Classes of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Solicited Discounted Prepayment Amount shall be in an aggregate amount not less
than $1,000,000 and whole increments of $500,000 in excess thereof and (IV) each
such solicitation by Holdings, the Borrower or any of their respective
Subsidiaries shall remain outstanding through the Solicited Discounted
Prepayment Response Date. The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Solicited Discounted Prepayment Notice and a
form of the Solicited Discounted Prepayment Offer to be submitted by a
responding Term Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York City time on the third Business Day after the date of
delivery of such notice to the relevant Term Lenders (the “Solicited Discounted
Prepayment Response Date”). Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z) specify both a discount to par (the “Offered Discount”) such Term
Lender is willing to allow to be applied to the prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount and Classes of
such Term Loans (the “Offered Amount”) such Term Lender is willing to have
prepaid subject to such Offered Discount. Any Term Lender whose Solicited
Discounted Prepayment Offer is not received by the Auction Agent by the
Solicited Discounted Prepayment Response Date shall be deemed to have declined
prepayment of any of its Term Loans at any discount.

 

-92-

 

  

(2) The Auction Agent shall promptly provide Holdings, the Borrower or any of
their respective Subsidiaries with a copy of all Solicited Discounted Prepayment
Offers received on or before the Solicited Discounted Prepayment Response Date.
Holdings, the Borrower or any of their respective Subsidiaries shall review all
such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to Holdings, the
Borrower or any of their respective Subsidiaries (the “Acceptable Discount”), if
any. If Holdings, the Borrower or any of their respective Subsidiaries elects to
accept any Offered Discount as the Acceptable Discount, then as soon as
practicable after the determination of the Acceptable Discount, but in no event
later than by the third Business Day after the date of receipt by Holdings, the
Borrower or any of their respective Subsidiaries from the Auction Agent of a
copy of all Solicited Discounted Prepayment Offers pursuant to the first
sentence of this subsection (2) (the “Acceptance Date”), Holdings, the Borrower
or any of their respective Subsidiaries shall submit an Acceptance and
Prepayment Notice to the Auction Agent setting forth the Acceptable Discount. If
the Auction Agent shall fail to receive an Acceptance and Prepayment Notice from
Holdings, the Borrower or any of their respective Subsidiaries by the Acceptance
Date, Holdings, the Borrower or any of their respective Subsidiaries shall be
deemed to have rejected all Solicited Discounted Prepayment Offers.

 

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with Holdings, the Borrower or any of
their respective Subsidiaries and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) the aggregate principal
amount and the Classes of Term Loans (the “Acceptable Prepayment Amount”) to be
prepaid by Holdings, the Borrower or any of their respective Subsidiaries at the
Acceptable Discount in accordance with this Section 2.11(a)(ii)(D). If Holdings,
the Borrower or any of their respective Subsidiaries elects to accept any
Acceptable Discount, then Holdings, the Borrower or any of their respective
Subsidiaries agrees to accept all Solicited Discounted Prepayment Offers
received by Auction Agent by the Solicited Discounted Prepayment Response Date,
in the order from largest Offered Discount to smallest Offered Discount, up to
and including the Acceptable Discount. Each Term Lender that has submitted a
Solicited Discounted Prepayment Offer with a Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required pro rata reduction pursuant to the following sentence) at the
Acceptable Discount (each such Term Lender, a “Qualifying Lender”). Holdings,
the Borrower or any of their respective Subsidiaries will prepay outstanding
Term Loans pursuant to this subsection (D) to each Qualifying Lender in the
aggregate principal amount and of the Classes specified in such Term Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with Holdings, the Borrower or any of their respective
Subsidiaries and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the Administrative Agent (if
not the Auction Agent), Holdings, the Borrower or any of their respective
Subsidiaries of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Term Loan Prepayment and the Classes
to be prepaid, (II) each Term Lender who made a Solicited Discounted Prepayment
Offer of the Discounted Prepayment Effective Date, the Acceptable Discount, and
the Acceptable Prepayment Amount of all Term Loans and the Classes to be prepaid
at the Applicable Discount on such date, (III) each Qualifying Lender of the
aggregate principal amount and the Classes of such Term Lender to be prepaid at
the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to such Borrower
and Term Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to such Borrower
shall be due and payable by such Borrower on the Discounted Prepayment Effective
Date in accordance with subsection (F) below (subject to subsection (J) below).

 

-93-

 

  

(E) In connection with any Discounted Term Loan Prepayment, Holdings, the
Borrower or any of their respective Subsidiaries and the Term Lenders
acknowledge and agree that the Auction Agent may require as a condition to any
Discounted Term Loan Prepayment, the payment of reasonable and customary fees
and expenses from Holdings, the Borrower or any of their respective Subsidiaries
in connection therewith.

 

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through (D)
above, Holdings, the Borrower or any of their respective Subsidiaries shall
prepay such Term Loans on the Discounted Prepayment Effective Date. Holdings,
the Borrower or any of their respective Subsidiaries shall make such prepayment
to the Auction Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s office in immediately available funds not later than
11:00 a.m., New York City time, on the Discounted Prepayment Effective Date and
all such prepayments shall be applied to the remaining principal installments of
the relevant Class of Term Loans in inverse order of maturity. The Term Loans so
prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.11(a)(ii) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable. The aggregate
principal amount of the Classes and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the Classes of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.

 

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.11(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by Holdings, the Borrower
or any of their respective Subsidiaries.

 

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.11(a)(ii), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

 

(I) Each of Holdings, the Borrower or any of their respective Subsidiaries and
the Term Lenders acknowledge and agree that the Auction Agent may perform any
and all of its duties under this Section 2.11(a)(ii) by itself or through any
Affiliate of the Auction Agent and expressly consents to any such delegation of
duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any Discounted Term Loan Prepayment provided for
in this Section 2.11(a)(ii) as well as activities of the Auction Agent.

 

(J) Holdings, the Borrower or any of their respective Subsidiaries shall have
the right, by written notice to the Auction Agent, to revoke in full (but not in
part) its offer to make a Discounted Term Loan Prepayment and rescind the
applicable Specified Discount Prepayment Notice, Discount Range Prepayment
Notice or Solicited Discounted Prepayment Notice therefor at its discretion at
any time on or prior to the applicable Specified Discount Prepayment Response
Date, Discount Range Prepayment Response Date or Solicited Discounted Prepayment
Response Date, as applicable (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Borrower to make any prepayment to a Term
Lender, as applicable, pursuant to this Section 2.11(a)(ii) shall not constitute
a Default or Event of Default under Section 7.01 or otherwise).

 

(b) (i) In the event and on each occasion that the aggregate Revolving Exposures
exceed the aggregate Revolving Commitments, the Borrower shall immediately
prepay Swing Loans or, if no Swing Loans are or will remain outstanding after
such prepayment, Revolving Borrowings (or, if no such Revolving Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j)) in an aggregate amount necessary to eliminate such
excess.

 

(ii) In the event that the Long Engineering Acquisition has not been consummated
on or prior to March 2, 2020, the Borrower shall prepay outstanding Initial Term
Loans in an aggregate principal amount of $10,500,000 on March 3, 2020.

 

-94-

 

  

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Borrower or any of its Restricted Subsidiaries in
respect of any Prepayment Event, the Borrower shall, within five (5) Business
Days after such Net Proceeds are received (or, in the case of a Prepayment Event
described in clause (b) of the definition of the term “Prepayment Event,” on the
date of such Prepayment Event), prepay Term Borrowings in an aggregate amount
equal to the Asset Sale Percentage100% of the amount of such Net Proceeds in
respect of any Prepayment Event referred to in clause (a) of the definition
thereof and 100% of the amount of such Net Proceeds in respect of any Prepayment
Event referred to in clause (b) of the definition thereof; provided that, in the
case of any event described in clause (a) of the definition of the term
“Prepayment Event” but only so long as no Event of Default then exists or would
result therefrom, if the Borrower or any of its Restricted Subsidiaries invest
(or commit to invest) the Net Proceeds from such event (or a portion thereof)
within 365 days after receipt of such Net Proceeds in assets of the Borrower and
its Restricted Subsidiaries useful in the business of the Borrower and its
Restricted Subsidiaries (including any acquisitions permitted under Section
6.04, but excluding investments in working capital assets), then no prepayment
shall be required pursuant to this paragraph in respect of such Net Proceeds in
respect of such event (or the applicable portion of such Net Proceeds, if
applicable) except to the extent of any such Net Proceeds therefrom that have
not been so invested (or committed to be invested, as applicable) by the end of
such 365-day period (or if committed to be so invested within such 365-day
period, have not been so invested within 180 days after the expiration of such
365-day period), at which time a prepayment shall be required in an amount equal
to such Net Proceeds that have not been so invested (or committed to be
invested); provided further, that the Borrower may use a portion of such Net
Proceeds in the case of a Prepayment Event described in clause (a) of the
definition thereof to prepay or repurchase any other secured Indebtedness in the
form of term loans or notes that ranks pari passu to the Liens securing the
Secured Obligations and is otherwise subject to the terms of the First Lien
Intercreditor Agreement (to the extent a mandatory prepayment or offer to prepay
such other Indebtedness is required under the applicable governing such other
Indebtedness), in each case in an amount not to exceed the product of (x) the
amount of such Net Proceeds and (y) a fraction, the numerator of which is the
outstanding principal amount of such other secured Indebtedness and the
denominator of which is the aggregate outstanding principal amount of all Term
Loans and all such other secured Indebtedness.

 

(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2020, the Borrower shall prepay Term Borrowings
in an aggregate amount (the “Excess Cash Flow Prepayment Amount”) equal to the
ECF Percentage of Excess Cash Flow for such fiscal year (or, in the case of the
Borrower’s fiscal year ending December 31, 2020, for the period from the Closing
Date through and including December 31, 2020); provided that such amount shall,
at the option of the Borrower, be reduced on a dollar-for-dollar basis for such
fiscal year by the aggregate amount of prepayments and repurchases of (i) Term
Loans (and, to the extent the Revolving Commitments are permanently reduced in a
corresponding amount pursuant to Section 2.08, Revolving Loans) made pursuant to
Section 2.11(a)(i) or (ii) Term Loans made pursuant to Section 2.11(a)(ii) or
otherwise pursuant to Section 9.04(f), in either case, to the extent made with
internally generated cash flow of the Borrower and its Restricted Subsidiaries
during such fiscal year or after such fiscal year and prior to the time such
prepayment is due (without duplication to subsequent years) as provided below
(provided that such reduction as a result of prepayments pursuant to Section
2.11(a)(ii) or Section 9.04(f) shall (x) be limited to the actual amount of cash
used to make such principal prepayment and (y) only be applicable if the
applicable prepayment offer was made on a pro rata basis to all applicable Term
Lenders); provided that the Borrower may use a portion of such Excess Cash Flow
Prepayment Amount to prepay or repurchase any other secured Indebtedness in the
form of term loans or notes that ranks pari passu to the Liens securing the
Secured Obligations and is otherwise subject to the terms of the First Lien
Intercreditor Agreement (to the extent a mandatory prepayment or offer to prepay
such other Indebtedness is required under the applicable governing document of
such other Indebtedness), in each case in an amount not to exceed the product of
(x) the Excess Cash Flow Prepayment Amount and (y) a fraction, the numerator of
which is the outstanding principal amount of such other secured Indebtedness and
the denominator of which is the aggregate outstanding principal amount of all
Term Loans and all such other secured Indebtedness. Each prepayment pursuant to
this paragraph shall be made on or before the date that is five (5) days after
the earlier of (x) the date on which financial statements are delivered pursuant
to Section 5.01(a) with respect to the fiscal year for which Excess Cash Flow is
being calculated and (y) the date on which financial statements are required to
be delivered pursuant to Section 5.01(a) with respect to such fiscal year.

 

-95-

 

  

(e) Prior to any optional prepayment of Borrowings pursuant to Section
2.11(a)(i), the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section 2.11. In the event of any mandatory prepayment of
Term Borrowings made at a time when Term Borrowings of more than one Class
remain outstanding, the Borrower shall select Term Borrowings to be prepaid so
that the aggregate amount of such prepayment is allocated between Term
Borrowings of each Class pro rata based on the aggregate principal amount of
outstanding Term Borrowings of each such Class; provided that (x) any Term
Lender (and, to the extent provided in any Incremental Facility Amendment for
any Class of Incremental Term Loans or the Refinancing Amendment or Loan
Modification Agreement for any Class of Other Term Loans, any Lender that holds
Incremental Term Loans or Other Term Loans of such Class) may elect, by notice
to the Administrative Agent by written notice delivered (i) by 4:00 p.m. New
York City time, at least two (2) Business Days prior to the prepayment date of a
Eurodollar Borrowing or (ii) by 4:00 p.m. New York City time, at least one (1)
Business Day prior to the prepayment date of an ABR Borrowing, to decline all or
any portion of any prepayment of its Term Loans of any such Class pursuant to
this Section 2.11 (other than (i) an optional prepayment pursuant to
paragraph (a)(i) of this Section 2.11, (ii) a mandatory prepayment as a result
of the Prepayment Event set forth in clause (b) of the definition thereof or
(iii) a mandatory prepayment pursuant to paragraph (b)(ii) of Section 2.11,
which (in each case) may not be declined), in which case the aggregate amount of
the prepayment that would have been applied to prepay Term Loans of any such
Class but was so declined shall be retained by the Borrower (such remaining
declined amounts, “Retained Declined Proceeds”). Subject to Section 2.20(b)(e)
and the terms of any Refinancing Amendment or Loan Modification Agreement,
optional prepayments of Term Borrowings shall be allocated among the Classes of
Term Borrowings as directed by the Borrower. Notwithstanding the foregoing, the
Net Proceeds of any Credit Agreement Refinancing Indebtedness shall be applied,
substantially concurrently with the incurrence thereof, to the prepayment of
outstanding Term Loans or reduction of Revolving Commitments of the respective
Class being so refinanced. In the absence of a designation by the Borrower as
described in the preceding provisions of this paragraph of the Type of Borrowing
of any Class, the Administrative Agent shall make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.16; provided that, in connection with any mandatory
prepayments by the Borrower of the Term Loans pursuant to Section 2.11(c) or
(d), such prepayments shall be applied on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are ABR Loans or Eurodollar Loans.

 

(f) The Borrower shall notify the Administrative Agent of any prepayment
pursuant to this Section 2.11 in writing, substantially in the form Exhibit F,
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of prepayment or (iii) in the case of a prepayment of a Swing
Loan, not later than 10:00 a.m., New York City time, on the date of such
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that a notice of optional
prepayment may state that such notice is conditional upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or the occurrence of some other identifiable event or
condition, in which case such notice of prepayment may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified date of prepayment) if such condition is not satisfied. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13, and subject to Section 2.11(a)(i), shall be without premium or
penalty. At the Borrower’s election in connection with any prepayment of
Revolving Loans pursuant to this Section 2.11, such prepayment shall not, so
long as no Default or Event of Default then exists, be applied to any Revolving
Loan of a Defaulting Lender (under any of subclauses (a), (b) or (c) of the
definition of “Defaulting Lender”) and shall be allocated ratably among the
relevant non-Defaulting Lenders.

 

-96-

 

  

(g) Notwithstanding any other provisions of Section 2.11(c) or (d), (A) to the
extent that (x) any or all the Net Proceeds of any Prepayment Event set forth in
clause (a) of the definition thereof by a Foreign Subsidiary of the Borrower
giving rise to a prepayment pursuant to Section 2.11(c) (a “Foreign Prepayment
Event”) or (y) any portion of any Excess Cash Flow attributable to a Foreign
Subsidiary giving rise to a prepayment pursuant to Section 2.11(d), in either
case, are prohibited, delayed or restricted by applicable local law, rule or
regulation from being repatriated to the Borrower, the portion of such Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in Section 2.11(c) or (d), as the case
may be, and such amounts may be retained by such Foreign Subsidiary so long, but
only so long, as the Borrower has reasonably determined in good faith that the
applicable local law, rule or regulation will not permit repatriation to the
Borrower, and, subject to succeeding clause (B), once the Borrower has
reasonably determined in good faith that such repatriation of any of such
affected Net Proceeds or Excess Cash Flow is permitted under the applicable
local law, rule or regulation, such repatriation will be effected as soon as
practicable and such repatriated Net Proceeds or Excess Cash Flow will be
applied (net of additional taxes payable or reserved against as a result
thereof) to the prepayment of the Term Loans pursuant to Section 2.11(c) or (d),
as applicable, (B) to the extent that and for so long as the Borrower has
reasonably determined in good faith (in consultation with the Administrative
Agent) that repatriation of any of or all the Net Proceeds of any Foreign
Prepayment Event or Excess Cash Flow from a Foreign Subsidiary would have a
material adverse tax consequence with respect to such Net Proceeds or Excess
Cash Flow, the Net Proceeds or Excess Cash Flow so affected will not be required
to be applied to prepay Term Loans at the times provided in Section 2.11(c) or
Section 2.11(d), as the case may be, and such amounts may be retained by such
Foreign Subsidiary; provided that when the Borrower reasonably determines in
good faith that repatriation of any of or all the Net Proceeds of any Foreign
Prepayment Event or Excess Cash Flow, in each case, from a Foreign Subsidiary
would no longer have a material adverse tax consequence with respect to such Net
Proceeds or Excess Cash Flow, such Net Proceeds or Excess Cash Flow shall be
applied (net of additional taxes payable or reserved against as a result
thereof) to the repayment of the Term Loans pursuant to Section 2.11(c) or
Section 2.11(d), as applicable; provided that, subject to the foregoing
provisions of this paragraph (g), the Borrower shall use commercially reasonable
efforts to permit such repatriation or remove such prohibition, as applicable.

 

-97-

 

  

SECTION 2.12 Fees.

 

(a) The Borrower agrees to pay to the Administrative Agent in dollars for the
account of each Revolving Lender (other than a Defaulting Lender) a commitment
fee, which shall accrue at the rate of the Commitment Fee Percentage per annum
on the average daily unused amount of the Revolving Commitment of such Revolving
Lender during the period from and including the Closing Date to but excluding
the date on which the Revolving Commitments terminate. Accrued commitment fees
shall be payable in arrears on the last Business Day of March, June, September
and December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the Closing Date.
All commitment fees shall be computed on the basis of a year of three hundred
sixty (360) days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, a Revolving Commitment of a Revolving Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender and all Swing Loans shall be disregarded.

 

(b) The Borrower agrees to pay (i) to the Administrative Agent in dollars for
the account of each Revolving Lender (other than any Defaulting Lender unless
such Defaulting Lender has provided cash collateral to fully cover its LC
Exposure as otherwise provided herein) a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurodollar Revolving Loans on
the daily amount of such Revolving Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements but taking into account
the maximum amount available to be drawn under all outstanding Letters of
Credit, whether or not such maximum amount is then in effect) during the period
from and including the Closing Date to and including the later of the date on
which such Revolving Lender’s Revolving Commitment terminates and the date on
which such Revolving Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank in dollars a fronting fee, which shall accrue at the rate of 0.125%
per annum (or such lesser rate as may be agreed to in writing by an Issuing
Bank) on the daily amount of the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements but taking into account the maximum amount
available to be drawn under all outstanding Letters of Credit, whether or not
such maximum amount is then in effect) during the period from and including the
Closing Date to and including the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued to the last
Business Day of March, June, September and December of each year shall be
payable on the last Business Day of March, June, September and December,
respectively, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of three hundred sixty (360) days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent in the Fee Letter.

 

(d) The Borrower agrees to pay on the Closing Date to each Term Lender party to
this Agreement as a Term Lender on the Closing Date, as fee compensation for the
funding of such Term Lender’s Initial Term Loan, a closing fee in dollars in an
amount equal to 1.00% of the stated principal amount of such Term Lender’s
Initial Term Loan. Such fees shall be payable to each such Term Lender out of
the proceeds of such Term Lender’s Initial Term Loan as and when funded on the
Closing Date and shall be treated (and reported) by the Borrower and Term
Lenders as a reduction in issue price of the Initial Term Loans for U.S.
federal, state and local income tax purposes. Such closing fees will be in all
respects fully earned, due and payable on the Closing Date and non-refundable
and non-creditable thereafter.

 

-98-

 

  

(e) Notwithstanding the foregoing, and subject to Section 2.22 and Section
2.12(b), the Borrower shall not be obligated to pay any amounts to any
Defaulting Lender pursuant to this Section 2.12.

 

(f) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto. Fees owing and
paid hereunder shall not be refundable under any circumstances.

 

SECTION 2.13 Interest.

 

(a) The Loans comprising each ABR Borrowing (including each Swing Loan) shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Eurodollar
Borrowing plus the Applicable Rate.

 

(c) Notwithstanding the foregoing, any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder that is not paid when
due, whether at stated maturity, upon acceleration or otherwise, shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal, premium or interest of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.13 or (ii) in the case of any other amount, 2.00%
per annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section 2.13.

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans and Swing Loans,
upon termination of the Revolving Commitments, provided that (i) interest
accrued pursuant to paragraph (c) of this Section 2.13 shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan or a Swing Loan prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment,
(iii) interest accrued in respect of any Swing Loan also shall be payable on the
Swing Loan Maturity Date applicable thereto and (iv) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Eurodollar Loan shall be payable on
the Closing Date of such conversion.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to clause (a) of the definition of
Alternate Base Rate shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

-99-

 

  

SECTION 2.14 Alternate Rate of Interest; Effect of Benchmark Transition Event.

 

(a) If at least two (2) Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

 

(i) (A) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period, or (B)
the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period (in each case with respect to the Loans
impacted by this clause (B) or clause (i)(A) above, “Impacted Loans”), the
Administrative Agent shall give notice thereof to the Borrower and the Lenders
as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (x) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (y) if any Borrowing Request
requests a Eurodollar Borrowing, then such Borrowing shall be made as an ABR
Borrowing; provided, however, that, in each case, the Borrower may revoke any
Borrowing Request that is pending when such notice is received; and

 

(ii) notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i)(A) of this Section 2.14 and/or is
advised by the Required Lenders of their determination in accordance with clause
(a)(i)(B) of this Section 2.14 and the Borrower shall so request, the
Administrative Agent, the Required Lenders and the Borrower shall negotiate in
good faith to amend the definition of “LIBO Rate” and other applicable
provisions to preserve the original intent thereof in light of such change;
provided that, until so amended, such Impacted Loans will be handled as
otherwise provided pursuant to the terms of this Section 2.14.

 

(b) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m., New York City time, on the fifth (5th)
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and the Borrower so long as the Administrative Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of the LIBO
Rate with a Benchmark Replacement pursuant to clauses (b) through (e) of this
Section 2.14 will occur prior to the applicable Benchmark Transition Start Date.

 

(c) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

-100-

 

  

(d) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to clauses (b)
through (e) of this Section 2.14, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to clauses (b) through (e) of this
Section 2.14.

 

(e) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Borrowing of, conversion to or continuation of a Eurodollar
Borrowing to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to an ABR Borrowing.
During any Benchmark Unavailability Period, the component of the Alternate Base
Rate based upon the Adjusted LIBO Rate will not be used in any determination of
the Alternate Base Rate.

 

SECTION 2.15 Increased Costs.

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any Issuing Bank
(except any such reserve requirement reflected in the Adjusted LIBO Rate); or

 

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Excluded Taxes or Indemnified
Taxes) affecting this Agreement or Eurodollar Loans made by such Lender or any
Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender or Issuing Bank of making or maintaining any
Eurodollar Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to the Administrative Agent or such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or issue any Letter of Credit) or to reduce the
amount of any sum received or receivable by the Administrative Agent or such
Lender or Issuing Bank hereunder (whether of principal, interest or otherwise),
then, from time to time upon request of the Administrative Agent or such Lender
or Issuing Bank, the Borrower will pay to the Administrative Agent or such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate the Administrative Agent or such Lender or Issuing Bank, as the
case may be, for such increased costs actually incurred or reduction actually
suffered.

 

-101-

 

  

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Swing Loans and Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital
adequacy), then, from time to time upon request of such Lender or Issuing Bank,
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction actually
suffered.

 

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company in reasonable detail, as the case may be, as specified in paragraph (a)
or (b) of this Section 2.15 delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within fifteen (15) days
after receipt thereof.

 

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 2.15 for any increased costs incurred or reductions
suffered more than one hundred eighty (180) days prior to the date that such
Lender or Issuing Bank, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.16 Break Funding Payments.

 

In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable (including as a result of
an Event of Default), (b) the conversion of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(f) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or Section 9.02(c), then, in any such event, the Borrower shall,
after receipt of a written request by any Lender affected by any such event
(which request shall set forth in reasonable detail the basis for requesting
such amount), compensate each Lender for the loss, cost and expense (excluding
loss of profit) actually incurred by it as a result of such event. Such loss,
cost or expense shall in no event exceed that which would have been incurred by
such Lender had it funded each Eurodollar Loan made by it at the Adjusted LIBO
Rate for such Loan by a matching deposit or other borrowing in the applicable
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Loan was in fact so funded. A certificate of any
Lender setting forth in reasonable detail any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.16 and the reasons therefor
delivered to the Borrower shall be prima facie evidence of such amounts. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within fifteen (15) days after receipt of such demand. Notwithstanding the
foregoing, this Section 2.16 will not apply to losses, costs or expenses
resulting from Taxes, as to which Section 2.17 shall govern.

 

-102-

 

  

SECTION 2.17 Taxes.

 

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction for any Taxes, except as
required by applicable Requirements of Law. If the applicable withholding agent
shall be required by applicable Requirements of Law (as determined in the good
faith discretion of the applicable withholding agent) to deduct any Taxes from
such payments, then the applicable withholding agent shall make such deductions
and shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Requirements of Law, and if such Taxes
are Indemnified Taxes, then the amount payable by the applicable Loan Party
shall be increased as necessary so that after all such required deductions have
been made (including such deductions applicable to additional amounts payable
under this Section 2.17), each Lender (or, in the case of a payment made to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such deductions been made.

 

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Requirements of Law.

 

(c) The Borrower shall indemnify the Administrative Agent and each Lender within
ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender as the case
may be, on or with respect to any payment by or on account of any obligation of
any Loan Party under any Loan Document (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth in reasonable
detail the basis and calculation of the amount of such payment or liability
delivered to the Borrower by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of any Taxes by a Loan Party to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any properly completed and executed documentation prescribed by any
Requirement of Law, or reasonably requested by Borrower or the Administrative
Agent, certifying as to any entitlement of such Lender to an exemption from, or
reduction in, any withholding Tax with respect to any payments to be made to
such Lender under the Loan Documents. Each such Lender shall, whenever a lapse
in time or change in circumstances renders any such documentation expired,
obsolete or inaccurate in any respect (including any specific documentation
required below in this Section 2.17(e)), deliver promptly to the Borrower and
the Administrative Agent updated or other appropriate documentation (including
any new documentation reasonably requested by the applicable withholding agent)
or promptly notify the Borrower and the Administrative Agent in writing of its
legal ineligibility to do so. Unless the applicable withholding agent has
received forms or other documents satisfactory to it indicating that payments
under any Loan Document to or for a Lender are not subject to withholding tax or
are subject to Tax at a rate reduced by an applicable tax treaty, the Borrower,
the Administrative Agent or other applicable withholding agent shall withhold
amounts required to be withheld by applicable law from such payments at the
applicable statutory rate. Notwithstanding anything to the contrary in the
preceding three sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (e)(i),
(e)(ii)(A)–(D), and (e)(iii) of this Section) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

-103-

 

  

Without limiting the generality of the foregoing:

 

(i) Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed copies of Internal Revenue Service Form W-9
(or any successor form) certifying that such Lender is exempt from U.S. federal
backup withholding.

 

(ii) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

 

(A) two properly completed and duly signed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable (or any successor forms) claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

 

(B) two properly completed and duly signed copies of Internal Revenue Service
Form W-8ECI (or any successor forms),

 

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) two
properly completed and duly signed certificates, substantially in the form of
Exhibit Q (any such certificate a “United States Tax Compliance Certificate”),
and (y) two properly completed and duly signed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E, as applicable (or any successor forms),

 

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership or a participating Lender), two properly
completed and duly signed copies of Internal Revenue Service Form W-8IMY (or any
successor forms) of the Foreign Lender, accompanied by a Form W-8ECI, W-8BEN or
W-8BEN-E, United States Tax Compliance Certificate, Form W-9, Form W-8IMY (or
other successor forms) or any other required information from each beneficial
owner that would be required under this Section 2.17 if such beneficial owner
were a Lender, as applicable (provided that, if the Lender is a partnership (and
not a participating Lender) and one or more direct or indirect partners are
claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Lender on behalf of such direct or indirect
partner(s)), or

 

-104-

 

  

(E) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.

 

(iii) If a payment made to any Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
if necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Notwithstanding any other
provision of this clause (e), a Lender shall not be required to deliver any form
that such Lender is not legally eligible to deliver.

 

(f) If the Borrower determines in good faith that a reasonable basis exists for
contesting any Taxes for which indemnification has been demanded hereunder, the
Administrative Agent or the relevant Lender, as applicable, shall use
commercially reasonable efforts to cooperate with the Borrower in a reasonable
challenge of such Taxes if so requested by the Borrower, provided that (a) the
Administrative Agent or such Lender determines in its reasonable discretion that
it would not be subject to any unreimbursed third party cost or expense or
otherwise be prejudiced by cooperating in such challenge, (b) the Borrower pays
all related expenses of the Administrative Agent or such Lender, as applicable,
and (c) the Borrower indemnifies the Administrative Agent or such Lender, as
applicable, for any liabilities or other costs incurred by such party in
connection with such challenge. If the Administrative Agent or a Lender receives
a refund of any Indemnified Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.17 with respect to the Indemnified Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees promptly to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Administrative Agent or any Lender, as
applicable, be required to (x) pay any amount to the Borrower pursuant to this
paragraph (f) the payment of which would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than the Administrative Agent
or such Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid or (y) make available its Tax returns (or any other
information relating to Taxes which it deems confidential) to any Loan Party or
any other Person.

 

-105-

 

  

(g) The agreements in this Section 2.17 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

(h) For purposes of this Section 2.17, the term “Lender” shall include any
Issuing Bank and the term “applicable Requirements of Law” includes FATCA.

 

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

 

(a) The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, premium, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without condition or deduction for any counterclaim, recoupment
or setoff. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest or fees
thereon. All such payments shall be made to such account as may be specified by
the Administrative Agent, except payments to be made directly to any Issuing
Bank or the Swing Line Lender shall be made as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. Except as otherwise provided herein, if any payment under any
Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day. If any payment on
a Eurodollar Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate for the period of such extension. All payments or prepayments of
any Loan shall be made in dollars, all reimbursements of any LC Disbursements
shall be made in dollars, all payments of accrued interest payable on a Loan or
LC Disbursement shall be made in dollars, and all other payments under each Loan
Document shall be made in dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, premium,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of premium, principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

-106-

 

  

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of, premium, if any, or
interest or fees on any of its Revolving Loans, Term Loans or participations in
Swing Loans or LC Disbursements resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Term Loans
and participations in Swing Loans or LC Disbursements and accrued interest or
fees thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in Swing
Loans or LC Disbursements of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest and
fees on their respective Revolving Loans, Term Loans and participations in Swing
Loans or LC Disbursements; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in Swing Loans or LC Disbursements to any assignee or participant
or (C) any disproportionate payment obtained by a Lender of any Class as a
result of the extension by Lenders of the maturity date or expiration date of
some but not all Loans or Revolving Commitments of that Class or any increase in
the Applicable Rate in respect of Loans of Lenders that have consented to any
such extension. The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

(d) Unless the Administrative Agent shall have received written notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders, the Swing Line Lender or the Issuing Banks
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption and in its sole discretion,
distribute to the Lenders, the Swing Line Lender or Issuing Banks, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders, the Swing Line Lender or Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender, Swing Line Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.05(e) or Section 2.05(f), Section 2.06(a)
or Section 2.06(b), Section 2.18(d) or Section 9.03(c), then the Administrative
Agent may, in its discretion and in the order determined by the Administrative
Agent (notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and to be applied to, any future
funding obligations of such Lender under any such Section.

-107-

 

  

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

 

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or any event
gives rise to the operation of Section 2.23, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17 or mitigate
the applicability of Section 2.23, as the case may be, and (ii) would not
subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material and would not be inconsistent with the internal
policies of, or otherwise be disadvantageous in any material economic, legal or
regulatory respect to, such Lender.

 

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.23, (ii) the Borrower is required to pay any additional amount
to any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and if a Revolving Commitment is being assigned and
delegated, each Issuing Bank and the Swing Line Lender), which consents, in each
case, shall not unreasonably be withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and unreimbursed participations in LC Disbursements and Swing Loans, accrued but
unpaid interest thereon, accrued but unpaid fees and all other amounts payable
to it hereunder from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (C) the Borrower or such assignee shall have paid (unless waived) to
the Administrative Agent the processing and recordation fee specified in Section
9.04(b)(ii) and (D) in the case of any such assignment resulting from a claim
for compensation under Section 2.15, or payments required to be made pursuant to
Section 2.17 or a notice given under Section 2.23, such assignment will result
in a material reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise (including as a result of any
action taken by such Lender under paragraph (a) above), the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Each party hereto agrees that an assignment required pursuant to this paragraph
may be effected pursuant to an Assignment and Assumption executed by the
Borrower, the Administrative Agent and the assignee and that the Lender required
to make such assignment need not be a party thereto.

 

-108-

 

  

SECTION 2.20 Incremental Credit Extensions.

 

(a) The Borrower may at any time or from time to time on one or more occasions
after the Closing Date, by written notice delivered to the Administrative Agent,
request (i) one or more additional Classes of term loans hereunder or additional
term loans of the same Class of any existing Class of term loans hereunder (the
“Incremental Term Loans”) and/or (ii) one or more increases in the amount of the
Revolving Commitments hereunder (each such increase, an “Incremental Revolving
Commitment Increase” and, together with the Incremental Term Loans, the
“Incremental Facilities”); provided that, subject to Section 1.06, at the time
that any such Incremental Term Loan or Incremental Revolving Commitment Increase
is made or effected (and also immediately after giving effect thereto), (A) (x)
no Default or Event of Default shall have occurred and be continuing or would
result therefrom and (y) in the case of Incremental Term Loans the proceeds of
which will be used to finance a Limited Condition Transaction in which an LCT
Election has been made, no Event of Default under Section 7.01(a), (b), (h) or
(i) shall have occurred and be continuing at the time that any such Incremental
Term Loan is made and (B) subject to customary “SunGard” provisions in the case
of an Incremental Term Loan the proceeds of which shall be used to fund a
Limited Condition Transaction in which an LCT Election has been made, each of
the representations and warranties made by any Loan Party set forth in Article
III and in any other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date of the effectiveness of any Incremental Facility
Amendment with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (or in all respects, as the case may be) as of
such earlier date. Notwithstanding anything to contrary herein, the aggregate
principal amount of the Incremental Facilities that can be incurred at any time
shall not exceed the Incremental Cap at such time. Each Incremental Facility
shall be in a minimum principal amount of (x) $5,000,000 in the case of
Incremental Term Loans, or (y) $2,000,000 in the case of Incremental Revolving
Commitment Increases and, in either case, integral multiples of $500,000 in
excess thereof (unless the Borrower and the Administrative Agent otherwise
agree); provided that such amount may be less than either of the foregoing
amounts if either such amount represents all the remaining availability under
the aggregate principal amount of Incremental Facilities set forth above.

 

(b) The Incremental Term Loans (a) shall rank equal in right of payment with the
Term Loans, shall be secured on a pari passu basis only by the Collateral
securing the Secured Obligations and shall only be guaranteed by the Loan
Parties, (b) except with respect to an aggregate principal amount of Incremental
Term Loans not greater than the Fixed Incremental Amount, shall not mature
earlier than the Term Maturity Date, (c) except with respect to an aggregate
principal amount of Incremental Term Loans not greater than the Fixed
Incremental Amount, shall not have a shorter Weighted Average Life to Maturity
than the remaining Term Loans, (d) shall have a maturity date (subject to
preceding clause (b)), and interest rates (including through fixed interest
rates), interest margins, rate floors, upfront fees, funding discounts, original
issue discounts and prepayment terms and premiums for the Incremental Term Loans
as determined by the Borrower and the Additional Term Lenders thereunder;
provided that, except with respect to (A) an aggregate principal amount of
Incremental Term Loans not greater than the Fixed Incremental Amount, (B) any
Incremental Term Loans used to finance a Permitted Acquisition or other similar
permitted Investment or (C) any Incremental Term Loans that mature more than one
(1) year after the Term Maturity Date, in the event that the Effective Yield for
any Incremental Term Loans incurred during the first twelve (12) months after
the Closing Date is greater than the Effective Yield for the Initial Term Loans
by more than 0.7550% per annum, then the Effective Yield for the Initial Term
Loans shall be increased to the extent necessary so that the Effective Yield for
the Initial Term Loans is equal to the Effective Yield for the Incremental Term
Loans minus 0.7550% per annum (provided that the “LIBOR floor” applicable to the
outstanding Initial Term Loans shall be increased to an amount not to exceed the
“LIBOR floor” applicable to such Incremental Term Loans prior to any increase in
the Applicable Rate applicable to such Initial Term Loans then outstanding); (e)
shall be prepaid with the proceeds of voluntary or mandatory prepayment events
on a pro rata basis with other then outstanding Term Loans (unless the Lenders
or Additional Term Lenders of such Incremental Term Loans elect to receive a
lesser share of any such prepayment); and (f) may otherwise have terms and
conditions different from those of the Initial Term Loans; provided that, except
with respect to matters contemplated by clauses (a), (b), (c), (d) and (e) above
but subject to clause (c) below, the terms and conditions of any such
Incremental Term Loans or any Incremental Revolving Commitment Increase, as
applicable, shall not be materially more restrictive to Holdings, the Borrower
and its Restricted Subsidiaries, when taken as a whole, as reasonably determined
by the Borrower in good faith, than the terms of the Initial Term Loans or
Revolving Loans, as applicable, unless (1) such term is also added for the
benefit of any corresponding existing Term Loans or Revolving Loans, as
applicable, without the consent of the Administrative Agent or any Lender being
required, (2) any such provisions apply after the Latest Maturity Date at the
time of incurrence of such Incremental Facility or (3) such terms shall be
reasonably satisfactory to the Administrative Agent.

 

-109-

 

  

(c) The Incremental Revolving Commitment Increase shall be treated the same as
the Revolving Commitments (including with respect to maturity date thereof) and
shall be considered to be part of the Revolving Loans and Revolving Commitments
(it being understood that, if required to consummate an Incremental Revolving
Commitment Increase, the pricing, interest rate margins, rate floors and undrawn
commitment fees on the Revolving Commitments may be increased and additional
upfront or similar fees may be payable to the lenders providing the Incremental
Revolving Commitment Increase (without any requirement to pay such fees to any
existing Revolving Lenders)).

 

(d) Each notice from the Borrower pursuant to this Section 2.20 shall set forth
the requested amount of the relevant Incremental Term Loans or Incremental
Revolving Commitment Increases.

 

(e) Commitments in respect of Incremental Term Loans and Incremental Revolving
Commitment Increases shall become Commitments (or in the case of an Incremental
Revolving Commitment Increase to be provided by an existing Lender with a
Revolving Commitment, an increase in such Lender’s applicable Revolving
Commitment) under this Agreement pursuant to an amendment (an “Incremental
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. An Incremental Facility may be provided, subject to the prior written
consent of the Borrower (not to be unreasonably withheld), by any existing
Lender (it being understood that no existing Lender shall have the right to
participate in any Incremental Facility or, unless it agrees, be obligated to
provide any Loans pursuant thereto) or by any Additional Lender. Incremental
Term Loans and loans under Incremental Revolving Commitment Increases shall be a
“Loan” for all purposes of this Agreement and the other Loan Documents. The
Incremental Facility Amendment may, subject to Section 2.20(b), without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.20 (including, in connection with an Incremental Revolving Commitment
Increase, to reallocate Revolving Exposure on a pro rata basis among the
relevant Revolving Lenders). The effectiveness of any Incremental Facility
Amendment and the occurrence of any credit event (including the making (but not
the conversion or continuation) of a Loan and the issuance, increase in the
amount, or extension of a Letter of Credit thereunder) pursuant to such
Incremental Facility Amendment shall be subject to the satisfaction of such
conditions as the parties thereto shall agree and as required by this Section
2.20 and Section 4.02 (but otherwise subject to Section 1.06 to the extent
applicable). The Borrower will use the proceeds of the Incremental Term Loans
and Incremental Revolving Commitment Increases for any purpose not prohibited by
this Agreement.

 

-110-

 

  

(f) Incremental Facilities may be provided by any existing Lender (in its sole
discretion), or, subject to (i) the consent of the Administrative Agent (not to
be unreasonably withheld or delayed) if such consent would be required under
Section 9.04 for assignments of Term Loans, Revolving Loans or Commitments, as
applicable, to the relevant person and (ii) in the case of any Incremental
Revolving Commitment Increase, each Issuing Bank and the Swing Line Lender, if
such consent would be required under Section 9.04 for assignments of Revolving
Loans and Revolving Commitments to the relevant Person.

 

(g) Each Additional Lender shall become a Lender for all purposes in connection
with this Agreement.

 

(h) The Lenders hereby irrevocably authorize the Administrative Agent and the
Collateral Agent to enter into (i) any Incremental Facility Amendment and/or any
amendment to any other Loan Document as may be necessary in order to (A)
establish new Classes or sub-Classes in respect of Loans or Commitments pursuant
to this Section 2.20 and (B) implement any restrictive terms or conditions
permitted or required to be provided to the Lenders pursuant to clause (b) of
this Section 2.20 (which amendment shall be entered into by the Administrative
Agent upon the reasonable request of the Borrower) and (ii) such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new Classes or sub-Classes, in each case on terms consistent with this
Section 2.20.

 

(i) Notwithstanding anything to the contrary, this Section 2.20 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

 

SECTION 2.21 Refinancing Amendments.

 

(a) At any time after the Closing Date, the Borrower may obtain, from any Lender
or any Additional Lender, Credit Agreement Refinancing Indebtedness in respect
of (i) all or any portion of the Term Loans then outstanding under this
Agreement (which, for purposes of this clause (i), will be deemed to include any
then outstanding Other Term Loans) or (ii) all or any portion of the Revolving
Loans (or unused Revolving Commitments) under this Agreement (which, for
purposes of this clause (ii), will be deemed to include any then outstanding
Other Revolving Loans and Other Revolving Commitments), in the form of (x) Other
Term Loans or Other Term Commitments or (y) Other Revolving Loans or Other
Revolving Commitments, as the case may be, in each case pursuant to a
Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) will be unsecured or will rank pari passu or junior in right of
payment and of security with the other Loans and Commitments hereunder,
(ii) will have such pricing and optional prepayment terms as may be agreed by
the Borrower and the Lenders thereof, (iii) the Net Proceeds of such Credit
Agreement Refinancing Indebtedness shall be applied, substantially concurrently
with the incurrence thereof, to the prepayment of outstanding Term Loans or
reduction of Revolving Commitments being so refinanced, as the case may be, (iv)
to that extent that any such Credit Agreement Refinancing Indebtedness is in the
form of Other Term Loans that are pari passu in right of payment and of security
with the other Loans hereunder, such Other Term Loans may be prepaid with the
proceeds of voluntary or mandatory prepayment events on a pro rata basis or less
than pro rata basis (but not greater than pro rata basis) with other then
outstanding Term Loans and (v) to the extent that any such Credit Agreement
Refinancing Indebtedness is in the form of Other Term Loans that are not pari
passu in right of payment or security with the other Loans hereunder, such Other
Term Loans shall be prepaid with proceeds of voluntary or mandatory prepayment
events on a junior basis to the other Loans. The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 4.02 and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Closing Date
under Section 4.01 (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent). Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.21 shall be in an
aggregate principal amount that is (x) not less than $5,000,000 in the case of
Other Term Loans or $5,000,000 in the case of Other Revolving Loans and (y) an
integral multiple of $1,000,000 in excess thereof (in each case unless the
Borrower and the Administrative Agent otherwise agree). Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Borrower, pursuant to any Other Revolving Commitments established thereby,
in each case on terms substantially equivalent to the terms applicable to
Letters of Credit under the Revolving Commitments; provided that no Issuing Bank
shall be required to act as “issuing bank” under any such Refinancing Amendment
without its written consent and the Swing Line Lender shall not be required to
act as “swing line lender” under any such Refinancing Amendment without its
written consent. The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Term Loans, Other
Revolving Loans, Other Revolving Commitments and/or Other Term Commitments). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.21. In addition, if so
provided in the relevant Refinancing Amendment and with the consent of each
Issuing Bank, participations in Letters of Credit expiring on or after the
Revolving Maturity Date shall be reallocated from Lenders holding Revolving
Commitments to Lenders holding extended revolving commitments in accordance with
the terms of such Refinancing Amendment; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding Revolving Commitments, be deemed to be participation interests in
respect of such Revolving Commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly.

 

-111-

 

  

(b) Notwithstanding anything to the contrary in this Section 2.21 or otherwise,
(1) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Other Revolving Commitments (and related outstanding Other
Revolving Loans), (B) repayments required upon the maturity date of the Other
Revolving Commitments and (C) repayment made in connection with a permanent
repayment and termination of commitments (subject to clause (2) below)) of Other
Revolving Loans after the date of obtaining any Other Revolving Commitments
shall be made on a pro rata basis with all other Revolving Commitments, (2) the
permanent repayment of Revolving Loans with respect to, and termination of,
Other Revolving Commitments after the date of obtaining any Other Revolving
Commitments shall be made on a pro rata basis with all other Revolving
Commitments, except that the Borrower shall be permitted to permanently repay
and terminate commitments of any such Class on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class, (3)
subject to the provisions of Sections 2.04 and 2.05 to the extent dealing with
Swing Loans and Letters of Credit which mature or expire after a maturity date
when there exists Revolving Commitments with a longer maturity date, all Swing
Loans and Letters of Credit shall be participated on a pro rata basis by all
Revolving Lenders with Other Revolving Commitments in accordance with their
percentage of the Revolving Commitments (and except as provided in Sections 2.04
and 2.05, without giving effect to changes thereto on an earlier maturity date
with respect to Swing Loans and Letters of Credit theretofore incurred or
issued) and (4) assignments and participations of Other Revolving Commitments
and Other Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Commitments and Revolving
Loans.

 

(c) This Section 2.21 shall supersede any provisions in Section 2.18 or Section
9.02 to the contrary.

 

SECTION 2.22 Defaulting Lenders.

 

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

 

(ii) Reallocation of Payments. Subject to the last sentence of Section 2.11(f),
any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 9.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent and the Collateral Agent hereunder; second, in the case of a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Swing Line Lender and each Issuing Bank; third, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, in the case of a Revolving Lender, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; fifth,
to the payment of any amounts owing to the Lenders, the Swing Line Lender or the
Issuing Banks as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, such Issuing Bank against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Loan Party as a result of any judgment of a
court of competent jurisdiction obtained by any Loan Party against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and seventh, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans or LC Disbursements
and such Lender is a Defaulting Lender under clause (a) of the definition
thereof, such payment shall be applied solely to pay the relevant Loans of, and
LC Disbursements owed to, the relevant non-Defaulting Lenders on a pro rata
basis prior to being applied pursuant to Section 2.05(j) or this Section
2.22(a)(ii). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to Section 2.05(j) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

 

-112-

 

  

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
or accrue any commitment fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.12(b).

 

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Swing Loans pursuant to Section 2.04, Letters of Credit
pursuant to Section 2.05 and the payments of participation fees pursuant to
Section 2.12(b), the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Revolving Commitment of that Defaulting
Lender; provided that the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Loans
shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of that non-Defaulting Lender minus (2) the aggregate principal
amount of the Revolving Loans and participations in Swing Loans and Letters of
Credit of that non-Defaulting Lender.

 

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, cash collateralize each
Issuing Banks Applicable Fronting Exposure in accordance with the procedures set
forth in Section 2.05(j).

 

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and each Issuing Bank agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Swing Loans and Letters of Credit to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.22(a)(iv) or the proviso to the definition thereof),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

SECTION 2.23 Illegality.

 

If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender to make,
maintain or fund Loans whose interest is determined by reference to the Adjusted
LIBO Rate, or to determine or charge interest rates based upon the Adjusted LIBO
Rate, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Loans denominated in dollars or to convert ABR Loans denominated in
dollars to Eurodollar Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining ABR Loans the interest rate
on which is determined by reference to the Adjusted LIBO Rate component of the
Alternate Base Rate, the interest rate on such ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base
Rate, in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon three (3)
Business Days’ notice from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
ABR Loans (the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans, and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Adjusted LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the Adjusted
LIBO Rate component thereof until the Administrative Agent is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Adjusted LIBO Rate. Each Lender agrees to
notify the Administrative Agent and the Borrower in writing promptly upon
becoming aware that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Adjusted LIBO Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

-113-

 

  

SECTION 2.24 Loan Modification Offers.

 

(a) At any time after the Closing Date, the Borrower may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to effect one or more Permitted Amendments relating to such Affected
Class pursuant to procedures reasonably specified by the Administrative Agent
and reasonably acceptable to the Borrower (including mechanics to permit
cashless rollovers and exchanges by Lenders). Such notice shall set forth (i)
the terms and conditions of the requested Permitted Amendment and (ii) the date
on which such Permitted Amendment is requested to become effective. Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Affected Class as to which such Lender’s acceptance has been made.

 

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by Holdings, the Borrower, each applicable
Accepting Lender and the Administrative Agent; provided that no Permitted
Amendment shall become effective unless Holdings and the Borrower shall have
delivered to the Administrative Agent such legal opinions, board resolutions,
secretary’s certificates, officer’s certificates and other documents as shall be
reasonably requested by the Administrative Agent in connection therewith. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each Loan Modification Agreement may,
without the consent of any Lender other than the applicable Accepting Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.24, including any amendments
necessary to treat the applicable Loans and/or Commitments of the Accepting
Lenders as a new “Class” of loans and/or commitments hereunder.

 

-114-

 

  

(c) If, in connection with any proposed Loan Modification Offer, any Lender
declines to consent to such Loan Modification Offer on the terms and by the
deadline set forth in such Loan Modification Offer (each such Lender, a
“Non-Accepting Lender”), then the Borrower may, on notice to the Administrative
Agent and the Non-Accepting Lender, (i) replace such Non-Accepting Lender in
whole or in part by causing such Lender to (and such Lender shall be obligated
to) assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all or any part of its interests, rights
and obligations under this Agreement in respect of the Loans and Commitments of
the Affected Class to one or more Eligible Assignees (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender; provided, further, that (a) the
applicable assignee shall have agreed to provide Loans and/or Commitments on the
terms set forth in the applicable Permitted Amendment, (b) such Non-Accepting
Lender shall have received payment of an amount equal to the outstanding
principal of the Loans of the Affected Class assigned by it pursuant to this
Section 2.24(c), accrued interest thereon, accrued fees and all other amounts
(including any amounts under Section 2.11(a)(i)) payable to it hereunder from
the Borrower (in the case of any payment pursuant to Section 2.11(a)(i)) or
otherwise from the Eligible Assignee (to the extent of such outstanding
principal and accrued interest and fees) and (c) unless waived by the
Administrative Agent, the Borrower or such Eligible Assignee shall have paid to
the Administrative Agent the processing and recordation fee specified in Section
9.04(b).

 

(d) Notwithstanding anything to the contrary, this Section 2.24 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

 

ARTICLE III

Representations and Warranties

 

Each of Holdings and the Borrower represents and warrants to the Agents, the
Issuing Banks and the Lenders that:

 

SECTION 3.01 Organization; Powers.

 

Each of Holdings, the Borrower and its Restricted Subsidiaries is (a) duly
organized or incorporated and validly existing (to the extent such concept
exists in the relevant jurisdictions) under the laws of the jurisdiction of its
organization, (b) has the corporate or other organizational power and authority
to carry on its business as now conducted and to execute, deliver and perform
its obligations under each Loan Document to which it is a party and (c) is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required and under the jurisdiction of its
organization, except in the case of clause (c) above, where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect.

 

SECTION 3.02 Authorization; Enforceability.

 

This Agreement has been duly authorized, executed and delivered by each of
Holdings and the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of Holdings, the Borrower
or such other Loan Party, as the case may be, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

-115-

 

  

SECTION 3.03 Governmental and Other Third Party Approvals; No Conflicts.

 

The execution, delivery and performance by, and enforcement against, any Loan
Party of this Agreement or any other Loan Document (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other Person, except such as have been obtained or
made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate (i) the
Organizational Documents of, or (ii) any Requirements of Law applicable to,
Holdings, the Borrower or any Restricted Subsidiary, (c) will not violate or
result in a default under any indenture or other agreement or instrument binding
upon Holdings, the Borrower or any Restricted Subsidiary or their respective
assets, or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by Holdings, the Borrower or any Restricted Subsidiary, or
give rise to a right of, or result in, termination, cancellation or acceleration
of any obligation thereunder and (d) will not result in the creation or
imposition of (or the obligation to create or impose) any Lien on any asset of
Holdings, the Borrower or any Restricted Subsidiary, except Liens created under
the Loan Documents or permitted by Section 6.02, except (in the case of each of
preceding clauses (a), (b)(ii) and (c)) to the extent that the failure to obtain
or make such consent, approval, registration, filing or action, or such
violation, default or right, or imposition of Lien, as the case may be,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.04 Financial Condition; No Material Adverse Effect.

 

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial condition of the SPAC and the Company and its Subsidiaries (as
applicable) as of the respective dates thereof and their results of operations
for the periods covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein.

 

(b) The Unaudited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the SPAC and the Company and its Subsidiaries (as
applicable) as of the date thereof and their respective results of operations
for the periods covered thereby, subject, in the case of preceding clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.

 

(c) The Borrower has heretofore furnished to the Joint Lead Arrangers the pro
forma consolidated balance sheet and related pro forma consolidated income
statements of the Borrower and its Subsidiaries as of the twelve-month period
ended September 30, 2019, prepared after giving effect to the Transactions as if
the Transactions had occurred as of such date (in the case of the pro forma
balance sheet) or as of the beginning of such period (in the case of the pro
forma income statement), which need not be prepared in compliance with
Regulation S-X of the Securities Act of 1933, as amended, or include adjustments
for purchase accounting (including adjustments of the type contemplated by
Financial Accounting Standards Board Accounting Standards Codification 805,
Business Combinations (formerly SFAS 141R)) (such pro forma balance sheet and
statement of income, the “Pro Forma Financial Statements”). The Pro Forma
Financial Statements have been prepared in good faith, based on assumptions
believed by the Borrower to be reasonable as of the date of delivery thereof,
and present fairly in all material respects on a pro forma basis and in
accordance with GAAP the estimated financial position of the Borrower and its
Subsidiaries as at September 30, 2019, and their estimated results of operations
for the periods covered thereby, assuming that the Transactions had actually
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income).

 

-116-

 

  

(d) Since December 31, 2018, nothing shall have occurred, and no condition or
circumstance shall exist, that has had, or would be reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 3.05 Properties.

 

Each of Holdings, the Borrower and its Restricted Subsidiaries has good title
to, or valid interests in, all its real and personal property material to its
business (including all of the Mortgaged Properties), (i) free and clear of all
Liens except for Liens permitted by Section 6.02 and (ii) except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or as proposed to be conducted or to utilize such
properties for their intended purposes, in each case, except where the failure
to do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. As of the Closing Date, no Loan Party owns
in fee any Material Real Property.

 

SECTION 3.06 Litigation and Environmental Matters.

 

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Holdings or the
Borrower, threatened in writing against or affecting Holdings, the Borrower or
any Restricted Subsidiary that would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

 

(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, none of
Holdings, the Borrower or any Restricted Subsidiary (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received written notice of any
Environmental Liability or (iv) has any basis to reasonably expect that
Holdings, the Borrower or any Restricted Subsidiary will become subject to any
Environmental Liability.

 

SECTION 3.07 Compliance with Laws and Agreements.

 

Each of Holdings, the Borrower and its Restricted Subsidiaries is in compliance
with all Requirements of Law and Contractual Obligation applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.08 Investment Company Status.

 

None of the Loan Parties is required to register as an “investment company”
under the Investment Company Act of 1940, as amended from time to time.

 

-117-

 

  

SECTION 3.09 Taxes.

 

Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, Holdings, the Borrower and each Restricted
Subsidiary (a) have timely filed or caused to be filed all Tax returns and
reports required to have been filed and (b) have paid or caused to be paid all
Taxes levied or imposed on their properties, income or assets (whether or not
shown on a Tax return) including in their capacity as tax withholding agents,
except any Taxes that are being contested in good faith by appropriate
proceedings, provided that Holdings, the Borrower or such Restricted Subsidiary,
as the case may be, has set aside on its books adequate reserves therefor in
accordance with GAAP. There is no proposed Tax assessment, deficiency or other
claim, in each case, in writing, against Holdings, the Borrower or any
Restricted Subsidiary that would reasonably be expected to, individually or in
the aggregate, have a Material Adverse Effect.

 

SECTION 3.10 ERISA.

 

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal and state laws.

 

(b) Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred during the six (6) year period prior to the date on which this
representation is made or deemed made or is reasonably expected to occur, and
(ii) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that could reasonably be expected to be subject to Section 4069 or 4212(c) of
ERISA.

 

(c) Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) each employee benefit
plan (as defined in Section 3(2) of ERISA) that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service to the effect that the form of such
plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service, (ii) to the
knowledge of Holdings and the Borrower, nothing has occurred that would prevent
or cause the loss of such tax-qualified status, and (iii) there are no pending
or, to the knowledge of Holdings and the Borrower, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any “employee
benefit plan” (as defined in Section 3 of ERISA) that is maintained or
contributed to by a Loan Party.

 

(d) If any Loan Party or ERISA Affiliate were to withdraw in a complete
withdrawal from Multiemployer Plan as of the date this representation is made or
deemed made, the aggregate withdrawal liability that would not reasonably be
expected to have a Material Adverse Effect.

 



-118-

 

 

SECTION 3.11 Disclosure.

 

Any of the confidential information memorandum, reports, financial statements,
certificates or other written factual information (other than projections and
information of a general economic or industry specific nature) furnished by or
on behalf of any Loan Party to the Administrative Agent, any Joint Lead Arranger
or any Lender in connection with the Transactions, or any Loan Document or
delivered thereunder (as modified or supplemented by other information so
furnished), when taken as a whole, is or will be, when furnished, true and
correct in all material respects and do not or will not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to the Model and
other projected financial information, Holdings and the Borrower represent only
that such information was prepared in good faith based upon assumptions believed
by them to be reasonable at the time delivered, it being understood that (i) any
such projected financial information is merely a prediction as to future events
and its not to be viewed as fact, (ii) such projected financial information is
subject to significant uncertainties and contingencies, many of which are beyond
the control of Holdings, the Borrower or any of its Subsidiaries and (iii) no
assurance can be given that any particular projections will be realized and that
actual results during the period or periods covered by any such projections may
differ significantly from the projected results and such differences may be
material.

 

SECTION 3.12 Subsidiaries.

 

As of the Closing Date, Schedule 3.12 sets forth the name of, and the ownership
interest of Holdings and each of its Subsidiaries in, each Subsidiary of
Holdings.

 

SECTION 3.13 Intellectual Property; Licenses, Etc.

 

Except as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, each of Holdings, the Borrower and its
Restricted Subsidiaries own, license or possess the right to use all
Intellectual Property that is reasonably necessary for the operation of its
business substantially as currently conducted. No Intellectual Property used by
Holdings, the Borrower or any of its Restricted Subsidiaries in the operation of
its business as currently conducted infringes upon the Intellectual Property of
any Person, except for such infringements that would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. No claim
or litigation regarding any of the Intellectual Property is pending or, to the
knowledge of Holdings and the Borrower, threatened against Holdings, the
Borrower or any Restricted Subsidiary, which, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.14 Solvency.

 

Immediately after the consummation of each of the Transactions to occur on the
Closing Date and after giving effect to each incurrence of Loans or issuance of
Letters of Credit thereafter, (a) the Fair Value of the assets of the Borrower
and its Subsidiaries on a consolidated basis exceeds their Liabilities, (b) the
Present Fair Salable Value of the assets of the Borrower and its Subsidiaries on
a consolidated basis exceeds their Liabilities, (c) the Borrower and its
Subsidiaries on a consolidated basis Do Not Have Unreasonably Small Capital and
(d) the Borrower and its Subsidiaries on a consolidated basis Will Be Able to
Pay Their Liabilities as They Mature. For purposes hereof,

 

(1) “Do Not Have Unreasonably Small Capital” means the Borrower and its
Subsidiaries on a consolidated basis on a consolidated basis after consummation
of the Transactions is a going concern and has sufficient capital to reasonably
ensure that it will continue to be a going concern for the period from the date
hereof through the Term Maturity Date;

 



-119-

 

 

(2) “Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Subsidiaries on a
consolidated basis would change hands between a willing buyer and a willing
seller, within a commercially reasonable period of time, each having reasonable
knowledge of the relevant facts, with neither being under any compulsion to act;

 

(3) “Liabilities” means the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP
consistently applied;

 

(4) “Present Fair Salable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Borrower and its Subsidiaries on a consolidated basis are sold with
reasonable promptness in an arm’s-length transaction under present conditions
for the sale of comparable business enterprises insofar as such conditions can
be reasonably evaluated; and

 

(5) “Will be able to pay their Liabilities as they mature” means, for the period
from the date hereof through the Term Maturity Date, the Borrower and its
Subsidiaries on a consolidated basis will have sufficient assets and cash flow
to pay their Liabilities as those Liabilities mature or (in the case of
contingent Liabilities) otherwise become payable, in light of business conducted
or anticipated to be conducted by the Borrower and its Subsidiaries as reflected
in the projected financial statements and in light of the anticipated credit
capacity.

 

SECTION 3.15 Senior Indebtedness.

 

The Loan Document Obligations constitute “Senior Indebtedness” (or any
comparable term) under and as defined in any applicable Intercreditor Agreement
(to the extent in effect).

 

SECTION 3.16 Federal Reserve Regulations.

 

None of Holdings, the Borrower or any of its Restricted Subsidiaries is engaged
or will engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors), or extending credit for the purpose of
purchasing or carrying margin stock. No part of the proceeds of the Loans or any
Letter of Credit will be used, directly or indirectly, to purchase or carry any
margin stock or to refinance any Indebtedness originally incurred for such
purpose, or for any other purpose that entails a violation (including on the
part of any Lender or Issuing Bank) of the provisions of Regulations U or X of
the Board of Governors.

 

SECTION 3.17 Use of Proceeds.

 

The Borrower will use the proceeds of the (a) Initial Term Loans made on the
Closing Date to directly or indirectly finance (x) the Transactions (including
to pay the Transaction Costs) and (y) the Long Engineering Acquisition within
ten (10) Business Days after the Closing Date in an aggregate amount of
$10,500,000 (and, if not so used within such ten (10) Business Day period, as a
mandatory prepayment under Section 2.11(b)(ii)) and (b) the Revolving Loans and
Swing Loans made, and Letters of Credit issued, after the Closing Date for
working capital and other general corporate purposes of the Borrower and its
Restricted Subsidiaries (including to fund Permitted Acquisitions and other
permitted Investments and any other transactions permitted by this Agreement);
provided, however, Revolving Loans may be incurred on the Closing Date (i) to
fund any additional original issue discount or upfront fees imposed pursuant to
the “Flex Provisions” (under and as defined in the Fee Letter) in accordance
with the terms of the Fee Letter, (ii) to provide back to back support for, or
to replace, existing letters of credit and (iii) to finance the Transactions
(including to pay the Transaction Costs) and for working capital and general
corporate purposes of the Borrower and its Restricted Subsidiaries in an
aggregate amount not to exceed $10,000,000.

 



-120-

 

 

SECTION 3.18 Sanctions and Anti-Terrorism Laws.

 

Neither Holdings, the Borrower nor any of its Restricted Subsidiaries or their
respective officers, directors or, to the knowledge of any Responsible Officer
of Holdings or the Borrower, employees appears on, or is owned or controlled by
persons that appear on, the Specially Designated Nationals and Blocked Persons
List published by the Office of Foreign Assets Control (“OFAC”), or is otherwise
a person with which any U.S. person is prohibited from dealing under the laws of
the United States. Unless authorized by OFAC, neither Holdings, the Borrower nor
any of its Restricted Subsidiaries does business or conducts any transactions
with the governments of, or persons within, any country under economic sanctions
administered and enforced by OFAC. Neither Holdings, the Borrower nor any of its
Restricted Subsidiaries will directly or, to the knowledge of Holdings, the
Borrower or such Restricted Subsidiary, indirectly use the proceeds from the
Loans or the Letters of Credit, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person to fund
any activities of or business with any person that, at the time of such funding,
is the subject of economic sanctions administered or enforced by OFAC, or is in
any country or territory that, at the time of such funding or facilitation, is
the subject of economic sanctions administered or enforced by OFAC. Neither
Holdings, the Borrower nor any of its Restricted Subsidiaries is in violation of
Executive Order No. 13224 or the USA PATRIOT Act or any other applicable
anti-terrorism laws, anti-money laundering laws or laws relating to Sanctions.

 

SECTION 3.19 Anti-Corruption Laws. (a) Holdings, the Borrower and its Restricted
Subsidiaries, their respective directors and officers, and to the knowledge of
Holdings and the Borrower, their respective agents and employees, have conducted
their businesses in compliance with Anti-Corruption Laws.

 

(b) No part of the proceeds of the Loans or Letters of Credit will be used by
Holdings, the Borrower or its Restricted Subsidiaries, directly or, to the
knowledge of Holdings, the Borrower or such Restricted Subsidiaries, indirectly,
in any manner that violates any provision of applicable Anti-Corruption Laws.

 

SECTION 3.20 Security Interests. Once executed and delivered, each of the
Security Documents creates, as security for the Secured Obligations, a valid and
enforceable, and upon making the filings, recordings, and taking the other
perfection steps, required by this Agreement and the applicable Security
Documents, perfected security interest in and Lien on all of the Collateral
described therein to the extent intended to be created thereby and required to
be perfected therein, in favor of the Collateral Agent for the benefit of the
Secured Parties, free and clear of all Liens (other than Liens permitted by
Section 6.02), except as to enforcement, as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

SECTION 3.21 Beneficial Ownership Regulation. As of the Closing Date, the
information included in the Beneficial Ownership Certification of the Borrower,
if applicable, is true and correct in all respects.

 



-121-

 

 

SECTION 3.22 Employment. Neither Holdings, the Borrower nor any of its
Restricted Subsidiaries is engaged in any unfair labor practice that would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. There is (i) no unfair labor practice complaint pending against
Holdings, the Borrower or any of its Restricted Subsidiaries or, to the
knowledge of Holdings and the Borrower, threatened in writing against any of
them, before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against Holdings, the Borrower or any of its Restricted Subsidiaries,
(ii) no strike, labor dispute, slowdown or stoppage pending against Holdings,
the Borrower or any of its Restricted Subsidiaries or, to the knowledge of
Holdings and the Borrower, threatened against Holdings, the Borrower or any of
its Restricted Subsidiaries, (iii) no union representation question exists with
respect to the employees of Holdings, the Borrower or any of its Restricted
Subsidiaries, (iv) no equal employment opportunity charges or other claims of
employment discrimination are pending or, to Holdings or the Borrower’s
knowledge, threatened in writing against Holdings or any of its Restricted
Subsidiaries and (v) no wage and hour department investigation has been made of
Holdings, the Borrower or any of its Restricted Subsidiaries, except (with
respect to any matter specified in clauses (i) through (v) above, individually
or in the aggregate) such as would not reasonably be expected to have a Material
Adverse Effect.

 

ARTICLE IV
Conditions

 

SECTION 4.01 Closing Date.

 

The obligation of each Lender to make Loans and the obligations of each Issuing
Bank to issue Letters of Credit hereunder on the Closing Date shall be subject
to satisfaction of the following conditions (or waiver thereof in accordance
with Section 9.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each Loan
Party either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed counterpart of
this Agreement) that such party has signed a counterpart of this Agreement.

 

(b) The Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agent, the Collateral Agent, the Lenders and
the Issuing Banks and dated the Closing Date) of (x) Winston & Strawn LLP, as
counsel for the Loan Parties and (y) Hawley Troxell Ennis & Hawley, LLP, as
Idaho counsel for the Loan Parties. Each of Holdings and the Borrower hereby
requests such counsel to deliver such opinions.

 

(c) The Administrative Agent shall have received a certificate of the Borrower
(on behalf of each Loan Party), dated the Closing Date, substantially in the
form of Exhibit H with appropriate insertions, or otherwise in form and
substance reasonably satisfactory to the Administrative Agent, executed by any
Responsible Officer of such Loan Party, and including or attaching the documents
referred to in paragraph (d) of this Section 4.01.

 

(d) The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) copies of resolutions of the
Board of Directors of each Loan Party approving and authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, certified
as of the Closing Date by its secretary, an assistant secretary or a Responsible
Officer as being in full force and effect without modification or amendment and
(iv) a good standing certificate (to the extent such concept exists) from the
applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation.

 



-122-

 

 

(e) The Administrative Agent shall have received all fees and other amounts
previously agreed in writing by the Administrative Agent, the Joint Lead
Arrangers, the Joint Bookrunners and the Borrower to be due and payable on or
prior to the Closing Date, including, to the extent invoiced at least two (2)
Business Days prior to the Closing Date, reimbursement or payment of all
reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of counsel) required to be reimbursed or paid by any
Loan Party under the Commitment Letter or any Loan Document.

 

(f) The Collateral and Guarantee Requirement (other than in accordance with
Section 5.14) shall have been satisfied and the Administrative Agent shall have
received a completed Perfection Certificate dated the Closing Date and signed by
a Responsible Officer of the Borrower, together with all attachments
contemplated thereby.

 

(g) The Administrative Agent shall have received the Audited Financial
Statements, the Unaudited Financial Statements and the Pro Forma Financial
Statements.

 

(h) The Administrative Agent shall have received a solvency certificate in the
form attached to the Commitment Letter (appropriately completed), from the chief
financial officer of the Borrower (or other authorized financial officer thereof
reasonably acceptable to the Administrative Agent), dated the Closing Date,
certifying that upon giving effect to the Transactions, the Borrower and its
Subsidiaries, on a consolidated basis, are solvent.

 

(i) (a) Holdings and the Borrower shall have received (x) the SPAC Equity
Contribution (as defined in the Commitment Letter) in the aggregate amount
required by the Commitment Letter and (y) the Minimum Equity Amount (as defined
in the Commitment Letter) (of which (A) at least $10,000,000 will consist of the
SPAC Common Equity Contribution (as defined in the Commitment Letter) and (B) no
more than $145,000,000, or less than $130,000,000, shall consist of cash
proceeds from the issuance by Holdings of the New Holdings Preferred Equity),
(b) the Equity Rollover (as defined in the Commitment Letter) shall have
occurred as, and to the extent, provided in the Commitment Letter and (c) the
Refinancing shall have occurred (with all applicable related liens and
guarantees to be released and terminated or customary provisions therefor made).

 

(j) The Acquisition shall have been consummated, or shall be consummated
substantially concurrently with the incurrence of the Loans hereunder on the
Closing Date, in accordance with the terms of the Acquisition Agreement.

 

(k) The Acquisition Agreement Representations shall be true and correct and the
Specified Representations shall be true and correct in all material respects on
and as of the Closing Date, except in the case of any Specified Representation
which expressly relates to a given date or period, in which case, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be);
provided that, to the extent that any of such representations and warranties are
qualified by or subject to a materiality, “material adverse effect”, “material
adverse change” or similar term or qualification, such representations and
warranties shall be true in all respects.

 



-123-

 

 

(l) The Administrative Agent shall have received, (x) at least three (3)
Business Days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act, in each case, to the extent requested of the Borrower by the
Administrative Agent or the Joint Bookrunners at least ten (10) days prior to
the Closing Date and (y) at least three (3) Business Days prior to the Closing
Date, with respect to the Borrower to the extent that it qualifies as a “legal
entity customer” under 31 C.F.R. § 1010.230 (the “Beneficial Ownership
Regulation”), a certification regarding beneficial ownership as required by the
Beneficial Ownership Regulation and requested of the Borrower by the
Administrative Agent or the Joint Bookrunners at least ten (10) days prior to
the Closing Date.

 

(m) Since December 31, 2018, there has been no Material Adverse Effect (as
defined in the Acquisition Agreement as in effect on August 12, 2019).

 

(n) The Administrative Agent shall have received a Borrowing Request.

 

(o) The Administrative Agent shall have received the results of a recent search
of all effective UCC financing statements (or equivalent filings) made with
respect to any personal or mixed property of any Loan Party in the appropriate
jurisdictions, together with copies of all such filings disclosed by such
search.

 

(p) The Administrative Agent shall have received evidence of insurance coverage
in compliance with the terms of Section 5.07.

 

For purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to the Lenders
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the borrowing on the Closing Date specifying its objection thereto and
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such borrowing.

 

SECTION 4.02 Each Credit Event.

 

After the Closing Date, the obligation of each Lender (including the Swing Line
Lender) to make a Loan on the occasion of any Borrowing, and of each Issuing
Bank to issue, amend, renew or extend any Letter of Credit (other than any
Borrowing or issuance, amendment, renewal or extension of a Letter of Credit on
the Closing Date), are subject to the satisfaction of the following conditions:

 

(a) subject to Section 2.20 (including with respect to the references to
“SunGard” provisions therein) in the case of Incremental Term Loans, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as the case may be; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided further that, in each case, any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on the date of such credit extension
or on such earlier date, as the case may be;

 



-124-

 

 

(b) subject to Section 2.20 (including with respect to the references to
“SunGard” provisions therein) in the case of Incremental Term Loans, at the time
of and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as the case may be, no
Default or Event of Default shall have occurred and be continuing; and

 

(c) the Administrative Agent or, if applicable, the Swing Line Lender, shall
have received a Borrowing Request in accordance with the requirements hereof or
the Loan Parties shall have complied with the requirements of Section 2.03 or
2.04, as applicable, and (ii) the Administrative Agent and the relevant Issuing
Bank shall have received a notice requesting the issuance of a Letter of Credit
in accordance with the requirements Section 2.05.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section 4.02) and each
issuance, amendment, renewal or extension of a Letter of Credit (other than any
Borrowing or issuance, amendment, renewal or extension of a Letter of Credit on
the Closing Date) shall be deemed to constitute a representation and warranty by
Holdings and the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 4.02.

 

ARTICLE V

Affirmative Covenants

 

From and after the Closing Date and until the Commitments shall have expired or
been terminated, the principal of and interest on each Loan and all fees,
expenses and other amounts (other than (i) contingent amounts not yet due or for
which no claim has been made and (ii) Secured Cash Management Obligations and
Secured Swap Obligations) payable under any Loan Document shall have been paid
in full and all Letters of Credit shall have expired or been terminated (unless
such Letters of Credit have been cash collateralized or backstopped in
accordance with the terms hereof or otherwise in amounts, by institutions and
otherwise pursuant to arrangements, in each case reasonably satisfactory to the
applicable Issuing Bank or deemed issued under another agreement reasonably
acceptable to the applicable Issuing Bank) and all LC Disbursements shall have
been fully reimbursed, each of Holdings and the Borrower covenants and agrees
with the Lenders that:

 

SECTION 5.01 Financial Statements and Other Information.

 

Holdings or the Borrower will furnish to the Administrative Agent, on behalf of
each Lender:

 

(a) commencing with the financial statements for the fiscal year ending December
31, 2019, on or before the date that is ninety (90) days after the end of each
fiscal year of the Borrower, audited consolidated balance sheet and audited
consolidated statements of operations and income, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries as of the end of and for such year,
and related notes thereto, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Grant Thornton LLP or
other independent public accountants of recognized national standing (without
any qualification as to scope or any “going concern” or like statement or
exception (other than a “going concern” statement, explanatory note or like
qualification or exception resulting solely from (A) an upcoming maturity date
of any Indebtedness occurring within one year from the time such opinion is
delivered or (B) any actual failure to satisfy a financial maintenance covenant
or any potential inability to satisfy a financial maintenance covenant on a
future date or in a future period) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition as of the end of and for such year and results of operations and cash
flows of the Borrower and its Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 



-125-

 

 

(b) commencing with the financial statements for the fiscal quarter ending March
31, 2020, on or before the date that is forty-five (45) days after the end of
each of the first three (3) fiscal quarters of each fiscal year of the Borrower,
unaudited consolidated balance sheet and unaudited consolidated statements of
operations and income, shareholders’ equity and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year and the budget for such fiscal year, all certified by a
Financial Officer as presenting fairly in all material respects the financial
condition as of the end of and for such fiscal quarter and such portion of the
fiscal year and results of operations and cash flows of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c) concurrently with the delivery of each set of consolidated financial
statements referred to in paragraphs (a) and (b) above, the related unaudited
consolidating financial information (i) that explains in reasonable detail the
differences (if any) between the information relating to the Borrower and its
Subsidiaries, on the one hand, and the information relating to the Borrower and
its Restricted Subsidiaries on a standalone basis, on the other hand, and (ii)
reflecting adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements;

 

(d) concurrently with the delivery of the financial statements under paragraphs
(a) and (b) above, (A) a customary management discussion and analysis with
respect to such financial statements, and (B) a Compliance Certificate executed
by a Financial Officer (i) certifying as to whether a Default or an Event of
Default then exists and, if a Default or an Event of Default does then exist,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations (A) 
demonstrating compliance with the Financial Performance Covenant and (B) in the
case of financial statements delivered under paragraph (a) above, beginning with
the financial statements for the fiscal year of the Borrower ending December 31,
2020, of Excess Cash Flow for such fiscal year and the applicable Excess Cash
Flow Prepayment Amount (if any) for such fiscal year and (iii) in the case of
financial statements delivered under paragraph (a) above, setting forth a
reasonably detailed calculation of the Net Proceeds received during the
applicable period by or on behalf of Holdings, the Borrower or any of its
Restricted Subsidiaries in respect of any event described in clause (a) of the
definition of the term “Prepayment Event” and the portion of such Net Proceeds
that has been invested or are intended to be reinvested in accordance with the
proviso in Section 2.11(c);

 



-126-

 

 

(e) not later than ninety (90) days after the commencement of each fiscal year
of the Borrower (commencing with the fiscal year ending December 31, 2020), a
detailed consolidated budget for the Borrower and its Restricted Subsidiaries
for such fiscal year in the form customarily prepared by the Borrower;

 

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by the SPAC, Holdings, the Borrower or
any of its Restricted Subsidiaries with the SEC or with any national securities
exchange;

 

(g) promptly after furnishing thereof, copies of any material written notices
received by any Loan Party or Restricted Subsidiary thereof or any material
statements or reports furnished to any holder (or any agent, trustee or other
representative thereof) of any Material Indebtedness or the New Holdings
Preferred Equity, in each case, to the extent not otherwise required to be
furnished to the Administrative Agent or the Lenders pursuant to any other
clause of this Section 5.01; and

 

(h) promptly following any request in writing by (x) the Administrative Agent,
any Issuing Bank or any Lender through the Administrative Agent, such other
information regarding the operations, business affairs and financial condition
of Holdings, the Borrower or any of its Restricted Subsidiaries, or compliance
with the terms of any Loan Document, as the Administrative Agent on its own
behalf or on behalf of any Lender or Issuing Bank may reasonably request in
writing and (y) any Agent, any Issuing Bank or any Lender, such other
information that any Agent, any Lender or any Issuing Bank reasonably determines
is required by regulatory authorities under the Beneficial Ownership Regulation
and applicable “know your customer” and anti-money laundering rules and
regulations, including Title III of the USA PATRIOT Act.

 

Notwithstanding the foregoing (but otherwise subject to paragraph (c) above (to
the extent applicable)), the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower (or a parent company thereof) filed
with the SEC within the applicable time periods required by paragraph (a) or (b)
above or (B) the applicable financial statements of Holdings (or any direct or
indirect parent of Holdings) within the applicable time periods required by
paragraph (a) or (b) above; provided that (i) to the extent such information
relates to a parent of the Borrower, such information is accompanied by
consolidating information, which may be unaudited, that explains in reasonable
detail the differences between the information relating to such parent, on the
one hand, and the information relating to the Borrower and its Subsidiaries on a
standalone basis, on the other hand, and (ii) to the extent such information is
in lieu of information required to be provided under Section 5.01(a), such
materials are accompanied by a report and opinion of Grant Thornton LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (other than any exception or explanatory paragraph
but not a qualification, that is expressly solely with respect to, or expressly
resulting solely from, (i) an upcoming maturity date of any Indebtedness
occurring within one year from the time such opinion is delivered or (ii) any
potential inability to satisfy a financial maintenance covenant on a future date
or in a future period).

 



-127-

 

 

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 9.01 (or otherwise notified pursuant to
Section 9.01(d)), or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). The Administrative Agent shall
have no obligation to request the delivery of or maintain paper copies of the
documents referred to above, and each Lender shall be solely responsible for
timely accessing posted documents and maintaining its copies of such documents.

 

Notwithstanding anything to the contrary herein, none of Holdings, the Borrower
or any Subsidiary shall be required to deliver, disclose, permit the inspection,
examination or making of copies of or excerpts from, or any discussion of, any
document, information, or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent (or any Lender (or their respective
representatives or contractors)) is prohibited by applicable law, (iii) that is
subject to attorney-client or similar privilege or constitutes attorney work
product or (iv) with respect to which any Loan Party owes confidentiality
obligations (to the extent not created in contemplation of such Loan Party’s
obligations under this Section 5.01) to any third party; provided that, if
Holdings, the Borrower or any Subsidiary does not provide (or allow access to)
information in reliance on the exclusions in this sentence, Holdings, the
Borrower or such Subsidiary shall use commercially reasonable efforts to provide
notice to the Administrative Agent promptly upon obtaining knowledge that such
information is being withheld and Holdings, the Borrower or such Subsidiary
shall use commercially reasonable efforts to communicate, to the extent
permitted, the applicable information in a way that would not violate such
restrictions and to eliminate such restrictions or would not waive any such
privilege.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of Holdings or the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive Material Non-Public Information and who may be engaged in
investment and other market-related activities with respect to the Borrower’s or
its Affiliates’ securities. Holdings and the Borrower hereby agree that they
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof, (x) by marking Borrower Materials “PUBLIC,” Holdings
and the Borrower shall be deemed to have authorized the Administrative Agent,
the Joint Lead Arrangers, the Joint Bookrunners, the Issuing Banks and the
Lenders to treat such Borrower Materials as not containing any Material
Non-Public Information (although it may be sensitive and proprietary) (provided,
however, to the extent that such Borrower Materials constitute Information, they
shall be treated as set forth in Section 9.12), (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”, and (z) the Administrative Agent
and the Joint Lead Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information”; provided that neither
Holdings’ nor the Borrower’s failure to comply with this sentence shall
constitute a Default or an Event of Default. Notwithstanding the foregoing,
neither Holdings nor the Borrower shall be under any obligation to mark any
Borrower Materials as “PUBLIC”. Each Loan Party hereby acknowledges and agrees
that, unless either Holdings or the Borrower notifies the Administrative Agent
in advance, all financial statements and certificates furnished pursuant to
Sections 5.01(a), (b), (c) and (d) above are hereby deemed to be suitable for
distribution, and to be made available, to all Lenders and may be treated by the
Administrative Agent and the Lenders as not containing any Material Non-Public
Information.

 



-128-

 

 

SECTION 5.02 Notices of Material Events.



 

Promptly after any Responsible Officer of Holdings or the Borrower obtains
actual knowledge thereof, Holdings or the Borrower will furnish to the
Administrative Agent (for distribution to each Lender through the Administrative
Agent) written notice of the following:

 

(a) the occurrence of any Default or Event of Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer or another executive officer of Holdings, the Borrower or any
Subsidiary, affecting Holdings, the Borrower or any Subsidiary, in each case,
that would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect;

 

(d) the occurrence of (x) any default or event of default under and as defined
in any Material Indebtedness or (y) any event, condition or violation of the New
Holdings Preferred Equity that results, or could reasonably be expected to
result, in the obligation of Holdings to redeem the New Holdings Preferred
Equity notwithstanding any restrictions set forth in this Agreement to redeem
such Equity Interests;

 

(e) (i) the receipt by Holdings, the Borrower or any of its Restricted
Subsidiaries of a written notice of an Environmental Liability or (ii) any
investigation, removal, remediation or other corrective action in response to
any actual or alleged presence, Release or threatened Release of any Hazardous
Material on, at, under or from any real property owned, leased or operated by
Holdings, the Borrower or any of its Restricted Subsidiaries, in each case, that
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect; and

 



-129-

 

 

(f) the occurrence or existence of any event, condition or circumstance that has
had, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03 Information Regarding Collateral.

 

(a) Holdings or the Borrower will furnish to the Administrative Agent prompt
(and in any event within thirty (30) days or such longer period as reasonably
agreed to by the Administrative Agent) written notice of any change (i) in any
Loan Party’s legal name (as set forth in its certificate of organization or like
document), (ii) in the jurisdiction of incorporation or organization or the
location of the chief executive office of any Loan Party or in the form of its
organization or (iii) in any Loan Party’s organizational identification number
to the extent that such Loan Party is organized or owns Mortgaged Property in a
jurisdiction where an organizational identification number is required to be
included in a UCC financing statement for such jurisdiction.

 

(b) Not later than five (5) days after delivery of financial statements pursuant
to Section 5.01(a) or (b), Holdings or the Borrower will deliver to the
Administrative Agent a certificate executed by a Responsible Officer of Holdings
or the Borrower (i) setting forth the information required pursuant to
Paragraphs 1, 2, 3, 4, 5, 6, 7, 8, and 9 of the Perfection Certificate or
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section 5.03, (ii) identifying any
Wholly Owned Restricted Subsidiary that has become, or ceased to be, a Material
Subsidiary or an Excluded Subsidiary during the most recently ended fiscal
quarter and (iii) certifying that all notices required to be given prior to the
date of such certificate by Section 5.03 have been given.

 

SECTION 5.04 Existence; Conduct of Business.

 

Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary to, do or cause to be done all things necessary to obtain, preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges, franchises, Intellectual Property and
Governmental Approvals used in the conduct of its business, except to the extent
(other than with respect to the preservation of the existence of Holdings and
the Borrower) that the failure to do so would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any Disposition permitted by
Section 6.05.

 

SECTION 5.05 Payment of Taxes, etc.

 

Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary to, pay all Taxes (whether or not shown on a Tax return) and other
assessments, charges and levies of Governmental Authorities imposed upon it or
its income or properties or in respect of its property or assets, before the
same shall become delinquent or in default, except where (a) the same are being
contested in good faith by an appropriate proceeding diligently conducted by
Holdings, the Borrower or any of its Restricted Subsidiaries and for which
adequate reserves in accordance with GAAP have been maintained or (b) the
failure to make payment would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

SECTION 5.06 Maintenance of Properties.

 

Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary to, keep and maintain all tangible property material to the conduct
of its business in good working order and condition (subject to casualty,
condemnation and ordinary wear and tear), except where the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 



-130-

 

 

SECTION 5.07 Insurance.

 

(a) Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary to, maintain, with insurance companies that Holdings and the Borrower
believe (in the good faith judgment of the management of Holdings and the
Borrower) are financially sound and responsible at the time the relevant
coverage is placed or renewed, insurance in at least such amounts (after giving
effect to any self-insurance which Holdings and the Borrower believe (in the
good faith judgment of management of Holdings and the Borrower) is reasonable
and prudent in light of the size and nature of its business) and against at
least such risks (and with such risk retentions) as Holdings and the Borrower
believe (in the good faith judgment or the management of Holdings and the
Borrower) are reasonable and prudent in light of the size and nature of its
business, and will furnish to the Lenders, upon written request from the
Collateral Agent, information presented in reasonable detail as to the insurance
so carried. Each such policy of insurance (other than directors and officers
policies, workers compensation policies and business interruption insurance)
shall (i) name the Collateral Agent, on behalf of the Secured Parties, as an
additional insured thereunder as its interests may appear and (ii) in the case
of each casualty insurance policy, contain a loss payable clause or mortgagee
endorsement that names the Collateral Agent, on behalf of the Lenders as the
loss payee or mortgagee thereunder.

 

(b) If any portion of any improved Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood Insurance Laws (as now or hereafter in
effect or successor act thereto), then the Borrower will, or will cause each
applicable Loan Party to, (i) maintain, or cause to be maintained, with
insurance companies that the Borrower believes (in the good faith judgment of
the management of the Borrower) are financially sound and responsible at the
time the relevant coverage is placed or renewed, flood insurance in an amount
and otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) furnish to the
Lenders, upon written request from the Collateral Agent, information presented
in reasonable detail as to the flood insurance so carried.

 

SECTION 5.08 Books and Records; Inspection and Audit Rights.

 

Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary to, maintain proper books of record and account in which entries that
are full, true and correct in all material respects and are in conformity with
GAAP (or applicable local standards) consistently applied shall be made of all
material financial transactions and matters involving the assets and business of
Holdings, the Borrower or its Restricted Subsidiaries, as the case may be. Each
of Holdings and the Borrower will, and will cause each Restricted Subsidiary to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
visitation and inspection rights of the Administrative Agent and the Lenders
under this Section 5.08 and the Administrative Agent shall not exercise such
rights more often than one time during any calendar year absent the existence of
an Event of Default and such time shall be at the Borrower’s expense; provided,
further that (a) when an Event of Default exists, the Administrative Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice and (b) the
Administrative Agent and the Lenders shall give Holdings and the Borrower the
opportunity to participate in any discussions with Holdings’ or the Borrower’s
independent public accountants.

 



-131-

 

 

SECTION 5.09 Compliance with Laws and Organizational Documents.

 

Each of Holdings and the Borrower will, and will cause each Restricted
Subsidiary to, comply with its Organizational Documents and all Requirements of
Law (including Environmental Laws) with respect to it, its property and its
operations, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.10 Use of Proceeds and Letters of Credit.

 

The Borrower will use the proceeds of the Initial Term Loans, together with the
proceeds of any Revolving Loans in an aggregate amount not to exceed
$10,000,000, to directly or indirectly finance the Transactions (including to
pay all or a portion of the Transaction Costs); provided, however,  (x)
$10,500,000 of proceeds of the Initial Term Loans shall be used to effect the
Long Engineering Acquisition (or, to the extent provided in Section 2.11(b)(ii),
to mandatorily prepay outstanding Initial Term Loans) and (y) until such time as
such proceeds are so used as provided in preceding clause (x), the Borrower will
deposit and maintain such proceeds in a segregated restricted account of the
Borrower. The proceeds of the Revolving Loans and Swing Loans incurred, and the
Letters of Credit issued, after the Closing Date will be used only for general
corporate purposes of the Borrower and its Restricted Subsidiaries, in each
case, including capital expenditures, Permitted Acquisitions, permitted
Restricted Payments, permitted refinancing of Indebtedness and any other
transactions not prohibited by this Agreement; provided that the Borrower may
not use the proceeds of any Swing Loans to refinance or prepay outstanding Swing
Loans.

 

SECTION 5.11 Additional Subsidiaries.

 

(a) If (i) any additional Restricted Subsidiary is formed or acquired after the
Closing Date, (ii) if any Subsidiary ceases to be an Excluded Subsidiary or
(iii) if the Borrower, at its option, elects to cause a Domestic Subsidiary that
is not a Wholly Owned Subsidiary to become a Subsidiary Loan Party, then,
Holdings or the Borrower will, within thirty (30) days (or such longer period as
may be agreed to by the Administrative Agent in its reasonable discretion) after
such newly formed or acquired Restricted Subsidiary is formed or acquired or
such Subsidiary ceases to be an Excluded Subsidiary or the Borrower has made
such election, notify the Administrative Agent thereof, and will cause such
Restricted Subsidiary (unless such Restricted Subsidiary is an Excluded
Subsidiary) to satisfy the Collateral and Guarantee Requirement with respect to
such Restricted Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Restricted Subsidiary owned by or on behalf of any Loan
Party within thirty (30) days after such notice (or such longer period as the
Administrative Agent shall reasonably agree) and the Administrative Agent shall
have received a completed Perfection Certificate (or supplement thereof) with
respect to such Restricted Subsidiary signed by a Responsible Officer of such
Restricted Subsidiary, together with all attachments contemplated thereby.

 

(b) Within sixty (60) days (or such longer period as otherwise provided in this
Agreement or as the Administrative Agent may reasonably agree) after Holdings or
the Borrower identifies any new Material Subsidiary pursuant to Section 5.03(b),
all actions (if any) required to be taken with respect to such Subsidiary in
order to satisfy the Collateral and Guarantee Requirement shall have been taken
with respect to such Subsidiary, to the extent not already satisfied pursuant to
Section 5.11(a).

 



-132-

 

 

(c) Notwithstanding the foregoing, in the event any real property which would
qualify as Material Real Property is owned in fee by any Loan Party after the
Closing Date (including any Subsidiary on or after the time it becomes a Loan
Party pursuant to this Section 5.11) (including any such real property acquired
pursuant to a Division/Series Transaction), Holdings, the Borrower or such other
Loan Party shall be required to comply with the “Collateral and Guarantee
Requirement” as it relates to such Material Real Property within ninety (90)
days (or such longer period as may be agreed to by the Administrative Agent in
its reasonable discretion) following the acquisition of such Material Real
Property or the formation or acquisition of such Loan Party.

 

SECTION 5.12 Further Assurances; After-Acquired Property.

 

(a) Each of Holdings and the Borrower will, and will cause each other Loan Party
to, execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents), that may be required under any applicable law or that the
Administrative Agent or the Required Lenders may reasonably request, to cause
the Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties.

 

(b) If, after the Closing Date, any material assets (other than Excluded
Assets), including any owned (but not leased or ground-leased) Material Real
Property or improvements thereto or any interest therein, are acquired or
constructed by the Borrower or any other Loan Party (other than assets
constituting Collateral under a Security Document that become subject to the
perfected Lien created by such Security Document upon acquisition thereof or
constituting Excluded Assets), the Borrower will notify the Administrative Agent
thereof, and the Borrower will cause such assets to be subjected to a Lien
securing the Secured Obligations and will take and cause the other Loan Parties
to take, such actions as shall be necessary and reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section 5.12 and as required pursuant to the
“Collateral and Guarantee Requirement,” all at the expense of the Loan Parties
and subject to the last paragraph of the definition of the term “Collateral and
Guarantee Requirement.” In the event any Material Real Property is mortgaged
pursuant to this Section 5.12(b), the Borrower or such other Loan Party, as
applicable, shall be required to comply with the “Collateral and Guarantee
Requirement” and paragraph (a) of this Section 5.12 within ninety (90) days
following the acquisition of such Material Real Property or such longer time
period as agreed by the Administrative Agent in its reasonable discretion.

 

SECTION 5.13 Designation of Subsidiaries.

 

The Borrower may at any time after the Closing Date designate any Restricted
Subsidiary of the Borrower as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation on a Pro Forma Basis, no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (ii)
immediately after giving effect to such designation, the Borrower shall be in
compliance, on a Pro Forma Basis, with a Total Net Leverage Ratio of no greater
than 3.90 to 1.00 (or, if lower, the Financial Performance Covenant), in either
case, for the Test Period then most recently ended, (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary or continue as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any other
Specified Indebtedness of Holdings, the Borrower or any Restricted Subsidiary,
(iv) no Unrestricted Subsidiary may own, and none of Holdings, the Borrower or
any of its Restricted Subsidiaries may transfer to any Unrestricted Subsidiary,
any material Intellectual Property, (v) no Unrestricted Subsidiary may hold any
Liens or Equity Interests of or in Holdings, the Borrower or any Restricted
Subsidiary (or any of their respective assets) and (vi) at the time of such
designation of an Unrestricted Subsidiary and after giving effect thereto, the
aggregate assets or revenues of all Unrestricted Subsidiaries do not exceed 2.5%
of the consolidated revenues or consolidated assets, as applicable, of the
Borrower (including, for this purpose, all Unrestricted Subsidiaries). The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall constitute an Investment by the Borrower or the applicable Restricted
Subsidiary therein at the date of designation in an amount equal to the portion
of the fair market value (as reasonably determined by the Borrower in good
faith) of the assets of such Restricted Subsidiary attributable to the
Borrower’s or its applicable Restricted Subsidiary’s equity interest therein as
reasonably estimated by the Borrower (and such designation shall only be
permitted to the extent such Investment is otherwise permitted herein). The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s or its Restricted Subsidiary’s (as
applicable) Investment in such Unrestricted Subsidiary; provided that,
immediately after such designation, the Borrower or its Restricted Subsidiary
shall be deemed to continue to have an Investment in the resulting Restricted
Subsidiary in an amount (if positive) equal to (a) the amount of the Borrower’s
or its Restricted Subsidiary’s Investment in such Restricted Subsidiary at the
time of such designation, less (b) the portion of the fair market value (as
reasonably determined by the Borrower in good faith) of the assets of such
Restricted Subsidiary attributable to the Borrower’s or it’s Restricted
Subsidiary’s equity therein at the time of such designation.

 



-133-

 

 

SECTION 5.14 Certain Post-Closing Obligations.

 

As promptly as practicable, and in any event within the time periods after the
Closing Date specified in Schedule 5.14 or such later date as the Administrative
Agent agrees to in writing, Holdings, the Borrower and each other Loan Party
shall deliver the documents or take the actions specified on Schedule 5.14 that
would have been required to be delivered or taken on the Closing Date, in each
case except to the extent otherwise agreed by the Administrative Agent pursuant
to its authority as set forth in the definition of the term “Collateral and
Guarantee Requirement.”

 

SECTION 5.15 Sanctions; Anti-Corruption Laws and Anti-Money Laundering Laws.

 

(a) The Borrower will not, directly or, to the knowledge of Holdings and the
Borrower, indirectly, use the proceeds of the Loans or the Letters of Credit or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, for the purpose of (i) funding any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
any Sanctions, except where the activity or business is authorized by OFAC or
would otherwise be lawful if conducted by a U.S. Person, or (ii) making any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, or in any other manner which would result in a violation of
any Anti-Corruption Laws.

 

(b) Holdings, the Borrower and its Restricted Subsidiaries will comply with the
USA PATRIOT Act (to the extent applicable), applicable anti-money laundering
laws, and all applicable Anti-Corruption laws and Sanctions.

 



-134-

 

 

SECTION 5.16 Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to maintain a public corporate credit rating from S&P and a
public corporate family rating from Moody’s, in each case in respect of the
Borrower, and a public rating of the Loans by each of S&P and Moody’s but not,
in each case, any specific rating.

 

SECTION 5.17 Lender Conference Calls. The Borrower will host quarterly
conference calls with Lenders to discuss the financial condition and results of
operations of the Borrower and its Subsidiaries for the most recently ended
period for which financial statements have been delivered pursuant to Section
5.01(a) and Section 5.01(b), at a date and time to be determined by the Borrower
in consultation with the Administrative Agent.

 

SECTION 5.18 Merger. On the Closing Date and immediately following the
consummation of the Acquisition, the Initial Borrower and the New Borrower will
cause the Merger to be effected on, and effective as of, the Closing Date.

 

SECTION 1.01 Syndication Cooperation. At any time on and after the Closing Date
and ending on the earlier of (a) a “Successful Syndication” (as defined in the
Fee Letter) and (b) the date that is forty-five (45) days after the Closing Date
(such earlier date, the “Syndication Date”), Holdings and the Borrower will (i)
perform the syndication-related actions described in Sections 3 and 4 of the
Commitment Letter in accordance with the terms thereof (notwithstanding any
termination of the Commitment Letter) and (ii) agree to enter into, and cause
each other Loan Party to enter into, any amendment hereto or other appropriate
document or agreement necessary to implement any of the “Flex Provisions” (under
and as defined in the Fee Letter) in accordance with the terms of the Fee Letter
(any such amendment, a “Syndication Amendment”).

 

ARTICLE VI

 
Negative Covenants

 

From and after the Closing Date and until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees, expenses
and other amounts payable (other than (i) contingent amounts not yet due or for
which no claim has been made and (ii) Secured Cash Management Obligations and
Secured Swap Obligations) under any Loan Document have been paid in full and all
Letters of Credit have expired or been terminated (unless such Letters of Credit
have been cash collateralized or backstopped in amounts, by institutions and
otherwise pursuant to arrangements, in each case reasonably satisfactory to the
applicable Issuing Bank or deemed reissued under another agreement reasonably
acceptable to the applicable Issuing Bank) and all LC Disbursements shall have
been fully reimbursed, each of Holdings (with respect to Sections 6.03(c),
6.03(d), 6.07(a), 6.13 and 6.14 only) and the Borrower covenants and agrees with
the Lenders that:

 

SECTION 6.01 Indebtedness; Certain Equity Securities. (a) The Borrower will not,
and will not permit any Restricted Subsidiary to, create, incur, assume or
permit to exist any Indebtedness, except:

 

(i) Indebtedness of the Borrower and any of the Subsidiary Loan Parties under
the Loan Documents (including any Indebtedness incurred pursuant to Section 2.20
or Section 2.21);

 



-135-

 

 

(ii) Indebtedness outstanding on the Closing Date and listed on Schedule 6.01
and any Permitted Refinancing thereof;

 

(iii) Guarantees by the Borrower and its Restricted Subsidiaries in respect of
Indebtedness of the Borrower or any of its Restricted Subsidiaries otherwise
permitted hereunder; provided that (A) each such Guarantee is otherwise
permitted by Section 6.04, (B) no Guarantee by any Restricted Subsidiary of any
Junior Financing or other Indebtedness of the Borrower or any other Loan Party
shall be permitted unless such Restricted Subsidiary shall have also provided a
Guarantee of the Loan Document Obligations pursuant to the Guarantee Agreement,
and (C) if the Indebtedness being Guaranteed is subordinated to the Loan
Document Obligations, such Guarantee shall be subordinated to the Guarantee of
the Loan Document Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness (as reasonably
determined by the Borrower in good faith);

 

(iv) Indebtedness of the Borrower owing to any Restricted Subsidiary or of any
Restricted Subsidiary owing to any other Restricted Subsidiary or the Borrower,
in each case, to the extent permitted by Section 6.04; provided that all such
Indebtedness of any Loan Party shall be subordinated to the Loan Document
Obligations on terms (i) at least as favorable to the Lenders as those set forth
in the Intercompany Note (as reasonably determined by the Borrower in good
faith) or (ii) otherwise reasonably satisfactory to the Administrative Agent;

 

(v) (A) Indebtedness (including Capital Lease Obligations and purchase money
indebtedness) of the Borrower or any of its Restricted Subsidiaries financing
the acquisition, purchase, lease, construction, repair, replacement or
improvement of fixed or capital property or equipment; provided that such
Indebtedness is incurred concurrently with or within ninety (90) days after the
applicable acquisition, purchase, lease, construction, repair, replacement or
improvement, and (B) any Permitted Refinancing of any Indebtedness set forth in
the immediately preceding clause (A) (or successive Permitted Refinancings
thereof); provided, further that, at the time of any such incurrence of the
Indebtedness and after giving Pro Forma Effect thereto and the use of the
proceeds thereof, the aggregate principal amount of Indebtedness that is
outstanding in reliance on this clause (v) (excluding any Capital Leases
Obligations incurred pursuant to a sale and leaseback transaction permitted
under Section 6.06) shall not exceed the greater of (A) $11,000,000 and (B) 15%
of Consolidated EBITDA for the most recently ended Test Period as of such time;

 

(vi) Indebtedness in respect of Swap Agreements incurred in the ordinary course
of business and not for speculative purposes;

 



-136-

 

 

(vii) (A) First Lien Indebtedness of the Borrower, any Restricted Subsidiary or
any Person that becomes a Restricted Subsidiary (or of any Person not previously
a Restricted Subsidiary that is merged or consolidated with or into the Borrower
or a Restricted Subsidiary) assumed after the Closing Date in connection with,
but not in contemplation of, any Permitted Acquisition or any other similar
Investment permitted by Section 6.04; provided that (i) such Indebtedness, if
incurred by a Loan Party, is subject to the terms of the First Lien
Intercreditor Agreement or subject to other intercreditor agreements otherwise
reasonably satisfactory to the Administrative Agent and the Borrower, (ii) after
giving effect to the assumption of such Indebtedness on a Pro Forma Basis, (I)
the First Lien Net Leverage Ratio as of such time is (x) less than or equal to
3.9065 to 1.00 or (y) less than the First Lien Net Leverage Ratio immediately
prior to giving effect to the incurrence of such Indebtedness and Permitted
Acquisition or similar Investment and (II) the Borrower and its Restricted
Subsidiaries shall be in compliance with the Financial Performance Covenant for
the Test Period most recently ended (in each case, (1) assuming all commitments
under any such Indebtedness were fully drawn and (2) without “netting” the cash
proceeds of such Indebtedness), (iii) the relevant Liens with respect to such
Indebtedness are limited to the applicable assets so acquired and the proceeds
thereof, (iv) no Event of Default shall have occurred and be continuing or would
result therefrom and (v) the aggregate outstanding principal amount of such
Indebtedness, if assumed by a Restricted Subsidiary that is not a Loan Party,
together with the aggregate outstanding principal amount of Indebtedness assumed
pursuant to Section 6.01(viii) and Section 6.01(ix) by a Restricted Subsidiary
that is not a Loan Party, shall not exceed, at the time of assumption thereof
and after giving Pro Forma Effect thereto, the greater of $7,300,000 and 10% of
Consolidated EBITDA for the most recently ended Test Period; and (B) any
Permitted Refinancing of Indebtedness incurred pursuant to the foregoing
subclause (A);

 

(viii) (A) Indebtedness of the Borrower, any Restricted Subsidiary or any Person
that becomes a Restricted Subsidiary (or any Person not previously a Restricted
Subsidiary that is merged or consolidated with or into the Borrower or a
Restricted Subsidiary) assumed after the Closing Date in connection with, but
not in contemplation of, any Permitted Acquisition or any other similar
Investment permitted by Section 6.04 that is secured on a junior basis to the
Secured Obligations; provided that (i) such Indebtedness is secured on a junior
basis to the Secured Obligations, with such priority being on terms and pursuant
to documentation reasonably satisfactory to the Administrative Agent (it being
understood that the terms of the Second Lien Intercreditor Agreement are
satisfactory), (ii) after giving effect to such assumption of such Indebtedness
on a Pro Forma Basis, (I) the Secured Net Leverage Ratio as of such time is (x)
less than or equal to 3.9065 to 1.00 or (y) less than the Secured Net Leverage
Ratio immediately prior to giving effect to the incurrence of such Indebtedness
and Permitted Acquisition or similar Investment and (II) the Borrower and its
Restricted Subsidiaries shall be in compliance with the Financial Performance
Covenant for the Test Period most recently ended (in each case, (1) assuming all
commitments under any such Indebtedness were fully drawn and (2) without
“netting” the cash proceeds of such Indebtedness), (iii) the relevant Liens with
respect to such Indebtedness are limited to the applicable assets so acquired
and the proceeds thereof, (iv) no Event of Default shall have occurred and be
continuing or would result therefrom and (v) the aggregate outstanding principal
amount of such Indebtedness, if assumed by a Restricted Subsidiary that is not a
Loan Party, together with the aggregate outstanding principal amount of
Indebtedness assumed pursuant to Section 6.01(vii) and Section 6.01(ix) by a
Restricted Subsidiary that is not a Loan Party, shall not exceed, at the time of
assumption thereof and after giving Pro Forma Effect thereto, the greater of
$7,300,000 and 10% of Consolidated EBITDA for the most recently ended Test
Period; and (B) any Permitted Refinancing of Indebtedness incurred pursuant to
the foregoing subclause (A);

 



-137-

 

 

(ix) (A) Indebtedness of the Borrower, any Restricted Subsidiary or any Person
that becomes a Restricted Subsidiary (or any Person not previously a Restricted
Subsidiary that is merged or consolidated with or into the Borrower or a
Restricted Subsidiary) assumed after the Closing Date in connection with, but
not in contemplation of, any Permitted Acquisition or any other similar
Investment permitted by Section 6.04 that is unsecured; provided that (i) after
giving effect to such assumption of such Indebtedness on a Pro Forma Basis, (a)
either (I) the Total Net Leverage Ratio as of such time is (x) less than or
equal to 4.15 to 1.00 or (y) less than the Total Net Leverage Ratio immediately
prior to giving effect to the incurrence of such indebtedness and Permitted
Acquisition or similar Investment transactions occurring in connection therewith
or (II) the Interest Coverage Ratio as of such time exceeds 2.003.65 to 1.00 and
(b) the Borrower and its Restricted Subsidiaries shall be in compliance with the
Financial Performance Covenant for the Test Period most recently ended (in each
case, (1) assuming all commitments under any such Indebtedness were fully drawn
and (2) without “netting” the cash proceeds of such Indebtedness), (ii) no Event
of Default shall have occurred and be continuing or would result therefrom and
(iii) the aggregate outstanding principal amount of such Indebtedness, if
assumed by a Restricted Subsidiary that is not a Loan Party, together with the
aggregate principal amount of Indebtedness assumed pursuant to Section 6.01(vii)
and Section 6.01(viii) by a Restricted Subsidiary that is not a Loan Party,
shall not exceed, at the time of assumption thereof and after giving Pro Forma
Effect thereto, the greater of $7,300,000 and 10% of Consolidated EBITDA for the
most recently ended Test Period; and (B) any Permitted Refinancing of
Indebtedness incurred pursuant to the foregoing subclause (A);

 

(x) Settlement Indebtedness;

 

(xi) Indebtedness in respect of Cash Management Obligations and other similar
Indebtedness in respect of netting services, automated clearinghouse
arrangements, overdraft protections and similar arrangements, in each case, in
connection with deposit accounts or from the honoring of a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business;

 

(xii) Indebtedness consisting of obligations under deferred compensation
(including indemnification obligations, obligations in respect of purchase price
adjustments, earn-outs, incentive non-competes and other contingent obligations)
or other similar arrangements incurred or assumed in connection with any
Permitted Acquisition, any other similar Investment or any Disposition, in each
case, permitted under this Agreement;

 

(xiii) Indebtedness of the Borrower or any of its Restricted Subsidiaries or any
Person that becomes a Restricted Subsidiary after the Closing Date (or of any
Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary); provided that at the time
of the incurrence thereof and after giving Pro Forma Effect thereto, the
aggregate principal amount of Indebtedness outstanding in reliance on this
clause (xiii) shall not exceed the greater of $11,000,000 and 15% of
Consolidated EBITDA for the most recently ended Test Period as of such time;

 



-138-

 

 

(xiv) (A) Indebtedness of the Borrower that is incurred or issued (as opposed to
assumed) and is secured by the Collateral on a junior basis to the Secured
Obligations, with such priority being on terms and pursuant to documentation
reasonably satisfactory to the Administrative Agent (it being understood that
the terms of the Second Lien Intercreditor Agreement are satisfactory); provided
that (i) after giving effect to the incurrence of such Indebtedness on a Pro
Forma Basis, (I) the Secured Net Leverage Ratio as of such time (x) is less than
or equal to 3.90 to 1.00 or (y) if such Indebtedness is incurred in connection
with a Permitted Acquisition or any other similar Investment permitted by
Section 6.04, is less than the Secured Net Leverage Ratio immediately prior to
giving effect to the incurrence of such Indebtedness and Permitted Acquisition
or similar Investmentis less than or equal to 3.65 to 1.00 and (II) the Borrower
and its Restricted Subsidiaries shall be in compliance with the Financial
Performance Covenant for the Test Period most recently ended (in each case, (1)
assuming all commitments under any such Indebtedness were fully drawn and (2)
without “netting” the cash proceeds of such Indebtedness), (ii) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (iii) such Indebtedness (I) shall only be incurred or issued by the
Borrower, (II) shall be secured only by the Collateral securing the Secured
Obligations and (III) shall only be guaranteed by the Loan Parties, (iv) such
Indebtedness (1) does not mature earlier than, or have a Weighted Average Life
to Maturity prior to, the date that is ninety-one (91) days after the Latest
Maturity Date then in effect and (2) does not have payments of principal (other
than scheduled amortization subject to the Weighted Average Life to Maturity
requirement in the foregoing subclause (1), customary offers to repurchase and
prepayment events upon a change of control, asset sale or event of loss and a
customary acceleration right after an event of default) prior to the date that
is ninety-one (91) days after the Latest Maturity Date then in effect (except in
the case of customary bridge loans which, subject to customary conditions
(including no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for permanent
refinancing which does not mature earlier than ninety-one (91) days after the
Latest Maturity Date then in effect), and (v) except (x) as provided in
preceding clauses (i) through (iv) and (y) for interest rates, fees, funding
discounts, original issue discount and prepayment premiums, such Indebtedness
shall not be materially more restrictive to Holdings, the Borrower and its
Restricted Subsidiaries, when taken as a whole, as reasonably determined by the
Borrower in good faith, than the terms of this Agreement, unless (1) such terms
are also added for the benefit of the Lenders hereunder, without the consent of
the Administrative Agent or any Lender, (2) such terms apply after the Latest
Maturity Date then in effect or (3) such terms are reasonably acceptable to the
Administrative Agent and (B) any Permitted Refinancing of Indebtedness incurred
pursuant to the foregoing subclause (A);

 

(xv) (A) Indebtedness of the Borrower that is incurred or issued (as opposed to
assumed) and is unsecured; provided that (i) after giving effect to the
incurrence of such Indebtedness on a Pro Forma Basis, (a) either (I) the Total
Net Leverage Ratio as of such time (x) is less than or equal to 4.15 to 1.00 or
(y) if such Indebtedness is incurred in connection with a Permitted Acquisition
or any other similar Investment permitted by Section 6.04, is less than the
Total Net Leverage Ratio immediately prior to giving effect to the incurrence of
such Indebtedness and Permitted Acquisition or similar Investment or (II) the
Interest Coverage Ratio as of such time exceeds 2.003.65 to 1.00 and (b) the
Borrower and its Restricted Subsidiaries shall be in compliance with the
Financial Performance Covenant for the Test Period most recently ended (in each
case, (1) assuming all commitments under any such Indebtedness were fully drawn
then in effect and (2) without “netting” the cash proceeds of such
Indebtedness), (ii) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (iii) such Indebtedness (I) shall only be
incurred or issued by the Borrower and (II) shall only be guaranteed by the Loan
Parties, (iv) such Indebtedness (1) does not mature earlier than, or have a
Weighted Average Life to Maturity prior to, the date that is ninety-one (91)
days after the Latest Maturity Date then in effect and (2) does not have
payments of principal (other than scheduled amortization subject to the Weighted
Average Life to Maturity requirement in the foregoing subclause (1), customary
offers to repurchase and prepayment events upon a change of control, asset sale
or event of loss and a customary acceleration right after an event of default)
prior to the date that is ninety-one (91) days after the Latest Maturity Date
then in effect (except in the case of customary bridge loans which, subject to
customary conditions (including no payment or bankruptcy event of default),
would either automatically be converted into or required to be exchanged for
permanent refinancing which does not mature earlier than ninety-one (91) days
after the Latest Maturity Date then in effect), and (v) except (x) as provided
in preceding clauses (i) through (iv) and (y) for interest rates, fees, funding
discounts, original issue discount and prepayment premiums, such Indebtedness
shall not be materially more restrictive to Holdings, the Borrower and its
Restricted Subsidiaries, when taken as a whole, as reasonably determined by the
Borrower in good faith, than the terms of this Agreement, unless (1) such terms
are also added for the benefit of the Lenders hereunder, without the consent of
the Administrative Agent or any Lender, (2) such terms apply after the Latest
Maturity Date then in effect or (3) such terms are reasonably acceptable to the
Administrative Agent, and (B) any Permitted Refinancing of Indebtedness incurred
pursuant to the foregoing subclause (A);

 



-139-

 

 

(xvi) (A) Indebtedness of the Borrower that is incurred or issued (as opposed to
assumed) and is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Secured Obligations, and is subject
to the terms of the First Lien Intercreditor Agreement or otherwise satisfactory
to the Administrative Agent and the Borrower; provided that (i) after giving
effect to the incurrence of such Indebtedness on a Pro Forma Basis, (I) the
First Lien Net Leverage Ratio as of such time (x) is less than or equal to 3.90
to 1.00 or (y) if such Indebtedness is incurred in connection with a Permitted
Acquisition or any other similar Investment permitted by Section 6.04, is less
than the First Lien Net Leverage Ratio immediately prior to giving effect to the
incurrence of such Indebtedness and Permitted Acquisition or similar
Investmentis less than or equal to 3.65 to 1.00 and (II) the Borrower and its
Restricted Subsidiaries shall be in compliance with the Financial Performance
Covenant for the Test Period most recently ended (in each case, (1) assuming all
commitments under any such Indebtedness were fully drawn and (2) without
“netting” the cash proceeds of such Indebtedness), (ii) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (iii)
such Indebtedness (I) shall only be incurred or issued by the Borrower, (II)
shall be secured only by the Collateral securing the Secured Obligations and
(III) shall only be guaranteed by the Loan Parties, (iv) such indebtedness (1)
does not mature earlier than, or have a Weighted Average Life to Maturity prior
to, the Latest Maturity Date then in effect, (2) does not have payments of
principal (other than scheduled amortization subject to the Weighted Average
Life to Maturity requirement in the foregoing subclause (1), customary offers to
repurchase and prepayment events upon a change of control, asset sale or event
of loss and a customary acceleration right after an event of default) earlier
than the Latest Maturity Date then in effect (except in the case of customary
bridge loans which, subject to customary conditions (including no payment or
bankruptcy event of default), would either automatically be converted into or
required to be exchanged for permanent refinancing Indebtedness which does not
mature earlier than the Latest Maturity Date then in effect) and (3) in the
event such Indebtedness is in the form of term loans with a maturity of one (1)
year or less inside the Term Maturity Date and the Effective Yield for such
Indebtedness is greater than the Effective Yield for the Initial Term Loans by
more than 0.7550% per annum, then the Effective Yield for the Initial Term Loans
shall be increased to the extent necessary so that the Effective Yield for the
Initial Term Loans are equal to the Effective Yield for such Indebtedness minus
0.7550% per annum (provided that the “LIBOR floor” applicable to the outstanding
Initial Term Loans shall be increased to an amount not to exceed the “LIBOR
floor” applicable to such Indebtedness prior to any increase in the Applicable
Rate applicable to such Initial Term Loans then outstanding), and (v) except (x)
as provided in preceding clauses (i) through (iv) and (y) for interest rates,
fees, funding discounts, original issue discount and prepayment premiums, such
Indebtedness shall not be materially more restrictive to Holdings, the Borrower
and its Restricted Subsidiaries, when taken as a whole, as reasonably determined
by the Borrower in good faith, than the terms of this Agreement, unless (1) such
terms are also added for the benefit of the Lenders hereunder, without the
consent of the Administrative Agent or any Lender, (2) such terms apply after
the Latest Maturity Date then in effect or (3) such terms are reasonably
acceptable to the Administrative Agent, and (B) any Permitted Refinancing of
Indebtedness incurred pursuant to the foregoing subclause (A);

 



-140-

 

 

(xvii) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

(xviii) Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;



 

(xix) Indebtedness of the Borrower and/or any of its Restricted Subsidiaries in
an aggregate outstanding principal amount not to exceed 100% of the amount of
Net Proceeds received by Holdings (and contributed to the Borrower) after the
Closing Date from (i) the issuance or sale of Qualified Equity Interests of
Holdings or (ii) any cash contribution to the common equity of Holdings with the
Net Proceeds from the issuance and sale by Holdings (or any parent of Holdings)
of its Qualified Equity Interest, in each case, (A) other than any Net Proceeds
received from the sale of Equity Interest to, or contributions from, the
Borrower or any of its Subsidiaries, (B) to the extent the relevant Net Proceeds
are Not Otherwise Applied and (C) other than Cure Amounts;

 

(xx) Permitted Unsecured Refinancing Debt, and any Permitted Refinancing
thereof;

 

(xxi) Permitted First Priority Refinancing Debt, and any Permitted Refinancing
of any of the foregoing;

 

(xxii) Permitted Second Priority Refinancing Debt, and any Permitted Refinancing
of any of the foregoing;

 

(xxiii) Indebtedness of any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate principal amount of Indebtedness outstanding in
reliance on this clause (xxiii) shall not exceed, at the time of incurrence
thereof and after giving Pro Forma Effect thereto, the greater of $7,300,000 and
10% of Consolidated EBITDA for the most recently ended Test Period;

 

(xxiv) Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, warehouse
receipts, bankers’ acceptances or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other reimbursement-type obligations
regarding workers compensation claims;

 

(xxv) obligations in respect of self-insurance and obligations in respect of
performance, bid, appeal and surety bonds and performance and completion
guarantees and similar obligations provided by the Borrower or any of its
Restricted Subsidiaries or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case, in the ordinary
course of business or consistent with past practice;

 



-141-

 

 

(xxvi) (x) Indebtedness representing deferred compensation or stock-based
compensation owed to employees, consultants or independent contractors of
Holdings, the Borrower or its Restricted Subsidiaries incurred in the ordinary
course of business or consistent with past practice and (y) Indebtedness
consisting of obligations of the Borrower or its Restricted Subsidiaries under
deferred compensation to employees, consultants or independent contractors of
the Borrower (or any direct or indirect parent thereof) or its Restricted
Subsidiaries or other similar arrangements incurred by such Persons in
connection with the Transactions and Permitted Acquisitions or any other similar
Investment permitted by this Agreement;

 

(xxvii) Indebtedness consisting of unsecured promissory notes issued by the
Borrower or any of its Restricted Subsidiaries to future, current or former
officers, directors, employees, managers and consultants or their respective
estates, spouses or former spouses, successors, executors, administrators,
heirs, legatees or distributees, in each case to finance the purchase or
redemption of Equity Interests of the Borrower (or any direct or indirect parent
thereof) to the extent permitted by Section 6.07(a);

 

(xxviii) Capital Lease Obligations arising under any sale-leaseback transaction
permitted hereunder in reliance upon Section 6.05(f); and

 

(xxix) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxviii) above.

 

(b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, issue any preferred Equity Interests or any Disqualified Equity
Interests, except (A) in the case of the Borrower, preferred Equity Interests
that are Qualified Equity Interests issued to Holdings and (B) in the case of a
Restricted Subsidiary, (x) preferred Equity Interests (other than Disqualified
Equity Interests) issued to and held by the Borrower or any Restricted
Subsidiary; provided that, in the case of this clause (x), any preferred Equity
Interests issued by a Subsidiary Loan Party shall be held by the Borrower or
another Subsidiary Loan Party, and (y) preferred Equity Interests (other than
Disqualified Equity Interests) issued by a Restricted Subsidiary that is not a
Loan Party to and held by joint venture partners after the Closing Date;
provided that, in the case of this clause (y), any such issuance of preferred
Equity Interests shall be deemed to be incurred Indebtedness and subject to the
relevant provisions set forth in (and must be permitted to be incurred at such
time under the relevant provisions set forth in) Section 6.01(a).

 

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency will be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided, however, that if such Indebtedness
is a Permitted Refinancing incurred to extend, replace, refund, refinance, renew
or defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable U.S. dollar denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
extension, replacement, refunding, refinancing, renewal or defeasance such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Permitted Refinancing does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased. Notwithstanding any other provision of this
Section 6.01, the maximum amount of Indebtedness the Borrower and its Restricted
Subsidiaries may incur pursuant to this Section 6.01 shall not be deemed
exceeded by fluctuations in the exchange rate of currencies. The principal
amount of any Permitted Refinancing shall be calculated based on the currency
exchange rate applicable to the currencies in which such respective Indebtedness
is denominated that is in effect on the date of any extension, replacement,
refunding, refinancing, renewal or defeasance of any Indebtedness.

 



-142-

 

 

SECTION 6.02 Liens.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset (in either
case) now owned or hereafter acquired by it, except:

 

(i) Liens created under the Loan Documents;

 

(ii) Permitted Encumbrances;

 

(iii) Liens existing on the Closing Date; provided that any Lien securing
Indebtedness or other obligations in excess of $2,500,000 individually and
$5,000,000 in the aggregate shall only be permitted if set forth on
Schedule 6.02 and any modifications, replacements, renewals or extensions
thereof; provided further, that (A) such modified, replacement, renewal or
extension Lien does not extend to any additional property other than
(1) after-acquired property that is affixed or incorporated into the property
covered by such Lien and (2) proceeds and products thereof, and (B) the
obligations secured or benefited by such modified, replacement, renewal or
extension Lien are permitted by Section 6.01;

 

(iv) Liens securing Indebtedness permitted under Section 6.01(a)(v); provided
that (A) such Liens attach concurrently with or within ninety (90) days after
the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens and (B) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness except for replacements, additions, accessions and improvements to
such property and the proceeds and the products thereof; provided further, that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

 

(v) (i) easements, leases, licenses, subleases or sublicenses granted to others
(including licenses and sublicenses of Intellectual Property) that do not
(A) interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (B) secure any Indebtedness and
(ii) any interest or title of a lessor, sublessor or licensor under any lease,
sublease, license or sublicense (other than leases constituting Capital Lease
Obligations) entered into by the Borrower or any of its Restricted Subsidiaries
in the ordinary course of its business and covering only the assets so leased,
subleased, licensed or sublicensed;

 



-143-

 

 

(vi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

(vii) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code, or any comparable or successor provision, on items in the
course of collection, (B) attaching to pooling, commodity trading accounts or
other commodity brokerage accounts incurred in the ordinary course of business,
or (C) in favor of a banking or other financial institution or entity, or
electronic payment service provider, arising as a matter of law encumbering
deposits (including the right of setoff) and that are within the general
parameters customary in the banking or finance industry;

 

(viii) Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition), or
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

(ix) Liens on property or assets of any Restricted Subsidiary that is not a Loan
Party, which Liens secure Indebtedness of such Restricted Subsidiary or another
Restricted Subsidiary that is not a Loan Party, in each case permitted under
Section 6.01(a);

 

(x) (x) Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of the Borrower or any Restricted Subsidiary and (y) Liens granted by a
Loan Party in favor of any other Loan Party (other Holdings) so long as, in the
case of this clause (y), such Liens are subordinated to the Liens of the
Collateral Agent on terms reasonably satisfactory to the Administrative Agent;

 

(xi) Liens existing on property or assets at the time of its acquisition or
existing on the property or assets of any Person at the time such Person becomes
a Restricted Subsidiary, in each case after the Closing Date and any
modifications, replacements, renewals or extensions thereof; provided that (A)
such Lien was not created in contemplation of such acquisition or such Person
becoming a Restricted Subsidiary, (B) such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof and other
than after-acquired property subject to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require or include, pursuant to their
terms at such time, a pledge of after-acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition) and (C) if
such Liens secure Indebtedness, the Indebtedness secured thereby is permitted
under Section 6.01(a)(vii) or (viii);

 

(xii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;

 



-144-

 

 

(xiii) Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

 

(xiv) Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(xv) Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower and its Restricted Subsidiaries or
(C) relating to purchase orders and other agreements entered into with customers
of the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

(xvi) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

 

(xvii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(xviii) Liens on Collateral securing Indebtedness permitted under
Section 6.01(a)(xxi) or 6.01(a)(xxii);

 

(xix) Settlement Liens;

 

(xx) Liens on Collateral (or, to the extent provided therein, on assets of a
Restricted Subsidiary that is not a Loan Party) securing Indebtedness permitted
under Section 6.01(a)(vii), (a)(viii), (a)(xiv) or (a)(xvi);

 

(xxi) Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;

 

(xxii) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

 

(xxiii) Liens on Equity Interests of any joint venture (other than a Restricted
Subsidiary) (a) securing obligations of such joint venture or (b) pursuant to
the relevant joint venture agreement or arrangement; and

 

(xxiv) other Liens; provided that at the time of the granting of and after
giving Pro Forma Effect to any such Lien and the obligations secured thereby
(including the use of proceeds thereof), the lesser of (x) the aggregate
outstanding face amount of obligations secured by Liens existing in reliance on
this clause (xxiv) and (y) the fair market value of the assets securing such
obligations shall not exceed the greater of $11,000,000 and 15% of Consolidated
EBITDA for the Test Period then last ended.

 



-145-

 

 

SECTION 6.03 Fundamental Changes; Line of Business; Holdings Covenant.

 

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate or amalgamate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of the assets (whether now owned or hereafter acquired) of the
Borrower and its Restricted Subsidiaries, taken as a whole, to or in favor of
any Person (including, in each case, pursuant to a Division/Series Transaction),
except that:

 

(i) any Restricted Subsidiary may merge into or consolidate or amalgamate with
(A) the Borrower; provided that the Borrower shall be the continuing or
surviving Person, or (B) any one or more other Restricted Subsidiaries; provided
that, when any Subsidiary Loan Party is merging, consolidating or amalgamating
with another Restricted Subsidiary, (1) the continuing or surviving Person shall
be a Subsidiary Loan Party or (2) if the continuing or surviving Person is not a
Subsidiary Loan Party, the acquisition of such Subsidiary Loan Party by such
surviving Restricted Subsidiary is otherwise permitted under Section 6.04 and,
provided further, in the event that a Loan Party is the surviving Person of any
such transaction, the Lien on and security interest in such property granted or
to be granted in favor of the Collateral Agent under the applicable Security
Documents shall be maintained or created in accordance with the terms of this
Agreement and the other Loan Documents;

 

(ii) (A) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (B) any Restricted Subsidiary may liquidate or dissolve or change its
legal form if the Borrower determines in good faith that such action is in the
best interests of the Borrower and its Restricted Subsidiaries and is not
materially disadvantageous to the Lenders so long as, in the case of a
Subsidiary Loan Party, the Lien and security interest in the Collateral of such
Subsidiary Loan Party granted in favor of the Collateral Agent under the
applicable Security Documents shall be maintained in accordance with the terms
of this Agreement and the other Loan Documents;

 

(iii) any Restricted Subsidiary may make a Disposition of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (A) the transferee must be a Loan Party (other
than Holdings), (B) to the extent constituting an Investment, such Investment
must be a permitted Investment in a Restricted Subsidiary that is not a Loan
Party in accordance with Section 6.04 or (C) to the extent constituting a
Disposition to a Restricted Subsidiary that is not a Loan Party, such
Disposition is for fair market value (as reasonably determined in good faith by
the Borrower) and any promissory note or other non-cash consideration received
in respect thereof is a permitted Investment in a Restricted Subsidiary that is
not a Loan Party in accordance with Section 6.04;

 

(iv) the Borrower may merge or consolidate with any other Person; provided that
(A) the Borrower shall be the continuing or surviving Person or (B) if the
Person formed by or surviving any such merger or consolidation is not the
Borrower (any such Person, the “Successor Borrower”), (1) the Successor Borrower
shall be a corporation organized or existing under the laws of the United
States, any State thereof or the District of Columbia, (2) the Successor
Borrower shall expressly assume all the Loan Document Obligations of the
Borrower under this Agreement and the other Loan Documents to which the Borrower
is a party pursuant to a supplement hereto or thereto in form and substance
reasonably satisfactory to the Administrative Agent, (3) each Loan Party other
than the Borrower, unless it is the other party to such merger or consolidation,
shall have reaffirmed, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, that its Guarantee of and grant of any
Liens as security for the Secured Obligations shall apply to the Successor
Borrower’s obligations under this Agreement and (4) the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer and
an opinion of counsel, each stating that such merger or consolidation complies
with this Agreement; provided, further that (x) in either case, if such Person
is not a Subsidiary Loan Party, no Event of Default shall exist immediately
before or after giving effect to such merger or consolidation and (y) if the
foregoing requirements are satisfied, the Successor Borrower will succeed to,
and be substituted for, the Borrower under this Agreement and the other Loan
Documents; provided further, that the Borrower will provide any documentation
and other information about the Successor Borrower as shall have been reasonably
requested in writing by the Administrative Agent or any Lender or Issuing Bank
through the Administrative Agent that the Administrative Agent or such Lender or
Issuing Bank shall have reasonably determined is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including Title III of the USA PATRIOT Act and the
Beneficial Ownership Regulation;

 



-146-

 

 

(v) any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person in order to effect a Permitted Acquisition or similar Investment
permitted pursuant to Section 6.04; provided that the continuing or surviving
Person shall be the Borrower or a Restricted Subsidiary, which together with
each of the Restricted Subsidiaries, shall have complied with the requirements
of Sections 5.11 and 5.12; and

 

(vi) any Restricted Subsidiary may effect a merger, dissolution, liquidation
consolidation or amalgamation to effect a Disposition permitted pursuant to
Section 6.05.

 

(b) The Borrower and its Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by them on the Closing Date and other
business activities which are extensions thereof or otherwise incidental,
reasonably related or ancillary to any of the foregoing.

 

(c) Holdings will not conduct, transact or otherwise engage in any business or
operations other than (i) the ownership and/or acquisition of the Equity
Interests of the Borrower, (ii) the maintenance of its legal existence,
including the ability to incur fees, costs and expenses relating to such
maintenance, (iii) participating in tax, accounting and other administrative
matters as a member of the consolidated group of Holdings and the Borrower, (iv)
the performance of its obligations under and in connection with the Loan
Documents, any documentation governing any Guarantees of Indebtedness otherwise
permitted to be incurred by the Borrower or any Restricted Subsidiary hereunder
to the extent that such Guarantee is otherwise contemplated hereunder, (v) any
public offering of its common stock or any other issuance or registration of its
Equity Interests (other than Disqualified Equity Interests) for sale or resale
not prohibited by this Agreement, including the costs, fees and expenses related
thereto; provided, however, that notwithstanding the foregoing or anything else
in this Agreement to the contrary, Holdings will not issue any additional shares
or units of New Holdings Preferred Equity after the Closing Date other than in
respect of paid-in-kind dividends in accordance with the terms of the Holdings
LLC Agreement (as in effect on the Closing Date) for those shares or units of
New Holdings Preferred Equity issued on the Closing Date (and any paid-in-kind
dividends thereon), (vi) making any Investment in the Borrower, (vii) incurring
fees, costs and expenses relating to overhead and general operating including
professional fees for legal, tax and accounting issues and paying taxes, (viii)
providing indemnification to officers and members of its Board of Directors,
(ix) activities incidental to the consummation of the Transactions and (x)
activities incidental to the businesses or activities described in clauses (i)
to (viii) of this paragraph.

 



-147-

 

 

(d) Holdings will not (x) own or acquire any material assets (other than Equity
Interests as referred to in paragraph (c)(i) above, cash and Permitted
Investments and intercompany Investments permitted hereunder) or incur any
liabilities (other than liabilities as referred to in paragraph (c) above,
liabilities imposed by law, including tax liabilities, and other liabilities
incidental to its existence and business and activities permitted by this
Agreement) or (y) create or suffer to exist any consensual Liens on the Equity
Interests of the Borrower other than to secure its Guarantee of Indebtedness of
the Borrower permitted by Sections 6.01(a)(vi), (viii), (xiv) and (xvi).

 

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, make or
hold any Investment, except:

 

(a) Permitted Investments at the time such Permitted Investment is made;

 

(b) loans or advances to officers, members of the Board of Directors and
employees of Holdings, the Borrower and its Restricted Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings (or any direct or indirect parent
thereof) (provided that the amount of such loans and advances made in cash to
such Person shall be contributed to the Borrower in cash in exchange for common
equity or other Qualified Equity Interests) and such amounts shall not increase
the Available Amount and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding at any time
not to exceed $2,500,000;



 

(c) Investments by the Borrower in any Restricted Subsidiary and Investments by
any Restricted Subsidiary in the Borrower or any other Restricted Subsidiary;
provided that, in the case of any Investment by a Loan Party in a Restricted
Subsidiary that is not a Loan Party, (i) no Event of Default shall have occurred
and be continuing or would result therefrom at the time such Investment is made
and (ii) the aggregate amount of all such Investments made by Loan Parties after
the Closing Date in Restricted Subsidiaries that are not Loan Parties in
reliance on this clause (c), together with the aggregate cash consideration paid
for Permitted Acquisitions of Persons that do not become Subsidiary Loan Parties
(or are not merged with and into the Borrower or a Subsidiary Loan Party) or of
assets that are not owned by the Borrower or a Subsidiary Loan Party after
giving Pro Forma Effect to each such applicable Permitted Acquisition and any
transactions occurring in connection therewith in reliance on clause (h) below,
shall not exceed the greater of $7,300,000 and 10% of Consolidated EBITDA for
the most recently ended Test Period after giving Pro Forma Effect to the making
of such Investment;

 

(d) Investments consisting of extensions of trade credit in the ordinary course
of business;

 

(e) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 6.04(e) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the Closing Date by the
Borrower or any Restricted Subsidiary in the Borrower or any Restricted
Subsidiary and any modification, renewal or extension thereof; provided that the
amount of the original Investment is not increased except by the terms of such
Investment as, and to the extent, set forth on Schedule 6.04(e) or as otherwise
permitted by another clause of this Section 6.04;

 



-148-

 

 

(f) Investments in Swap Agreements incurred in the ordinary course of business
and not for speculative purposes;

 

(g) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;

 

(h) Permitted Acquisitions; provided that the aggregate cash consideration paid
for Permitted Acquisitions of Persons that do not become Subsidiary Loan Parties
(or are not merged with and into the Borrower or a Subsidiary Loan Party) or of
assets that are not owned by the Borrower or a Subsidiary Loan Party, together
with the aggregate amount of all Investments made by Loan Parties after the
Closing Date in Restricted Subsidiaries that are not Loan Parties in reliance on
clause (c) above, shall not exceed the greater of $7,300,000 and 10% of
Consolidated EBITDA for the most recently ended Test Period after giving Pro
Forma Effect to the making of such Permitted Acquisition and any transactions
occurring in connection therewith;

 

(i) the Transactions;

 

(j) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers in the
ordinary course of business;

 

(k) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

 

(l) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such parent) in accordance
with Section 6.07(a); provided that any such loan or advance shall reduce the
amount of such applicable Restricted Payments thereafter permitted under Section
6.07(a) by a corresponding amount (if the applicable provision of Section
6.07(a) contains a maximum amount);

 

(m) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, additional Investments; provided that at
the time any such Investment is made, the aggregate outstanding amount of such
Investment made in reliance on this clause (m), together with the aggregate
amount of all consideration paid in connection with all other Investments made
in reliance on this clause (m) (including the aggregate principal amount of all
Indebtedness assumed in connection with any such other Investment or acquisition
previously made under this clause (m)), shall not exceed the sum of (A) the
greater of $7,300,000 and 10% of Consolidated EBITDA for the most recently ended
Test Period after giving Pro Forma Effect to the making of such Investment or
other acquisition, plus (B) so long as after giving effect to such Investment on
a Pro Forma Basis, the Total Net Leverage Ratio is equal to or less than 3.9040
to 1.00, the Available Amount that is Not Otherwise Applied as in effect
immediately prior to the time of making of such Investment; provided that the
foregoing Total Net Leverage Ratio incurrence test shall not apply to uses of
the Unrestricted Available Amount for purposes of this clause (m)(B);

 



-149-

 

 

(n) advances of payroll payments to employees in the ordinary course
of business;

 

(o) Investments and other acquisitions to the extent that payment for such
Investments is made with Qualified Equity Interests of Holdings (or any direct
or indirect parent thereof);

 

(p) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a Person merged or consolidated with any Restricted Subsidiary in accordance
with this Section 6.04 and Section 6.03 after the Closing Date or that otherwise
becomes a Restricted Subsidiary (provided that if such Investment is made under
Section 6.04(h), existing Investments in subsidiaries of such Restricted
Subsidiary or Person shall comply with the requirements of Section 6.04(h)) to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

 

(q) receivables owing to the Borrower or any Restricted Subsidiary, if created
or acquired in the ordinary course of business;

 

(r) Investments (A) for utilities, security deposits, leases and similar prepaid
expenses incurred in the ordinary course of business and (B) trade accounts
created, or prepaid expenses accrued, in the ordinary course of business;

 

(s) non-cash Investments in connection with bona fide tax planning and
reorganization activities; provided that after giving effect to any such
non-cash Investments, the security interests of the Lenders in the Collateral,
taken as a whole, and the Guarantees by the Loan Parties under the Guarantee
Agreement, would not be materially impaired;

 

(t) additional Investments so long as at the time of any such Investment and
after giving effect thereto, (A) on a Pro Forma Basis, the Total Net Leverage
Ratio is no greater than 2.9065 to 1.00 (or, to the extent that this clause (t)
is used to make an Investment in, or to designate a Restricted Subsidiary as, an
Unrestricted Subsidiary, the Total Net Leverage Ratio is no greater than 2.6540
to 1.00) and (B) no Default or Event of Default exists or would result
therefrom;

 

(u) Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 6.04(u)) under Sections 6.01, 6.02, 6.03, 6.05 and 6.07, respectively;

 

(v) contributions to a “rabbi” trust for the benefit of employees, directors,
consultants, independent contractors or other service providers or other grantor
trust subject to claims of creditors in the case of a bankruptcy of the
Borrower;

 

(w) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials or equipment or purchases, acquisitions,
licenses or leases of other assets, Intellectual Property, or other rights, in
each case in the ordinary course of business and consistent with past practices;

 



-150-

 

 

(x) Investments in any Term Loans in accordance with Section 9.04(f);

 

(y) Investments in the ordinary course of business in connection with
Settlements;

 

(z) Investments arising as a result of sale-leaseback transactions permitted by
Section 6.06; and

 

(aa) so long as no Default or Event of Default has occurred and is continuing or
would otherwise result therefrom, Investments in joint ventures and Unrestricted
Subsidiaries in an aggregate amount not exceed the greater of $7,300,000 and 10%
of Consolidated EBITDA for the most recently ended Test Period after giving Pro
Forma Effect to the making of such Investment.

 

SECTION 6.05 Asset Sales.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, (i)
sell, transfer, lease or otherwise dispose of any asset, including any Equity
Interest owned by it (including any disposition of property pursuant to a
Division/Series Transaction) or (ii) permit any Restricted Subsidiary to issue
any additional Equity Interest in such Restricted Subsidiary (other than (x)
issuing directors’ qualifying shares and nominal shares issued to foreign
nationals to the extent required by applicable Requirements of Law and (y)
issuing Equity Interests to the Borrower or a Restricted Subsidiary or in the
case of a Restricted Subsidiary that is not a Subsidiary Loan Party, joint
venture partners in compliance with Section 6.01(b) or 6.04(c), as applicable)
(each, a “Disposition” and the term “Dispose” as a verb has the corresponding
meaning), except:

 

(a) Dispositions of obsolete, damaged, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful, or economically practicable to maintain,
in the conduct of the business of the Borrower and its Restricted Subsidiaries
(including allowing any registration or application for registration of any
Intellectual Property that is no longer used or useful, or economically
practicable to maintain, to lapse, go abandoned, or be invalidated);

 

(b) Dispositions of inventory and other assets (including Settlement Assets) in
the ordinary course of business;

 

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii) an
amount equal to Net Proceeds of such Disposition are promptly applied to the
purchase price of such replacement property;

 

(d) Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor in such a transaction is a Loan Party, then
either (i) the transferee must be a Loan Party (other than Holdings), (ii) to
the extent constituting an Investment, such Investment must be a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 6.04 or (iii) to the extent constituting a Disposition to a
Restricted Subsidiary that is not a Loan Party, such Disposition is for fair
market value (as reasonably determined in good faith by the Borrower) and any
promissory note or other non-cash consideration received in respect thereof is a
permitted investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.04;

 



-151-

 

 

(e) Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.07 and Liens permitted
by Section 6.02, in each case, other than by reference to this Section 6.05(e);

 

(f) Dispositions of property pursuant to sale-leaseback transactions permitted
by Section 6.06;

 

(g) Dispositions of Permitted Investments for cash;

 

(h) Dispositions or forgiveness of accounts receivable in the ordinary course of
business in connection with the collection or compromise thereof (including
sales to factors or other third parties) and not as part of any financing
transactions;

 

(i) leases, subleases, service agreements, product sales, licenses or
sublicenses, in each case that do not materially interfere with the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

 

(j) non-exclusive licenses or sublicenses of Intellectual Property in the
ordinary course of business;

 

(k) transfers of property subject to Casualty Events;

 

(l) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Dispositions of property to Persons other
than Holdings, the Borrower or its Restricted Subsidiaries (including the sale
or issuance of Equity Interests of a Restricted Subsidiary) for fair market
value (as reasonably determined by a Responsible Officer of the Borrower in good
faith) not otherwise permitted under this Section 6.05; provided that, with
respect to any Disposition (or series of related Dispositions) pursuant to this
clause (l) for a purchase price in excess of the greater of $7,300,000 and 10%
of Consolidated EBITDA for the most recently ended Test Period after giving Pro
Forma Effect to such Disposition, the Borrower or any Restricted Subsidiary
shall receive not less than 75% of such consideration in the form of cash or
Permitted Investments; provided, however, that solely for the purposes of this
clause (l), (A) any liabilities (as shown on the most recent balance sheet of
the Borrower or such Restricted Subsidiary or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated in right of payment to the Loan Document Obligations, that
are assumed by the transferee with respect to the applicable Disposition and for
which the Borrower and all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, shall be deemed to be
cash, (B) any securities, notes or other obligations or assets received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Permitted Investments
(to the extent of the cash or Permitted Investments received) within one hundred
and eighty (180) days following the closing of the applicable Disposition shall
be deemed to be cash, (C) Indebtedness of any Restricted Subsidiary that ceases
to be a Restricted Subsidiary as a result of such Disposition (other than
intercompany debt owed to the Borrower or its Restricted Subsidiaries), to the
extent that the Borrower and all of the Restricted Subsidiaries (to the extent
previously liable thereunder) are released from any guarantee of payment of the
principal amount of such Indebtedness in connection with such Disposition, shall
be deemed to be cash, (D) any Designated Non-Cash Consideration received by the
Borrower or such Restricted Subsidiary in respect of such Disposition having an
aggregate fair market value (as reasonably determined by a Responsible Officer
of the Borrower in good faith), taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (l) that is at that time
outstanding, not in excess of $5,000,000 at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value (as determined in
good faith by the Borrower) of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value, shall be deemed to be cash, (E) the Net Proceeds of such
Disposition shall be applied and/or reinvested as (and to the extent) required
by Section 2.11(c), and (F) no Dispositions of the Equity Interests of any
Subsidiary Loan Party shall be permitted pursuant to this clause (l) unless all
of the Equity Interests of such Subsidiary Loan Party are Disposed;

 



-152-

 

 

(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

 

(n) Dispositions of any assets (including Equity Interests) (A) acquired in
connection with any Permitted Acquisition or other similar permitted Investment
permitted hereunder, which assets are not used or useful to the core or
principal business of the Borrower and its Restricted Subsidiaries and (B) made
to obtain the approval of any applicable antitrust authority in connection with
a Permitted Acquisition or other similar permitted Investment; provided that the
Net Proceeds of such Dispositions shall be applied and/or reinvested as (and to
the extent) required by Section 2.11(c);

 

(o) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property arising from foreclosure or similar action
or that have been subject to a casualty to the respective insurer of such real
property as part of an insurance settlement; and

 

(q) any Disposition of the Equity Interests of any Unrestricted Subsidiary.

 

SECTION 6.06 Sale and Leaseback Transactions.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, enter
into any arrangement, directly or indirectly, with any Person whereby it shall
sell or transfer any tangible property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Borrower or any Restricted
Subsidiary that is made for cash consideration in an amount not less than the
fair market value (as reasonably determined in good faith by the Borrower) of
such fixed or capital asset and is consummated within two hundred seventy
(270) days after the Borrower or such Restricted Subsidiary, as applicable,
acquires or completes the construction of such fixed or capital asset; provided
that, the fair market value (as reasonably determined in good faith by the
Borrower) of all such property subject to such arrangements shall not exceed, at
the time of entry into any such arrangement and after giving Pro Forma Effect
thereto, (i) the greater of $7,300,000 and 10% of Consolidated EBITDA for the
most recently ended Test Period from and after the Closing Date or (ii)
$2,500,000 in any fiscal year of the Borrower.

 



-153-

 

 

SECTION 6.07 Restricted Payments; Certain Payments of Indebtedness.

 

(a) Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, except:

 

(i) each Restricted Subsidiary may make Restricted Payments to the Borrower or
any other Restricted Subsidiary; provided that, in the case of any such
Restricted Payment by a Restricted Subsidiary that is not a Wholly Owned
Subsidiary of the Borrower, such Restricted Payment is made to the Borrower, any
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary pro rata based on their relative ownership interests of
the relevant class of Equity Interests of such Restricted Subsidiary;

 

(ii) Holdings, the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
of such Person (other than Disqualified Equity Interests) and, in the case of
Holdings, subject to the limitations set forth in Section 6.03(c)(v);

 

(iii) cashless redemption or conversion of Equity Interests of Holdings in
exchange for common stock of the SPAC;

 

(iv) payments made or expected to be made by Holdings, the Borrower or any
Restricted Subsidiary in respect of withholding or similar taxes payable upon
exercise, vesting or settlement of Equity Interests (other than the New Holdings
Preferred Equity) by any future, present or former employee, director, officer,
manager or consultant (or their respective controlled Affiliates or permitted
transferees) and any repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants or required
withholding or similar taxes;

 

(v) Restricted Payments to Holdings, which Holdings shall use (A) to redeem,
acquire, retire or repurchase shares of its Equity Interests through open market
purchases or (B) to redeem, acquire, retire, repurchase or settle its Equity
Interests (or any options, warrants, restricted stock or stock appreciation
rights or similar securities issued with respect to any such Equity Interests)
or to service Indebtedness incurred by Holdings to finance the redemption,
acquisition, retirement, repurchase or settlement of such Equity Interest (or
make Restricted Payments to allow any of Holdings’ direct or indirect parent
companies to so redeem, retire, acquire or repurchase their Equity Interests or
to service Indebtedness incurred to finance the redemption, retirement,
acquisition or repurchase of such Equity Interests), in each case in respect of
this clause (B), held directly or indirectly by current or former officers,
managers, consultants, members of the Board of Directors, employees or
independent contractors (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) of
Holdings (or any direct or indirect parent thereof), the Borrower or any of its
Restricted Subsidiaries, upon the death, disability, retirement or termination
of employment of any such Person or otherwise in accordance with any stock
option or stock appreciation rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement in an aggregate amount after the Closing Date, together with (in the
case of either preceding clause (A) or (B)) the aggregate amount of loans and
advances to Holdings (or any direct or indirect parent thereof) made pursuant to
Section 6.04(l) in lieu of Restricted Payments permitted by this clause (v), not
to exceed (x) solely with respect to the preceding clause (A), $1,000,000 in the
aggregate, and (y) collectively for the preceding clauses (A) and (B),
$1,000,000 in any calendar year and $5,000,000 in the aggregate; provided that,
after giving effect to any such Restricted Payments made in reliance on the
foregoing, on a Pro Forma Basis, the Total Net Leverage Ratio is equal to or
less than 4.50 to 1.00; provided further that such Restricted Payment may only
be made in reliance on this clause (v);

 



-154-

 

 

(vi) the Borrower and its Restricted Subsidiaries may make the following
Restricted Payments in cash to Holdings:

 

(A) cash distributions from Borrower to Holdings distributed solely for the
purpose of funding, without duplication, (i) payments by Holdings in respect of
taxes directly payable by Holdings, including any franchise or similar taxes
directly payable by Holdings, and (ii) so long as the Borrower and Holdings are
flow-through entities for U.S. federal and state income tax purposes, payments
to the members of Holdings for any taxable year, in an aggregate amount not to
exceed the amount that the Borrower and its Subsidiaries would have been
required to pay if, for such taxable period, the Borrower and such Subsidiaries
had been members of a consolidated, combined or similar income tax group of
corporations of which Holdings is the common parent that files on a
consolidated, combined or similar basis (collectively, “Tax Distributions”);
provided, however, that (x) any distributions pursuant to this clause (ii) in
respect of any Unrestricted Subsidiary shall be permitted only to the extent
that cash distributions were made by such  Unrestricted Subsidiary to the
Borrower or any of its Restricted Subsidiaries for such  purpose and (y) for the
avoidance of doubt, in no event shall any distributions be made pursuant to this
clause (ii) in respect of any income that the holders of the New Holdings
Preferred Equity or other Equity Interests of Holdings (or any parent thereof)
may have as a result of any cash or non-cash dividends on the New Holdings
Preferred Equity or any such other Equity Interests;

 

(B) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent of Holdings to pay)
(1) its operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses payable to third parties) that are reasonable
and customary and incurred in the ordinary course of business and otherwise
directly attributable to the operations of the Borrower and its the Restricted
Subsidiaries, (2) any reasonable and customary indemnification claims made by
members of the Board of Directors or officers, employees, directors, managers,
consultants or independent contractors of Holdings (or any parent thereof)
directly attributable to the ownership or operations of Holdings, the Borrower
and its Restricted Subsidiaries and (3) amounts that would otherwise be
permitted to be paid pursuant to Section 6.08(iii);

 

(C) to finance any Investment made by Holdings that, if made by the Borrower,
would be permitted to be made pursuant to Section 6.04; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) Holdings shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests but
not including any loans or advances made pursuant to Section 6.04(b)) to be
contributed to the Borrower or its Restricted Subsidiaries or (2) the Person
formed or acquired to merge into or consolidate with the Borrower or any of the
Restricted Subsidiaries to the extent such merger or consolidation is permitted
in Section 6.03) in order to consummate such Investment, in each case in
accordance with the requirements of Sections 5.11 and 5.12;

 



-155-

 

 

(D) the proceeds of which shall be used to pay (or to make Restricted Payments
to allow Holdings to pay) fees and expenses related to any equity or debt
offering not prohibited by this Agreement; provided, however,  notwithstanding
the foregoing, any fees or expenses incurred in connection with the issuance of
the New Holdings Preferred Equity in respect of periods after the Closing Date
only shall be permitted to be made or paid if justified under another clause of
this Section 6.07(a) as a permitted Restricted Payment; and

 

(E) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of Holdings or any direct or indirect
parent company of Holdings to the extent such salaries, bonuses and other
benefits are directly attributable to the operations of Holdings, the Borrower
and its Restricted Subsidiaries;

 

(vii) in addition to the foregoing Restricted Payments and so long as no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, the Borrower may make additional Restricted Payments to Holdings (and
Holdings in turn may make additional Restricted Payments), in an aggregate
amount, when taken together with the aggregate amount of loans and advances
previously made pursuant to Section 6.04(l) in lieu of Restricted Payments
permitted by this clause (vii), not to exceed (A) the greater of $15,000,000 and
20.5% of Consolidated EBITDA for the most recently ended Test Period plus (B) to
the extent that after giving effect to such Restricted Payment on a Pro Forma
Basis, the Total Net Leverage Ratio is equal to or less than 3.9040 to 1.00, the
Available Amount that is Not Otherwise Applied as in effect immediately prior to
the time of making of such Restricted Payment; provided that the foregoing Total
Net Leverage Ratio incurrence test shall not apply to uses of the Unrestricted
Available Amount for purposes of this clause (vii)(B);

 

(viii) redemptions in whole or in part of any of its Equity Interests for
another class of its Equity Interests (other than Disqualified Equity Interests)
or with proceeds from substantially concurrent equity contributions or issuances
of new Equity Interests (other than Disqualified Equity Interests and Cure
Amounts); provided that (x) such new Equity Interests contain terms and
provisions at least as advantageous to the Lenders in all respects material to
their interests as those contained in the Equity Interests redeemed thereby and
(y) such amounts shall not increase the Available Amount;

 

(ix) Holdings may (and the Borrower may make Restricted Payments to Holdings to
enable Holdings to) (a) pay cash in lieu of fractional Equity Interests in
connection with any dividend, split or combination thereof or any Permitted
Acquisition (or other similar Investment) and (b) honor any conversion request
by a holder of convertible Indebtedness and make cash payments in lieu of
fractional shares in connection with any such conversion;

 



-156-

 

 

(x) the distribution, by dividend or otherwise, of shares of Equity Interests
of, or Indebtedness owed to Holdings, the Borrower or a Restricted Subsidiary
by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are cash and Permitted Investments);

 

(xi) Restricted Payments in an aggregate amount equal to the sum of (x) Net
Proceeds of new public or private issuances of Qualified Equity Interests
(excluding Qualified Equity Interests the proceeds of which will be applied as
Cure Amounts) of Holdings (or any parent thereof) which are contributed to the
Borrower after the Closing Date, plus (y) Net Proceeds of capital contributions
received by Holdings (and contributed to the Borrower) after the Closing Date
(other than in respect of any Disqualified Equity Interest or applied as Cure
Amounts); provided that any such Net Proceeds received by the Borrower pursuant
to this clause (xi) shall not build the Available Amount;

 

(xii) additional Restricted Payments; provided that after giving effect to such
Restricted Payment (A) on a Pro Forma Basis, the Total Net Leverage Ratio is
equal to or less than 2.6540 to 1.00 and (B) no Default or Event of Default
exists or would result therefrom; and

 

(xiii) the Borrower may pay cash dividends to Holdings for the purpose of
enabling Holdings to pay, and Holdings may pay, regularly scheduled quarterly
cash dividends on the New Holdings Preferred Equity in an aggregate amount for
any quarterly period not to exceed 1.25% of the aggregate liquidation preference
of the New Holdings Preferred Stock as of the last day of the immediately
preceding quarterly period of Holdings (or, in the case of the initial quarterly
cash dividend payment on the New Holdings Preferred Equity, as of the Closing
Date and after giving effect to the Transactions), in each case, so long as (i)
no Specified Default or Event of Default then exists or would result therefrom
and (ii) after giving effect to such Restricted Payment, on a Pro Forma Basis,
the Total Net Leverage Ratio is equal to or less than 4.50 to 1.00.(x) with
respect to each fiscal quarter of the Borrower ending on or prior to June 30,
2021, 4.50 to 1.00 and (y) with respect to each fiscal quarter of the Borrower
ending thereafter, 4.00 to 1.00.

 

For the avoidance of doubt, Holdings may not issue any additional shares or
units of New Holdings Preferred Equity after the Closing Date other than as
permitted by Section 6.03(c)(iv).

 

(b) The Borrower will not, and will not permit any Restricted Subsidiary to, pay
or make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or premium or interest on any Junior Financing, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Junior Financing, or
any other payment that has a substantially similar effect to any of the
foregoing, except:

 

(i) (a) to the extent such Junior Financing has such provisions which are
permitted by the terms of this Agreement, payment of regularly scheduled
interest and principal payments, (b) to the extent such Junior Financing has
such provisions which are permitted by the terms of this Agreement, mandatory
offers to repay, repurchase or redeem, mandatory prepayments of principal,
premium and interest, and (c) payment of fees, expenses and indemnification
obligations, with respect to such Junior Financing, in each case, other than
payments in respect of any Junior Financing prohibited by the subordination
provisions thereof;

 



-157-

 

 

(ii) refinancings of Junior Financings to the extent permitted by Section 6.01;

 

(iii) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests or New Holdings Preferred Equity) of Holdings or
any of its direct or indirect parent companies;

 

(iv) in addition to the foregoing, so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom, the Borrower
may make additional prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financing prior to their scheduled maturity in an
aggregate amount not to exceed $7,300,000 plus (B) to the extent that after
giving effect to such prepayment, redemption, purchase, defeasance or other
payment in respect of Junior Financing on a Pro Forma Basis, the Total Net
Leverage Ratio is equal to or less than 3.9040 to 1.00, the Available Amount
that is Not Otherwise Applied as in effect immediately prior to the time of
making of such prepayment, redemption, purchase, defeasance or other payment in
respect of Junior Financing; provided that the foregoing Total Net Leverage
Ratio incurrence test shall not apply to uses of the Unrestricted Available
Amount for purposes of this clause (iv)(B);

 

(v) payments made in connection with the Transactions;

 

(vi) additional prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financing prior to their scheduled maturity;
provided that after giving effect to such Restricted Payment (A) on a Pro Forma
Basis, the Total Net Leverage Ratio is equal to or less than 2.6540 to 1.00 and
(B) no Default or Event of Default then exists or would result therefrom; and

 

(vii) prepayment of Junior Financing owed to the Borrower or a Restricted
Subsidiary to the extent not otherwise prohibited by any applicable
subordination provisions.

 

SECTION 6.08 Transactions with Affiliates.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (i) (A) transactions between or
among the Borrower or any Restricted Subsidiary or any entity that becomes a
Restricted Subsidiary as a result of such transaction to the extent such
transactions are not prohibited hereunder and (B) transactions (or series of
related transactions) involving aggregate payment or consideration of less than
$5,000,000, (ii) on terms substantially as favorable to the Borrower or such
Restricted Subsidiary as would be obtainable by such Person at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate, (iii)
the consummation of the Transactions and the payment of Transaction Costs, (iv)
issuances of Qualified Equity Interests of the Borrower to Holdings the extent
otherwise permitted by this Agreement, (v) employment and severance arrangements
between the Borrower and its Restricted Subsidiaries and their respective
officers and employees in the ordinary course of business or otherwise in
connection with the Transactions (including loans and advances pursuant to
Sections 6.04(b) and 6.04(n)), (vi) the payment of customary fees and reasonable
out-of-pocket costs to, and indemnities provided on behalf of, members of the
Board of Directors, officers and employees of Holdings (or any direct or
indirect parent thereof), the Borrower and its Restricted Subsidiaries in the
ordinary course of business to the extent directly attributable to the ownership
or operation of the Borrower and its Restricted Subsidiaries (provided that any
such payments to Holdings (or any direct or indirect parent thereof) may only be
made if otherwise permitted by Section 6.07(a)(vi)), (vii) transactions pursuant
to permitted agreements in existence or contemplated on the Closing Date and set
forth on Schedule 6.08 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect, (viii) Restricted
Payments permitted under Section 6.07 and loans and advances in lieu thereof
pursuant to Section 6.04(l), (ix) reasonable payments to or from, and
transactions with, any joint venture in the ordinary course of business and (x)
transactions with customers, clients, suppliers, contractors, joint venture
partners or purchasers or sellers of goods or services that are Affiliates, in
each case in the ordinary course of business and which are fair to the Borrower
and its Restricted Subsidiaries, in the reasonable determination of the
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party.

 



-158-

 

 

SECTION 6.09 Restrictive Agreements.

 

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
enter into any agreement, instrument, deed or lease that prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired, for the benefit of the Secured Parties with respect to the
Secured Obligations or under the Loan Documents; provided that the foregoing
shall not apply to:

 

(i) restrictions and conditions imposed by (1) Requirements of Law, (2) any Loan
Document, (3) any documentation governing Permitted Unsecured Refinancing Debt,
Permitted Second Priority Refinancing Debt or Permitted First Priority
Refinancing Debt, (4) any documentation governing Indebtedness incurred pursuant
to Section 6.01(a)(xxiii) and (5) any documentation governing any Permitted
Refinancing incurred to refinance any such Indebtedness referenced in clauses
(1) through (4) above, in each case, so long as such restrictions are not more
restrictive in any material respect than the corresponding restrictions set
forth in this Agreement and such restrictions, in any event, permit the
Collateral Agent’s Liens on the Collateral;

 

(ii) restrictions and conditions existing on the Closing Date and set forth as
Schedule 6.09(a) and any extension, renewal, amendment, modification or
replacement thereof, except to the extent any such amendment, modification or
replacement expands the scope of any such restriction or condition;

 

(iii) restrictions and conditions contained in agreements relating to the sale
of a Subsidiary or any assets pending such sale; provided that such restrictions
and conditions apply only to the Subsidiary or assets that is or are to be sold
and such sale is permitted hereunder;

 

(iv) customary provisions in leases, subleases, licenses, sublicenses and other
contracts restricting the assignment thereof;

 

(v) restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement (other than any secured Indebtedness referred to in
clause (a) above) to the extent such restriction applies only to the property
securing such Indebtedness;

 

(vi) any restrictions or conditions set forth in any agreement in effect at any
time any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to the Borrower or any other Restricted
Subsidiary;

 



-159-

 

 

(vii) restrictions or conditions in any Indebtedness permitted pursuant to
Section 6.01 that is incurred or assumed by Restricted Subsidiaries that are not
Loan Parties to the extent such restrictions or conditions are no more
restrictive in any material respect than the restrictions and conditions in the
Loan Documents or, in the case of Junior Financing, are market terms at the time
of issuance and are imposed solely on such Restricted Subsidiary and its
Subsidiaries;

 

(viii) customary restrictions on cash (or Permitted Investments) or other
deposits imposed by agreements entered into in the ordinary course of business
(or other restrictions on cash or deposits constituting Permitted Encumbrances);

 

(ix) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted by Section 6.04; and

 

(x) customary net worth provisions contained in real property leases entered
into by Restricted Subsidiaries, so long as the Borrower has determined in good
faith that such net worth provisions could not reasonably be expected to impair
the ability of the Borrower and its Restricted Subsidiaries to meet their
ongoing obligations.

 

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
create or otherwise cause or permit to exist any encumbrance or restriction
which prohibits or otherwise restricts the ability of any Restricted Subsidiary
to (A) make Restricted Payments or pay any Indebtedness owed to the Borrower or
any of its Restricted Subsidiaries, (B) make loans or advances to the Borrower
or any of its Restricted Subsidiaries, (C) transfer any of its properties or
assets to the Borrower or any Subsidiary Loan Party or (D) other than any
Excluded Subsidiary, act as a Guarantor and pledge its assets pursuant to the
Loan Documents, except in each case for prohibitions or restrictions existing
under or by reason of:

 

(i) restrictions and conditions imposed by (1) Requirements of Law, (2) any Loan
Document or (3) so long as such restrictions are not more restrictive in any
material respect on the Borrower or any of its Restricted Subsidiaries than
those set forth in this Agreement, (I) any documentation governing Permitted
Unsecured Refinancing Debt, Permitted Second Priority Refinancing Debt or
Permitted First Priority Refinancing Debt, (II) any documentation governing
Permitted Ratio Debt and (III) any documentation governing any Permitted
Refinancing incurred to refinance any such Indebtedness referenced in this
clause (3);

 

(ii) restrictions deemed to exist by virtue of fiduciary duties, or civil,
criminal, or personal liability imposed under applicable Law on officers and
directors of Foreign Subsidiaries of the Borrower;

 

(iii) restrictions and conditions existing on the Closing Date and set forth as
Schedule 6.09(b) and any extension, renewal, amendment, modification or
replacement thereof, except to the extent any such amendment, modification or
replacement expands the scope of any such restriction or condition;

 

(iv) (x) restrictions in connection with Indebtedness permitted to be incurred
hereunder by any Restricted Subsidiary that is not a Loan Party, and (y) other
restrictions in connection with Indebtedness permitted to be incurred hereunder,
so long as, in each case, such restrictions, when taken as a whole, would not
materially impair the ability of the Borrower to meet its payment obligations
under the Loan Documents;

 



-160-

 

 

(v) any restrictions or conditions set forth in any agreement in effect at any
time any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to the Borrower or any other Restricted
Subsidiary; and

 

(vi) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted by Section 6.04.

 

SECTION 6.10 Amendment of Junior Financing.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, amend
or modify any documentation governing any Junior Financing, in each case, to the
extent the terms of such amendment or modification (i) would not have been
permitted hereunder at the time the applicable Junior Financing was incurred or
(ii ) would not be permitted by the applicable Intercreditor Agreement or
subordination agreement.

 

SECTION 6.11 Financial Performance Covenant.

 

The Borrower will not permit the Total Net Leverage Ratio as of the last day of
any fiscal quarter of the Borrower set forth below to exceed the ratio set forth
opposite such fiscal quarter below:

 

Fiscal Quarter Ending  Ratio June 30, 2020  5.50 to 1.00 September 30, 2020 
5.50 to 1.00 December 31, 2020 and the last day of each fiscal quarter of the
Borrower thereafter  5.00 to 1.00

  

SECTION 6.12 Changes in Fiscal Periods.

 

The Borrower will not make any change in its fiscal year; provided, however,
that the Borrower may, upon written notice to the Administrative Agent, change
its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in its fiscal year.

 

SECTION 6.13 Amendments of Organizational Documents 

 

Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, amend or modify its Organizational Documents in a manner
materially adverse to the Lenders; it being understood that, in any event (and
without limiting the foregoing), Holdings will not amend, modify or otherwise
change any provision of the New Holdings Preferred Equity that would (i)
increase the cash or non-cash dividend rate thereon or make the dividends
payable thereunder on a more frequent basis (except, for the avoidance of doubt,
with respect to any automatic increase to the non-cash dividend rates provided
for in the Holdings LLC Agreement (as in effect on the date hereof)), (ii)
change any redemption date thereof to an earlier date, (iii) add any mandatory
redemption provisions thereof or make any redemption provisions thereunder more
restrictive on Holdings or less favorable to the Lenders, or (iv) make any of
the “protective provisions” thereunder or other terms thereof more restrictive
on Holdings and its Subsidiaries; provided, however, if any provisions of
Sections 6.01, 6.05, 6.07(a) and/or 6.08 are amended, modified or otherwise
changed after the Closing Date in a manner that is more restrictive on, or less
favorable to, Holdings and its Subsidiaries, then the corresponding “protective
provisions” of the New Holdings Preferred Equity may be amended, modified or
changed in a consistent manner so long as any applicable cushions as between the
provisions of this Agreement and those corresponding provisions of the New
Holdings Preferred Equity are maintained.

 



-161-

 

 

SECTION 6.14 Prohibition on Division/Series Transactions 

 

Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, neither Holdings nor the Borrower will (a) enter into (or
agree to enter into) any Division/Series Transaction or (b) permit any new
“series” to be created or issued under Holdings’ or the Borrower’s, as
applicable, Organizational Documents.

 

ARTICLE VII
Events of Default

 

SECTION 7.01 Events of Default.

 

If any of the following events (any such event, an “Event of Default”) shall
occur:

 

(a) any Loan Party shall fail to pay any principal or premium of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section
7.01) payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5) or
more Business Days;

 

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any of its Restricted Subsidiaries in connection with
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made, and if such incorrect
representation or warranty is capable of being cured (including by a restatement
of any relevant financial statements), such incorrectness shall remain incorrect
for a period of thirty (30) days after the date such representation or warranty
is made or deemed made;

 



-162-

 

 

(d) Holdings, the Borrower or any of its Restricted Subsidiaries shall fail to
observe or perform any covenant, condition or agreement contained in Section
5.02(a), 5.04 (with respect to the existence of Holdings, the Borrower or any
Subsidiary Loan Party), 5.10, 5.13, 5.14, 5.18, 5.19 or in Article VI; provided
that any Event of Default under the Financial Performance Covenant is subject to
cure as provided in Section 7.02;

 

(e) Holdings, the Borrower or any of its Restricted Subsidiaries shall fail to
observe or perform any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraph (a), (b) or (d) of this
Section 7.01), and such failure shall continue unremedied for a period of thirty
(30) days after the earlier of (x) written notice thereof from the
Administrative Agent to the Borrower and (y) a Responsible Officer of a Loan
Party having become aware of such default; provided that, any Default or Event
of Default which may occur as a result of the failure to timely meet any
delivery requirements under Section 5.01 or 5.02 shall cease to exist upon any
delivery otherwise in compliance with such requirements;

 

(f) Holdings, the Borrower or any of its Restricted Subsidiaries shall fail to
make any payment (whether of principal, interest or otherwise and regardless of
amount) in respect of Material Indebtedness, when and as the same shall become
due and payable (after giving effect to any applicable grace period);

 

(g) (A) any event or condition exists or occurs that results in Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with all applicable grace periods having expired) the holder or holders
of Material Indebtedness or any trustee or agent on its or their behalf to cause
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, provided that
this paragraph (g) shall not apply to (i) secured Indebtedness that becomes due
as a result of the sale, transfer or other disposition (including as a result of
a casualty or condemnation event) of the property or assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement) or (ii) termination events or similar events
occurring under any Swap Agreement that constitutes Material Indebtedness and
not as a result of any other default thereunder by Holdings, the Borrower or any
of its Restricted Subsidiaries (it being understood that paragraph (f) of this
Section 7.01 will apply to any failure to make any payment required as a result
of any such termination or similar event); provided that, in the case of this
clause (g), such default or failure remains unremedied or has not been waived by
the holders of any such Material Indebtedness prior to any termination of the
Commitments, acceleration of the Loans or the exercise of any other remedies
pursuant to this Section 7.01 or (B) any event or condition exists or occurs
that would require Holdings to redeem any of the New Holdings Preferred Equity
in the absence of any restrictions or limitations set forth herein;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of Holdings, the Borrower, any Subsidiary Loan Party or
any Material Subsidiary or its debts, or of a material part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, examiner, sequestrator, conservator or similar official for Holdings,
the Borrower, any Subsidiary Loan Party or any Material Subsidiary or for a
material part of its assets, and, in any such case, such proceeding or petition
shall continue undismissed or unstayed for sixty (60) consecutive days or an
order or decree approving or ordering any of the foregoing shall be entered;

 



-163-

 

 

(i) Holdings, the Borrower, any Subsidiary Loan Party or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, court protection, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in paragraph
(h) of this Section 7.01, (iii) apply for or consent to the appointment of a
receiver, trustee, examiner, custodian, sequestrator, conservator or similar
official for Holdings, the Borrower, any Subsidiary Loan Party or any Material
Subsidiary or for a material part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding
or (v) make a general assignment for the benefit of creditors;

 

(j) one or more enforceable judgments for the payment of money in an aggregate
amount of $10,000,000 or more (to the extent not paid or covered by insurance as
to which the insurer has been notified of such judgment or order and has not
denied coverage) shall be rendered against Holdings, the Borrower and any of its
Restricted Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed, or any judgment creditor shall legally attach
or levy upon assets of Holdings, the Borrower or any of its Restricted
Subsidiaries that are material to the businesses and operations of Holdings, the
Borrower and its Restricted Subsidiaries, taken as a whole, to enforce any such
judgment;

 

(k) one or more ERISA Events occur that, individually or in the aggregate, have
resulted or would reasonably be expected to result in a Material Adverse Effect;

 

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on the Collateral (other than immaterial portions thereof), with the priority
required by the applicable Security Documents, except (i) as a result of the
sale or other disposition of the applicable Collateral to a Person that is not a
Loan Party in a transaction permitted under the Loan Documents, (ii) as a result
of the Administrative Agent’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents;

 

(m) any material provision of any material Loan Document or any Guarantee of the
Loan Document Obligations shall for any reason not be (or asserted in writing by
any Loan Party not to be) a legal, valid and binding obligation of any Loan
Party thereto other than as expressly permitted hereunder or thereunder;

 

(n) any Guarantees of the Loan Document Obligations by any Loan Party pursuant
to the Guarantee Agreement shall cease to be in full force and effect (in each
case, other than in accordance with the terms of the Loan Documents);

 

(o) a Change of Control shall occur; or

 



-164-

 

 

(p) after the execution and delivery thereof, the Second Lien Intercreditor
Agreement shall cease, for any reason, to be in full force and effect (other
than in accordance with its terms) or the security interest of the Collateral
Agent in any substantial portion of the Collateral shall for any other reason
cease to be senior to the security interest of the Second Lien Agent on the
Collateral, or, in either case, any Loan Party shall so assert, then, and in
every such event (other than an event with respect to the Borrower described in
paragraph (h) or (i) of this Section 7.01), and at any time thereafter during
the continuance of such event, the Administrative Agent may, and at the request
of the Required Lenders shall, by notice to the Borrower, take one or more of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.05, and (iv)
exercise (or direct the Collateral Agent to exercise) any and all rights and
remedies under the Security Documents, the Guarantee Agreement, the other Loan
Documents and applicable law, in each case, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by Holdings, the
Borrower and each other Loan Party; and in case of any event with respect to the
Borrower described in paragraph (h) or (i) of this Section 7.01, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall immediately and automatically become due and
payable, and the deposit of the such cash collateral in respect of LC Exposure
shall immediately and automatically become due and payable and the deposit of
the such cash collateral in respect of LC Exposure shall immediately and
automatically become due, in each case, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Holdings, the
Borrower and each other Loan Party.

 

SECTION 7.02 Right to Cure.

 

(a) Notwithstanding anything to the contrary contained in Section 7.01, in the
event that the Borrower and its Restricted Subsidiaries fail to comply with the
requirements of the Financial Performance Covenant as of the last day of any
applicable fiscal quarter of the Borrower, at any time after the end of such
fiscal quarter and until the expiration of the tenth (10th) Business Day
subsequent to the date on which the financial statements with respect to such
fiscal quarter (or the fiscal year ended on the last day of such fiscal quarter)
are required to be delivered pursuant to Section 5.01(a) or (b), as applicable
(such period, the “Cure Period”), Holdings shall have the right to issue
Qualified Equity Interests (other than to the Borrower or a Subsidiary and other
than New Holdings Preferred Equity) for cash or otherwise receive cash
contributions to the capital of Holdings (other than from the Borrower or a
Subsidiary) as cash common equity or other Qualified Equity Interests (other
than New Holdings Preferred Equity) (which, in either case, Holdings shall
contribute as cash common equity to the Borrower) (collectively, the “Cure
Right”), and upon the receipt by the Borrower of 100% of the cash proceeds of
such issuance (the “Cure Amount”) pursuant to the exercise by Holdings of such
Cure Right the Financial Performance Covenant shall be recalculated giving
effect to the following pro forma adjustment:

 

(i) Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any four (4) fiscal quarter period that contains such fiscal
quarter, solely for the purpose of measuring actual (as opposed to pro forma)
compliance with the Financial Performance Covenant and not for any other purpose
under this Agreement, by an amount equal to the Cure Amount; and

 

(ii) if, after giving effect to the foregoing pro forma adjustment (without
giving effect to any repayment of any Indebtedness with any portion of the Cure
Amount or any portion of the Cure Amount on the balance sheet of the Borrower
and its Restricted Subsidiaries), the Borrower and its Restricted Subsidiaries
shall then be in compliance with the requirements of the Financial Performance
Covenant, the Borrower and its Restricted Subsidiaries shall be deemed to have
satisfied the requirements of the Financial Performance Covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or Default
or Event of Default of the Financial Performance Covenant that had occurred
shall be deemed cured for the purposes of this Agreement;

 



-165-

 

 

provided that the Borrower shall have notified the Administrative Agent of the
exercise of such Cure Right within five (5) Business Days prior to the issuance
of the relevant Qualified Equity Interests for cash or the receipt of the cash
contributions by Holdings.

 

(b) Notwithstanding anything herein to the contrary, (i) in each four (4)
consecutive fiscal quarter period of the Borrower there shall be at least two
(2) fiscal quarters in which the Cure Right is not exercised, (ii) during the
term of this Agreement, the Cure Right shall not be exercised more than five (5)
times and (iii) for purposes of this Section 7.02, the Cure Amount shall be no
greater than the amount required for purposes of complying with the Financial
Performance Covenant and any amounts in excess thereof shall not be deemed to be
a Cure Amount. Notwithstanding any other provision in this Agreement to the
contrary, (i) no increase in Consolidated EBITDA on account of the exercise of
any Cure Right shall be applicable for any other purpose under this Agreement or
any other Loan Document, including determining pricing, the availability or
amount of any covenant basket, carve-out or compliance on a Pro Forma Basis with
the Financial Performance Covenant or any other financial ratio and (ii) there
shall be no pro forma or other reduction of Indebtedness (including any Loans
and including by way of cash netting) as a result of any Cure Amount in
determining the Financial Performance Covenant (or any other leverage based
test) for the applicable fiscal quarter in respect of which such Cure Right is
exercised and for any subsequent period that includes such fiscal quarter
(except, in the case of any such subsequent fiscal quarter, to the extent that
all or any portion of such Cure Amount is actually used to permanently prepay or
otherwise permanently reduce Indebtedness).

 

(c) For the avoidance of doubt, no Revolving Lender, Swing Line Lender or
Issuing Bank, as applicable, shall be required to fund any Revolving Loans or
Swing Loans, or issue (or increase) any Letters of Credit, as applicable, during
such Cure Period.

 

(d) Upon receipt by the Administrative Agent of a written notice, prior to the
end of the applicable Cure Period, that Holdings intends to exercise the Cure
Right in respect of a fiscal quarter, none of the Administrative Agent, the
Collateral Agent or the Lenders shall be permitted to accelerate Loans held by
them, to terminate the Commitments or to exercise remedies against the
Collateral solely on the basis of a failure to comply with the requirements of
the Financial Performance Covenant, unless such failure is not cured pursuant to
the exercise of the Cure Right on or prior to the end of the applicable Cure
Period.

 

SECTION 7.03 Application of Proceeds.

 

After the exercise of remedies provided for in Section 7.01, any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in accordance with Section 4.02 of the Collateral Agreement
and/or the similar provisions in the other Security Documents. Notwithstanding
the foregoing, Excluded Swap Obligations with respect to any Subsidiary Loan
Party shall not be paid with amounts received from such Subsidiary Loan Party or
its assets, but appropriate adjustments shall be made with respect to payments
from other Loan Parties to preserve the allocation to Secured Obligations
otherwise set forth in Section 4.02 of the Collateral Agreement and/or the
similar provisions in the other Security Documents.

 



-166-

 

 

ARTICLE VIII

Administrative Agent

 

SECTION 8.01 Appointment and Authority.

 

(a) Each of the Lenders and the Issuing Banks hereby irrevocably appoints
Macquarie Capital Funding LLC to act on its behalf as the Administrative Agent
and the Collateral Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent and the Collateral Agent (including through
its agents or employees) to execute, deliver and administer the Loan Documents
and to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent and Collateral Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Collateral Agent, the Lenders and the Issuing Banks,
and none of Holdings, the Borrower or any other Loan Party shall have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent or the Collateral
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Requirements of Law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(b) The Administrative Agent shall also act as the “Collateral Agent” under the
Loan Documents, and each of the Lenders and the Issuing Banks hereby irrevocably
appoints and authorizes the Collateral Agent to act as the agent of such Lender
and the Issuing Banks for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent and the
Collateral Agent pursuant to Section 8.05 for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Security
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent, shall be entitled to the benefits of all provisions
of this Article VIII and Article IX (including Section 9.03 as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

SECTION 8.02 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent and the term “Lender”, “Lenders” or “Issuing Bank” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
own securities of, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with
Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or the Issuing Banks.

 



-167-

 

 

SECTION 8.03 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings, the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity;

 

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.02 and in the last paragraph of Section 7.01) or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment; provided
that the Administrative Agent shall not be deemed to have knowledge of any
Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to the Administrative Agent by Holdings,
the Borrower, a Lender or an Issuing Bank; and

 

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
validity, perfection or priority of any Lien purported to be created by the
Security Documents, (v) the value or the sufficiency of any Collateral, or (vi)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent. The Administrative Agent shall not be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral. Each party to this Agreement acknowledges and agrees that the
Administrative Agent and the Collateral Agent may from time to time use one or
more outside service providers for the tracking of all UCC financing statements
(and/or other Collateral related filings and registrations from time to time)
required to be filed or recorded pursuant to the Loan Documents and the
notification to the Administrative Agent and the Collateral Agent, of, among
other things, the upcoming lapse or expiration thereof, and that each of such
service providers will be deemed to be acting at the request and on behalf of
the Borrower and the other Loan Parties. The Administrative Agent and the
Collateral Agent shall not be liable for any action taken or not taken by any
such service provider. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not have any liability arising from any confirmation
or determination of (x) the Revolving Exposure or the component amounts thereof,
(y) the Effective Yield or (z) the terms and conditions of any Intercreditor
Agreement.

 



-168-

 

 

SECTION 8.04 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or an Issuing Bank unless the
Administrative Agent shall have received written notice to the contrary from
such Lender or an Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

SECTION 8.05 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article VIII and the indemnity provisions of
Section 9.03 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any of its
subagents except to the extent that a court of competent jurisdiction determines
in a final and nonappealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

 

SECTION 8.06 Resignation of Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph or as otherwise provided below in this paragraph, the
Administrative Agent may resign upon thirty (30) days’ notice to the Lenders,
the Swing Line Lender, the Issuing Banks and the Borrower and such notice shall
also be effective in respect of its role as Collateral Agent unless the
Administrative Agent otherwise agrees in writing. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed)
unless an Event of Default under Section 7.01(a), (b), (h) or (i) has occurred
and is continuing, to appoint a successor, which shall be a bank or trust
company with an office in the United States, or an Affiliate of any such bank or
trust company with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders, the Swing Line Lender and
the Issuing Banks, appoint a successor Administrative Agent, which shall be an
Approved Bank or trust company with an office in New York, New York, or an
Affiliate of any such Approved Bank or trust company (the date upon which the
retiring Administrative Agent is replaced or such resignation otherwise becomes
effective as provided below, the “Resignation Effective Date”); provided that if
the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice or the Resignation
Effective Date.

 



-169-

 

 

If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders and the Borrower may, to the extent permitted by applicable
law, by notice in writing to such Person remove such Person as Administrative
Agent and, with the consent of the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.

 

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except (i) that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed and (ii) with respect to any outstanding payment obligations) and (2)
except for any indemnity payments or other amounts then owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents as set forth in this Section. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article VIII and Section 9.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

Any resignation or removal by Macquarie Capital Funding LLC as Administrative
Agent pursuant to this Section 8.06 shall also constitute its (or its
Affiliate’s or designee’s) resignation as Issuing Bank and Swing Line Lender. If
Macquarie Capital Funding LLC resigns as an Issuing Bank, it shall retain all
the rights, powers, privileges and duties of an Issuing Bank hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as Issuing Bank and all LC Exposure with respect thereto, including
the right to require the Lenders to make ABR Loans or fund risk participations
in outstanding reimbursement obligations pursuant to Section 2.05. If Macquarie
Capital Funding LLC resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make ABR Loans or fund risk participations
in outstanding Swing Loans pursuant to Section 2.04. Upon the appointment by the
Borrower of a successor Issuing Bank or Swing Line Lender hereunder (which
successor shall in all cases be a Lender (or an Affiliate of a Lender) other
than a Defaulting Lender), but otherwise subject to the immediately two
preceding sentences, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuing Bank
and/or Swing Line Lender, as applicable, (b) the retiring Issuing Bank and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder and under the other Loan Documents, and (c) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements reasonably satisfactory to Macquarie Capital Funding LLC to
effectively assume the obligations of Macquarie Capital Funding LLC with respect
to such Letters of Credit.

 



-170-

 

 

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Each Lender and Issuing Bank acknowledges that the
Administrative Agent and its Affiliates have not made any representation or
warranty to it. Except for documents expressly required by any Loan Document to
be transmitted by the Administrative Agent to the Lenders or any Issuing Bank,
the Administrative Agent shall not have any duty or responsibility (either
express or implied) to provide any Lender or Issuing Bank with any credit or
other information concerning any Loan Party, including the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of a Loan Party, that may come in to the possession
of the Administrative Agent or any of its Affiliates.

 

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Closing Date, or delivering its signature page to an Assignment and
Assumption, Incremental Facility Amendment or Refinancing Amendment pursuant to
which it shall become a Lender hereunder, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Closing Date.

 

Except as otherwise provided in Section 8.10, no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce any
Guarantee of the Secured Obligations, it being understood and agreed that all
powers, rights and remedies under the Loan Documents may be exercised solely by
the Administrative Agent and the Collateral Agent on behalf of the Secured
Parties in accordance with the terms hereby and thereof. In the event of a
foreclosure by the Administrative Agent or the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition,
and the Administrative Agent or the Collateral Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Secured Obligations as a
credit on account of the purchase price for any collateral payable by the
Administrative Agent or the Collateral Agent on behalf of the Lenders at such
sale or other disposition. Each Lender, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Secured Obligations, to have agreed to the foregoing
provisions.

 

-171-

 

 

In furtherance of the foregoing and not in limitation thereof, no Swap Agreement
or Cash Management Services the obligations under or in respect of which
constitute Secured Obligations will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such Swap Agreement or a provider of such
Cash Management Services shall be deemed to have appointed the Administrative
Agent and the Collateral Agent to serve as administrative agent and collateral
agent under the Loan Documents and agreed to be bound by the Loan Documents as a
Secured Party thereunder, subject to the limitations set forth in this
paragraph. Notwithstanding any other provision of this Section 8.07 to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, any
Swap Agreement or Cash Management Services the obligations under or in respect
of which constitute Secured Obligations unless the Administrative Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Secured Party that is a party thereto.

 

SECTION 8.08 No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, neither the Joint Lead
Arrangers, the Joint Bookrunners nor any Person named on the cover page hereof
as a Joint Lead Arranger or Joint Bookrunner shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent, a Lender or an Issuing Bank hereunder.

 

Each of the Lenders, Issuing Banks and other Secured Parties irrevocably
authorizes and directs the Administrative Agent and the Collateral Agent to, and
the Administrative Agent and the Collateral Agent, as applicable, shall (a)
release and terminate, or to confirm or evidence any automatic release and
termination of, any Guarantees and Liens created under the Loan Documents as
provided in Section 9.14 or in any other Loan Document and (b) subordinate, at
the request of the Borrower, any Lien on any property granted to or held by the
Collateral Agent under any Security Document to the holder of any Lien on such
property that is permitted by Section 6.02 and is otherwise in accordance with
Section 9.14.

 

SECTION 8.09 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or outstanding Letter of
Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letters of Credit outstanding and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Sections 2.12 and 9.03) allowed in such judicial
proceeding; and

 

-172-

 

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Issuing Bank and each other Secured Party to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Banks, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.12 and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or any Issuing
Bank to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Bank or in any such proceeding.

 

SECTION 8.10 No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, any Issuing Bank or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law. Each Lender agrees that, except as otherwise
provided in any of the Loan Documents and without the prior written consent of
the Required Lenders, it will not take any legal action or institute any action
or proceeding against any Loan Party with respect to any of the Secured Loan
Obligations or Collateral, or accelerate or otherwise enforce its portion of the
Secured Loan Obligations.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and the Collateral Agent in accordance with Article VII for
the benefit of all the Lenders and the Issuing Banks; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent or the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent or the Collateral
Agent) hereunder and under the other Loan Documents, (b) the Issuing Banks from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Bank) hereunder and under the other Loan Documents, (c) any
Lender from exercising setoff rights in accordance with Section 9.08 (subject to
the terms of Section 2.18), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided
further that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent and the
Collateral Agent pursuant to Article VII and (ii) in addition to the matters set
forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.18, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

-173-

 

 

SECTION 8.11 Withholding Taxes.

 

To the extent required by any applicable Requirements of Law (as determined in
good faith by the Administrative Agent), the Administrative Agent may deduct or
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other Governmental
Authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including because the appropriate form
was not delivered or not property executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective), such Lender shall
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Loan Parties
pursuant to Section 2.17 and without limiting any obligation of the Loan Parties
to do so pursuant to such Section) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Taxes or otherwise, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 8.11. The agreements
in this Section 8.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations under any Loan Document. For the avoidance of
doubt, the term “Lender” in this Article VIII shall include any Issuing Bank.

 

SECTION 8.12 Certain ERISA Matters.

 

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

(a) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

 



-174-

 

 

(b) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(c) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

 

In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01 Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, e-mail or other
electronic transmission, as follows:

 

(i) if to Holdings, the Borrower, the other Loan Parties, the Administrative
Agent or the Issuing Banks, to the address, fax number, e-mail address or
telephone number specified for such Person on Schedule 9.01; and

 



-175-

 

 

(ii) if to any other Lender, to it at its address (or fax number, telephone
number or e-mail address) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain Material Non-Public Information relating to the
Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; any notices and other communications sent by fax shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below shall be effective as provided in such paragraph
(b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures reasonably approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender, any
Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Holdings, the Borrower or any of
their Affiliates or any Lender, any Issuing Bank or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 



-176-

 

 

(d) Change of Address, Etc. Each of Holdings, the Borrower, the Administrative
Agent and each Issuing Bank may change its address, electronic mail address, fax
or telephone number for notices and other communications or website hereunder by
notice to the other parties hereto. Each other Lender may change its address,
fax or telephone number for notices and other communications hereunder by notice
to the Borrower, the Administrative Agent and each Issuing Bank. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

 

(e) Reliance by Administrative Agent, Issuing Banks and Lenders. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Issuing Bank, each Lender and the Related Parties
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct as determined in a final
and non-appealable judgment by a court of competent jurisdiction. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent and each of the parties hereto hereby
consents to such recording.

 

SECTION 9.02 Waivers; Amendments.

 

(a) No failure or delay by the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender in exercising any right or power under this Agreement
or any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance, amendment,
renewal or extension of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether the Administrative Agent,
any Lender or any Issuing Bank may have had notice or knowledge of such Default
or Event of Default at the time. No notice or demand on the Borrower or Holdings
in any case shall entitle the Borrower or Holdings to any other or further
notice or demand in similar or other circumstances.

 



-177-

 

 

(b) Except as provided in Section 2.20 with respect to any Incremental Facility
Amendment, Section 2.21 with respect to any Refinancing Amendment or Section
2.24 with respect to any Permitted Amendment, neither this Agreement, any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrower, the Administrative
Agent (to the extent that such waiver, amendment or modification does not affect
the rights, duties, privileges or obligations of the Administrative Agent under
this Agreement or otherwise require the individual consent of the Administrative
Agent pursuant to the terms hereof and the other Loan Documents, the
Administrative Agent shall execute such waiver, amendment or other modification
to the extent approved by the Required Lenders) and the Required Lenders or, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent or the Collateral Agent (as
applicable) and the Loan Party or Loan Parties that are parties thereto, in each
case with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default or Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender),
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the reimbursement obligations of the Borrower for the LC Exposure at such
time (it being understood that a waiver of any Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute a reduction or forgiveness of principal) or reduce the rate of
interest thereon, or reduce any premiums or fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby (it being
understood that any change to the definition of Total Net Leverage Ratio, Senior
Secured Net Leverage Ratio or First Lien Net Leverage Ratio or in the component
definitions thereof shall not constitute a reduction of interest or fees for
purposes of this clause (ii)), provided that only the consent of the Required
Lenders shall be necessary to waive (or reduce) any obligation of the Borrower
to pay default interest pursuant to Section 2.13(c), (iii) postpone the maturity
of any Loan (it being understood that a waiver of any Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute a reduction or forgiveness of principal or an extension of any
maturity date, date of any scheduled amortization payment or date for payment of
interest or fees), or the date of any scheduled amortization payment of the
principal amount of any Term Loan under Section 2.10 or the applicable
Incremental Facility Amendment, Refinancing Amendment or Loan Modification
Agreement, or the reimbursement date with respect to any LC Disbursement, or any
date for the payment of any interest, premium or fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment (it being understood that a
waiver of any Default or Event of Default shall not constitute an extension of
any maturity date, date of any scheduled amortization payment or date for
payment of interest, premium or fees) without the written consent of each Lender
directly and adversely affected thereby, (iv) change any of the provisions of
this Section 9.02(b) without the written consent of each Lender directly and
adversely affected thereby; provided that any such change which is in favor of a
Class of Lenders holding Loans maturing after the maturity of other Classes of
Lenders (and only takes effect after the maturity of such other Classes of Loans
or Commitments) will require the written consent of the Required Lenders with
respect to each Class directly and adversely affected thereby, (v) reduce the
percentage set forth in the definition of “Required Lenders”, “Required
Revolving Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be), (vi) release all or substantially all the
value of the Guarantees under the Guarantee Agreement (except as expressly
provided in the Loan Documents) without the written consent of each Lender,
(vii) release all or substantially all the Collateral from the Liens of the
Security Documents, without the written consent of each Lender, except as
expressly provided in the Loan Documents, (viii) modify the provisions of
Section 2.18 or any other provision of this Agreement relating to pro rata
sharing or pro rata payments without the consent of each Lender, (ix) modify the
provisions of Section 7.03 of this Agreement or Section 4.02 of the Collateral
Agreement without the consent of each Lender or (x) (I) amend, modify or waive
any condition precedent set forth in Section 4.02 as it pertains to any
Revolving Loan or Swing Loan without the consent of the Required Revolving
Lenders and, as it pertains to Swing Loans, the Swing Line Lender (it being
understood and agreed that the waiver of any Default or Event of Default shall
only require the consent of the Required Lenders) and (II) amend, modify or
waive any condition precedent set forth in Section 4.02 as it pertains to the
issuance of any Letter of Credit by any Issuing Bank without the consent of the
relevant Issuing Bank and the Required Revolving Lenders (it being understood
and agreed that the waiver of any Default or Event of Default shall only require
the consent of the Required Lenders); provided further that (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent, the Swing Line Lender or any Issuing
Bank without the prior written consent of the Administrative Agent, the
Collateral Agent, the Swing Line Lender or such Issuing Bank, (B) any provision
of this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by Holdings, the Borrower and the Administrative Agent to
cure any ambiguity, omission, defect or inconsistency if the same is not
objected to in writing by the Required Lenders to the Administrative Agent
within five (5) Business Days following the Lenders’ receipt of notice thereof
and (C) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of Lenders holding Loans
or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by Holdings, the Borrower and the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time. Notwithstanding the foregoing, (a) this Agreement
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent, Holdings and the Borrower (i) to add
one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders on substantially the same basis as the Lenders prior to such inclusion
and (b) guarantees, Security Documents and related documents in connection with
this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with this Agreement and the other Loan Documents,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local law or
advice of local counsel, (ii) to cure ambiguities, defects or inconsistencies if
the same is not objected to in writing by the Required Lenders to the
Administrative Agent within five (5) Business Days following the Lenders’
receipt of notice thereof, (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents or (iv) to integrate any Incremental Facility or Credit Agreement
Refinancing Indebtedness in a manner consistent with this Agreement and the
other Loan Documents, including the relevant Intercreditor Agreement(s).

 



-178-

 

 

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class pursuant to clause (iv), (ix) or (xi) of paragraph (b) of
this Section 9.02, the consent of a Majority in Interest of the outstanding
Loans and unused Commitments of such Class) to such Proposed Change is obtained,
but the consent to such Proposed Change of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in paragraph (b) of this Section 9.02 being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, (i) if no Event of Default under Section 7.01(a), (b), (h)
or (i) exists, permanently prepay all of the Loans of any Class owing by it to,
and terminating any Commitments of, such Non-Consenting Lender or (ii) require
such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment), provided that (a) the
Borrower shall have received the prior written consent of the Administrative
Agent to the extent such consent would be required under Section 9.04(b) for an
assignment of Loans or Commitments, as applicable (and, if a Revolving
Commitment is being assigned, each Issuing Bank and the Swing Line Lender),
which consent shall not unreasonably be withheld, (b) such Non-Consenting Lender
shall have received payment of an amount equal to the outstanding par principal
amount of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including
pursuant to Section 2.11(a)(i)) from the Eligible Assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all amounts owing under Section 2.11(a)(i) and all other amounts)
and (c) unless waived, the Borrower or such Eligible Assignee shall have paid to
the Administrative Agent the processing and recordation fee specified in Section
9.04(b).



 

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Revolving Commitments, Term Loans and Revolving Exposure of
any Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class), a Majority in Interest of Lenders of any Class or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section 9.02); provided that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

(e) Notwithstanding anything to the contrary contained herein, the Required
Revolving Lenders shall have the ability to waive, amend, supplement or modify
the financial covenant set forth in Section 6.11 (including any defined terms as
they relate thereto) without the consent or approval of any other Lender.

 

(e) (f) Notwithstanding the foregoing, no Lender consent is required to effect
any amendment or supplement to any First Lien Intercreditor Agreement or any
Second Lien Intercreditor Agreement or other intercreditor agreement or
arrangement permitted under this Agreement that is for the purpose of adding the
holders of any Indebtedness as expressly contemplated by the terms of such First
Lien Intercreditor Agreement, such Second Lien Intercreditor Agreement or such
other intercreditor agreement or arrangement permitted under this Agreement, as
applicable, so long as the Administrative Agent consents to such amendment or
supplement to any First Lien Intercreditor Agreement or any Second Lien
Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
any Indebtedness as expressly contemplated by the terms of such First Lien
Intercreditor Agreement, such Second Lien Intercreditor Agreement or such other
intercreditor agreement or arrangement permitted under this Agreement (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders); provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Collateral Agent hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent or the Collateral Agent
(as applicable).

 



-179-

 

 

(g) Notwithstanding the foregoing, Holdings, the Borrower and the Administrative
Agent may, on or before the fifth Business Day after the Syndication Date, amend
or modify this Agreement or any other Loan Document to effect a Syndication
Amendment without the consent or approval of any other Lender.

 

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

 

(a) The Borrower shall pay, whether or not the Closing Date occurs, (i) all
reasonable and documented and invoiced out-of-pocket costs and expenses incurred
by the Administrative Agent, the Joint Lead Arrangers, the Joint Bookrunners and
their respective Affiliates (without duplication) (limited, in the case of legal
fees and expenses, to, the reasonable, documented and invoiced fees,
disbursements and other charges of White & Case LLP and to the extent reasonably
determined by the Administrative Agent to be necessary, one local counsel, one
foreign counsel and one regulatory counsel in each applicable jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
and, in the case of an actual or potential conflict of interest where the
Indemnitee affected by such conflict notifies the Borrower of the existence of
such conflict and thereafter retains its own counsel, one additional conflicts
counsel (and, to the extent reasonably determined by the Administrative Agent to
be necessary, one additional conflicts local counsel, foreign counsel and
regulatory counsel in each applicable jurisdiction) for the affected Indemnitees
similarly situated and such other counsel retained with the Borrower’s consent
(such consent not to be unreasonably withheld or delayed), in connection with
the syndication of the credit facilities provided for herein, and the
preparation, negotiation, execution, delivery and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(or proposed amendments, modifications or waivers of the provisions thereof),
(ii) all reasonable and documented and invoiced out-of-pocket costs and expenses
incurred by each Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable and documented and invoiced out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent, each
Issuing Bank and each Lender, including the fees, disbursements and other
charges of counsel for the Administrative Agent, the Collateral Agent, the
Issuing Banks and the Lenders, in connection with the enforcement, protection or
preservation of any rights or remedies (A) in connection with the Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Laws), including its rights
under this Section 9.03 or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket costs and expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that such counsel shall be limited to one
lead counsel and one local counsel in each applicable jurisdiction (exclusive of
any reasonably necessary special counsel in each jurisdiction) (and, in the case
of an actual or potential conflict of interest, where the Administrative Agent,
the Collateral Agent, any Issuing Bank or any Lender affected by such conflict
notifies the Borrower of the existence of such conflict and thereafter retains
its own counsel, one additional conflicts counsel (and, to the extent reasonably
determined by the Administrative Agent to be necessary, one additional conflicts
local counsel, foreign counsel and regulatory counsel in each applicable
jurisdiction)) and such other counsel as may be retained with the Borrower’s
consent (such consent not to be unreasonably withheld or delayed).

 



-180-

 

 

(b) The Borrower shall indemnify the Administrative Agent, the Collateral Agent,
each Issuing Bank, each Lender, each Joint Lead Arrangers, each Joint
Bookrunner, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and reasonable and
documented and invoiced out-of-pocket fees and expenses (limited, in the case of
(x) legal fees and expenses, to the reasonable, documented and invoiced fees,
disbursements and other charges of one counsel for all Indemnitees and to the
extent reasonably determined by the Administrative Agent to be necessary, one
local counsel, one foreign counsel and one regulatory counsel in each relevant
jurisdiction (and in the case of an actual or potential conflict of interest,
where the Indemnitee affected by such conflict notifies the Borrower of the
existence of such conflict and thereafter retains its own counsel, one
additional conflicts counsel (and one additional conflicts local counsel,
foreign counsel and regulatory counsel in each applicable jurisdiction)) for the
affected Indemnitees similarly situated (which may include a single special
counsel acting in multiple jurisdictions), incurred by or asserted against any
Indemnitee by any third party or by the Borrower, Holdings or any Subsidiary
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any other agreement or
instrument contemplated hereby or thereby, the performance by the parties to the
Loan Documents of their respective obligations thereunder or the consummation of
the Transactions or any other transactions contemplated thereby or the
syndication of the credit facilities provided for herein, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release or threat of Release of any Hazardous Material on, at, to or from any
Mortgaged Property or any other property currently or formerly owned, leased or
operated by Holdings, the Borrower or any Subsidiary, or any other Environmental
Liability related in any way to Holdings, the Borrower or any Subsidiary or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, Holdings or any
Subsidiary or their Affiliates and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, costs or
related expenses (w) resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or its Related Parties (as determined by a court
of competent jurisdiction in a final and non-appealable judgment), (x) resulted
from a material breach of the Loan Documents by such Indemnitee or its Related
Parties (as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (y) arise from disputes between or among Indemnitees
(other than disputes involving claims against the Administrative Agent,
Collateral Agent, any Joint Lead Arranger, any Joint Bookrunner or any Issuing
Bank, in each case, in their respective capacities) that do not involve an act
or omission by Holdings, the Borrower or any Subsidiary or Affiliate thereof.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent, any Joint Lead
Arranger, any Joint Bookrunner, any Lender or any Issuing Bank under
paragraph (a) or (b) of this Section 9.03, each Lender severally agrees to pay
to the Administrative Agent, the Collateral Agent, such Joint Lead Arranger,
such Joint Bookrunner, such Lender or such Issuing Bank, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent, such Joint Lead
Arranger, such Joint Bookrunner, such Lender or such Issuing Bank in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the aggregate Revolving Exposures,
outstanding Term Loans and unused Commitments at such time. The obligations of
the Lenders under this paragraph (c) are subject to the last sentence of Section
2.02(a) (which shall apply mutatis mutandis to the Lenders’ obligations under
this paragraph (c)).

 



-181-

 

 

(d) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, or permit any of their Affiliates or Related Parties to assert,
and each hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
direct or actual damages are determined by a court of competent jurisdiction by
final, non-appealable judgment to have resulted from the gross negligence or
willful misconduct of, or a material breach of the Loan Documents by, such
Indemnitee or its Related Parties or (ii) on any theory of liability, for
special, indirect, consequential, incidental, exemplary or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

 

(e) All amounts due under this Section 9.03 shall be payable not later than ten
(10) Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final and non-appealable judicial determination by
a court of competent jurisdiction that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 9.03.

 

SECTION 9.04 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate or designee of any Issuing Bank that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender, each Issuing Bank, the Swing Line Lender and the
Administrative Agent (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no assignment shall be made
to any Defaulting Lender or any of its Subsidiaries, or any Persons who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii) and (iii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate or
designee of any Issuing Bank that issues any Letter of Credit), Participants (to
the extent provided in paragraph (c) of this Section 9.04), the Indemnitees and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 



-182-

 

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below and the
respective limitations otherwise set forth in this Section 9.04, any Lender may
assign to one or more Eligible Assignees (provided that, in the case of the
Disqualified Lender prong of the definition of Eligible Assignee, only to the
extent the list of Disqualified Lenders has been made available to all Lenders)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld, delayed
or conditioned) of (A) the Borrower; provided that no consent of the Borrower
shall be required for an assignment (x) by a Term Lender to any Lender or an
Affiliate of any Lender or an Approved Fund, (y) by a Revolving Lender to
another Revolving Lender or an Affiliate of a Revolving Lender or an Approved
Fund or (z) to any Eligible Assignee (other than a Disqualified Lender) if an
Event of Default has occurred and is continuing; provided further, that no
assignee contemplated by the immediately preceding proviso shall be entitled to
receive any greater payment under Section 2.15 or Section 2.17 than the
applicable assignor would have been entitled to receive with respect to the
assignment made to such assignee, unless the assignment to such assignee is made
with the Borrower’s prior written consent (although the Borrower, in accordance
with and pursuant to the other provisions of this Agreement, shall be obligated
to pay any other increased costs of the type described in such Sections
resulting from Change in Law after the date of the respective assignment),
(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of a Term Loan to (x) a Lender, an
Affiliate of a Lender or an Approved Fund or (y) subject to Section 9.04(f),
Holdings, the Borrower or any of its Subsidiaries and (C) solely in the case of
Revolving Loans and Revolving Commitments, the Swing Line Lender and each
Issuing Bank (not to be unreasonably withheld, delayed or conditioned); provided
that, for the avoidance of doubt, no consent of the Swing Line Lender or any
Issuing Bank shall be required for an assignment of all or any portion of a Term
Loan or Term Commitment. Notwithstanding anything in this Section 9.04 to the
contrary, if the Borrower has not given the Administrative Agent written notice
of its objection to an assignment within ten (10) Business Days after written
notice of such assignment, the Borrower shall be deemed to have consented to
such assignment.

 

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date of the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall, in the case of
Revolving Loans, not be less than $2,500,000 or, in the case of a Term Loan,
$1,000,000, unless the Borrower and the Administrative Agent otherwise consent
(in each case, such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing, (B) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement; provided that this clause (B) shall
not be construed to prohibit assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans, (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or, if previously agreed with the
Administrative Agent, manually execute and deliver to the Administrative Agent
an Assignment and Assumption, and, in each case, together with a processing and
recordation fee of $3,500; provided that the Administrative Agent, in its sole
discretion, may elect to waive or reduce such processing and recordation fee;
provided further, that any such Assignment and Assumption shall include a
representation by the assignee that the assignee is not a Disqualified Lender or
an Affiliate of a Disqualified Lender (provided that, in the case of the
Disqualified Lender prong of the definition of Eligible Assignee, only to the
extent such list of Disqualified Lenders has been made available to all
Lenders); provided further, that assignments made pursuant to Section 2.19(b) or
Section 9.02(c) shall not require the signature of the assigning Lender to
become effective and (D) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
USA PATRIOT Act, any tax forms required by Section 2.17(e) and an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain Material Non-Public
Information about the Borrower, the other Loan Parties and their Related Parties
or their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 



-183-

 

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section 9.04, from and after the date each Assignment and Assumption is
recorded in the Register, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section 9.04.

 

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower, the Issuing Banks and any Lender (but, in the case of any Lender,
only as to its own Commitments and Loans under this Agreement), at any
reasonable time and from time to time upon reasonable prior written notice.
Notwithstanding anything to the contrary contained herein, each Loan Party and
the Lenders acknowledge and agree that in no event shall the Administrative
Agent be obligated to ascertain, monitor or inquire as to whether any Person is
a Disqualified Lender or a GSO Entity or have any liability with respect to or
arising out of (x) any assignment or participation made to a Disqualified Lender
or a GSO Entity or (y) any disclosure of confidential information by the Lenders
to a Disqualified Lender or a GSO Entity.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 



-184-

 

 

(vi) The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(c) (i) Any Lender may, without the consent of Holdings, the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other Persons (other than to a Person that is not an Eligible Assignee
(provided that, in the case of the Disqualified Lender prong of the definition
of Eligible Assignee, only to the extent that the list of Disqualified Lenders
has been available to all Lenders)) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and any other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and any other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly and adversely affects such
Participant. Subject to paragraph (c)(iii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the obligations and limitations thereof and Section 2.19,
it being understood that any tax forms required by Section 2.17(e) shall be
provided solely to the participating Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 9.04. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.

 

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive, absent manifest error, and the
parties hereto shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of its Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or other obligations under the
Loan Documents) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary in
connection with a Tax audit or other proceeding to establish that any Loan or
other obligation under the Loan Documents is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations and Section 1.163-5(b) of
the United States Proposed Treasury Regulations (or any amended or successor
version). For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 



-185-

 

 

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed).

 

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other “central” bank, and this Section 9.04 shall not apply to any such pledge
or assignment of a security interest, provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(e) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any Issuing
Bank or any Lender hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(f) Any Lender may, at any time, assign all or a portion of its Term Loans (but
not Revolving Loans or Revolving Commitments) to Holdings or any of its
Subsidiaries, through (x) Dutch auctions or other offers to purchase open to all
Lenders on a pro rata basis in accordance with procedures of the type described
in Section 2.11(a)(ii) or other customary procedures acceptable to the
Administrative Agent and/or (y) open market purchases on a non-pro rata basis,
provided that (i) the Borrower shall not make any Borrowing of Revolving Loans
or Swing Loans to fund such assignment, (ii) any Term Loans that are so assigned
will be automatically and irrevocably cancelled and the aggregate principal
amount of the tranches and installments of the relevant Term Loans then
outstanding shall be reduced by an amount equal to the principal amount of such
Term Loans, (iii) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (iv) each Lender making such assignment
to Holdings or any of its Subsidiaries acknowledges and agrees that in
connection with such assignment, (1) Holdings or its Subsidiaries then may have,
and later may come into possession of Material Non-Public Information, (2) such
Lender has independently and, without reliance on Holdings, any of its
Subsidiaries, the Administrative Agent or any of their respective Affiliates,
made its own analysis and determination to enter into such assignment
notwithstanding such Lender’s lack of knowledge of the Material Non-Public
Information and (3) none of Holdings, its Subsidiaries, the Administrative
Agent, or any of their respective Affiliates shall have any liability to such
Lender, and such Lender hereby waives and releases, to the extent permitted by
Requirements of Law, any claims such Lender may have against Holdings, its
Subsidiaries, the Administrative Agent, and their respective Affiliates, under
applicable laws or otherwise, with respect to the nondisclosure of the Material
Non-Public Information. Each Lender entering into such an assignment further
acknowledges that the Material Non-Public Information may not be available to
the Administrative Agent or the other Lenders.

 



-186-

 

 

(g) Notwithstanding the foregoing, no assignment may be made or participation
sold to a Disqualified Lender (only to the extent such list of Disqualified
Lenders has been made available to all Lenders) without the prior written
consent of the Borrower; provided that, upon request by any Lender to the
Administrative Agent, the Administrative Agent shall be permitted to disclose to
such Lender the list of Disqualified Lenders and, in any event, the
Administrative Agent shall be entitled to post such list to the Lenders
generally; provided further, that inclusion on the list of Disqualified Lenders
shall not apply retroactively to disqualify any Persons that have previously
acquired an assignment or participation in the Loans or Commitments if such
Person was not included on the list of Disqualified Lenders at the time of such
assignment or participation. Notwithstanding anything contained in this
Agreement or any other Loan Document to the contrary, if any Lender was a
Disqualified Lender at the time of the assignment of any Loans or Commitments to
such Lender, following written notice from the Borrower to such Lender and the
Administrative Agent: (1) such Lender shall promptly assign all Loans and
Commitments held by such Lender to an Eligible Assignee; provided that (A) the
Administrative Agent shall not have any obligation to the Borrower, such Lender
or any other Person to find such a replacement Lender, (B) the Borrower shall
not have any obligation to such Disqualified Lender or any other Person to find
such a replacement Lender or accept or consent to any such assignment to itself
or any other Person subject to the Borrower’s consent in accordance with Section
9.04(b)(i) and (C) the assignment of such Loans and/or Commitments, as the case
may be, shall be at the lesser of (x) par and (y) the amount that such
Disqualified Lender paid to acquire such Loans and/or Commitments, in each case
plus accrued and unpaid interest and fees; (2) such Lender shall not have any
voting or approval rights under the Loan Documents and shall be excluded in
determining whether all Lenders (or all Lenders of any Class), all affected
Lenders (or all affected Lenders of any Class), a Majority in Interest of
Lenders of any Class or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to this
Section 9.02); provided that (x) the Commitment of any Disqualified Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that affects any Disqualified Lender adversely and in a manner
that is disproportionate to other affected Lenders shall require the consent of
such Disqualified Lender; and (3) no Disqualified Lender is entitled to receive
information provided solely to Lenders by the Administrative Agent or any Lender
or will be permitted to attend or participate in meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices or
Borrowings, notices or prepayments and other administrative notices in respect
of its Loans or Commitments required to be delivered to Lenders pursuant to
Article II.

 

(h) Notwithstanding anything to the contrary contained herein, in no event shall
the GSO Entities (taken together) at any time hold outstanding Loans and unused
Commitments hereunder (either directly or through a participation) in excess of
20% of the aggregate outstanding principal amount of all Loans and unused
Commitments hereunder (the “GSO Entity Cap”), and each Assignment and Assumption
and participation agreement to be entered into by a GSO Entity shall clearly
identify the assignee or participant thereof as a GSO Entity and contain a
representation and warranty by such GSO Entity that the aggregate outstanding
principal amount of all Loans and unused Commitments held (either directly or
through a participation) by all GSO Entities at such time (and after giving
effect to such assignment and/or participation) does not exceed the GSO Entity
Cap.

 



-187-

 

 

SECTION 9.05 Survival.

 

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to any Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans and all other amounts payable hereunder, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof. Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement, in the event that, in
connection with the refinancing or repayment in full of the credit facilities
provided for herein, an Issuing Bank shall have provided to the Administrative
Agent a written consent to the release of the Revolving Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrower (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(e) or (f).

 

SECTION 9.06 Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the syndication of the Loans and
Commitments constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07 Severability.

 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 9.07, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the Issuing Bank, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 



-188-

 

 

SECTION 9.08 Right of Setoff.

 

If an Event of Default under Section 7.01(a), (b), (h) or (i) shall have
occurred and be continuing, each Lender and each Issuing Bank is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or such
Issuing Bank to or for the credit or the account of the Borrower or any other
Loan Party (excluding, for the avoidance of doubt, any Settlement Assets except
to effect Settlement Payments such Lender is obligated to make to a third party
in respect of such Settlement Assets or as otherwise agreed in writing between
the Borrower and such Lender) against any of and all the obligations of the
Borrower or any other Loan Party then due and owing under this Agreement or the
other Loan Documents held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement and although such obligations are owed to a branch or office of such
Lender or Issuing Bank different from the branch or office holding such deposit
or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Secured Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The
applicable Lender and applicable Issuing Bank shall notify the Borrower and the
Administrative Agent of such setoff and application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section. The rights of each Lender and
each Issuing Bank under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or such Issuing
Bank may have. Notwithstanding the foregoing, no amount set off from any Loan
Party (other than the Borrower) shall be applied to any Excluded Swap Obligation
of such Loan Party (other than the Borrower).

 

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.

 

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan and of the
United States District Court of the Southern District of New York, Borough of
Manhattan and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against Holdings, the Borrower or any other Loan Party or their respective
properties in the courts of any jurisdiction.

 



-189-

 

 

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section 9.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

SECTION 9.10 WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.10.

 

SECTION 9.11 Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 



-190-

 

 

SECTION 9.12 Confidentiality.

 

Each of the Administrative Agent, each Issuing Bank and each Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and its and its Affiliates’
respective directors, officers, employees, trustees and agents, including
accountants, legal counsel and other agents and advisors and any numbering,
administration or settlement service providers (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and any failure of such Persons acting on behalf of the Administrative Agent,
any Issuing Bank or the relevant Lender to comply with this Section 9.12 shall
constitute a breach of this Section 9.12 by the Administrative Agent, such
Issuing Bank or the relevant Lender, as applicable), (ii) to the extent
requested by any regulatory authority or self-regulatory authority, required by
applicable law or by any subpoena or similar legal process or in connection with
the exercise of remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder; provided that (x) solely
to the extent permitted by law and other than in connection with routine audits
and reviews by regulatory and self-regulatory authorities, each Lender and the
Administrative Agent shall notify the Borrower as promptly as practicable of any
such requested or required disclosure in connection with any legal or regulatory
proceeding and (y) in the case of preceding clause (ii) only, each Lender and
the Administrative Agent shall use commercially reasonable efforts to ensure
that such Information is kept confidential in connection with the exercise of
such remedies, and, provided further, that in no event shall any Lender or the
Administrative Agent be obligated or required to return any materials furnished
by (or on behalf of) Holdings, the Borrower or any Subsidiary of Holdings,
(iii) to any other party to this Agreement, (iv) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section 9.12, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (B) any actual or prospective counterparty (or its advisors) to any
Swap Agreement or derivative transaction relating to any Loan Party or its
Subsidiaries and its obligations under the Loan Documents or (C) any pledgee
referred to in Section 9.04(d), (v) if required by any rating agency on a
customary basis, (vi) to service providers providing administrative and
ministerial services solely in connection with the syndication and
administration of the Loan Documents and the facilities (e.g., identities of
parties, maturity dates, interest rates, etc.) on a confidential basis, (vii)
(x) to a Person that is an investor or prospective investor in a securitization
or other financing, separate account or commingled fund so long such investor or
prospective investor agrees that its access to information regarding the Loan
Parties and the Loans and Commitments is solely for purposes of evaluating an
investment in such securitization or other financing, separate account or
commingled fund and who agrees to treat such information as confidential or (y)
to a Person that is a trustee, collateral agent, collateral manager, servicer,
noteholder, equityholder or secured party in a securitization in connection with
the administration, servicing and evaluation of, and reporting on, the assets
serving as collateral for such securitization, (viii) to the extent such
Information (w) becomes publicly available other than as a result of a breach of
this Section 9.12 or (x) becomes available to the Administrative Agent, any
Issuing Bank, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Holdings, the Borrower or any
Subsidiary, which source is not known by the recipient of such information to be
subject to a confidentiality obligation, (y) was independently developed by the
Administrative Agent, any Issuing Bank, any Lender or any Affiliate thereof or
(z) was available to the Administrative Agent, any Issuing Bank, any Lender or
any Affiliate thereof on a non-confidential basis prior to its disclosure to any
such Person, or (ix) with the Borrower’s prior written consent. For the purposes
hereof, “Information” means all information received from or on behalf of
Holdings or the Borrower relating to Holdings, the Borrower, any other
Subsidiary or their business, other than any such information that is available
to the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by Holdings, the Borrower or any Subsidiary; provided
that, in the case of information received from Holdings, the Borrower or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 9.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding the foregoing, no such information shall be disclosed to a
Disqualified Lender that constitutes a Disqualified Lender at the time of such
disclosure without the Borrower’s prior written consent.

 



-191-

 

 

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12(a))
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

SECTION 9.13 USA PATRIOT Act.

 

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the USA PATRIOT Act.

 

SECTION 9.14 Release of Liens and Guarantees.

 

(a) A Subsidiary Loan Party shall automatically be released from its obligations
under the Loan Documents, and all security interests created by the Security
Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, upon the consummation of any transaction or designation
permitted by this Agreement as a result of which such Subsidiary Loan Party
ceases to be a Restricted Subsidiary (including pursuant to a permitted merger
with a Subsidiary that is not a Loan Party or a designation as an Unrestricted
Subsidiary). Upon any sale or other transfer by any Loan Party (other than to
Holdings, the Borrower or any Subsidiary Loan Party) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Security Document in any Collateral, the security interests in such Collateral
created by the Security Documents shall be automatically released. Upon the
release of Holdings or any Subsidiary Loan Party from its Guarantee in
compliance with this Agreement, the security interest in any Collateral owned by
Holdings or such Subsidiary created by the Security Documents shall be
automatically released. Upon the designation of a Restricted Subsidiary as an
Unrestricted Subsidiary in compliance with this Agreement, the security interest
created by the Security Documents in the Equity Interests of such Subsidiary
shall automatically be released. Upon termination of the aggregate Commitments
and payment in full of all Secured Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (including as a result of obtaining the consent of the applicable Issuing
Bank as described in Section 9.05 of this Agreement), all obligations under the
Loan Documents and all security interests created by the Security Documents
shall be automatically released. Without further written consent or
authorization from Lenders or the Issuing Banks, the Administrative Agent and/or
the Collateral Agent may execute any documents or instruments necessary to
release or subordinate any Lien on any Collateral granted to or held by the
Administrative Agent and/or the Collateral Agent under any Security Document to
the holder of any Lien on such property that is a Permitted Encumbrance or is
permitted pursuant clauses (iv), (viii), (xiii) and (xxiii) of Section 6.02. In
connection with any termination or release pursuant to this Section 9.14, the
Administrative Agent or the Collateral Agent, as the case may be, shall execute
and deliver to any Loan Party, at such Loan Party’s expense, all documents that
such Loan Party shall reasonably request to evidence such termination or release
so long as the Borrower or applicable Loan Party shall have provided the
Administrative Agent or the Collateral Agent, as the case may be, such
certifications or documents as the Administrative Agent or the Collateral Agent,
as the case may be, shall reasonably request in order to demonstrate compliance
with this Agreement.

 



-192-

 

 

(b) The Administrative Agent or the Collateral Agent, as the case may be, will,
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to release or subordinate
its Lien on any property granted to or held by the Administrative Agent or the
Collateral Agent, as the case may be, under any Loan Document to the holder of
any Lien on such property that is permitted by Section 6.02(iv), (viii) or
(xiii).

 

(c) Each of the Lenders and Issuing Banks irrevocably authorizes the
Administrative Agent or the Collateral Agent, as the case may be, to provide any
release or evidence of release, termination or subordination contemplated by
this Section 9.14. Upon request by the Administrative Agent or the Collateral
Agent, as the case may be, at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority or the Collateral Agent’s
authority, as the case may be, to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Documents and this Section 9.14.

 

SECTION 9.15 No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrower and Holdings acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Collateral Agent, the Joint Lead Arrangers, the Joint
Bookrunners, the Swing Line Lender, the Issuing Banks, the Lenders and their
respective Affiliates are arm’s-length commercial transactions between the
Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent, the Collateral Agent, the Joint Lead Arrangers, the Joint
Bookrunners, the Issuing Banks and the Lenders on the other hand, (B) each of
the Borrower and Holdings has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Collateral
Agent, the Joint Lead Arrangers, the Joint Bookrunners, the Swing Line Lender,
the Issuing Banks, the Lenders and their respective Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary for the Borrower, Holdings, any of their respective
Affiliates or any other Person and (B) none of the Administrative Agent, the
Collateral Agent, the Joint Lead Arrangers, the Joint Bookrunners, the Swing
Line Lender, the Issuing Banks, the Lenders and their respective Affiliates has
any obligation to the Borrower, Holdings or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Collateral Agent, the Joint Lead Arrangers, the Joint
Bookrunners, the Swing Line Lender, the Issuing Banks, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings and their
respective Affiliates, and none of the Administrative Agent, the Collateral
Agent, the Joint Lead Arrangers, the Joint Bookrunners, the Swing Line Lender,
the Issuing Banks and the Lenders has any obligation to disclose any of such
interests to the Borrower, Holdings or any of their respective Affiliates. To
the fullest extent permitted by law, each of the Borrower and Holdings and their
respective Affiliates hereby waives and releases any claims that it may have
against the Administrative Agent, the Collateral Agent, the Joint Lead
Arrangers, the Joint Bookrunners, the Swing Line Lender, the Issuing Banks and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 



-193-

 

 

SECTION 9.16 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.

 

SECTION 9.17 Intercreditor Agreements. Each of the Lenders and the other Secured
Parties (a) agrees that it will be bound by and will take no actions contrary to
the provisions of each Intercreditor Agreement and (b) authorizes and instructs
the Administrative Agent and/or the Collateral Agent to enter into any
Intercreditor Agreement (including any and all amendments, amendments and
restatements, modifications, supplements and acknowledgements thereto permitted
hereby from time to time) approved by the Administrative Agent and/or the
Collateral Agent on behalf of such Person, and by its acceptance of the benefits
of the Security Documents, hereby acknowledges and agrees to be bound by such
provisions. In the event of a conflict or any inconsistency between the terms of
any Intercreditor Agreement and the Security Documents, the terms of such
Intercreditor Agreement shall prevail.

 

SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto to any Lender that is an EEA Financial Institution; and



-194-

 

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 9.19 Acknowledgment and Assumption of the New Borrower.

 

(a) From and as of the consummation of the Merger, the New Borrower hereby
assumes the Loan Document Obligations of the Initial Borrower under this
Agreement and each other Loan Document and agrees and acknowledges that, for the
benefit of Administrative Agent, the Collateral Agent, the Lenders and the
Issuing Banks, as evidenced by the signature to this Agreement, upon the
consummation of the Merger:

 

(i) it shall be and is the Borrower under this Agreement, the applicable Notes,
the Fee Letter and the other Loan Documents (or it is the successor to the
Initial Borrower under all of the foregoing in any other capacity to which the
Initial Borrower is a party thereto) with the same force and effect as if
originally named therein as the “Borrower” (or any other capacity in which the
Initial Borrower is party thereto), the effect of which shall be, without
limitation, that (A) each reference to the “Borrower” in this Agreement and the
other Loan Documents (or any other capacity in which the Initial Borrower is
party thereto) shall be deemed to include it and (B) it shall be bound by all of
the terms and provisions of this Agreement and the other Loan Documents and
hereby shall be deemed to have assumed all of the obligations, liabilities and
indebtedness of its predecessor thereunder; and

 

(ii) the New Borrower, as borrower, debtor, grantor, mortgagor, pledgor,
guarantor or assignor, or in any other similar capacities in which such Person
grants Liens or security interests in its assets and other property or otherwise
acts as an accommodation party or guarantor, as the case may be, in any case
under the Loan Documents, from and after the Merger hereby (i) ratifies and
confirms all of the payment, performance and observance obligations and
liabilities, whether contingent or otherwise, under the Loan Documents, and (ii)
ratifies and confirms the grant of security under the Security Documents and
confirms and agrees that such Liens and security interests secure all of the
Secured Obligations.

 

(b) The New Borrower agrees and acknowledges that Section 9.19(a) shall not
constitute a novation of any of the Loan Document Obligations.

 

-195-

 

 

SECTION 9.20 Acknowledgement Regarding Any Supported QFC. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for hedging
agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC) from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

 

(b) As used in this Section 9.20, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Remainder of Page Intentionally Left Blank]

 

-196-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



  ATLAS TC HOLDINGS LLC, as Holdings         By:                    Name:    
Title:           ATLAS TC BUYER LLC, as Initial Borrower       By:     Name:    
Title:           ATLAS INTERMEDIATE HOLDINGS LLC (immediately following
consummation of, and after giving effect to, the Merger), as New Borrower      
By:     Name:     Title:  

 

 

 

 



  MACQUARIE CAPITAL FUNDING LLC, as Administrative Agent, Swing Line Lender,
Lender and an Issuing Bank         By:                   Name:     Title:      
    By:     Name:     Title:           NATIXIS, NEW YORK BRANCH, as Lender and
an Issuing Bank       By:     Name:     Title:           By:     Name:    
Title:  



 

 

 

 



 

 